[srlpcreditamend42017001.jpg]
Execution Version 509265-1804-15860-Active.21190040.12 AMENDMENT THIS AMENDMENT,
dated as of April 27, 2017 (this “Amendment”), is among SPRAGUE OPERATING
RESOURCES LLC, a Delaware limited liability company (the “U.S. Borrower”),
KILDAIR SERVICE ULC, an unlimited liability company formed under the laws of
British Columbia (the “Canadian Borrower”, and together with the U.S. Borrower,
the “Borrowers”), the other Loan Parties party hereto, the Lenders party hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement (as hereinafter defined). RECITALS WHEREAS, the Borrowers, the lenders
party thereto, the Administrative Agent and the other agents party thereto, are
parties to an Amended and Restated Credit Agreement dated as of December 9, 2014
(as amended, restated or otherwise modified prior to the Amendment Effective
Date (as defined below), the “Existing Credit Agreement”; and the Existing
Credit Agreement as amended by this Amendment, the “Credit Agreement”); WHEREAS,
the Borrowers desire to amend the Existing Credit Agreement to extend the
maturity date of the Loans and Commitments outstanding thereunder (the “Maturity
Date Extension”) and to amend certain other provisions of the Existing Credit
Agreement; WHEREAS, the U.S. Borrower has engaged JPMorgan Chase Bank, N.A. to
act as a joint lead arranger and joint bookrunner in respect of this Amendment;
and WHEREAS, each financial institution identified on the signature pages hereto
as a “Lender” (each, a “Continuing Lender”) is willing to agree to the
amendments set forth herein; NOW THEREFORE, in consideration of the premises and
mutual covenants contained herein, the parties hereto hereby agree as follows:
TERMS ARTICLE I. AMENDMENTS. Pursuant to Section 11.1 of the Existing Credit
Agreement, effective as of the Amendment Effective Date: (a) the Existing Credit
Agreement (excluding the Schedules and the Exhibits thereto, which (except as
set forth in clause (b) below) shall continue to be the Schedules and Exhibits
under the Credit Agreement) is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto; and (b) Schedule 1.0 to the
Existing Credit Agreement is deleted in its entirety and replaced with the
Schedule attached as Annex II hereto. ARTICLE II. AGREEMENTS. (a) As of the
Amendment Effective Date, each Continuing Lender shall be a party to the Credit
Agreement and, to the extent provided in this Amendment and the Credit
Agreement, have the Exhibit 10.1



--------------------------------------------------------------------------------



 
[srlpcreditamend42017002.jpg]
509265-1804-15860-Active.21190040.12 rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents and shall be bound by the
provisions thereof. (b) As of the Amendment Effective Date (i) and until the
next change in margin pursuant to the last paragraph of the defined term
“Applicable L/C Fee Rate”, the margin applicable to Acquisition Facility Letters
of Credit shall be determined pursuant to the pricing grid set forth in clause
(c) of the defined term “Applicable L/C Fee Rate” (as set forth in the Credit
Agreement) and based on the consolidated financial statements of the MLP that
were most recently delivered pursuant to Section 7.1(a) or (b) of the Existing
Credit Agreement prior to the Amendment Effective Date and (ii) until the next
change in margin pursuant to the last paragraph of the defined term “Applicable
Margin”, the margin applicable to Acquisition Facility Loans shall be determined
pursuant to the pricing grid set forth in clause (c) of the defined term
“Applicable Margin” (as set forth in the Credit Agreement) and based on the
consolidated financial statements of the MLP that were most recently delivered
prior to the Amendment Effective Date. (c) If any Existing Lender (as defined
below) is not a Continuing Lender (any such Existing Lender, a “Non-Continuing
Lender”), the Existing Commitments (as defined below) and the Existing Loans (as
defined below) of such Non-Continuing Lender shall be assigned to the Continuing
Lenders on the Amendment Effective Date pursuant to Section 4.17 of the Credit
Agreement, and the Continuing Lenders shall purchase such Existing Commitments
and Existing Loans in accordance with the applicable Commitment Percentages of
the Continuing Lenders as of the Amendment Effective Date (determined
immediately after giving effect to this Amendment). The Administrative Agent is
authorized to establish procedures to any such assignments as it may reasonably
determine in order to enable such assignments to be effected in a manner
reasonably convenient for the parties thereto, the Borrowers and the
Administrative Agent, notwithstanding that such procedures may be inconsistent
with the terms of Section 4.17 of the Credit Agreement. “Existing Commitments”
means any Commitments (as defined in the Existing Credit Agreement) outstanding
immediately prior to giving effect to this Amendment. “Existing Lender” means
any Lender (as defined in the Existing Credit Agreement) immediately prior to
giving effect to this Amendment. “Existing Loans” means any Loans (as defined in
the Existing Credit Agreement) outstanding immediately prior to giving effect to
this Amendment. (d) On the Amendment Effective Date, after giving effect to any
assignments by Non- Continuing Lenders pursuant to clause (c) above, (i) the
Commitments of each Continuing Lender shall be as set forth on Schedule 1.0 to
the Credit Agreement (and the Existing Commitments of Continuing Lenders shall
be terminated to the extent such Existing Commitments are in excess of the
Commitments of such Continuing Lender as set forth on Schedule 1.0 to the Credit
Agreement), (ii) any outstanding Loans shall be reallocated among the Continuing
Lenders in accordance with their applicable Commitment Percentages then in
effect (determined immediately after giving effect to this Amendment) and the
Continuing Lenders shall make adjustments among themselves, and payments to each
other as needed, with respect to any Loans then outstanding as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii) the participations in respect of outstanding Letters of
Credit and Swing Line Loans shall be reallocated among the Continuing Lenders in
accordance with their applicable Commitment Percentages then in effect
(determined immediately after giving effect to this Amendment).



--------------------------------------------------------------------------------



 
[srlpcreditamend42017003.jpg]
509265-1804-15860-Active.21190040.12 (e) The Administrative Agent and the
Lenders hereby agree that any Lien on any Subject Natural Gas Receivable granted
to the Secured Parties pursuant to the Loan Documents is expressly subordinated
to any Lien on such Subject Natural Gas Receivable permitted under Section
8.3(u) of the Credit Agreement. The Administrative Agent is hereby authorized to
enter into any subordination agreement, in form and substance reasonably
satisfactory to the Administrative Agent, to evidence the foregoing. ARTICLE
III. NEW LENDERS. Each Continuing Lender that is not an Existing Lender (each
such Continuing Lender, a “New Lender”) acknowledges and agrees that none of the
Administrative Agent, the Amendment Arranger, any Arranger, any Existing Lender
or any Continuing Lender (i) has made any representation or warranty and none of
them shall have any responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto; or (ii) has made any
representation or warranty and none of them shall have any responsibility with
respect to the financial condition of any Borrower or any other obligor or the
performance or observance by any Borrower or any obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto. Each New
Lender represents and warrants that it is legally authorized to enter into this
Amendment, and each New Lender (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Section 7.1 of the Existing Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) agrees that it
will, independently and without reliance upon the Lenders, the Administrative
Agent or any other Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant thereto; (iii) appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant thereto as are
delegated to such Agent by the terms thereof, together with such powers as are
incidental thereto; and (iv) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender. ARTICLE IV. REPRESENTATIONS. The U.S. Borrower
hereby represents and warrants to the undersigned Lenders that (a) the
representations and warranties made by the U.S. Borrower and the other Loan
Parties in or pursuant to the Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
by “materiality” or “Material Adverse Effect” is true and correct in all
respects as so qualified) on and as of the Amendment Effective Date, except to
the extent any such representation and warranty relates solely to a specified
prior date, in which case such representation and warranty shall have been true
and correct in all material respects as of such specified date and (b) no
Default or Event of Default has occurred and is continuing on the Amendment
Effective Date or would result after giving effect to this Amendment. ARTICLE V.
CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective upon the
satisfaction of the following conditions precedent (such date, the “Amendment
Effective Date”): (a) The Administrative Agent shall have received (each of the
documents in subclauses (i) through (iv) being referred to herein as an
“Amendment Document”):



--------------------------------------------------------------------------------



 
[srlpcreditamend42017004.jpg]
509265-1804-15860-Active.21190040.12 (i) this Amendment, executed and delivered
by a duly authorized officer of each of the Borrowers, the Administrative Agent
and each Continuing Lender (which Continuing Lenders shall constitute
Supermajority Lenders (as defined in the Existing Credit Agreement)); (ii) a
reaffirmation of the Guarantee, executed and delivered by a duly authorized
officer of each Loan Party party thereto; (iii) a reaffirmation of each Security
Document, executed and delivered by a duly authorized officer of each Loan Party
party thereto; (iv) subject to Article VI of this Amendment in respect of the
following clauses (A) through (D), in respect of each Mortgaged Property (A)
such amendments to the Mortgage and Security Agreements in form and substance
reasonably satisfactory to the Administrative Agent, and approved by a local
counsel in the jurisdiction in which the Mortgaged Property subject to such
Mortgage and Security Agreement is located, executed and delivered by a duly
authorized officer of the relevant Loan Party to the extent necessary to reflect
the Maturity Date Extension, (B) with respect to each such Mortgage and Security
Agreement, a date-down endorsement to the title insurance policy covering such
Mortgaged Property (or if a date-down endorsement is not available in a
particular jurisdiction, a new title insurance policy in the same insured amount
as originally issued or marked up unconditional title commitment, pro forma
policy or binder for such insurance) in form and substance not materially less
favorable to the Administrative Agent or the Continuing Lenders as such title
policies or marked up unconditional title commitments, pro forma policies or
binders delivered on or prior to the Restatement Effective Date, (C) evidence
satisfactory to the Administrative Agent that all premiums in respect of the
related date-down endorsement or title policy (or policies) have been paid, and
(D) to the extent required by applicable Law a standard flood hazard
determination for each Mortgaged Property located in the United States, and with
respect to any Mortgaged Property located in the United States that is located
in a special flood hazard area and in respect of Mortgaged Property located in
Canada in a flood plain, evidence of flood insurance in form and substance
reasonably satisfactory to the Administrative Agent; (v) a certificate of each
Loan Party, dated as of the Amendment Effective Date, substantially in the form
of Exhibit E to the Credit Agreement, with appropriate insertions and
attachments (provided that, any such Loan Party may certify on such certificate
that its Governing Documents have not changed since the Restatement Effective
Date in lieu of attaching such Governing Documents to such certificate),
reasonably satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President or Treasurer and the Secretary
or any Assistant Secretary of such Loan Party, or, if applicable, of the general
partner or managing member or members of such Loan Party, on behalf of such Loan
Party. (vi) a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or
analogous body) of each Loan Party authorizing (as applicable to such Loan
Party) the execution, delivery and performance of this Amendment, the other
Amendment Documents, in each case, certified by the Secretary or an Assistant
Secretary of such Loan Party, or, if applicable, of the general partner or
managing member or members of such Loan Party as of the Amendment Effective
Date, which certification shall be included in the certificate delivered in
respect of such Person pursuant to subclause (v) above and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded; (vii) to the extent the following have been amended, supplemented or
otherwise modified since the Restatement Effective Date, a certificate of each
Loan Party, dated the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017005.jpg]
509265-1804-15860-Active.21190040.12 Amendment Effective Date, as to the
incumbency and signature of the officers of such Loan Party or, if applicable,
of the general partner or managing member or members of such Loan Party,
executing this Amendment or any other Amendment Document, or having
authorization to execute any certificate, notice or other submission required to
be delivered to the Administrative Agent or a Continuing Lender pursuant to this
Amendment, which certificate shall be included in the certificate delivered in
respect of such Loan Party pursuant to subclause (v) above and shall be
reasonably satisfactory in form and substance to the Administrative Agent;
(viii) certificates dated as of a recent date from the Secretary of State or
other appropriate authority, evidencing the good standing of each Loan Party in
the jurisdiction of its organization; (ix) a certificate of a Responsible Person
of each Borrower either (i) attaching copies of all consents, authorizations and
filings referred to in Section 5.4 of the Credit Agreement (other than the
Mortgage and Security Agreements and any Uniform Commercial Code financing
statement or PPSA financing statement filed pursuant to the Security Documents),
and stating that such consents, authorizations and filings are in full force and
effect, and each such consent, authorization and filing shall be in form and
substance reasonably satisfactory to the Administrative Agent or (ii) stating
that no such consents, authorizations or filings are so required; (x) the
executed legal opinions of counsel to the Loan Parties referred to in Section
6.1(k) of the Credit Agreement, in form and substance reasonably satisfactory to
the Administrative Agent. The legal opinions shall cover such matters incident
to the transactions contemplated by this Amendment as the Administrative Agent
and the Continuing Lenders may reasonably require in accordance with customary
opinion practice; provided that the Loan Parties shall not be required to
deliver an opinion of local counsel with respect to real property or the
mortgage amendments referenced in clause (a)(iv) above; (xi) the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
under the Uniform Commercial Code, PPSA, Civil Code of Quebec and equivalent
legislation in all relevant jurisdictions and all customary judgment and tax
Lien searches for financing transactions of this nature in all applicable
jurisdictions, which may have been filed with respect to personal property of
the Loan Parties, and the results of such search shall be reasonably
satisfactory to the Administrative Agent; and (xii) a certificate from the U.S.
Borrower certifying that, immediately before and immediately after giving effect
to the Amendment, (A) the representations and warranties made by the U.S.
Borrower and the other Loan Parties in or pursuant to the Loan Documents are
true and correct in all material respects (except that any representation and
warranty that is qualified by “materiality” or “Material Adverse Effect” is true
and correct in all respects as so qualified) on and as of the Amendment
Effective Date, except to the extent any such representation and warranty
relates solely to a specified prior date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
specified date and (b) no Default or Event of Default has occurred and is
continuing on the Amendment Effective Date or would result after giving effect
to this Amendment. (b) The Existing Lenders shall have received all interest and
fees then due and owing in respect of the Existing Commitments and the Existing
Loans.



--------------------------------------------------------------------------------



 
[srlpcreditamend42017006.jpg]
509265-1804-15860-Active.21190040.12 (c) Each Non-Continuing Lender shall have
received (i) payment of an amount equal to the outstanding principal of its
Loans and (ii) payment of any additional amounts (including indemnity payments)
payable to it under the Loan Documents. (d) The Administrative Agent and the
Lenders shall have received the fees (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent) to be received on the
Amendment Effective Date and all reasonable and invoiced out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the negotiation
of the Amendment. ARTICLE VI. Mortgaged Property. To the extent the conditions
set forth in clause (a)(iv) of Article V of this Amendment (other than clause
(D) thereof) are not satisfied on the Amendment Effective Date with respect to
any Mortgaged Property after the U.S. Borrower’s use of commercially reasonable
efforts to have such conditions satisfied, the U.S. Borrower covenants to
satisfy such conditions with respect to such Mortgaged Property within 30
Business Days of the Amendment Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion). ARTICLE VII .
MISCELLANEOUS. (a) References in the Credit Agreement or in any other Loan
Document to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended hereby and as further amended, restated, modified or
supplemented from time to time. This Amendment shall constitute a Loan Document.
(b) Except as expressly amended or waived hereby, the Credit Agreement, the
Notes and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, without any waiver, amendment or
modification of any provision thereof. (c) This Amendment may be executed by one
or more of the parties hereto on any number of separate counterparts (including
by facsimile transmission or other electronic transmission) and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed page of this Amendment by facsimile
transmission or other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof. (d) THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (e) Any
provision in this Amendment that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Amendment are
declared to be severable. [Remainder of page intentionally blank]



--------------------------------------------------------------------------------



 
[srlpcreditamend42017007.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017008.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017009.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017010.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017011.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017012.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017013.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017014.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017015.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017016.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017017.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017018.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017019.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017020.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017021.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017022.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017023.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017024.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017025.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017026.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017027.jpg]
Commerce Bank & Trust Company, as a Lender By: Titl~-. Semor Vie President
I~i~’lll)[lll¢ [la~l~ Ill Alll¢lldl11Cllll



--------------------------------------------------------------------------------



 
[srlpcreditamend42017028.jpg]




--------------------------------------------------------------------------------



 
[srlpcreditamend42017029.jpg]
Annex I [Credit Agreement]



--------------------------------------------------------------------------------



 
[srlpcreditamend42017030.jpg]
Execution Version 509265-1804-1540415860-Active.18599927.1821183188.22 AMENDED
AND RESTATED CREDIT AGREEMENT among SPRAGUE OPERATING RESOURCES LLC, as U.S.
Borrower, SPRAGUE RESOURCES ULC and KILDAIR SERVICE ULTDC. as Initial Canadian
Borrowers, and The Several Lenders from time to time Parties Hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH as Canadian Agent, and JPMORGAN CHASE BANK, N.A. and BNP
PARIBAS, as Co-Collateral Agents and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIZENS BANK, N.A., NATIXIS, SOCIÉTÉ GÉNÉRALE, and WELLS FARGO BANK, N.A., as
Co-Syndication Agents and and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
BRABOBANK U.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH as Co-Syndication Agents
and and SANTANDER BANK, N.A., as Co-Documentation Agents Dated as of December 9,
2014 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., J.P. MORGAN SECURITIES LLC, BNP
PARIBAS, CITIZENS BANK, N.A., NATIXIS, SOCIÉTÉ GÉNÉRALE, and WELLS FARGO
SECURITIES, LLC, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH



--------------------------------------------------------------------------------



 
[srlpcreditamend42017031.jpg]
509265-1804-1540415860-Active.18599927.621183188.22
509265-1804-15404-Active.18599927.18 04/27/2017 11:49 AM as Joint Lead Arrangers
and Joint Bookrunners



--------------------------------------------------------------------------------



 
[srlpcreditamend42017032.jpg]
i 509265-1804-1540415860-Active.18599927.1821183188.22 TABLE OF CONTENTS Page
SECTION 1 DEFINITIONS
......................................................................................................................
1 1.1 Defined Terms
.......................................................................................................................
1 1.2 Other Definitional Provisions
..........................................................................................
7475 1.3 Rounding
..........................................................................................................................
7576 1.4 Quebec Matters
................................................................................................................
7576 SECTION 2 AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS
......................... 7577 2.1 Working Capital Facility Loans
.......................................................................................
7577 2.2 [Reserved]
........................................................................................................................
7678 2.3 Swing Line Loans
............................................................................................................
7678 2.4 Acquisition Facility Loans
...............................................................................................
7779 2.5 Procedure for Borrowing Loans
.......................................................................................
7779 2.6 Refunding of Swing Line Loans
......................................................................................
8082 2.7 Foreign Exchange Rate
....................................................................................................
8284 2.8 Commitment Fee
..............................................................................................................
8384 SECTION 3 LETTERS OF CREDIT
..................................................................................................
8385 3.1 Working Capital Facility Letters of Credit
...................................................................... 8385 3.2
Acquisition Facility Letters of Credit
..............................................................................
8485 3.3 Procedure for the Issuance and Amendments of Letters of Credit
.................................. 8486 3.4 General Terms of Letters of Credit
..................................................................................
8687 3.5 Fees, Commissions and Other Charges
............................................................................
8889 3.6 L/C Participations
............................................................................................................
8890 3.7 Reimbursement Obligations of the Borrowers
................................................................. 8991 3.8
Obligations Absolute
.......................................................................................................
9092 3.9 Role of the Issuing Lenders
.............................................................................................
9193 3.10 Letter of Credit Request
...................................................................................................
9294 SECTION 4 GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT 9294
4.1 Increase, Termination or Reduction of Commitments
..................................................... 9294 4.2 Interest Rates
and Payment Dates
....................................................................................
9596 4.3 Conversion and Continuation Options
.............................................................................
9597 4.4 Minimum Amounts of Tranches; Maximum Number of Tranches
................................. 9698 4.5 Repayment of Loans; Evidence of Debt
.......................................................................... 9698
4.6 Optional Prepayments
......................................................................................................
9799 4.7 Mandatory Prepayments
................................................................................................
98100 4.8 Computation of Interest and Fees
................................................................................
100101 4.9 Pro Rata Treatment and Payments
...............................................................................
100102 4.10 Requirements of Law
...................................................................................................
101103 4.11 Taxes
............................................................................................................................
103104 4.12 Lending Offices
...........................................................................................................
106108 4.13 Credit Utilization
Reporting.........................................................................................
106108 4.14 Indemnity
.....................................................................................................................
107108 4.15 Market Disruption and Inability to Determine Interest
Rate........................................ 107109 4.16 Illegality
.......................................................................................................................
108109 4.17 Replacement of
Lenders...............................................................................................
108110



--------------------------------------------------------------------------------



 
[srlpcreditamend42017033.jpg]
ii 509265-1804-1540415860-Active.18599927.1821183188.22 4.18 Defaulting Lender
........................................................................................................
109110 4.19 Interest Act (Canada)
...................................................................................................
111113 4.20 Limitations on Interest
.................................................................................................
111113 4.21 Replacement Facility
.........................................................................................................
113 SECTION 5 REPRESENTATIONS AND WARRANTIES
........................................................... 111115 5.1 Financial
Condition
......................................................................................................
111115 5.2 No Change
...................................................................................................................
112116 5.3 Existence; Compliance with Law
................................................................................
112116 5.4 Power; Authorization; Enforceable Obligations
.......................................................... 113116 5.5 No Legal
Bar
................................................................................................................
113116 5.6 No Material Litigation
.................................................................................................
113117 5.7 No Default
....................................................................................................................
114117 5.8 Ownership of Property; Liens
......................................................................................
114117 5.9 Intellectual Property
.....................................................................................................
114117 5.10 No Burdensome Restrictions
.......................................................................................
114117 5.11 Taxes
............................................................................................................................
114117 5.12 Federal Regulations
.....................................................................................................
114118 5.13 ERISA
..........................................................................................................................
114118 5.14 Investment Company Act; Other Regulations
............................................................. 116119 5.15
Subsidiaries
..................................................................................................................
116119 5.16 Security Documents
.....................................................................................................
116119 5.17 Accuracy and Completeness of Information
................................................................ 117120 5.18
Labor Relations
............................................................................................................
117121 5.19 Insurance
......................................................................................................................
118121 5.20 Solvency
.......................................................................................................................
118121 5.21 Use of Letters of Credit and Proceeds of Loans
.......................................................... 118121 5.22
Environmental Matters
.................................................................................................
119122 5.23 Risk Management Policy
.............................................................................................
120123 5.24 Anti-Corruption Laws and Sanctions
...........................................................................
120123 5.25 Canadian Pension Plan and Benefit Plans
.................................................................... 121124 5.26
Works Council
.............................................................................................................
121124 5.27 EEA Financial Institutions
...........................................................................................
121124 SECTION 6 CONDITIONS PRECEDENT
....................................................................................
121124 6.1 Conditions Precedent
...................................................................................................
121124 6.2 Conditions to Each Credit Extension
...........................................................................
130133 SECTION 7 AFFIRMATIVE COVENANTS
.................................................................................
132135 7.1 Financial Statements
....................................................................................................
132135 7.2 Certificates; Other Information
....................................................................................
134136 7.3 Payment of Obligations
................................................................................................
135138 7.4 Conduct of Business and Maintenance of Existence
................................................... 135138 7.5 Maintenance of
Property; Insurance
............................................................................
135138 7.6 Inspection of Property; Books and Records; Discussions
............................................ 136138 7.7 Notices
.........................................................................................................................
136139 7.8 Environmental Laws
....................................................................................................
137140 7.9 Periodic Audit of Borrowing Base Assets
................................................................... 137140 7.10
Risk Management Policy
.............................................................................................
138140 7.11 Collections of Accounts Receivable
............................................................................
138141 7.12 Taxes
............................................................................................................................
138141



--------------------------------------------------------------------------------



 
[srlpcreditamend42017034.jpg]
iii 509265-1804-1540415860-Active.18599927.1821183188.22 7.13 Additional
Collateral; Further Actions
........................................................................ 139141
7.14 Use of Proceeds
............................................................................................................
141144 7.15 Cash Management
........................................................................................................
141144 7.16 New Business Valuations of Approved Acquisition Assets
........................................ 141144 7.17 Post-Closing Matters
....................................................................................................
141144 7.18 Additional Post-Closing Transactions
......................................................................... 143146
7.19 Canadian Pension Plans and Benefit Plans
.................................................................. 143146 7.20
Center of Main Interest
................................................................................................
144147 SECTION 8 NEGATIVE COVENANTS
.......................................................................................
144147 8.1 Financial Condition Covenants
....................................................................................
144147 8.2 Limitation on Indebtedness
..........................................................................................
144147 8.3 Limitation on Liens
......................................................................................................
146149 8.4 Limitation on Fundamental Changes
...........................................................................
147150 8.5 Restricted Payments
.....................................................................................................
148151 8.6 Limitation on Sale of Assets
........................................................................................
149152 8.7 Limitation on Capital Expenditures
.............................................................................
150153 8.8 Limitation on Investments, Loans and Advances
........................................................ 150153 8.9 Limitation
on Payments or Modifications of Junior Debt Instruments ........................
151154 8.10 Limitation on Transactions with Affiliates
.................................................................. 151154 8.11
Accounting Changes
....................................................................................................
152155 8.12 Limitation on Negative Pledge Clauses
....................................................................... 152155
8.13 Limitation on Lines of Business
..................................................................................
153156 8.14 Governing Documents
.................................................................................................
153156 8.15 Limitations on Clauses Restricting Subsidiary Distributions
...................................... 153156 8.16 Canadian Pension Plan
.................................................................................................
154157 8.17 Use of Proceeds
............................................................................................................
154157 8.18 Loan Parties
.................................................................................................................
154157 SECTION 9 EVENTS OF DEFAULT
............................................................................................
154157 9.1 Events of Default
.........................................................................................................
154157 SECTION 10 THE AGENTS
............................................................................................................
158161 10.1 Appointment
................................................................................................................
158161 10.2 Delegation of Duties
....................................................................................................
159162 10.3 Exculpatory Provisions
................................................................................................
159162 10.4 Reliance by Agents
......................................................................................................
159162 10.5 Notice of Default
..........................................................................................................
160162 10.6 Non-Reliance on Agents and Other Lenders
............................................................... 160163 10.7
Indemnification
............................................................................................................
160163 10.8 Agents in Their Individual Capacity
............................................................................
161164 10.9 Successor Agents
.........................................................................................................
161164 10.10 Collateral Matters
.........................................................................................................
163166 10.11 The Co-Collateral Agents; Co-Documentation Agents and the
Co-Syndication Agents
..........................................................................................................................
163166 10.12 Credit Bidding
....................................................................................................................
166 SECTION 11 MISCELLANEOUS
...................................................................................................
164167 11.1 Amendments and Waivers
...........................................................................................
164167 11.2 Notices
.........................................................................................................................
165169 11.3 No Waiver; Cumulative Remedies
..............................................................................
168171



--------------------------------------------------------------------------------



 
[srlpcreditamend42017035.jpg]
iv 509265-1804-1540415860-Active.18599927.1821183188.22 11.4 Survival of
Representations and Warranties
................................................................ 168171 11.5
Release of Collateral and Guarantee Obligations
........................................................ 168171 11.6 Payment of
Costs and Expenses
...................................................................................
168172 11.7 Successors and Assigns; Participations and Assignments
........................................... 169173 11.8 Adjustments; Set-off
....................................................................................................
173177 11.9 Counterparts
.................................................................................................................
174178 11.10 Severability
..................................................................................................................
174178 11.11 Integration
....................................................................................................................
174178 11.12 Governing Law
............................................................................................................
174178 11.13 Submission to Jurisdiction
...........................................................................................
175178 11.14 Acknowledgements.
.....................................................................................................
175179 11.15 Waivers of Jury Trial
...................................................................................................
175179 11.16 Confidentiality
.............................................................................................................
175179 11.17 Specified Laws
.............................................................................................................
177180 11.18 [Reserved]
...........................................................................................
177No Fiduciary Duty, etc
.......................................................................................................................................
180 11.19 Additional Borrowers
...................................................................................................
177181 11.20 Joint and Several Liability
...........................................................................................
178182 11.21 Contribution and Indemnification among the Borrower Parties;
Subordination ......... 179183 11.22 Express Waivers by Borrower Parties in
Respect of Cross Guaranties and Cross Collateralization.
..........................................................................................................
180184 11.23 Limitation on Obligations of Borrower Parties
............................................................ 181185 11.24
[Reserved]
....................................................................................................................
181185 11.25 Judgment Currency
......................................................................................................
181185 11.26 English Language
.........................................................................................................
182186 11.27 Amendment and Restatement
......................................................................................
182186 11.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions .................. 182186



--------------------------------------------------------------------------------



 
[srlpcreditamend42017036.jpg]
v 509265-1804-1540415860-Active.18599927.1821183188.22 SCHEDULES Schedule 1.0
Lenders, Commitments, and Applicable Lending Offices Schedule 1.1(A) Approved
Inventory Locations Schedule 1.1(B) Cash Management Banks Schedule 1.1(C)
Eligible Foreign Counterparties Schedule 1.1(D) Independent Entity Schedule
Schedule 1.1(E) Mortgaged Property Schedule 1.1(F) Specified Account Debtors
Schedule 2.2 Wire Instructions for Working Capital Facility Loans and Swing Line
Loans Schedule 3.1(a) Existing Kildair Letters of Credit Schedule 3.1(b)
Existing Sprague Letters of Credit Schedule 3.2 Existing Acquisition Facility
Letters of Credit Schedule 5.1(c) Liabilities Schedule 5.1(f) Acquisitions
Schedule 5.4 Consents and Authorizations Schedule 5.9 Intellectual Property
Schedule 5.15 Subsidiaries Schedule 5.16 Filing Jurisdictions Schedule 5.19
Insurance Schedule 5.22 Environmental Matters Schedule 5.25 Canadian Pension
Plans and Benefit Plans Schedule 8.2 Existing Indebtedness Schedule 8.3 Existing
Liens Schedule 8.8 Investments Schedule 8.10 Transactions with Affiliates
EXHIBITS Exhibit A-1 Form of Dollar Working Capital Facility Note Exhibit A-2
Form of Multicurrency Working Capital Facility Note Exhibit A-3 Form of Dollar
Swing Line Note Exhibit A-4 Form of Multicurrency Swing Line Note Exhibit A-5
Form of Acquisition Facility Note Exhibit B-1 Form of U.S. Security Agreement
Exhibit B-2 Form of Canadian Security Agreement Exhibit B-3 Form of Dutch
Receivables Pledge Agreement Exhibit C-1 Form of U.S. Pledge Agreement Exhibit
C-2 Form of Canadian Pledge Agreement Exhibit C-3 Form of Dutch Membership
Pledge Agreement Exhibit D-1 Form of Section 4.11 Certificate (For Non-U.S.
Lenders That Are Not Partnerships) Exhibit D-2 Form of Section 4.11 Certificate
(For Non-U.S. Participants That Are Not Partnerships) Exhibit D-3 Form of
Section 4.11 Certificate (For Non-U.S. Participants That Are Partnerships)
Exhibit D-4 Form of Section 4.11 Certificate (For Non-U.S. Lenders That Are



--------------------------------------------------------------------------------



 
[srlpcreditamend42017037.jpg]
vi 509265-1804-1540415860-Active.18599927.1821183188.22 Partnerships) Exhibit E
Form of Secretary’s Certificate Exhibit F Form of Assignment and Acceptance
Exhibit G Form of Borrowing Base Report Exhibit H-1 Form of Intercompany
Subordination Agreement Exhibit H-2 Form of Axel Johnson Subordination Agreement
Exhibit I Risk Management Policy Exhibit J [Reserved] Exhibit K Cash Collateral
Documentation Exhibit L Form of U.S. Mortgage and Security Agreement Exhibit M
Form of Position Report Exhibit N Form of Guarantee Exhibit O Form of Compliance
Certificate Exhibit P Form of Increase and New Lender Agreement Exhibit Q Form
of Perfection Certificate Exhibit R Form of Marked-to-Market Report Exhibit S
Form of Borrower’s Certificate Exhibit T Form of Hedging Agreement Qualification
Notification Exhibit U Form of Joinder Agreement Exhibit V Form of Solvency
Certificate ANNEXES Annex I Form of Borrowing Notice Annex II Form of
Continuation/Conversion Notice Annex III Form of Notice of Prepayment Annex IV
Form of Credit Utilization Summary



--------------------------------------------------------------------------------



 
[srlpcreditamend42017038.jpg]
509265-1804-1540415860-Active.18599927.1821183188.22 AMENDED AND RESTATED CREDIT
AGREEMENT AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2014,
among SPRAGUE OPERATING RESOURCES LLC, a Delaware limited liability company (the
“U.S. Borrower”), Kildair Service Ltd.ULC, a corporation formed under the laws
of Canada and continued under the laws of British Columbia (“Kildair”), Sprague
Resources ULC, an unlimited liability company formed under the laws of British
Columbia (“AcquireCo” and, together with Kildair, the “Initial Canadian
Borrowers”), the several banks and other financial institutions or entities from
time to time parties to this Agreement, as lenders (the “Lenders”), JPMORGAN
CHASE BANK, N.A., (“JPMorgan Chase Bank”), as administrative agent (together
with any successor Administrative Agent appointed pursuant to Section 10.9, in
such capacity the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian agent (together with any successor Canadian Agent appointed
pursuant to Section 10.9, in such capacity the “Canadian Agent”), JPMORGAN CHASE
BANK and BNP PARIBAS (“BNP Paribas”), as Co-Collateral agents (together with any
successor Co-Collateral Agent appointed pursuant to Section 10.9, in such
capacities the “Co-Collateral Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIZENS BANK, N.A., NATIXIS, SOCIÉTÉ GÉNÉRALE and, WELLS FARGO BANK, N.A., and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as co-syndication agents (in such
capacities, the “Co-Syndication Agents”) and COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH and SANTANDER BANK,
N.A., as co-documentation agents (in such capacitiesy, the “Co-Documentation
Agents”). W I T N E S S E T H: WHEREAS, the U.S. Borrower is party to the
Existing Credit Agreement (as defined below) with the several banks and other
financial institutions parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent; WHEREAS, the U.S. Borrower, the Lenders and the
Administrative Agent have, subject to the terms and conditions set forth herein,
agreed to amend and restate the Existing Credit Agreement as provided in this
Agreement; WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the U.S. Borrower
outstanding thereunder; NOW, THEREFORE, in consideration of the above premises,
the U.S. Borrower, each of the Initial Canadian Borrowers, each Lender and the
Administrative Agent agree that on the Restatement Effective Date (as defined
below) the Existing Credit Agreement shall be amended and restated in its
entirety as follows: SECTION 1 DEFINITIONS 1.1 Defined Terms. As used in this
Agreement, the following terms shall have the following meanings: “Acceptable
Investment Grade Credit Enhancement”: with respect to any Account Receivable,
(i) a letter of credit in form and substance reasonably acceptable to the
Administrative Agent issued by a bank which is Investment Grade and which letter
of credit does not terminate earlier than



--------------------------------------------------------------------------------



 
[srlpcreditamend42017039.jpg]
2 509265-1804-1540415860-Active.18599927.1821183188.22 fifteen (15) days after
the expected payment date of such Account Receivable; provided, that, upon the
request of the Administrative Agent during the continuance of an Event of
Default, with respect to each letter of credit described in this clause (i), the
applicable Loan Party shall (A) assign the proceeds of such letter of credit to
the Administrative Agent, (B) cause the issuing bank of such letter of credit to
consent to such assignment and (C) cause any such letter of credit issued to be
advised by the Administrative Agent, or (ii) a parent guarantee, insurance
policy, surety bond or other customary credit support, in each case, (A)
provided by any Person who is Investment Grade and (B) in form and substance
reasonably acceptable to the Administrative Agent. “Account”: any “account” as
defined in Section 9-102 of the New York Uniform Commercial Code and any
“account” as defined under the PPSA and any “Claim” for purposes of the Civil
Code of Quebec. “Account Control Agreements”: with respect to any Deposit
Account, Commodity Account or Securities Account of a Loan Party (other than
Excluded Accounts), an account control agreement in form and substance
reasonably acceptable to the applicable Loan Party and the Administrative Agent.
“Account Debtor”: a Person who is obligated to a Loan Party under an Account
Receivable or Exchange Receivable of such Loan Party. “Account Receivable”: an
Account or Payment Intangible of a Loan Party. “AcquireCo”: as defined in the
introductory paragraph of this Agreement. “Acquisition”: as to any Person, the
acquisition by such Person of (a) Capital Stock of any other Person if, after
giving effect to the acquisition of such Capital Stock, such other Person would
be a Subsidiary, (b) all or substantially all of the assets of any other Person
or (c) assets constituting one or more business units of any other Person.
“Acquisition Assets”: all assets of the Loan Parties other than (a) assets of
any Exempt CFC or any Subsidiary thereof, (b) assets included in the U.S.
Borrowing Base or the Kildair Borrowing Base and (c) Excluded Assets (as defined
in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable); provided that (i) subject to clause (ii) below, no such asset shall
be an Acquisition Asset unless it is subject to a Perfected First Lien and is
free and clear of all Liens other than Liens permitted hereunder. and (ii) any
asset that is acquired in an acquisition permitted by this Agreement and that
would constitute an Acquisition Asset but for the fact that it is not subject to
a Perfected First Lien shall be deemed to be an Acquisition Asset from the date
of acquisition thereof, but shall cease to be an Acquisition Asset on the 60th
day (or such longer time as may be agreed by the Administrative Agent) following
the date of its acquisition unless on or prior to that day it has become, and
then remains, subject to a Perfected First Lien and is free and clear of all
Liens other than Liens permitted hereunder. “Acquisition Facility”: the
Acquisition Facility Commitments and the extensions of credit thereunder.
“Acquisition Facility Acquisition Extensions of Credit”: at any date, as to any
Acquisition Facility Lender, that portion of the Acquisition Facility Extensions
of Credit that are not Acquisition Facility Working Capital Extensions of
Credit. “Acquisition Facility Acquisition Letter of Credit”: each Acquisition
Facility Letter of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017040.jpg]
3 509265-1804-1540415860-Active.18599927.1821183188.22 Credit that is an
Acquisition Facility Acquisition Extension of Credit. “Acquisition Facility
Acquisition Loan”: each Acquisition Facility Loan that is an Acquisition
Facility Acquisition Extension of Credit. “Acquisition Facility Commitment”: at
any date, as to any Acquisition Facility Lender, the obligation of such
Acquisition Facility Lender to make Acquisition Facility Loans to the Borrowers
pursuant to Section 2.4 and to participate in Acquisition Facility Letters of
Credit in an aggregate principal and/or face amount at any one time outstanding
not to exceed the amount set forth opposite such Acquisition Facility Lender’s
name on Schedule 1.0 under the caption “Acquisition Facility Commitment” or, as
the case may be, in the Assignment and Acceptance pursuant to which such
Acquisition Facility Lender becomes a party hereto, as such amount may be
changed from time to time in accordance with the terms of this Agreement. As of
the Amendment Effective Date, the original aggregate amount of the Acquisition
Facility Commitments is $550,000,000. “Acquisition Facility Commitment
Percentage”: as to any Acquisition Facility Lender at any time, the percentage
which such Acquisition Facility Lender’s Acquisition Facility Commitment then
constitutes of the aggregate Acquisition Facility Commitments of all Acquisition
Facility Lenders at such time (or, at any time after the Acquisition Facility
Commitments shall have expired or terminated, such Acquisition Facility Lender’s
Acquisition Facility Credit Exposure Percentage). “Acquisition Facility
Commitment Period”: the period from and including the Restatement Effective Date
to but not including the Acquisition Facility Commitment Termination Date or
such earlier date on which all of the Acquisition Facility Commitments shall
terminate as provided herein. “Acquisition Facility Commitment Termination
Date”: the date that is the fifth anniversary of the Restatement Effective
DateApril 27, 2021, or, if such date is not a Business Day, the next preceding
Business Day. “Acquisition Facility Credit Exposure”: as to any Acquisition
Facility Lender at any time, the Available Acquisition Facility Commitment of
such Acquisition Facility Lender plus, the amount of the Acquisition Facility
Extensions of Credit of such Acquisition Facility Lender. “Acquisition Facility
Credit Exposure Percentage”: as to any Acquisition Facility Lender at any time,
the fraction (expressed as a percentage), the numerator of which is the
Acquisition Facility Credit Exposure of such Acquisition Facility Lender at such
time and the denominator of which is the aggregate Acquisition Facility Credit
Exposures of all of the Acquisition Facility Lenders at such time. “Acquisition
Facility Extensions of Credit”: at any date, as to any Acquisition Facility
Lender at any time, an amount equal to the aggregate principal amount of
Acquisition Facility Loans made by such Acquisition Facility Lender plus the
amount of the undivided interest of such Acquisition Facility Lender (based on
such Acquisition Facility Lenders’ Acquisition Facility Credit Exposure
Percentage) in any then-outstanding Acquisition Facility L/C Obligations.
“Acquisition Facility Increase”: as defined in Section 4.1(b). “Acquisition
Facility Issuing Lenders”: JPMorgan Chase Bank, N.A., BNP Paribas, Societe
Generale, Natixis, New York Branch and each other Acquisition Facility Lender
from time to time designated by the U.S. Borrower (and agreed to by such Lender)
as an Acquisition Facility Issuing Lender with the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017041.jpg]
4 509265-1804-1540415860-Active.18599927.1821183188.22 conditioned or delayed),
each in its capacity as issuer of any Acquisition Facility Letter of Credit.
“Acquisition Facility L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Acquisition Facility Letters of Credit and (b) the aggregate amount of drawings
under Acquisition Facility Letters of Credit which have not then been reimbursed
or converted to an Acquisition Facility Loan pursuant to Section 3.7.
“Acquisition Facility L/C Participants”: with respect to any Acquisition
Facility Letter of Credit, all of the Acquisition Facility Lenders other than
the Acquisition Facility Issuing Lender thereof. “Acquisition Facility L/C
Participation Obligations”: the obligations of the Acquisition Facility L/C
Participants to purchase participations in the obligations of the Acquisition
Facility Issuing Lenders under outstanding Acquisition Facility Letters of
Credit pursuant to Section 3.6. “Acquisition Facility Lender”: each Lender
having an Acquisition Facility Commitment (or, after the termination of the
Acquisition Facility Commitments, each Lender holding Acquisition Facility
Extensions of Credit), and, as the context requires, includes the Acquisition
Facility Issuing Lenders. As of the Amendment Effective Date, each Acquisition
Facility Lender is specified on Schedule 1.0. “Acquisition Facility Letter of
Credit”: as defined in Section 3.2. “Acquisition Facility Letter of Credit
Sub-Limit”: $50,000,000 at any time outstanding. “Acquisition Facility Loans”:
as defined in Section 2.4(a). “Acquisition Facility Maintenance Cap-Ex
Extensions of Credit”: Acquisition Facility Loans and Acquisition Facility
Letters of Credit which are used to finance Capital Expenditures for the
maintenance of existing assets or property of the Loan Parties, as designated by
the applicable Borrower in good faith. “Acquisition Facility Maintenance Cap-Ex
Sub-Limit”: $25,000,000 during any Fiscal Year. “Acquisition Facility Maturity
Date”: with respect to any Acquisition Facility Loan, the earliest to occur of
(i) the date on which the Acquisition Facility Loans become due and payable
pursuant to Section 9, (ii) the date on which the Acquisition Facility
Commitments terminate pursuant to Section 4.1 and (iii) the Acquisition Facility
Commitment Termination Date. “Acquisition Facility Working Capital Availability
Time”: any time during the period commencing on August 1 of any year and ending
on March 31 of the next year when the sum of the aggregate Available Dollar
Working Capital Facility Commitments and aggregate Available Multicurrency
Working Capital Facility Commitments is $0. “Acquisition Facility Working
Capital Extensions of Credit”: Acquisition Facility Loans and Acquisition
Facility Letters of Credit which are used for general working capital purposes,
including to finance assets included in the U.S. Borrowing Base or the Kildair
Borrowing Base. “Acquisition Facility Working Capital Letter of Credit”: each
Acquisition Facility Letter



--------------------------------------------------------------------------------



 
[srlpcreditamend42017042.jpg]
5 509265-1804-1540415860-Active.18599927.1821183188.22 of Credit that is an
Acquisition Facility Working Capital Extension of Credit. “Acquisition Facility
Working Capital Loan”: each Acquisition Facility Loan that is an Acquisition
Facility Working Capital Extension of Credit. “Acquisition Facility Working
Capital Sub-Limit”: an amount at the time of the incurrence of any Acquisition
Facility Working Capital Extension of Credit equal to (a) at any time when an
Acquisition Facility Working Capital Availability Time is in effect, the lesser
of (i) the Borrowing Base Availability and (ii) the Available Acquisition
Facility Commitment, and (b) at any time other than when an Acquisition Facility
Working Capital Availability Time is in effect, $0. “Additional Borrower”: as
defined in Section 11.19. “Additional Borrower Collateral Risk Review”: as
defined in Section 11.19. “Administrative Agent”: as defined in the introductory
paragraph of this Agreement. “Affiliate”: as to any Person, any other Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person (including, with its correlative
meanings, “controlled by” and “under common control with”) means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or, if such Person is not a
corporation, similar governing Persons) of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise. “Agent-Related Person”: as defined in Section 10.3. “Agents”: the
Administrative Agent, the Canadian Agent and the Co-Collateral Agents, and
“Agent” means each of them, as the context requires. “Aggregate Borrowing Base
Amount”: on any date, an amount equal to the sum of the U.S. Borrowing Base and
the Kildair Borrowing Base. “Aggregate Eligible In the Money Forward Contract
Amount”: the aggregate of all Eligible In the Money Forward Contract Amounts
with respect to all Forward Contract Counterparties. “Agreement”: this Amended
and Restated Credit Agreement. “Allowed Reserve”: with respect to any Fiscal
Year, an amount equal to the transportation and hedged storage gains or losses
arising under contracts in place that the Borrowers and the other Loan Parties
have elected to defer for use in calculations hereunder, which shall be
reflected in the Borrowers’ and the other Loan Parties’ Reconciliation Summary.
“Amalgamation”: the amalgamation of Kildair with AcquireCo, with the post-
amalgamation entity to be Kildair (the “Post-Amalgamation Entity”). “Amendment”:
the Amendment to this Agreement, dated as of March 10April 27, 20162017, among
the Borrowers, the Administrative Agent and the Lenders party thereto.
“Amendment Arranger”: JPMorgan Chase Bank, as solejoint lead arranger and
solejoint



--------------------------------------------------------------------------------



 
[srlpcreditamend42017043.jpg]
6 509265-1804-1540415860-Active.18599927.1821183188.22 bookrunner in respect of
the Amendment and the Incremental Commitments (as defined therein). “Amendment
Effective Date”: the date on which the conditions precedent set forth in Article
VI of the Amendment shall be satisfied or waived. “Annual Budget”: the annual
budget of the MLP and its consolidated Subsidiaries which encompasses, among
other things, environmental matters, in form and substance satisfactory to the
Administrative Agent, as updated from time to time pursuant to Section 7.1(d).
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the U.S. Borrower, the Canadian Borrower or their respective
Affiliates from time to time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate”: on any day, (a) with respect to the Dollar
Working Capital Facility, the rate per annum set forth in the table below as the
Applicable Commitment Fee Rate opposite the applicable Dollar Working Capital
Facility Utilization for the immediately preceding fiscal quarter. Dollar
Working Capital Facility Utilization Applicable Commitment Fee Rate Category 1:
≥ 75% 0.50% Category 2: < 75% 0.375% (b) with respect to the Multicurrency
Working Capital Facility, the rate per annum set forth in the table below as the
Applicable Commitment Fee Rate opposite the applicable Multicurrency Working
Capital Facility Utilization for the immediately preceding fiscal quarter.
Multicurrency Working Capital Facility Utilization Applicable Commitment Fee
Rate Category 1: ≥ 75% 0.50% Category 2: < 75% 0.375% (c) with respect to the
Acquisition Facility, the rate per annum set forth in the table below as the
Applicable Commitment Fee Rate opposite the applicable Consolidated Total
Leverage



--------------------------------------------------------------------------------



 
[srlpcreditamend42017044.jpg]
7 509265-1804-1540415860-Active.18599927.1821183188.22 Ratio for the immediately
preceding fiscal quarter. Consolidated Total Leverage Ratio Applicable
Commitment Fee Rate Category 1: ≥ 3.5:1.0 0.50% Category 12: < 3.5:1.0 and ≥
3.0:1.0 0.50% Category 23: < 3.0:1.0 and ≥ 2.0:1.0 0.375% Category 4: < 2.0:1.0
0.375% For purposes of the foregoing, (i) the Applicable Commitment Fee Rate
shall be determined as of the end of each fiscal quarter of the U.S. Borrower,
and (A) in the case of any determination of the Applicable Commitment Fee Rate
based on Dollar Working Capital Facility Utilization or Multicurrency Working
Capital Facility Utilization, shall be based on the Borrowing Base Reports that
are delivered from time to time pursuant to Section 7.2 and the Applicable
Commitment Fee Rate so determined shall become effective as of the first day of
the month succeeding the applicable Borrowing Base Date of the last Borrowing
Base Report delivered for a date included in the applicable fiscal quarter and
(B) in the case of any determination of the Applicable Commitment Fee Rate based
on the Consolidated Total Leverage Ratio, based upon those monthly consolidated
financial statements of the MLP that are delivered after the end of each fiscal
quarter pursuant to Section 7.1(c) and (ii) each change in the Applicable
Commitment Fee Rate resulting from a change in the Consolidated Total Leverage
Ratio shall be effective during the period commencing on the first day of the
month (the “Commitment Fee Adjustment Date”) succeeding the date of delivery to
the Administrative Agent of the last set of consolidated financial statements
for a period included in the applicable fiscal quarter and ending on the date
immediately preceding the next Commitment Fee Adjustment Date, provided that (x)
subject to clause (y) below, the Applicable Commitment Fee Rate determined
pursuant to each of clauses (a) and (b) shall be deemed to be Category 2 until
the delivery pursuant to Section 7.2 of the first Borrowing Base Report
delivered after the end of the first fiscal quarter ending after the Restatement
Effective Date (it being understood that the first determination of the
Applicable Commitment Fee Rate pursuant to clauses (a) and (b) in accordance
with this clause (x) shall be calculated with respect to Dollar Working Capital
Facility Utilization or Multicurrency Working Capital Facility Utilization, as
applicable, for the portion of the preceding fiscal quarter ended on and after
the Restatement Effective Date) and the Applicable Commitment Fee Rate
determined pursuant to clause (c) shall be deemed to be Category 2 until the
delivery pursuant to Section 7.1(c) of the first financial statements after the
end of the first fiscal quarter ending after the Restatement Effective Date and
(y) the Applicable Commitment Fee Rate determined pursuant to each of clauses
(a), (b) and (c) shall be deemed to be Category 1 (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the U.S.
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 7.1(c) or any Borrowing Base Report required
to be delivered by it pursuant to Section 7.2, during the period from the
expiration of the time for delivery thereof specified in Section 7.1 or Section
7.2, as applicable, until such consolidated financial statements



--------------------------------------------------------------------------------



 
[srlpcreditamend42017045.jpg]
8 509265-1804-1540415860-Active.18599927.1821183188.22 or Borrowing Base Report,
as applicable, are delivered. “Applicable L/C Fee Rate”: on any day, (a) with
respect to each Dollar Working Capital Facility Letter of Credit, the rate per
annum set forth in the table below for such Dollar Working Capital Facility
Letter of Credit opposite the applicable Dollar Working Capital Facility
Utilization for the immediately preceding fiscal quarter. Dollar Working Capital
Facility Utilization Applicable L/C Fee Rate (Trade Letters of Credit – Dollar
Working Capital Facility) Applicable L/C Fee Rate (Performance Letters of Credit
– Dollar Working Capital Facility) Category 1: ≥ 75% 2.50% 2.50% Category 2: <
75% but ≥ 40% 2.25% 2.25% Category 3: < 40% 2.00% 2.00% (b) with respect to each
Multicurrency Working Capital Facility Letter of Credit, the rate per annum set
forth in the table below for such Multicurrency Working Capital Facility Letter
of Credit opposite the applicable Multicurrency Working Capital Facility
Utilization for the immediately preceding fiscal quarter. Multicurrency Working
Capital Facility Utilization Applicable L/C Fee Rate (Trade Letters of Credit –
Multicurrency Working Capital Facility) Applicable L/C Fee Rate (Performance
Letters of Credit – Multicurrency Working Capital Facility) Category 1: ≥ 75%
2.50% 2.50% Category 2: < 75% but ≥ 40% 2.25% 2.25% Category 3: < 40% 2.00%
2.00% (c) with respect to any Acquisition Facility Letter of Credit, the rate
per annum set forth in the table below for such Acquisition Facility Letter of
Credit opposite the applicable Consolidated



--------------------------------------------------------------------------------



 
[srlpcreditamend42017046.jpg]
9 509265-1804-1540415860-Active.18599927.1821183188.22 Total Leverage Ratio for
the immediately preceding fiscal quarter. Consolidated Total Leverage Ratio
Applicable L/C Fee Rate (Acquisition Facility Letters of Credit) Category 1: ≥
3.05:1.0 3.25% Category 2: < 3.5:1.0 and ≥ 3.0:1.0 3.00% Category 23: < 3.0:1.0
and ≥ 2.0:1.0 3.1252.50% Category 34: < 2.0:1.0 3.002.25% For purposes of the
foregoing, (i) the Applicable L/C Fee Rate shall be determined as of the end of
each fiscal quarter of the U.S. Borrower, and (A) in the case of any
determination of the Applicable L/C Fee Rate based on Dollar Working Capital
Facility Utilization or Multicurrency Working Capital Facility Utilization,
shall be based on the Borrowing Base Reports that are delivered from time to
time pursuant to Section 7.2 and the Applicable L/C Fee Rate so determined shall
become effective as of the first day of the month succeeding the applicable
Borrowing Base Date of the last Borrowing Base Report delivered for a date
included in the applicable fiscal quarter and (B) in the case of any
determination of the Applicable L/C Fee Rate based on the Consolidated Total
Leverage Ratio, based upon those monthly consolidated financial statements of
the MLP that are delivered after the end of each fiscal quarter pursuant to
Section 7.1(c) and (ii) each change in the Applicable L/C Fee Rate resulting
from a change in the Consolidated Total Leverage Ratio shall be effective during
the period commencing on the first day of the month (the “L/C Fee Adjustment
Date”) succeeding the date of delivery to the Administrative Agent of the last
set of consolidated financial statements for a period included in the applicable
fiscal quarter and ending on the date immediately preceding the next L/C Fee
Adjustment Date, provided that (x) subject to clause (y) below, the Applicable
L/C Fee Rate determined pursuant to clause (a) shall be determined to be
Category 3 and the Applicable L/C Fee Rate determined pursuant to clause (b)
shall be deemed to be Category 2, in each case until the delivery pursuant to
Section 7.2 of the first Borrowing Base Report delivered after the end of the
first fiscal quarter ending after the Restatement Effective Date (it being
understood that the first determination of the Applicable L/C Fee Rate pursuant
to clauses (a) and (b) in accordance with this clause (x) shall be calculated
with respect to Dollar Working Capital Facility Utilization or Multicurrency
Working Capital Facility Utilization, as applicable, for the portion of the
preceding fiscal quarter ended on and after the Restatement Effective Date) and
the Applicable L/C Fee Rate determined pursuant to clause (c) shall be deemed to
be Category 3 until the delivery pursuant to Section 7.1(c) of the first
financial statements after the end of the first fiscal quarter ending after the
Restatement Effective Date and (y) the Applicable L/C Fee Rate determined
pursuant to each of clauses (a), (b) and (c) shall be deemed to be Category 1
(A) at any time that an Event of Default has occurred and is continuing or (B)
at the option of the Administrative Agent or at the request of the Required
Lenders if the U.S. Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 7.1(c) or any
Borrowing Base Report required to be delivered by it pursuant to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017047.jpg]
10 509265-1804-1540415860-Active.18599927.1821183188.22 Section 7.2, during the
period from the expiration of the time for delivery thereof specified in Section
7.1 or Section 7.2, as applicable, until such consolidated financial statements
or Borrowing Base Report, as applicable, are delivered. “Applicable Lending
Office”: for each Lender and for each Type of Loan, and/or participation in any
Reimbursement Obligation, the lending office of such Lender designated on
Schedule 1.0 (or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto) for such Type of Loan and/or
participation in any Reimbursement Obligation (or any other lending office from
time to time notified to the Administrative Agent by such Lender) as the office
at which its Loans and/or participation in any Reimbursement Obligation of such
Type are to be made and maintained. “Applicable Margin”: on any date: (a) on any
day with respect to each Dollar Working Capital Facility Loan or Dollar Swing
Line Loan, the rate per annum set forth in the table below for such Loans
opposite the applicable Dollar Working Capital Facility Utilization for the
immediately preceding fiscal quarter. Dollar Working Capital Facility
Utilization Applicable Margin (Base Rate Loans) Applicable Margin (Eurocurrency
Loans) Category 1: ≥ 75% 1.50% 2.50% Category 2: <75% but ≥ 40% 1.25% 2.25%
Category 3: < 40% 1.00% 2.00% (b) on any day with respect to each Multicurrency
Working Capital Facility Loan or Multicurrency Swing Line Loan, the rate per
annum set forth in the table below for such Loans opposite the applicable
Multicurrency Working Capital Facility Utilization for the immediately preceding
fiscal



--------------------------------------------------------------------------------



 
[srlpcreditamend42017048.jpg]
11 509265-1804-1540415860-Active.18599927.1821183188.22 quarter. Multicurrency
Working Capital Facility Utilization Applicable Margin (Base Rate /Prime Rate
Loans) Applicable Margin (Eurocurrency Loans) Category 1: ≥ 75% 1.50% 2.50%
Category 2: <75% but ≥ 40% 1.25% 2.25% Category 3: < 40% 1.00% 2.00% (c) on any
day with respect to any Acquisition Facility Loan, the rate per annum set forth
in the table below opposite the applicable Consolidated Total Leverage Ratio for
the immediately preceding fiscal quarter. Consolidated Total Leverage Ratio
Applicable Margin (Base Rate Loans) Applicable Margin (Eurocurrency Loans)
Category 1: ≥ 3.05:1.0 2.25% 3.25% Category 2: <3.5:1.0 and ≥ 3.0:1.0 2.00%
3.00% Category 23: < 3.0:1.0 and ≥ 2.0:1.0 2.1251.50% 3.1252.50% Category 34: <
2.0:1.0 2.001.25% 3.002.25% For purposes of the foregoing, (i) the Applicable
Margin shall be determined as of the end of each fiscal quarter of the U.S.
Borrower (A) in the case of any determination of the Applicable Margin based on
Dollar Working Capital Facility Utilization or Multicurrency Working Capital
Facility Utilization shall be based on the Borrowing Base Reports that are
delivered from time to time pursuant to Section 7.2 and the Applicable Margin so
determined shall become effective as of the first day of the month succeeding
the applicable Borrowing Base Date of the last Borrowing Base Report delivered
for a date included in the applicable fiscal quarter and (B) in the case of any
determination of the Applicable Margin based on the Consolidated Total Leverage
Ratio shall be based upon those monthly consolidated financial statements of the
MLP that are delivered after the end of each fiscal quarter pursuant to Section
7.1(c) and (ii) each change in the Applicable Margin resulting from a change in
the Consolidated Total Leverage Ratio shall be effective during the period
commencing on the first day of the month (the “Margin Adjustment Date”)
succeeding the date of delivery to the Administrative Agent of the last set of
consolidated financial statements for a period included in the applicable fiscal
quarter and ending on the date immediately preceding the next Margin Adjustment
Date, provided that (x) subject to clause (y)



--------------------------------------------------------------------------------



 
[srlpcreditamend42017049.jpg]
12 509265-1804-1540415860-Active.18599927.1821183188.22 below, the Applicable
Margin determined pursuant to clause (a) shall be deemed to be Category 3 and
the Applicable Margin determined pursuant to clause (b) shall be deemed to be
Category 2, in each case until the delivery pursuant to Section 7.2 of the first
Borrowing Base Report delivered after the end of the first fiscal quarter ending
after the Restatement Effective Date (it being understood that the first
determination of the Applicable Margin pursuant to clauses (a) and (b) in
accordance with this clause (x) shall be calculated with respect to Dollar
Working Capital Facility Utilization or Multicurrency Working Capital Facility
Utilization, as applicable, for the portion of the preceding fiscal quarter
ended on and after the Restatement Effective Date) and the Applicable Margin
determined pursuant to clause (c) shall be deemed to be Category 3 until the
delivery pursuant to Section 7.1(c) of the first financial statements after the
end of the first fiscal quarter ending after the Restatement Effective Date and
(y) the Applicable Margin determined pursuant to each of clauses (a), (b) and
(c) shall be deemed to be Category 1 (A) at any time that an Event of Default
has occurred and is continuing or (B) at the option of the Administrative Agent
or at the request of the Required Lenders if the U.S. Borrower fails to deliver
the consolidated financial statements required to be delivered by it pursuant to
Section 7.1(c) or any Borrowing Base Report required to be delivered by it
pursuant to Section 7.2, during the period from the expiration of the time for
delivery thereof specified in Section 7.1 or Section 7.2, as applicable, until
such consolidated financial statements or Borrowing Base Report, as applicable,
are delivered. “Applicable Sub-Limit”: each of the following: (a) [reserved];
(b) [reserved]; (c) with respect to Dollar Swing Line Loans, the Dollar Swing
Line Loan Sub-Limit; (d) with respect to Multicurrency Swing Line Loans, the
Multicurrency Swing Line Loan Sub-Limit; (e) with respect to Dollar Working
Capital Facility Letters of Credit, the Dollar Working Capital Facility Letter
of Credit Sub-Limit; (f) with respect to Multicurrency Working Capital Facility
Letters of Credit, the Multicurrency Working Capital Facility Letter of Credit
Sub-Limit; (g) with respect to Dollar Working Capital Facility Performance
Letters of Credit, the Dollar Performance Letter of Credit Sub-Limit; (h) with
respect to Multicurrency Working Capital Facility Performance Letters of Credit,
the Multicurrency Performance Letter of Credit Sub-Limit; (i) with respect to
Dollar Working Capital Facility Long Tenor Letters of Credit, the Dollar Long
Tenor Letter of Credit Sub-Limit; (j) with respect to Multicurrency Working
Capital Facility Long Tenor Letters of Credit, the Multicurrency Long Tenor
Letter of Credit Sub-Limit; (k) with respect to Acquisition Facility Letters of
Credit, the Acquisition Facility Letter of Credit Sub-Limit; (l) with respect to
Acquisition Facility Working Capital Extensions of Credit, the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017050.jpg]
13 509265-1804-1540415860-Active.18599927.1821183188.22 Acquisition Facility
Working Capital Sub-Limit; and (m) with respect to Acquisition Facility
Maintenance Cap-Ex Extensions of Credit, the Acquisition Facility Maintenance
Cap-Ex Sub-Limit. “Approved Acquisition Assets”: each Acquisition Asset for
which the Administrative Agent has received a Business Valuation meeting the
requirements of the definition therefor; provided that no asset shall be an
Approved Acquisition Asset unless it is subject to a Perfected First Lien and is
free and clear of all Liens other than Liens permitted hereunder. “Approved
Fund”: (a) with respect to any Lender, any Bank CLO of such Lender, and (b) with
respect to any Lender that is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed by the same investment advisor
as such Lender or by an Affiliate or Subsidiary of such investment advisor.
“Approved Inventory Location”: (a) any pipeline or storage facility owned by any
Loan Party and (b) any other pipeline, third-party carrier or third party
storage facility that (i) (A) within forty- five (45) days after the Restatement
Effective Date, has been sent notice of the Administrative Agent’s Perfected
First Lien on the inventory owned by any Loan Party located in or at such
pipeline, third party carrier or third party storage facility in accordance with
the U.S. Security Agreement or the Canadian Security Documents, as applicable,
or (B) within forty-five (45) days after the Closing Date, was sent notice of
the Administrative Agent’s Perfected First Lien on the inventory owned by any
Loan Party located in or at such pipeline, third party carrier or third party
storage facility in accordance with the U.S. Security Agreement (as defined in
the Existing Credit Agreement) and (ii) (A) is identified on Schedule 1.1(A)
(the “Approved Inventory Location Schedule”) or (B) has been approved by the
Administrative Agent, in its sole discretion (exercised in good faith), from
time to time after the Restatement Effective Date, unless in each case, the
status of such pipeline, third party carrier or third party storage facility as
an Approved Inventory Location has been revoked upon ten (10) Business Days’
notice to the U.S. Borrower from the Administrative Agent, acting in its
reasonable discretion. The Approved Inventory Location Schedule shall be deemed
amended to include such Approved Inventory Locations without further action
immediately upon the Administrative Agent’s approval. “Arrangers”: the Lead
Arranger, the Amendment Arranger, The Bank of Tokyo- Mitsubishi UFJ, Ltd., BNP
Paribas, Citizens Bank, N.A., Natixis, Société Générale and Wells Fargo
Securities, LLC. “Asset Sale”: any conveyance, sale, lease, sub-lease,
assignment, transfer or other disposition of property or series of related
sales, leases or other dispositions of property (excluding any such sale, lease
or other disposition permitted by Section 8.6) which yields Net Cash Proceeds to
any Borrower or any other Loan Party (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000. “Assignee”: as defined in Section 11.7(c).
“Assignment and Acceptance”: as defined in Section 11.7(c). “Assignment of
Claims Act”: the Federal Assignment of Claims Act of 1940 (31 U.S.C. §3727 et
seq.) and any similar state or local laws, together with all rules, regulations,
interpretations and



--------------------------------------------------------------------------------



 
[srlpcreditamend42017051.jpg]
14 509265-1804-1540415860-Active.18599927.1821183188.22 binding court decisions
related thereto. “Auto-Renewal Letter of Credit”: as defined in Section 3.4(c).
“Availability Certification”: as defined in Section 6.2(e)(viii). “Available
Acquisition Facility Commitment”: as to any Acquisition Facility Lender at any
time, an amount equal to the excess, if any, of (i) the amount of such
Acquisition Facility Lender’s Acquisition Facility Commitment at such time over
(ii) such Acquisition Facility Lender’s Acquisition Facility Extensions of
Credit outstanding at such time; provided, that such amount shall never be less
than zero. “Available Commitment”: at any time as to any Lender, all or any of
the Available Dollar Working Capital Facility Commitment, the Available
Multicurrency Working Capital Facility Commitment and/or the Available
Acquisition Facility Commitment of such Lender at such time, as the context
requires. “Available Dollar Working Capital Facility Commitment”: as to any
Dollar Working Capital Facility Lender at any time, an amount equal to the
excess, if any, of (i) the amount of such Dollar Working Capital Facility
Lender’s Dollar Working Capital Facility Commitment at such time over (ii) such
Dollar Working Capital Facility Lender’s Dollar Working Capital Facility
Extensions of Credit outstanding at such time; provided, that such amount shall
never be less than zero; provided further that solely for purposes of
determining fees pursuant to Section 2.8, the amount of outstanding Dollar
Working Capital Facility Extensions of Credit consisting of Dollar Swing Line
Loans shall be deemed to be zero. “Available Multicurrency Working Capital
Facility Commitment”: as to any Multicurrency Working Capital Facility Lender at
any time, an amount equal to the excess, if any, of (i) the amount of such
Multicurrency Working Capital Facility Lender’s Multicurrency Working Capital
Facility Commitment at such time over (ii) the Dollar Equivalent of such
Multicurrency Working Capital Facility Lender’s Multicurrency Working Capital
Facility Extensions of Credit outstanding at such time; provided, that such
amount shall never be less than zero; provided further that solely for purposes
of determining fees pursuant to Section 2.8, the amount of outstanding
Multicurrency Working Capital Facility Extensions of Credit consisting of
Multicurrency Swing Line Loans shall be deemed to be zero. “Axel Johnson
Affiliate”: any Person that is directly or indirectly in control of, controlled
by, or under common control with, Axel Johnson Inc., excluding any Loan Party
and any other Person with respect to whom any Loan Party has the power, directly
or indirectly to (x) vote any of the securities having ordinary voting power for
the election of directors (or, if such Person is not a corporation, similar
governing Persons) of such Person or (y) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise. For
purposes of this definition, “control” of a Person (including, with its
correlative meanings, “controlled by” and “under common control with”) means the
power, directly or indirectly, either to (a) vote more than 50% of the
securities having ordinary voting power for the election of directors (or, if
such Person is not a corporation, similar governing Persons) of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise. “Axel Johnson Subordinated Indebtedness”: with
respect to any Loan Party, unsecured Indebtedness owed by such Loan Party to any
Axel Johnson Affiliate that is subject to a subordination agreement
substantially in the form of Exhibit H-2, which such form provides that there
shall be no restriction as to the incurrence of such Indebtedness by any Loan
Party, or the interest rate or stated



--------------------------------------------------------------------------------



 
[srlpcreditamend42017052.jpg]
15 509265-1804-1540415860-Active.18599927.1821183188.22 maturity applicable
thereto, or, except as provided in Section 8.9, as to the repayment of such
Indebtedness. “Bail-In Action”: the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation”: with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank CLO”: as to any Lender, any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by such Lender or an Affiliate or Subsidiary of such Lender. “Banking
Services”: each and any of the following bank services provided to any Loan
Party or its Subsidiaries: (a) credit cards for commercial customers (including,
without limitation, “commercial credit cards” and purchasing cards), (b) stored
value cards and (c) merchant processing services. “Bankruptcy Code”: Title 11 of
the United States Code (11 U.S.C. § 101 et seq.). “Barrel”: forty-two U.S.
gallons. “Base Rate”: for any day, the rate per annum equal to the greatest of
(a) the Federal Funds EffectiveNYFRB Rate in effect on such day plus 1/2 of
1.00%, (b) the U.S. Prime Rate in effect on such day (rounded upward, if
necessary, to the next 1/16 of 1.00%) and (c) the one-month Eurocurrency Rate
for United States Dollars in effect on such day plus 1.00% (or if the LIBOR
Screen Rate is not available for a one-month period Interest Period, the
Interpolated Rate). For purposes hereof: “U.S. Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by JPMorgan Chase
Bank as its prime rate in effect at its principal office in New York City (the
U.S. Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the U.S. Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate shall be effective as of the
opening of business on the day such change in the U.S. Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate becomes effective, respectively.
“Base Rate Loans”: Loans the rate of interest of which is based upon the Base
Rate. “Benefited Lender”: as defined in Section 11.8(a). “BNP Paribas”: as
defined in the introductory paragraph of this Agreement. “Board”: the Board of
Governors of the Federal Reserve System of the United States (or any successor).
“Borrower Materials”: as defined in Section 11.2. “Borrowers”: collectively, (i)
the U.S. Borrower and (ii)(x) prior to the Amalgamation,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017053.jpg]
16 509265-1804-1540415860-Active.18599927.1821183188.22 each Initial Canadian
Borrower and (y) after the Amalgamation, the Post-Amalgamation Entity. “Borrower
Parties”: collectively, the Borrowers and any Additional Borrowers. “Borrowing
Base Availability”: at any time, an amount equal to the Aggregate Borrowing Base
Amount at such time minus the Total Working Capital Facility Extensions of
Credit at such time minus the Total Acquisition Facility Working Capital
Extensions of Credit. “Borrowing Base Date”: the most recent date as of which
the U.S. Borrower has based a Borrowing Base Report to be delivered by the U.S.
Borrower pursuant to Section 7.2(c). “Borrowing Base Report”: a report certified
by a Responsible Person of the U.S. Borrower, substantially in the form of
Exhibit G, with appropriate insertions and schedules, showing the Aggregate
Borrowing Base Amount, the U.S. Borrowing Base and the Kildair Borrowing Base,
in each case as of the date set forth therein and the basis on which it was
calculated, together with the following detailed supporting information: (i) for
each of the U.S. Borrowing Base and the Kildair Borrowing Base, for Eligible
Cash and Cash Equivalents, a statement as of the applicable Borrowing Base Date
of the account balance, issued by each Cash Management Bank; (ii) for each of
the U.S. Borrowing Base and the Kildair Borrowing Base, for Eligible Tier 1
Accounts Receivable, Eligible Tier 2 Accounts Receivable, Eligible Unbilled Tier
1 Accounts Receivable, and Eligible Unbilled Tier 2 Accounts Receivable, (A) a
schedule listing each Account Receivable which is supported by a letter of
credit, together with the amount of such Account Receivable, the Account Debtor
of such Account Receivable, the issuing bank, the applicant and the expiration
date of the related letter of credit, the terms of the auto-renewal provision,
if any, and the face amount of the related letter of credit (or, if applicable,
the maximum value of the related letter of credit after giving effect to any
tolerance included therein, and the amount of such tolerance); (B) a schedule of
each Eligible Account Receivable and Eligible Unbilled Account Receivable,
listing the counterparty thereof, and each of the offsets and deductions to the
amount of such Eligible Account Receivable or Eligible Unbilled Account
Receivable, as applicable, including, if applicable, (1) the contra account
balance thereof, (2) any offset or counterclaim resulting from trade
liabilities, (3) the net marked-to-market net-off calculation of any losses
applied to the Account Debtor after deduction for all margin monies received
and/or paid and the details of any related letters of credit described in clause
(A) above, (4) any Out of the Money Forward Contract Amounts applied thereto
pursuant to clause (F) of the definition of “U.S. Borrowing Base” or “Kildair
Borrowing Base”, as applicable) and (5) any adjustments described in the
definitions of U.S. Borrowing Base or Kildair Borrowing Base, as applicable, to
the extent applicable; and (C) with respect to each Eligible Account Receivable,
other than Eligible Unbilled Accounts Receivable, to the extent applicable, an
aging report



--------------------------------------------------------------------------------



 
[srlpcreditamend42017054.jpg]
17 509265-1804-1540415860-Active.18599927.1821183188.22 in form and substance
satisfactory to the Co-Collateral Agents; (iii) for each of the U.S. Borrowing
Base and the Kildair Borrowing Base, for Eligible Inventory, a schedule of (A)
inventory locations, (B) Market Value and inventory volumes by location and type
of Eligible Commodity, (C) if requested by the Co-Collateral Agents, in the case
of Eligible Hedged Petroleum Inventory and (in the case of the U.S. Borrowing
Base) Eligible Hedged Natural Gas Inventory, evidence of the hedge as
demonstrated to the reasonable satisfaction of the Co-Collateral Agents in the
Position Report delivered concurrently with the applicable Borrowing Base
Report, (D) each of the offsets and deductions used in determining the value of
the Eligible Inventory, including any exchange payable or other offsets and any
adjustments described in the definitions of U.S. Borrowing Base or Kildair
Borrowing Base, as applicable, to the extent applicable, (E) except to the
extent covered by clause (F) or clause (G) below, available supporting
documentation for the inventory volumes as of such Borrowing Base Date, (F)
within thirty (30) days after each Borrowing Base Date with respect to a
calendar month (provided that the U.S. Borrower shall use best efforts to
provide within thirty (30) days following receipt therefor a Borrowing Base
Report requested by the Co-Collateral Agents), a volume difference
reconciliation comparing the inventory volumes reflected in the U.S. Borrower’s
accounting records with the U.S. Borrower’s third party statements, together
with a copy of such statements (provided, that a copy of such third party
statements shall not be required with respect to any storage site not owned or
operated by the U.S. Borrower or any of its Affiliates where less than 5,000
Barrels of Eligible Petroleum Inventory is held) and (G) within thirty (30) days
after each Borrowing Base Date that occurs on the last day of March, June,
September and December of each year, if requested by the Co-Collateral Agents,
inventory and field reports supplied by 25% of the terminals owned by the Loan
Parties (so that, in one calendar year, reports with respect to each terminal
owned by any Loan Party shall have been delivered); (iv) for each of the U.S.
Borrowing Base and the Kildair Borrowing Base, for Eligible Net Liquidity in
Futures Accounts, copies of summary account statements (or if requested by the
Co-Collateral Agents, the full account statements) issued by the Eligible Broker
where such assets are held as of the applicable Borrowing Base Date together
with additional statements for each commodities futures account that account for
any (x) discounted face value of any U.S. Treasury Securities held in such
account that are zero coupon securities issued by the United States of America
and (y) unearned interest on such U.S. Treasury Securities; (v) for the U.S.
Borrowing Base, for Eligible Exchange Receivables, (A) a schedule of each
Eligible Exchange Receivable, the counterparty thereof, the time outstanding and
each of the offsets and deductions to the amount of such Eligible Exchange
Receivable used in determining the value of Eligible Exchange Receivables,
including any contra account balance thereof and, if applicable, any Out of the
Money Forward Contract Amounts applied thereto pursuant to clause (F) of the
definition of “U.S. Borrowing Base” and any other adjustments described in the
definitions of Borrowing Base, to the extent applicable, and (B) to the extent
applicable, information described in clause (ii)(A) above; (vi) for each of the
U.S. Borrowing Base and the Kildair Borrowing Base, for the Eligible Short Term
Unrealized Forward Gains and, solely with respect to the U.S. Borrowing Base,
for the Eligible Medium Term Unrealized Forward Gains and Eligible



--------------------------------------------------------------------------------



 
[srlpcreditamend42017055.jpg]
18 509265-1804-1540415860-Active.18599927.1821183188.22 Long Term Unrealized
Forward Gains, a summary schedule thereof listing: (A) the Marked-to-Market
Value and the date of the final cash or physical settlement of each Forward
Contract; (B) the aggregate amount of each of the offsets and deductions to the
Marked-to-Market Value of such Forward Contracts included in the calculation of
the Counterparty Forward Contract Amount with respect to a Forward Contract
Counterparty, including, to the extent applicable, the aggregate contra account
balance of such Forward Contract Counterparty (and the calculation of such
contra balance), all margin monies received and/or paid with respect to such
Forward Contracts and the details of any related letters of credit and any
adjustments described in the definitions of U.S. Borrowing Base or Kildair
Borrowing Base, as applicable, to the extent applicable; and (C) the
Counterparty Forward Contract Amount for each Forward Contract Counterparty;
(vii) for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Letters of Credit Issued for Commodities Not Yet Received, (A) a
schedule listing each Letter of Credit giving rise to Eligible Letters of Credit
Issued for Commodities Not Yet Received, together with the name of the
applicant, the expiration date of the related Letter of Credit and the face
value thereof (or, if applicable, the maximum value of such Letter of Credit
after giving effect to any tolerance included therein, and the amount of such
tolerance), (B) a calculation supporting the value of physical volume delivered
and the liability owed by the applicable Loan Party to the beneficiary of the
Letter of Credit in connection therewith versus the face amount of such Letters
of Credit, and (C) a schedule of each of the offsets and deductions used in
determining the value of Eligible Letters of Credit Issued for Commodities Not
Yet Received, including the amounts and a calculation, by type (i.e.,
mark-to-market loss, exchange payables and other type of liability owed),
supporting the value of any other liabilities owed by the applicable Loan Party
to the beneficiary of the Letter of Credit versus the face amount of such
Letters of Credit and any adjustments described in the definitions of U.S.
Borrowing Base or Kildair Borrowing Base, as applicable, to the extent
applicable; (viii) for each of the U.S. Borrowing Base and the Kildair Borrowing
Base, for Paid but Unexpired Letters of Credit, (A) a schedule listing each
Letter of Credit giving rise to Paid but Unexpired Letters of Credit, together
with the name of the applicant, the expiration date of the related Letter of
Credit and the face value thereof (or, if applicable, the maximum value of such
Letter of Credit after giving effect to any tolerance included therein, and the
amount of such tolerance), (B) a statement describing the existing liabilities
that may be satisfied with such Letter of Credit and the amount therefor, (C) a
schedule of any payments made by the applicable Loan Party to satisfy the
obligations for which such Letter of Credit was issued, (D) a schedule of the
underlying “operational tolerance” with respect to any such Trade Letter of
Credit (if applicable) and (E) a schedule of each of the offsets and deductions
used in determining the value of Paid but Unexpired Letters of Credit, including
the amounts and a calculation, by type (i.e. mark- to-market loss, exchange
payables and other type of liability owed), supporting the value of any other
liabilities owed by the applicable Loan Party to the beneficiary of the Letter
of Credit versus the face amount of such Letters of Credit and any adjustments
described



--------------------------------------------------------------------------------



 
[srlpcreditamend42017056.jpg]
19 509265-1804-1540415860-Active.18599927.1821183188.22 in the definitions of
U.S. Borrowing Base or Kildair Borrowing Base, as applicable, to the extent
applicable; (ix) for the U.S. Borrowing Base, for Eligible RINs, a schedule
summarizing the value of the RINs inventory available for sale, including the
total RINs volume separated by fuel category. For each fuel category the RINs
volumes and values for each RINs year for which there is inventory also will be
shown; (x) for the U.S. Borrowing Base, for the First Purchaser Lien Amount, a
schedule setting forth the holder of each First Purchaser Lien, the amount of
the obligations outstanding giving rise to the First Purchaser Lien Amount to
such holder, each of the offsets and deductions to the amount of such
obligations used in determining the First Purchaser Lien Amount, including the
portion thereof reduced by any Letter of Credit, and any adjustments described
in the definitions of Borrowing Base, to the extent applicable; (xi) for each of
the U.S. Borrowing Base and the Kildair Borrowing Base, for Product Taxes, a
schedule listing the amounts of each tax liability by taxing authority, the
description thereof and the period(s) for which such taxes were assessed; (xii)
for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for Swap
Amounts due to Qualified Counterparties, a schedule listing the aggregate net
unrealized gains or losses with respect to each Commodity OTC Agreement with a
Qualified Counterparty and each Financial Hedging Agreement with a Qualified
Counterparty (whether or not the Swap Amounts due to Qualified Counterparties is
equal to or in excess of $20,000,000 (in the case of the U.S. Borrowing Base) or
$5,000,000 (in the case of the Kildair Borrowing Base)); (xiii) a summary report
showing the total amount outstanding under each type of extension of credit made
hereunder; and (xiv) a summary of the Dollar Working Capital Facility
Utilization and the Multicurrency Working Capital Facility Utilization for the
period from the immediately preceding Borrowing Base Date (or, in the case of
the first Borrowing Base Report, the Restatement Effective Date) to (but not
including) the Borrowing Base Date for such Borrowing Base Report. “Borrowing
Date”: any Business Day specified (i) in a Borrowing Notice as a date on which a
Loan requested by a Borrower is to be made or (ii) in a Letter of Credit Request
as a date on which a Letter of Credit requested by a Borrower is to be issued,
amended or renewed. “Borrowing Notice”: as defined in Section 2.5(a). “Brokerage
Account Deducts”: as defined in the definition of “Eligible Net Liquidity in
Futures Accounts” in this Section 1.1. “Business”: as defined in Section
5.22(b). “Business Day”: (i) for all purposes other than as covered by clauses
(ii) and (iii) of this definition, a day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by Law
to close, (ii) with respect to all notices and determinations in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017057.jpg]
20 509265-1804-1540415860-Active.18599927.1821183188.22 connection with, and
payments of principal and interest on, Eurocurrency Loans, any day which is a
Business Day as described in clause (i) of this definition and which is also a
day on which dealings in United States Dollar deposits are carried out in the
London interbank market and (iii) with respect to all notices and determinations
in connection with, and payments of principal and interest on, Loans made to the
Canadian Borrower or made in Canadian Dollars, any day which is a Business Day
as described in clause (i) of this definition and which is also a day on which
banks are open for dealings in Canadian Dollars in Toronto, Ontario. “Business
Valuation”: with respect to any Approved Acquisition Asset, a business valuation
commissioned by and addressed to the Administrative Agent and in form and
substance reasonably acceptable to the Administrative Agent (such acceptance not
to be unreasonably withheld, conditioned or delayed) and prepared by a Valuation
Agent. “CAML”: the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws. “Calculation Date”:
the last Business Day of each calendar month (or any other day selected by the
Administrative Agent); provided that (a) the second Business Day preceding (or
such other Business Day as the Administrative Agent shall deem applicable with
respect to Canadian Dollars in accordance with rate-setting convention for
Canadian Dollars) (i) each Borrowing Date with respect to any Loan denominated
in Canadian Dollars or (ii) any date on which a Loan denominated in Canadian
Dollars is continued shall also be a “Calculation Date”, (b) each Borrowing Date
with respect to any other Loan made hereunder shall also be a “Calculation Date”
and (c) the date of issuance, amendment, renewal or extension of a Letter of
Credit shall also be a Calculation Date. “Canadian Agent”: as defined in the
introductory paragraph of this Agreement. “Canadian Benefit Plans”: any plan,
fund, program, or policy, whether oral or written, formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which any Loan Party or any Subsidiary of
any Loan Party that carries on business in Canada, has any liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plans. “Canadian Borrower”: collectively, (a) prior to the Amalgamation, each
Initial Canadian Borrower and (b) after the Amalgamation, the Post-Amalgamation
Entity. “Canadian Dollar Equivalent”: with respect to (i) an amount denominated
in any currency other than Canadian Dollars, the equivalent in Canadian Dollars
of such amount determined at the Exchange Rate on the most recent Calculation
Date and (ii) an amount denominated in Canadian Dollars, such amount. “Canadian
Dollars” and “C$”: dollars in lawful currency of Canada. “Canadian Pension
Plans”: each pension plan required to be registered under Canadian federal or
provincial law that is maintained or contributed to by a Loan Party or any
Subsidiary of any Loan Party for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as administered by
the Government of Canada or the Province of Quebec,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017058.jpg]
21 509265-1804-1540415860-Active.18599927.1821183188.22 respectively. “Canadian
Pledge Agreement”: the Canadian Pledge Agreement, substantially in the form of
Exhibit C-2, to be executed and delivered by (a) each Loan Party pledging
Capital Stock of any Person organized under the laws of any jurisdiction within
Canada and (b) with respect to the pledge of Capital Stock of any Person not
organized under the laws of any jurisdiction within Canada, any Loan Party
organized under the laws of any jurisdiction within Canada or having its chief
executive office or domicile in any jurisdiction in Canada. “Canadian Security
Agreement”: the Canadian Security Agreement, substantially in the form of
Exhibit B-2, to be executed and delivered by the Loan Parties organized under
the laws of any jurisdiction within Canada, having its chief executive office
(or domicile) in any jurisdiction in Canada or having tangible assets in any
jurisdiction within Canada. “Canadian Security Documents”: collectively, the
Canadian Security Agreement, the Canadian Pledge Agreement, the Quebec Security
Documents and each Mortgage and Security Agreement in respect of any real
property located in Canada. “Canadian Subsidiary” means any Subsidiary of the
U.S. Borrower organized or incorporated under the laws of Canada or any province
thereof. “Capital Expenditures”: for any period with respect to any Person, all
expenditures made by such Person during such period that, in accordance with
GAAP, should be classified as a capital expenditure. “Capital Stock”: any and
all shares, interests, participations or other equivalents (however designated)
of capital stock of a corporation or unlimited liability company, all membership
interests in a limited liability company, all partnership interests in a limited
partnership or partnership, all membership rights in a cooperative or any and
all similar ownership interests in a Person (other than a corporation, unlimited
liability company, limited liability company, limited partnership or
partnership) and any and all warrants, rights or options to purchase any of the
foregoing. “Cash and Carry Transaction”: in respect of a particular commodity,
all transactions that occur during a Contango Market consisting of: (a) the
entering into of future or swap contracts for the purchase of such commodity
offset by the concurrent entering into of future or swap contracts for the sale
of the same quantity of such commodity for a later delivery date and a maximum
period not exceeding twelve (12) months; and/or (b) the physical purchase by the
U.S. Borrower or any other Loan Party of such commodity which shall be stored
for a period not exceeding twelve (12) months from the date of delivery of such
commodity to the U.S. Borrower or such Loan Party, and the sale of which shall
be Hedged by hedges that have a maximum tenor not exceeding twelve (12) months;
and/or (c) any combination of the foregoing. “Cash (100%) Collateralize”; “Cash
(100%) Collateralized”: with respect to any Letter of Credit, to pledge and
deposit as collateral for the Obligations Cash Collateral in the currency in
which such Letter of Credit is denominated and in an amount equal to 100% of the
undrawn face amount of such Letter of Credit plus unpaid fees associated with
such Letter of Credit (including any letter of credit commissions) then due and
payable or to be owed with respect to such Letter of Credit for the period



--------------------------------------------------------------------------------



 
[srlpcreditamend42017059.jpg]
22 509265-1804-1540415860-Active.18599927.1821183188.22 from the time such Cash
Collateral is deposited as collateral until the expiration date of such Letter
of Credit, pursuant to documentation substantially in the form of Exhibit K or
such other substantially similar form reasonably satisfactory to the
Administrative Agent. “Cash Collateral”: with respect to any Letter of Credit,
cash or deposit account balances denominated in United States Dollars or
Canadian Dollars that have been pledged and deposited with or delivered to the
Administrative Agent for the ratable benefit of the Secured Parties as
collateral for the Obligations, including the repayment of such Letter of
Credit. “Cash Collateralize”, “Cash Collateralized”, “Cash Collateralization”:
with respect to any Letter of Credit, to pledge and deposit as collateral for
the Obligations Cash Collateral in the currency in which such Letter of Credit
is denominated and in an amount equal to 105% of the undrawn face amount of such
Letter of Credit plus unpaid fees associated with such Letter of Credit
(including any letter of credit commissions) then due and payable or to be owed
with respect to such Letter of Credit for the period from the time such Cash
Collateral is deposited as collateral until the expiration date of such Letter
of Credit, pursuant to documentation substantially in the form of Exhibit K or
such other substantially similar form reasonably satisfactory to the
Administrative Agent. “Cash Equivalents”: (a) securities with maturities of
twelve (12) months or less from the date of acquisition or acceptance which are
issued or fully guaranteed or insured by the United States, Canada or any agency
or instrumentality thereof, (b) bankers’ acceptances, certificates of deposit
and eurodollar time deposits with maturities of nine (9) months or less from the
date of acquisition and overnight bank deposits, in each case, of any Lender or
of any international or national commercial bank with commercial paper rated, on
the day of such purchase, at least A-1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody’s, (c) commercial paper, variable rate or
auction rate securities, or any other short term, liquid investment having a
rating, on the date of purchase, of at least A-1 or the equivalent thereof by
S&P or at least P-1 or the equivalent thereof by Moody’s and that matures or
resets not more than nine (9) months after the date of acquisition, (d)
obligations of any U.S. state, Canadian province or a division, public
instrumentality or taxing authority thereof, having on the date of purchase a
rating of at least AA or the equivalent thereof by S&P or at least Aa2 or the
equivalent thereof by Moody’s and (e) investments in money market funds, mutual
funds or other pooled investment vehicles, in each case acceptable to the
Administrative Agent in its sole discretion, the assets of which consist solely
of the foregoing. “Cash Management Account”: a Deposit Account or Securities
Account maintained with any Cash Management Bank. “Cash Management Bank”:
JPMorgan Chase Bank and each of the banks and other financial institutions
listed on Schedule 1.1(B) and any other bank or financial institution (which is
reasonably acceptable to the Administrative Agent) from time to time designated
by the U.S. Borrower as a bank or financial institution (i) at which any
Borrower or any other Loan Party or any of their Subsidiaries maintains any
Controlled Account or (ii) with which the Borrower or any other Loan Party or
any of their Subsidiaries engages in Banking Services. “Cash Management Bank
Agreement”: any (i) account agreement, account control agreement or other
agreement governing the relationship between a Cash Management Bank and a Loan
Party with respect to a Cash Management Account and (ii) any agreement governing
Banking Services. “CDOR Screen Rate”: with respect to any Interest Period, (i)
the annual rate of interest determined with reference to the arithmetic average
of the discount rate quotations of all institutions listed in respect of the
relevant Interest Period for Canadian Dollar-denominated bankers’ acceptances
displayed



--------------------------------------------------------------------------------



 
[srlpcreditamend42017060.jpg]
23 509265-1804-1540415860-Active.18599927.1821183188.22 and identified as such
on the CDOR page of the Reuters screen (or on any successor or substitute page
on such screen or service that displays such rate, or on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion) as of
the Specified Time on the Quotation Day for such Interest Period (as adjusted by
the Administrative Agent after the Specified Time to reflect any error in the
posted rate of interest or in the posted average annual rate of interest); plus
(ii) 0.10% per annum. “Change of Control”: the occurrence of any of the
following events: (a) the Permitted Investors shall cease to own and control, of
record and beneficially, directly or indirectly, more than 50% of the total
voting power of all classes of Capital Stock of the General Partner entitled to
vote generally in the election of directors free and clear of all Liens, other
than Liens of the type permitted pursuant to Section 8.3 (as if Section 8.3 were
applicable), (b) the General Partner shall cease to own and control, of record
and beneficially, 100% of the general partnership interests of the MLP free and
clear of all Liens, other than Liens of the type permitted pursuant to Section
8.3 (as if Section 8.3 were applicable) or (c) the MLP shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each Borrower and each other Loan Party (other
than the MLP) free and clear of all Liens, other than Liens permitted pursuant
to Section 8.3. “Chapter 11 Debtor”: as defined in the definition of “Eligible
Account Receivable” in this Section 1.1. “Closing Date”: the date on which the
conditions precedent set forth in Section 6.1 of the Existing Credit Agreement
were satisfied, which date was October 30, 2013. “Coal Products”: coal and any
other product or by-product of the foregoing and all rights to transmit,
transport or store the foregoing. “Code”: the Internal Revenue Code of 1986, as
amended. “Co-Collateral Agents”: as defined in the introductory paragraph of
this Agreement. “Co-Documentation Agents”: as defined in the introductory
paragraph of this Agreement. “Co-Syndication Agents”: as defined in the
introductory paragraph of this Agreement. “Collateral”: all property and
interests in property of the Loan Parties now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document. “Commitment”:
at any date, as to any Lender, the Dollar Working Capital Facility Commitments,
the Multicurrency Working Capital Facility Commitments and/or the Acquisition
Facility Commitments of such Lender, as the context requires. “Commitment
Percentage”: at any time, as to any Lender, the Acquisition Facility Commitment
Percentage, the Dollar Working Capital Facility Commitment Percentage or the
Multicurrency Working Capital Facility Commitment Percentage of such Lender at
such time, as the context requires. “Commitment Period”: the Acquisition
Facility Commitment Period, the Dollar Working Capital Facility Commitment
Period or the Multicurrency Working Capital Facility Commitment Period,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017061.jpg]
24 509265-1804-1540415860-Active.18599927.1821183188.22 as the context requires.
“Commitment Termination Date”: the Acquisition Facility Commitment Termination
Date, the Dollar Working Capital Facility Commitment Termination Date or the
Multicurrency Working Capital Facility Commitment Termination Date, as the
context requires. “Commodity Account”: any “Commodity Account” as defined in
Section 9-102 of the New York Uniform Commercial Code, any “Futures Account” as
defined under the PPSA and any “securities account” as defined in the Quebec STA
in which is held “commodity futures contracts”, “security futures contracts”.
“financial instrument futures contracts” and other similar “futures contracts”,
as such terms are defined in the Quebec STA. “Commodity Contract”: (a) a
Physical Commodity Contract, (b) any Commodity OTC Agreement or (c) a contract
for the storage or transportation of any physical Eligible Commodity. “Commodity
OTC Agreement”: (i) any forward commodity contracts (excluding any Forward
Contract which is a Physical Commodity Contract), swaps, options, collars, caps
, or floor transactions, in each case based on Eligible Commodities and (ii) any
other similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing. “Commonly Controlled Entity”: an
entity, whether or not incorporated, which is under common control with the U.S.
Borrower within the meaning of Section 4001(a)(14) of ERISA or is part of a
group which includes the U.S. Borrower and which is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code. “Compliance Certificate”: as
defined in Section 7.2(b). “Conduit Lender”: any special purpose entity
organized and administered by any Lender (or an affiliate of such Lender) for
the purpose of making Loans required to be made by such Lender or of funding
such Lender’s participation in any unpaid Reimbursement Obligation and
designated as its Conduit Lender by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan or a
participation in any unpaid Reimbursement Obligation under this Agreement if,
for any reason, its Conduit Lender fails to fund any such Loan or participation
in any unpaid Reimbursement Obligation, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 11.6 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
commitment hereunder. “Confidential Information”: as defined in Section 11.16.
“Consolidated Current Assets”: as of any date of determination, all assets of
the Credit Parties that, in accordance with GAAP adjusted on an Economic Basis,
would be classified as current assets on a consolidated balance sheet of the
Credit Parties; provided, that amounts otherwise classified as current assets
which are due from any Affiliate (including shareholders (other than public
limited partners of the MLP)) or Subsidiary of any Credit Party shall not be
classified as current assets. “Consolidated Current Liabilities”: as of any date
of determination, all liabilities of the Credit Parties that, in accordance with
GAAP adjusted on an Economic Basis, would be classified as current liabilities
on a consolidated balance sheet of the Credit Parties; provided that
“Consolidated



--------------------------------------------------------------------------------



 
[srlpcreditamend42017062.jpg]
25 509265-1804-1540415860-Active.18599927.1821183188.22 Current Liabilities”
shall (i) include (A) except to the extent excluded in clause (ii) below, all
Loans outstanding hereunder from time to time, and (B) the current portion of
all Indebtedness with a maturity (as of such date of determination) of longer
than one (1) year, and (ii) exclude any (A) Axel Johnson Subordinated
Indebtedness, (B) Intercompany Subordinated Indebtedness, (C) unsecured
Indebtedness permitted under Section 8.2(h) and (D) Acquisition Facility Loans.
“Consolidated EBITDA”: for any period, Consolidated Net Income of the Credit
Parties for such period, plus, without duplication and to the extent used in
determining such Consolidated Net Income, the sum of: (1) provisions for income
taxes, interest expense, and depreciation and amortization expense; (2) amounts
deducted in respect of other non-cash expenses; (3) the amount of any aggregate
net loss (or minus the amount of any gain) arising from the Disposition of
capital assets by such Person and its Subsidiaries; and (4) extraordinary,
unusual or non-recurring losses and charges; provided that (i) each of the
foregoing items (1)-(4) shall be calculated in accordance with GAAP adjusted on
an Economic Basis, (ii) for the purposes of this definition, with respect to a
business or assets acquired by the Credit Parties pursuant to an Acquisition
permitted under this Agreement, Consolidated EBITDA shall be calculated on a pro
forma basis, using historical numbers, in accordance with GAAP and such
calculation shall be determined in good faith by a financial officer of the U.S.
Borrower (and the U.S. Borrower will provide to the Administrative Agent such
supporting information as Administrative Agent may reasonably request), without
giving effect to any anticipated or proposed change in operations, revenues,
expenses or other items included in the computation of Consolidated EBITDA, and
in a manner which is reasonably satisfactory to the Administrative Agent in all
respects, adjusted on an Economic Basis plus or minus any Allowed Reserve, as if
the acquisition had been consummated on the first day of such period and (iii)
for the purposes of this definition, with respect to a business or assets
disposed of by the Credit Parties pursuant to a disposition permitted under this
Agreement, Consolidated EBITDA shall be calculated on a pro forma basis, using
historical numbers, in accordance with GAAP and such calculation shall be
determined in good faith by a financial officer of the U.S. Borrower (and the
U.S. Borrower will provide to the Administrative Agent such supporting
information as Administrative Agent may reasonably request), without giving
effect to any anticipated or proposed change in operations, revenues, expenses
or other items included in the computation of Consolidated EBITDA, and in a
manner which is reasonably satisfactory to the Administrative Agent in all
respects, as if such disposition had been consummated on the first day of such
period. Notwithstanding the foregoing, but subject to clauses (ii) and (iii) of
the proviso above, Consolidated EBITDA shall be deemed to be (x) $51,912,000
with respect to the fiscal quarter ending March 31, 2014, (y) $6,787,337 with
respect to the fiscal quarter ending June 30, 2014 and (z) $19,438,000 with
respect to the fiscal quarter ending September 30, 2014. “Consolidated Fixed
Charge Coverage Ratio”: for any period, the ratio of Consolidated EBITDA to
Consolidated Fixed Charges for such period. “Consolidated Fixed Charges”: for
any period with respect to the Credit Parties, the sum (without duplication) of
(i) the amounts deducted for the cash portion of Consolidated Interest Expense
in determining Consolidated Net Income for such period, (ii) letter of credit
fees to the extent paid in cash during such period, and (iii) principal paid or
payable during such period in respect of Indebtedness (excluding (A) principal
on any Loan, (B) principal on the Axel Johnson Subordinated Indebtedness, (C)



--------------------------------------------------------------------------------



 
[srlpcreditamend42017063.jpg]
26 509265-1804-1540415860-Active.18599927.1821183188.22 principal on any
Intercompany Subordinated Indebtedness, (D) principal on unsecured Indebtedness
permitted under Section 8.2(h) incurred for working capital purposes in an
aggregate outstanding amount (as of such date of determination) of $50,000,000
or less with a maturity (as of such date of determination) of less than one (1)
year that is not a note (other than a promissory note evidencing commercial
Indebtedness), debenture, bond or other like obligation) of the Credit Parties
and (E) principal on any Indebtedness outstanding under a Contango Facility).
For purposes of the above calculation, (1) with respect to a business or assets
acquired by the Credit Parties pursuant to an Acquisition permitted under this
Agreement, Consolidated Interest Expense shall be calculated on a pro forma
basis, using historical numbers, in accordance with GAAP and such calculation
shall be determined in good faith by a financial officer of the U.S. Borrower
(and the U.S. Borrower will provide to the Administrative Agent such supporting
information as Administrative Agent may reasonably request), without giving
effect to any anticipated or proposed change in operations, revenues, expenses
or other items included in the computation of Consolidated Interest Expense, and
in a manner which is reasonably satisfactory to the Administrative Agent in all
respects, as if the Indebtedness associated with the Acquisition had been
incurred on the first day of such period (it being understood that, with respect
to any Indebtedness incurred in connection with such Acquisition, if such
Indebtedness has a floating or formula rate, it shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination) and (2) with respect to a
business or assets disposed of by the Credit Parties pursuant to a disposition
permitted under this Agreement, Consolidated Interest Expense shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP and such calculation shall be determined in good faith by a financial
officer of the U.S. Borrower (and the U.S. Borrower will provide to the
Administrative Agent such supporting information as the Administrative Agent may
reasonably request), without giving effect to any anticipated or proposed change
in operations, revenues, expenses or other items included in the computation of
Consolidated Interest Expense, and in a manner which is reasonably satisfactory
to the Administrative Agent in all respects, as if such disposition had been
consummated on the first day of such period. Notwithstanding the foregoing, but
subject to causes (1) and (2) above, Consolidated Fixed Charges shall be deemed
to be (i) $10,039,998 with respect to the fiscal quarter ending March 31, 2014,
(ii) $7,615,358 with respect to the fiscal quarter ending June 30, 2014 and
(iii) $7,092,398 with respect to the fiscal quarter ending September 30, 2014.
“Consolidated Interest Expense”: for any period with respect to the Credit
Parties, the amount which, in conformity with GAAP adjusted on an Economic Bases
plus or minus any Allowed Reserve, as applicable, would be set forth opposite
the caption “interest expense” or any like caption (including imputed interest
included in payments under Financing Leases) on a consolidated income statement
of the Credit Parties for such period excluding the amortization of any original
issue discount; provided that “Consolidated Interest Expense” shall not include
interest expense with respect to the Maine Dock Liability Obligations.
“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Credit Parties for such period (taken as a cumulative whole)
determined in accordance with GAAP adjusted on an Economic Basis plus or minus
any Allowed Reserve, as applicable; provided that there shall be excluded (a)
the income (or deficit) of any Credit Party accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with any Credit Party, (b) any
write-up of any fixed asset (other than write-ups as the result of the
application of purchase accounting), (c) any net gain from the collection of the
proceeds of life insurance policies, and (d) any gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of any Credit Party. “Consolidated Net Working Capital”: as of any
date of determination, (a) Consolidated



--------------------------------------------------------------------------------



 
[srlpcreditamend42017064.jpg]
27 509265-1804-1540415860-Active.18599927.1821183188.22 Current Assets as of
such date minus (b) Consolidated Current Liabilities as of such date.
“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) the Dollar Equivalent of the aggregate outstanding principal
amount of Indebtedness of the Credit Parties secured by Liens on any assets of
any Credit Party as of such date minus (i) the aggregate outstanding principal
amount of Dollar Working Capital Facility Loans and any Unreimbursed Amounts in
respect of Dollar Working Capital Facility Letters of Credit outstanding at such
time and (ii) the Dollar Equivalent of the aggregate outstanding principal
amount of Multicurrency Working Capital Facility Loans and any Unreimbursed
Amounts in respect of Multicurrency Working Capital Facility Letters of Credit
outstanding at such time to (b) Consolidated EBITDA for the twelve (12) month
period ending as of such date. “Consolidated Total Leverage Ratio”: as of any
date of determination, the ratio of (a) the Dollar Equivalent of the aggregate
outstanding principal amount of Indebtedness (excluding any (A) Axel Johnson
Subordinated Indebtedness, (B) Intercompany Subordinated Indebtedness or (C)
unsecured Indebtedness permitted under Section 8.2(h) incurred for working
capital purposes in an aggregate outstanding amount (as of such date of
determination) of $50,000,000 or less with a maturity (as of such date of
determination) of less than one (1) year that is not a note (other than a
promissory note evidencing commercial Indebtedness), debenture, bond or other
like obligation) of the Credit Parties as of such date minus (x) the aggregate
outstanding principal amount of Dollar Working Capital Facility Loans and any
Unreimbursed Amounts in respect of Dollar Working Capital Facility Letters of
Credit outstanding at such time and (y) the Dollar Equivalent of the aggregate
outstanding principal amount of Multicurrency Working Capital Facility Loans and
any Unreimbursed Amounts in respect of Multicurrency Working Capital Facility
Letters of Credit outstanding at such time to (b) Consolidated EBITDA for the
twelve (12) month period ending as of such date. “Contango Facility”: a senior
secured credit facility of any Loan Party solely to be used to finance Cash and
Carry Transactions, the recourse to such Loan Party with respect to such credit
facility Indebtedness is limited to its interest in the inventory, forward
contracts and receivables related to such Cash and Carry Transactions (and the
proceeds thereof); provided, that (a) any release of Collateral hereunder for
inclusion as collateral for the Contango Facility has been approved by the
Administrative Agent and the Supermajority Lenders and (b) such facility is
subject to an intercreditor agreement in form and substance satisfactory to the
Administrative Agent and the Supermajority Lenders. “Contango Market”: the
market condition in which the price of a commodity for forward delivery is
higher than the price that is quoted for spot settlement, or where a far forward
delivery price is higher than a nearer forward delivery price.
“Continuation/Conversion Notice”: as defined in Section 4.3(a) “Continue”,
“Continuation” and “Continued”: the continuation of a Eurocurrency Loan from one
Interest Period to the next Interest Period. “Contractual Obligation”: as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Controlled Account”: each Pledged Account that
is subject to an Account Control Agreement. “Convert”, “Conversion” and
“Converted”: a conversion of Base Rate Loans or Prime



--------------------------------------------------------------------------------



 
[srlpcreditamend42017065.jpg]
28 509265-1804-1540415860-Active.18599927.1821183188.22 Rate Loans into
Eurocurrency Loans, or a conversion of Eurocurrency Loans into Base Rate Loans
or Prime Rate Loans, which may be accompanied by the transfer by a Lender (at
its sole discretion) of a Loan from one Applicable Lending Office to another.
“Counterparty Forward Contract Amount”: with respect to any Forward Contract
Counterparty, an amount equal to (a) the aggregate Marked-to-Market Value of all
Eligible Forward Contracts of the Loan Parties with such Forward Contract
Counterparty with a positive value, net of (i) cash and Cash Equivalents held by
the Loan Parties from such Forward Contract Counterparty for such Eligible
Forward Contract and (ii) any claim of offset or other counterclaim known to the
Loan Parties to have been asserted in respect of those Eligible Forward
Contracts by such Forward Contract Counterparty, minus, (b) the aggregate
Marked-to-Market Value of all Forward Contracts of the Loan Parties with such
Forward Contract Counterparty with a negative value, net of cash and Cash
Equivalents posted by the Loan Parties with such Forward Contract Counterparty
for such Forward Contract. “Credit Exposure”: as to any Lender at any time, the
sum of its Acquisition Facility Credit Exposure, its Dollar Working Capital
Facility Credit Exposure and its Multicurrency Working Capital Facility Credit
Exposure. “Credit Exposure Percentage”: as to any Lender at any time, the
fraction (expressed as a percentage), the numerator of which is the Credit
Exposure of such Lender at such time and the denominator of which is the
aggregate Credit Exposures of all of the Lenders at such time. “Credit Parties”:
collectively, the Loan Parties, Wintergreen, and Sprague Resources Canada.
“Credit Utilization Summary”: as defined in Section 4.13. “Default”: any of the
events specified in Section 9.1, whether or not any requirement for the giving
of notice, the lapse of time, or both, has been satisfied. “Defaulting Lender”:
at any time, any Lender that (a) within two (2) Business Days of when due, has
failed to fund any portion of any Working Capital Facility Loan, Acquisition
Facility Loan, Swing Line Loan, Refunded Swing Line Loan, Dollar Swing Line
Participation Amount, Multicurrency Swing Line Participation Amount or L/C
Participation Obligation (or any participation in the foregoing) to, as
applicable, any Borrower, the Administrative Agent, any Swing Line Lender or any
Issuing Lender required pursuant to the terms of this Agreement to be funded by
such Lender, or has notified the Administrative Agent that it does not intend to
do so unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in writing) has not been
satisfied; or (b) notified any Borrower, the Administrative Agent, any Issuing
Lender, or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement (unless such writing states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable Default,
shall be specifically identified in writing) cannot be satisfied) or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit; or (c) failed, within three (3) Business Day
after request by the Administrative Agent or the U.S. Borrower, to confirm that
it will comply with the terms of this Agreement relating to any of its
obligations to fund prospective Working Capital Facility Loans, Acquisition
Facility Loans, Swing Line Loans, Refunded Swing Line Loans, Dollar Swing Line
Participation Amounts, Multicurrency Swing Line Participation Amounts or L/C
Participation Obligations; or (d) otherwise failed to pay over to the
Administrative Agent, any



--------------------------------------------------------------------------------



 
[srlpcreditamend42017066.jpg]
29 509265-1804-1540415860-Active.18599927.1821183188.22 Issuing Lender, or any
other Lender any other amount required to be paid by it hereunder within one (1)
Business Day of the date when due, unless the subject of a good faith dispute;
or (e) (i) has become or is insolvent or has a parent company that has become or
is insolvent, (ii) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii) has,
or has a parent company that has, become the subject of a Bail-In Action. For
the avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock of such
Lender or a parent company of such Lender by a Governmental Authority. “Deposit
Account”: as defined in Section 9-102 of the New York Uniform Commercial Code.
“Designated Account Receivable” means any Account Receivable arising from the
sale or transfer of refined products by a Loan Party to any Person that is
located in the New York metropolitan area that is a commercial or industrial
customer of the line of business acquired by the Loan Parties through the
acquisition of certain assets of the Castle Oil Corporation. “Disclosing Party”:
as defined in Section 11.16(b). “Disposition”: with respect to any Property, any
sale, lease, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings. “Dollar Equivalent”: with respect to (i) an amount
denominated in any currency other than United States Dollars, the equivalent in
United States Dollars of such amount determined at the Exchange Rate on the most
recent Calculation Date and (ii) an amount denominated in United States Dollars,
such amount. “Dollar L/C Exposure”: at any time, the total L/C Obligations with
respect to Dollar Working Capital Facility Letters of Credit. The Dollar L/C
Exposure of any Dollar Working Capital Facility Lender at any time shall be its
Dollar Working Capital Facility Commitment Percentage of the total Dollar L/C
Exposure at such time. “Dollar Long Tenor Letter of Credit Sub-Limit”:
$75,000,000 at any time outstanding. “Dollar Performance Letter of Credit
Sub-Limit”: $50,000,000 at any time outstanding. “Dollar Swing Line Exposure”:
at any time, the sum of the aggregate amount of all outstanding Dollar Swing
Line Loans at such time. The Dollar Swing Line Exposure of any Dollar Working
Capital Facility Lender at any time shall be the sum of (a) its Dollar Working
Capital Facility Commitment Percentage of the total Dollar Swing Line Exposure
at such time related to Dollar Swing Line Loans other than any Dollar Swing Line
Loans made by such Lender in its capacity as a Dollar Swing Line Lender and (b)
if such Lender shall be a Dollar Swing Line Lender, the principal amount of all
Dollar Swing Line Loans made by such Lender outstanding at such time (to the
extent that the other Dollar Working Capital Facility Lenders shall not have
funded their participations in such Swing Line



--------------------------------------------------------------------------------



 
[srlpcreditamend42017067.jpg]
30 509265-1804-1540415860-Active.18599927.1821183188.22 Loans). “Dollar Swing
Line Lenders”: JPMorgan Chase Bank and BNP Paribas and each other Dollar Working
Capital Facility Lender approved by the Administrative Agent and the U.S.
Borrower that has agreed to act as a “Dollar Swing Line Lender hereunder”, in
each case in its capacity as lender of Dollar Swing Line Loans hereunder.
“Dollar Swing Line Loan Sub-Limit”: $70,000,000 at any time outstanding. “Dollar
Swing Line Loans”: as defined in Section 2.3(a). “Dollar Swing Line
Participation Amount”: as defined in Section 2.6(b)(i). “Dollar Working Capital
Facility”: the Dollar Working Capital Facility Commitments and the extensions of
credit thereunder. “Dollar Working Capital Facility Commitment”: at any date, as
to any Dollar Working Capital Facility Lender, the obligation of such Dollar
Working Capital Facility Lender to make Dollar Working Capital Facility Loans to
the Borrowers pursuant to Section 2.1(a) and to participate in Dollar Swing Line
Loans and Dollar Working Capital Facility Letters of Credit in an aggregate
principal and/or face amount at any one time outstanding not to exceed the
amount set forth opposite such Dollar Working Capital Facility Lender’s name on
Schedule 1.0 under the caption “Dollar Working Capital Facility Commitment” or,
as the case may be, in the Assignment and Acceptance pursuant to which such
Dollar Working Capital Facility Lender becomes a party hereto, as such amount
may be changed from time to time in accordance with the terms of this Agreement.
As of the RestatementAmendment Effective Date, the original aggregate amount of
the Dollar Working Capital Facility Commitments is $1,000,000,000950,000,000.
“Dollar Working Capital Facility Commitment Percentage”: as to any Dollar
Working Capital Facility Lender at any time, the percentage which such Dollar
Working Capital Facility Lender’s Dollar Working Capital Facility Commitment
then constitutes of the aggregate Dollar Working Capital Facility Commitments of
all Dollar Working Capital Facility Lenders at such time (or, at any time after
the Dollar Working Capital Facility Commitments shall have expired or
terminated, such Dollar Working Capital Facility Lenders’ Dollar Working Capital
Facility Credit Exposure Percentage). “Dollar Working Capital Facility
Commitment Period”: the period from and including the Restatement Effective Date
to but not including the Dollar Working Capital Facility Commitment Termination
Date or such earlier date on which all of the Dollar Working Capital Facility
Commitments shall terminate as provided herein. “Dollar Working Capital Facility
Commitment Termination Date”: the date that is the fifth anniversary of the
Restatement Effective DateApril 27, 2021, or, if such date is not a Business
Day, the next preceding Business Day. “Dollar Working Capital Facility Credit
Exposure”: as to any Dollar Working Capital Facility Lender at any time, the
Available Dollar Working Capital Facility Commitment of such Dollar Working
Capital Facility Lender plus the amount of the Dollar Working Capital Facility
Extensions of Credit of such Dollar Working Capital Facility Lender. “Dollar
Working Capital Facility Credit Exposure Percentage”: as to any Dollar Working
Capital Facility Lender at any time, the fraction (expressed as a percentage),
the numerator of which is the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017068.jpg]
31 509265-1804-1540415860-Active.18599927.1821183188.22 Dollar Working Capital
Facility Credit Exposure of such Dollar Working Capital Facility Lender at such
time and the denominator of which is the aggregate Dollar Working Capital
Facility Credit Exposures of all of the Dollar Working Capital Facility Lenders
at such time. “Dollar Working Capital Facility Extensions of Credit”: at any
date, as to any Dollar Working Capital Facility Lender at any time, the
aggregate outstanding principal amount of Dollar Working Capital Facility Loans
made by such Dollar Working Capital Facility Lender, plus the amount of the
undivided interest of such Dollar Working Capital Facility Lender in any
then-outstanding Dollar Working Capital Facility L/C Obligations, plus such
Dollar Working Capital Facility Lender’s Dollar Swing Line Exposure. “Dollar
Working Capital Facility Increase”: as defined in Section 4.1(b). “Dollar
Working Capital Facility Issuing Lenders”: JPMorgan Chase Bank, BNP Paribas,
Societe Generale, Natixis, New York Branch, Royal Bank of Canada and each other
Dollar Working Capital Facility Lender from time to time designated by the U.S.
Borrower (and agreed to by such Lender) as a Dollar Working Capital Facility
Issuing Lender with the prior consent of the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed), each in its capacity
as issuer of any Dollar Working Capital Facility Letter of Credit. “Dollar
Working Capital Facility L/C Obligations”: at any time, an amount equal to the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Dollar Working Capital Facility Letters of Credit and (b) the
aggregate amount of drawings under Dollar Working Capital Facility Letters of
Credit which have not then been reimbursed or converted to a Dollar Working
Capital Facility Loan pursuant to Section 3.7. “Dollar Working Capital Facility
L/C Participants”: with respect to any Dollar Working Capital Facility Letter of
Credit, all of the Dollar Working Capital Facility Lenders other than the Dollar
Working Capital Facility Issuing Lender thereof. “Dollar Working Capital
Facility L/C Participation Obligations”: the obligations of the Dollar Working
Capital Facility L/C Participants to purchase participations in the obligations
of the Dollar Working Capital Facility Issuing Lenders under outstanding Dollar
Working Capital Facility Letters of Credit pursuant to Section 3.6. “Dollar
Working Capital Facility Lender”: each Lender having a Dollar Working Capital
Facility Commitment (or, after the termination of the Dollar Working Capital
Facility Commitments, each Lender holding Dollar Working Capital Facility
Extensions of Credit), and, as the context requires, includes the Dollar Working
Capital Facility Issuing Lenders. As of the Restatement Effective Date, each
Dollar Working Capital Facility Lender is specified on Schedule 1.0. “Dollar
Working Capital Facility Letter of Credit”: as defined in Section 3.1. “Dollar
Working Capital Facility Letter of Credit Sub-Limit”: $300,000,000 at any time
outstanding. “Dollar Working Capital Facility Loans”: as defined in Section
2.1(a). “Dollar Working Capital Facility Long Tenor Letters of Credit”: Dollar
Working Capital



--------------------------------------------------------------------------------



 
[srlpcreditamend42017069.jpg]
32 509265-1804-1540415860-Active.18599927.1821183188.22 Facility Letters of
Credit that are Long Tenor Letters of Credit. “Dollar Working Capital Facility
Maturity Date”: with respect to any Dollar Working Capital Facility Loan, the
earliest to occur of (i) the date on which the Dollar Working Capital Facility
Loans become due and payable pursuant to Section 9, (ii) the date on which the
Dollar Working Capital Facility Commitments terminate pursuant to Section 4.1
and (iii) the Dollar Working Capital Facility Commitment Termination Date.
“Dollar Working Capital Facility Performance Letters of Credit”: Dollar Working
Capital Facility Letters of Credit that are Performance Letters of Credit.
“Dollar Working Capital Facility Utilization”: with respect to the aggregate
Dollar Working Capital Facility Commitments, for any fiscal quarter, an amount
(expressed as a percentage) equal to the quotient of (a) the quotient of (i) the
sum of the applicable Total Dollar Working Capital Facility Extensions of Credit
outstanding as of the close of business on each day during such fiscal quarter
divided by (ii) the number of days in such fiscal quarter divided by (b) the
aggregate Dollar Working Capital Facility Commitments in effect on the last
Business Day of such fiscal quarter. “Dutch Guarantor”: Sprague Resources
Coöperatief U.A.. “Dutch Membership Pledge Agreement”: the Deed of Disclosed
Pledge over Membership Rights for Sprague Resources Coöperatief U.A.,
substantially in the form of Exhibit C-3, to be executed and delivered by the
U.S. Borrower and Sprague Co-op Member LLC, as pledgors, the Administrative
Agent and Sprague Resources Coöperatief U.A. “Dutch Receivables Pledge
Agreement”: the Deed of Pledge over Receivables (Bank Accounts, Insurance
Policies and Intercompany Claims), substantially in the form of Exhibit B-3, to
be executed and delivered by Sprague Resources Coöperatief U.A. and the
Administrative Agent. “Dutch Security Documents”: collectively, the Dutch
Membership Pledge Agreement and the Dutch Receivables Pledge Agreement.
“Economic Basis”: means GAAP adjusted to include, as applicable and to the
extent not already included in the calculation of GAAP at such time, (a) the
positive Market Value of inventory and exchanges in respect of transactions that
do not qualify for hedging treatment under GAAP; (b) the positive or negative
Marked-to-Market Value of Forward Contracts, including, but not limited to,
forward physical purchase and sales contracts, that do not qualify as
derivatives under GAAP, such as storage and transportation; provided that the
preceding clause (b), with respect to storage and transportation contracts,
shall be limited to the intrinsic value of the underlying contracts, net of any
demand charges; and (c) other Marked-to-Market changes or adjustment as
determined by the U.S. Borrower with agreement from the Administrative Agent;
provided, that in its reasonable discretion the Administrative Agent may require
the vote of the Required Lenders. “EEA Financial Institution”: (a) any
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent. “EEA
Member Country”: any of the member states of the European Union, Iceland,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017070.jpg]
33 509265-1804-1540415860-Active.18599927.1821183188.22 Liechtenstein, and
Norway. “EEA Resolution Authority”: any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Account Receivable”: as of any Borrowing Base
Date, an Account Receivable as to which the following requirements have been
fulfilled: (a) such Account Receivable relates to a Materials Handling Contract,
rail car lease or sublease, transportation services agreement, Commodity
Contract or Financial Hedging Agreement; (b) the relevant Loan Party has lawful
and absolute title to such Account Receivable subject only to Permitted
Borrowing Base Liens or Liens in favor of the Administrative Agent for the
benefit of the Secured Parties under the Loan Documents; provided that the
amount of the Eligible Account Receivable, if any, included in the U.S.
Borrowing Base or Kildair Borrowing Base, as applicable, shall be net of the
aggregate amount secured by such Permitted Borrowing Base Lien (other than Liens
created by the Security Documents); (c) with respect to any such Account
Receivable relating to a Financial Hedging Agreement, the amount of such Account
Receivable payable by the Account Debtor thereof has been determined; (d) such
Account Receivable is a valid, legally enforceable obligation of the party who
is obligated under such Account Receivable; (e) the amount of such Account
Receivable included as an Eligible Account Receivable shall have been reduced by
any portion that is, or which any Loan Party has a reasonable basis to believe
may be, subject to any dispute, offset, counterclaim or other claim or defense
on the part of the Account Debtor (including offset or netting relating to trade
or any other payables, contra, accrued liabilities, unrealized forward losses
and net exchange payables specific to such Account Debtor) or to any claim on
the part of the Account Debtor denying payment liability under such Account
Receivable (provided that any amount so deducted shall not be further deducted
from the U.S. Borrowing Base or Kildair Borrowing Base, as applicable); (f) such
Account Receivable is not evidenced by any chattel paper, promissory note or
other instrument unless such chattel paper, promissory note or other instrument
is subject to a Perfected First Lien and delivered to the Administrative Agent
for the benefit of the Secured Parties; (g) such Account Receivable is subject
to a Perfected First Lien, and such Account Receivable is not subject to any
Liens other than Perfected First Liens or Permitted Borrowing Base Liens; (h)
(i) such Account Receivable has been fully earned (or in the case of rail car
leases or subleases, invoiced no earlier than 30 days in advance of the relevant
lease period and earned as a result of the passage of time over the course of
such lease period) and such Account Receivable has been invoiced (if the
issuance of such an invoice is a condition precedent to the Account Debtor’s
obligation to pay) or is, as of such Borrowing Base Date, within four (4)
Business Days of being invoiced or (ii) payment of the Account Receivable is
otherwise due and payable; provided that such Account Receivable shall qualify
as an Eligible Account Receivable only (A) with respect to the U.S. Borrowing
Base, if such Account Receivable arises from the sale of wholesale Natural Gas
Products where it is



--------------------------------------------------------------------------------



 
[srlpcreditamend42017071.jpg]
34 509265-1804-1540415860-Active.18599927.1821183188.22 customary industry
practice for the payment for such Natural Gas Product to be due on the 25th of
each month, not more than 30 days have elapsed after the due date specified in
the original invoice; (B) if such Account Receivable arises from a Financial
Hedging Agreement and not more than five (5) Business Days have elapsed after
the date on which the payment of the Account Receivable is required to be paid
under the terms of such Financial Hedging Agreement; (C) with respect to a
Designated Account Receivable, if not more than 90 days have elapsed after the
due date specified in the original invoice and (D) for any other Account
Receivable not covered by clauses (A), (B) or (C), if not more than 60 days have
elapsed after the due date specified in the original invoice; provided, further,
that an “Eligible Account Receivable” shall not include (i) any Designated
Account Receivable that is outstanding longer than 120 days after the date such
Account Receivable arose and (ii) any Account Receivable (other than a
Designated Account Receivable) that is outstanding longer than 90 days after the
date such Account Receivable arose; provided, further, that the aggregate amount
of Eligible Accounts Receivable invoiced in advance in respect of rail car
leases or subleases shall not exceed $2,000,000; (i) such Account Receivable
complies with all applicable Laws (excluding any prohibition, limitation or
restriction in any agreement with a Governmental Authority to the extent that
such prohibition, limitation or restriction would be ineffective under
applicable Law (including as provided under Sections 9-406 and 9-408 of the
Uniform Commercial Code or Section 40(4) of the PPSA (or the corresponding
Section of such other PPSA) as from time to time in effect in the applicable
jurisdiction)) to which the relevant Loan Party is subject; (j) such Account
Receivable is reduced by any prepayment or cash collateral from the applicable
Account Debtor; (k) if the Account Debtor of such Account Receivable is a debtor
under the Bankruptcy Code or in respect of which a proceeding, petition,
application or plan of arrangement has commenced under Insolvency Laws (any of
the foregoing, a “Chapter 11 Debtor”), such Account Receivable arose after the
commencement of the bankruptcy case or such proceeding, petition, application or
plan (the “Petition Date”) of such Account Debtor or has been assumed by such
Account Debtor; (l) at the time of the sale giving rise to such Account
Receivable, the Account Debtor is not in contractual default on any other
obligations to any Loan Party (other than (i) any amounts subject to a good
faith dispute under the applicable contract, (ii) amounts due and owing within
the applicable time periods specified in clause (h) above and (iii) with respect
to any Account Debtor that is a Chapter 11 Debtor, payment defaults that
occurred prior to the Petition Date of such Chapter 11 Debtor or other defaults
that arose as a result of such Account Debtor becoming a Chapter 11 Debtor);
provided, however, that this clause (l) shall not apply to any Account Debtor to
which a Loan Party, consistent with its internal credit policies, has granted a
waiver of a contractual default to lift a specified volume of product; (m)
except with respect to an Account Receivable described in clause (k) above, the
Account Debtor obligated on such Account Receivable (i) has not admitted in
writing its inability to pay its debts generally or made a general assignment
for the benefit of its creditors, (ii) has not instituted or had instituted
against it a proceeding seeking to adjudicate it a debtor, bankrupt or insolvent
or seeking liquidation, winding up, reorganization, compromise, arrangement,
adjustment, stay of proceedings, protection, relief or composition of it or its
debts under any Law relating to bankruptcy, insolvency or reorganization or
relief of debtors or corporate law or seeking the entry of an order for relief
or the appointment of a receiver, interim receiver, receiver and manager,
monitor, trustee or other similar official of it or for any substantial part of
its property, and (iii) has not taken any corporate action to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017072.jpg]
35 509265-1804-1540415860-Active.18599927.1821183188.22 authorize any of the
foregoing; (n) (i) the Account Debtor of such Account Receivable shall not be a
Governmental Authority unless all actions required under any Assignment of
Claims Act, the Financial Administration Act (Canada) and any similar local,
provincial or territorial laws, rules or regulations applicable to such Account
Receivable and such Governmental Authority shall have been taken to approve and
permit the assignment of rights to payment thereunder or thereon to the
Administrative Agent, for the ratable benefit of the Secured Parties, under the
Security Documents and (ii) the Account Debtor of such Account Receivable shall
not be a Governmental Authority of a State within the United States unless such
state has waived any claim of sovereign immunity with respect to such Account
Receivable by statute, applicable case law, contract or otherwise; provided that
at the Co-Collateral Agents’ discretion, exercised in good faith, any Accounts
Receivable that would otherwise be considered ineligible pursuant to this clause
(n) shall not be deemed ineligible solely as a result of this clause (n); (o) if
the Account Debtor of such Account Receivable is a Subsidiary or an Affiliate of
the U.S. Borrower, such Account Debtor is approved by the Required Lenders in
their sole discretion (exercised in good faith); (p) if the Account Debtor of
such Account Receivable is incorporated in, or primarily conducts business in,
any jurisdiction outside the United States or Canada, such Account Debtor is an
Eligible Foreign Counterparty; (q) the Account Debtor of such Account Receivable
is creditworthy in accordance with the Risk Management Policy; provided, that
such Account Debtor may be deemed non-creditworthy (and therefore such Account
Receivable thereof shall be ineligible for inclusion as an “Eligible Account
Receivable”) in the judgment of the Co-Collateral Agents after consultation with
the U.S. Borrower; (r) such Account Receivable is denominated in United States
Dollars or Canadian Dollars and payable in the United States or Canada; (s) such
Account Receivable is not inclusive of any demurrage claim; (t) with respect to
any such Account Receivable relating to a Materials Handling Contract, such
Account Receivable has been billed in arrears; and (u) solely with respect to
any Account Receivable of a Kildair Loan Party, such Account Receivable is not
an Excess Concentration Account Receivable. “Eligible Acquisition Asset Value”:
70% multiplied by the aggregate Estimated Going Concern Value of the Approved
Acquisition Assets taken as a whole. “Eligible Asphalt Inventory”: as of any
Borrowing Base Date, all Eligible Inventory of the Loan Parties consisting of
asphalt. “Eligible Broker”: as defined in the definition of “Eligible Net
Liquidity in Futures Accounts” in this Section 1.1. “Eligible Cash and Cash
Equivalents”: as of any Borrowing Base Date, currency consisting of United
States Dollars, Canadian Dollars or Cash Equivalents, in each case, which (i)
has been deposited in a Deposit Account or a Securities Account with a Cash
Management Bank that is subject to an Account Control Agreement, (ii) is subject
to a Perfected First Lien, and (iii) is subject to no



--------------------------------------------------------------------------------



 
[srlpcreditamend42017073.jpg]
36 509265-1804-1540415860-Active.18599927.1821183188.22 other Liens other than
Permitted Cash Management Liens. “Eligible Coal Inventory”: as of any Borrowing
Base Date, all Eligible Inventory of the Loan Parties consisting of Coal
Products. “Eligible Commodities”: collectively, Coal Products, Natural Gas
Products, Petroleum Products and asphalt. “Eligible Exchange Receivable”: an
Exchange Receivable of any Loan Party that would be an Eligible Account
Receivable but for the fact that the consideration to be received by such Loan
Party consists in whole or in part of the delivery of Eligible Commodities;
provided, however, that the value of an Eligible Exchange Receivable shall be
the Value as of any Borrowing Base Date of the Eligible Commodities required to
be delivered to such Loan Party. “Eligible Foreign Counterparty”: means an
Account Debtor that is incorporated in, or primarily conducts business in, any
jurisdiction outside the United States or Canada, and (A) is set forth on
Schedule 1.1(C) or (B) has been approved by the Required Lenders, in their sole
discretion, from time to time after the Restatement Effective Date in accordance
with the following procedure: (x) the U.S. Borrower shall deliver a written
request to the Administrative Agent for such approval by the Required Lenders of
such counterparty and credit exposure, which request shall be provided by the
Administrative Agent to the Lenders, including, if requested by a Lender,
through posting on Intralinks or other web site in use to distribute information
to the Lenders, or by other electronic mail, or other notice procedure permitted
under Section 11.2; and (y) the Required Lenders shall inform the Administrative
Agent of such approval in writing (by electronic communication, telecopy or
facsimile) within five (5) Business Days after receipt of notice from the
Administrative Agent; provided that failure of a Lender to respond to any
request for approval within the time period provided for hereby shall be deemed
to be an acceptance of such counterparty as an Eligible Foreign Counterparty by
such Lender; provided, further, that, the Supermajority Lenders, in their sole
discretion, may from time to time revoke the Eligible Foreign Counterparty
status of any counterparty previously approved as an Eligible Foreign
Counterparty or reduce the previously-approved credit exposure of the Loan
Parties to such counterparty, which revocation or reduction shall be effective
as of the first Borrowing Base Date that is at least ten (10) days after the
delivery of written notice of such revocation or reduction by the Administrative
Agent to the U.S. Borrower. The Administrative Agent may, in its sole
discretion, extend such five (5) Business Day period if the Administrative Agent
determines that any counterparty requires additional review by the Lenders.
Schedule 1.1(C) shall be deemed amended to include such Eligible Foreign
Counterparties and the related credit exposure without further action
immediately upon the Required Lenders’ approval of such Eligible Foreign
Counterparty and the related credit exposure in accordance with the procedure
described in this definition. “Eligible Forward Contract”: a Forward Contract of
a Loan Party as to which all of the following requirements have been fulfilled:
(a) such Forward Contract conforms to the Risk Management Policy; (b) the
Forward Contract Counterparty to such Forward Contract is not a Subsidiary of a
Loan Party or an Affiliate of a Loan Party; “Eligible(c) such Forward Contract”:
a Forward Contract of a Loan Party which (a) conforms to the Risk Management
Policy, (b) is evidenced by a written agreement or a trade confirmation
enforceable against the partyForward Contract Counterparty thereto, (c) is
subject to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017074.jpg]
37 509265-1804-1540415860-Active.18599927.1821183188.22 a Perfected First Lien,
subject only to Permitted Borrowing Base Liens, (d); (d) (i) such Forward
Contract is subject to a Perfected First Lien, subject only to Permitted
Borrowing Base Liens, and (ii) (A) the grant of the Perfected First Lien over
such Forward Contract is not prohibited by any contract, agreement or instrument
evidencing or governing such Forward Contract, (B) the grant of the Perfected
First Lien over such Forward Contract does not terminate such Forward Contract
or give any other party thereto or to any such contract, agreement or instrument
the right to terminate such Forward Contract or such party’s obligations under
any such Forward Contract or (C) if the grant of the Perfected First Lien over
such Forward Contract is only permitted under the terms of any contract,
agreement or instrument evidencing or governing such Forward Contract with the
consent of any other Person party thereto, such consent has been obtained,
unless, in the case of any of sub-clauses (A) through (C) of this clause (ii),
any such prohibition, limitation or restriction would be ineffective under
applicable Law (including as provided under Sections 9-406 and 9-408 of the UCC
or Section 40(4) of the PPSA (or the corresponding section of such other PPSA)
as from time to time in effect in the applicable jurisdiction)); (e) such
Forward Contract has not been terminated and is not currently subject to
termination by reason of an occurrence of aany default or any, other termination
event or other similar event having occurred thereunder, (e) the Forward
Contract Counterparty thereto is not a Subsidiary or an Affiliate of any Loan
Party, (f); (f) if the Forward Contract Counterparty to such Forward Contract is
a Chapter 11 Debtor, such Forward Contract was entered into after the Petition
Date of such Forward Contract Counterparty or has been assumed by such Forward
Contract Counterparty; (g) the Forward Contract Counterparty to such Forward
Contract is not in contractual default on any other obligations to any Loan
Party (other than (i) any amounts subject to a good faith dispute under the
applicable contract and (ii) with respect to any Forward Contract Counterparty
that is a Chapter 11 Debtor, payment defaults that occurred prior to the
Petition Date of such Chapter 11 Debtor or other defaults that arose as a result
of such Forward Contract Counterparty becoming a Chapter 11 Debtor); provided,
however, that this clause (g) shall not apply to any Forward Contract
Counterparty to which a Loan Party, consistent with its internal credit
policies, has granted a waiver of a contractual default; (h) except with respect
to a Forward Contract described in clause (f) or (g) above, the Forward Contract
Counterparty to such Forward Contract (i) has not admitted in writing its
inability to pay its debts generally or made a general assignment for the
benefit of its creditors, (ii) has not instituted or had instituted against it a
proceeding seeking to adjudicate it a debtor, bankrupt or insolvent or seeking
liquidation, winding up, reorganization, compromise, arrangement, adjustment,
stay of proceedings, protection, relief or composition of it or its debts under
any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
receiver, interim receiver, receiver and manager, monitor, trustee or other
similar official of it or for any substantial part of its property, and (iii)
has not taken any corporate action to authorize any of the foregoing; (i) such
Forward Contract has not been deemed ineligible as to its form by the Co-
Collateral Agents acting in their sole discretion,; and (gj) (i) the Forward
Contract Counterparty thereto isto such Forward Contract shall not be a
Governmental Authority unless all actions required under any applicable
Assignment of Claims Act, the Financial Administration Act (Canada), and any
other similar local, provincial, or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017075.jpg]
38 509265-1804-1540415860-Active.18599927.1821183188.22 territorial laws, rules
or regulations, if any, applicable to such Forward Contract and such
Governmental Authority shall have been taken to approve and permit the
assignment of rights to payment thereunder or thereon to the Administrative
Agent, for the ratable benefit of the Secured Parties under the Security
Documents and (ii) the Forward Contract Counterparty to such Forward Contract
shall not be a Governmental Authority of a State within the United States unless
such state has waived any claim of sovereign immunity with respect to such
Forward Contract by statute, applicable case law, contract or otherwise;
provided that at the Co-Collateral Agents’ discretion, exercised in good faith,
any Forward Contract that would otherwise be considered ineligible pursuant to
this clause (gj) shall not be deemed ineligible solely as a result of this
clause (gj). “Eligible Hedged Natural Gas Inventory”: as of any Borrowing Base
Date, the Value of Eligible Natural Gas Inventory as of such date that has been
Hedged. “Eligible Hedged Petroleum Inventory”: as of any Borrowing Base Date,
the Value of Eligible Petroleum Inventory as of such date that has been Hedged.
“Eligible In the Money Forward Contract Amount”: to the extent that the
Counterparty Forward Contract Amount with respect to any Forward Contract
Counterparty is positive, such Counterparty Forward Contract Amount. “Eligible
Inventory”: as of any Borrowing Base Date, all inventory of any Loan Party
consisting of Eligible Commodities valued at the then current Value, and in all
instances as to which the following requirements have been fulfilled: (a) the
inventory is owned by such Loan Party; (b) the inventory is subject to a
Perfected First Lien and is free and clear of all other Liens except Permitted
Borrowing Base Liens; (c) all requirements set forth in Section 5(k) of the U.S.
Security Agreement or Section 5(k) of the Canadian Security Agreement, as
applicable, applicable to such inventory have been satisfied; (d) the inventory
has not been identified for deliveries with the result that a buyer may have
rights to the inventory that could be superior to the Perfected First Liens, nor
shall such inventory have become subject to a customer’s ownership or lien; (e)
the inventory is in transit, in a pipeline or in a storage facility at an
Approved Inventory Location in the U.S. or Canada and, if such inventory is in
transit on a water borne vessel chartered, rented, owned or leased by such Loan
Party, either a bill of lading related thereto has been issued to or endorsed to
the order of such Loan Party (without further endorsement as of such Borrowing
Base Date) or a letter of indemnity for payment, provided by the holder or named
shipper thereof, has been issued to or addressed to such Loan Party; (f) the
inventory is in good saleable condition, is not deteriorating in quality and is
not obsolete; (g) with respect to any inventory consisting of biofuels,
biodiesel or ethanol, not



--------------------------------------------------------------------------------



 
[srlpcreditamend42017076.jpg]
39 509265-1804-1540415860-Active.18599927.1821183188.22 more than six (6) months
has passed since the receipt thereof; and (h) the inventory has not been placed
on consignment; provided that (i) the value of Eligible Inventory shall be
reduced by the Value of any net volumetric balance owed by any Loan Party to a
counterparty with whom such Loan Party holds title to the inventory, and (ii)
(A) line fill and tank bottoms (other than any tank bottoms consisting of
distillates, gasolines or other light oil products or residual fuel oils
acceptable to the Co-Collateral Agents in their sole discretion) in
transportation or storage facilities owned by any Loan Party and (B) the portion
of commodities held in third party transportation or storage facilities (1) that
are tank bottoms (other than any tank bottoms consisting of distillates,
gasolines or other light oil products or residual fuel oils acceptable to the
Co-Collateral Agents in their sole discretion) or (2) line fill or working
inventory (however designated) that is not subject to an agreement recognizing
such Loan Party’s ownership and/or the withdrawal of which is subject to
contractual restrictions (other than any tank bottoms consisting of distillates,
gasolines or other light oil products or residual fuel oils acceptable to the
Co-Collateral Agents in their sole discretion), will not be considered “Eligible
Inventory”. For the purposes of this definition, “tank bottoms” with respect to
asphalt shall be deemed to be that portion of asphalt that is located at or
below the suction point. “Eligible Letters of Credit Issued for Commodities Not
Yet Received”: as of any Borrowing Base Date, the aggregate face amount of
either standby and/or documentary Letters of Credit for the purchase or
transportation of Eligible Commodities for which title has passed to a Loan
Party as of such Borrowing Base Date, as long as such Loan Party is able to
calculate drawable liability thereof in a manner acceptable to the Co-Collateral
Agents in their sole discretion (exercised in good faith), which such manner
shall be in such Loan Party’s normal course of business and consistent with its
month-end reconciliation processes, minus any amounts drawn or paid under such
Letters of Credit minus any other liabilities then existing that may be
satisfied by any such Letters of Credit minus any other liabilities that may be
owed by such Loan Party to the beneficiary of any such Letters of Credit and
which may be satisfied by any such Letters of Credit minus, with regard to any
such Letters of Credit for transportation, any liabilities that may be satisfied
by any such Letters of Credit as reasonably estimated by such Loan Party through
the immediately following calendar month, if the applicable Borrowing Base Date
is as of the end of the month, and otherwise through the end of the current
calendar month. “Eligible Long Term Unrealized Forward Gain”: as of any
Borrowing Base Date, the Aggregate Eligible In the Money Forward Contract Amount
at such date for Eligible Forward Contract obligations whose final cash or
physical settlement is during the period exceeding twenty-four (24) months but
no greater than thirty-six (36) months after such Borrowing Base Date; provided
that, notwithstanding the foregoing, an Eligible Forward Contract shall be
excluded from the calculation of Eligible Long Term Unrealized Forward Gain if
it is not in compliance with the Risk Management Policy or is a Futures
Contract. “Eligible Medium Term Unrealized Forward Gain”: as of any Borrowing
Base Date, the Aggregate Eligible In the Money Forward Contract Amount at such
date for Eligible Forward Contract obligations whose final cash or physical
settlement is during the period exceeding twelve (12) months but no greater than
twenty-four (24) months after such Borrowing Base Date; provided that,
notwithstanding the foregoing, an Eligible Forward Contract shall be excluded
from the calculation of Eligible Medium Term Unrealized Forward Gain if it is
not in compliance with the Risk Management Policy or is a Futures Contract.
“Eligible Natural Gas Inventory”: as of any Borrowing Base Date, all Eligible
Inventory



--------------------------------------------------------------------------------



 
[srlpcreditamend42017077.jpg]
40 509265-1804-1540415860-Active.18599927.1821183188.22 of the Loan Parties
consisting of Natural Gas Products. “Eligible Net Liquidity in Futures
Accounts”: as of any Borrowing Base Date, the Net Liquidation Value of any
Commodity Account of any Loan Party as of such date maintained with BNP Paribas
Commodity Futures, Inc., Citigroup Global Markets Inc., NewEdge USA, LLC or a
reputable broker reasonably acceptable to the Administrative Agent (each, so
long as such Person remains qualified as such pursuant to the next succeeding
sentence, an “Eligible Broker”) with respect to positions held by such Eligible
Broker on a regulated exchange (including the New York Mercantile Exchange, the
Intercontinental Commodities Exchange and CME ClearPort) that have been
maintained at all times and in all respects in accordance with the Risk
Management Policy and this Agreement (including for the avoidance of doubt, all
transactions credited to such Commodity Account or related thereto) which such
Commodity Account is subject to (i) a Perfected First Lien, subject only to
Permitted Borrowing Base Liens and any Lien of such Eligible Broker in
connection with any indebtedness of such Loan Party to such Eligible Broker
permitted by the applicable Account Control Agreement (including, but not
limited to, if permitted, any right of the Eligible Broker to close out open
positions of such Loan Party without prior demand for additional margin and
without prior notice) (such amounts in a Commodity Account subject to the liens
and close-out rights of the Eligible Broker set forth in this clause (i), the
“Brokerage Account Deducts”), and (ii) an Account Control Agreement among the
Administrative Agent, such Loan Party holding such account and the Eligible
Broker with which such account is maintained. For the avoidance of doubt, a
broker may, at any time, cease to qualify as an “Eligible Broker” for all
purposes hereunder upon two (2) Business Days’ notice thereof by the
Administrative Agent, acting in its reasonable discretion, to the U.S. Borrower.
Eligible Net Liquidity in Futures Accounts shall include any discounted face
value of any U.S. Treasury Securities held as of such date in such account that
are zero coupon securities issued by the United States of America, minus any
unearned interest on such U.S. Treasury Securities as of such date; provided
that the maturity date thereof is within six (6) months of the relevant
Borrowing Base Date; provided, further, that the Eligible Net Liquidity in
Futures Accounts as calculated pursuant to this definition shall be net of any
Brokerage Account Deducts. “Eligible Petroleum Inventory”: as of any Borrowing
Base Date, all Eligible Inventory of the Loan Parties consisting of Petroleum
Products. “Eligible RINs”: as of any Borrowing Base Date, all inventory of any
Loan Party consisting of RINs valued at the then current Value, and in all
instances as to which the following requirements have been fulfilled: (a) the
Eligible RIN is owned by such Loan Party; (b) the Eligible RIN is subject to a
Perfected First Lien and is free and clear of all other Liens except Permitted
Borrowing Base Liens; (c) if the Eligible RIN is credited to a Commodity Account
or Securities Account, such account is a Controlled Account; (d) all
requirements of applicable law with respect to the Eligible RIN have been
satisfied; and (e) the Eligible RIN has an expiration date at least 31 days
after the applicable Borrowing Base Date. “Eligible Short Term Unrealized
Forward Gain”: as of any Borrowing Base Date, the Aggregate Eligible In the
Money Forward Contract Amount at such time for Eligible Forward Contract



--------------------------------------------------------------------------------



 
[srlpcreditamend42017078.jpg]
41 509265-1804-1540415860-Active.18599927.1821183188.22 obligations whose final
cash or physical settlement is during the period ending twelve (12) months after
such Borrowing Base Date; provided that, notwithstanding the foregoing, an
Eligible Forward Contract shall be excluded from the calculation of Eligible
Short Term Unrealized Forward Gain if it is not in compliance with the Risk
Management Policy or is a Futures Contract. “Eligible Tier 1 Account
Receivable”: at the time of any determination thereof, each Eligible Account
Receivable the Account Debtor of which is a Tier 1 Counterparty. “Eligible Tier
2 Account Receivable”: at the time of any determination thereof, each Eligible
Account Receivable the Account Debtor of which is a Tier 2 Counterparty.
“Eligible Unbilled Account Receivable”: as of any Borrowing Base Date, each
Account Receivable of any Loan Party which would be an Eligible Account
Receivable but for the fact that such Account Receivable has not actually been
invoiced prior to such Borrowing Base Date. “Eligible Unbilled Tier 1 Account
Receivable”: at the time of any determination thereof, each Eligible Unbilled
Account Receivable the Account Debtor of which is a Tier 1 Counterparty.
“Eligible Unbilled Tier 2 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable the Account Debtor of which
is a Tier 2 Counterparty. “Employee Benefit Plans”: any benefit plan or
arrangements in respect of any employees (including employees who are employed
in Canada) or past employees operated by any Loan Party or in which any Loan
Party participates and which provides benefits on retirement or voluntary
withdrawal from or involuntary termination of employment, including termination
indemnity payments and post- retirement medical benefits. “Environmental Laws”:
any and all federal, state, provincial, territorial or local statutes, orders,
regulations or other Law having the force and effect of law, including common
law, guidelines, decrees, orders, orders-in-council, injunctions, rules,
judgments, consents, directives, instructions, standards, judicial or
administrative decisions or other requirements by Governmental Authority having
the force and effect of law, including judicial interpretation of any of the
foregoing concerning the environment or health and safety (including regulating,
relating to or imposing liability or standards of conduct concerning Materials
of Environmental Concern) which are in existence now or in the future and are
binding at any time on any Loan Party in the relevant jurisdiction in which such
Loan Party has been or is operating (including by the export of its products or
its waste to that jurisdiction). Notwithstanding anything in this Agreement or
in any other Loan Document to the contrary, the defined term “Laws” and the
usage of such term (including as used in the defined term “Requirement of Law”)
herein and in each other Loan Document shall not include any of the items in the
definition of the term “Laws” to the extent they both (i) concern the
environment or health and safety (including regulating, relating to or imposing
liability or standards of conduct concerning Materials of Environmental Concern)
and (ii) do not have the force and effect of law. “Environmental Permits”: any
permit, license, registration, consent, approval and other authorization from a
Governmental Authority required under any Environmental Law for the operation of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017079.jpg]
42 509265-1804-1540415860-Active.18599927.1821183188.22 the business, including
facilities and equipment, of any Loan Party conducted on, at the Properties.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended. “ESA”:
as defined in Section 6.1(x). “Estimated Going Concern Value”: with respect to
any Approved Acquisition Asset, the “going concern value” of such Approved
Acquisition Asset as reflected in the most recent Business Valuation of such
Approved Acquisition Asset obtained by the Administrative Agent on or prior to
the Restatement Effective Date (or with respect to any Approved Acquisition
Asset acquired after the Restatement Effective Date, upon acquisition thereof),
pursuant to Section 7.16, or at the request of the U.S. Borrower (at the U.S.
Borrower’s sole expense). “EU Bail-In Legislation Schedule”: the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Eurocurrency Base Rate”: with respect
to (a) any Eurocurrency Loan denominated in United States Dollars for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for United States Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “LIBOR Screen Rate”) as of
the Specified Time on the Quotation Day for such Interest Period; provided that
if any LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement and (b) any Eurocurrency Loan denominated
in Canadian Dollars for any Interest Period, the CDOR Screen Rate as of the
Specified Time and on the Quotation Day for such Interest Period; provided that
if any CDOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, if a LIBOR Screen Rate
or CDOR Screen Rate, as applicable, shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the Eurocurrency Base Rate
for such currency and Interest Period shall be the Interpolated Rate at such
time (provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement); provided further
that all of the foregoing shall be subject to Section 4.15(a). “Eurocurrency
Loans”: Loans for which the applicable rate of interest is based upon the
Eurocurrency Rate. “Eurocurrency Rate”: with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, a rate per annum determined
for such day in accordance with the following formula: Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements “Eurocurrency Reserve Requirements”:
for any day as applied to a Eurocurrency Loan in any currency, the aggregate of
the maximum reserve, liquid asset or similar percentages (including basic,
supplemental, marginal and emergency reserves) expressed as a decimal
established by any Governmental Authority of the jurisdiction of such currency
(or by any other Person) to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined. Such reserve, liquid assets or similar percentages
shall, in the case of United States Dollars, include those



--------------------------------------------------------------------------------



 
[srlpcreditamend42017080.jpg]
43 509265-1804-1540415860-Active.18599927.1821183188.22 imposed pursuant to
Regulation D of the Board. Eurocurrency Loans denominated in Canadian Dollars
shall be deemed to be the subject of such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law, rule
or regulation. The Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Event of Default”: any of the events specified in Section 9.1 for
which all applicable requirements for the giving of notice, the lapse of time,
or both, have been satisfied. “Excess Concentration Accounts Receivable”: with
respect to any Account Debtor, to the extent the aggregate amount of Accounts
Receivable owing from such Account Debtor and its Affiliates to the Kildair Loan
Parties exceeds 15% of the aggregate Eligible Accounts Receivable for all
Kildair Loan Parties, any Accounts Receivable in excess of such threshold;
provided that any Account Receivable that is either (i) owing from an Account
Debtor listed on Schedule 1.1(F) (as such schedule may be updated by the U.S.
Borrower from time to time with the approval of the Co-Collateral Agents), (ii)
owing from an Account Debtor who is Investment Grade or (iii) supported by an
Acceptable Investment Grade Credit Enhancement, shall be excluded from the
aggregate amount of Accounts Receivable owing from the applicable Account Debtor
for purposes of the above calculation. “Exchange Rate”: with respect to any
non-United States Dollar or non-Canadian Dollar currency, as applicable, on any
date, the rate at which such currency may be exchanged into United States
Dollars or Canadian Dollars, as applicable, as set forth on such date on the
relevant Reuters currency page at or about 11:00 A.M., London time, on such
date. In the event that such rate does not appear on any Reuters currency page,
the “Exchange Rate” with respect to such non-United States Dollar or non-
Canadian Dollar currency, as applicable, shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the U.S. Borrower or, in the absence
of such agreement, such “Exchange Rate” shall instead be the Administrative
Agent’s spot rate of exchange in the interbank market where its foreign currency
exchange operations in respect of such non-United States Dollar or non-Canadian
Dollar currency, as applicable, are then being conducted, at or about 10:00
A.M., local time, on such date for the purchase of United States Dollars or
Canadian Dollars, as applicable, with such non-United States Dollar or
non-Canadian Dollar currency, as applicable, for delivery two Business Days
later; provided, that if at the time of any such determination, no such spot
rate can reasonably be quoted, the Administrative Agent may use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error. “Exchange Receivable”: any right to
receive consideration that would be an Account Receivable but for the fact that
the consideration to be received by the relevant Loan Party consists in whole or
in part of the delivery of Eligible Commodities. “Excluded Accounts”:
collectively, Deposit Accounts of any Grantor solely to the extent that the
amount on deposit in such Deposit Accounts, in aggregate, at any one time is
less than $200,000. “Excluded Swap Obligation”: with respect to any Loan Party,
any Swap Obligation if, and to the extent that, and only for so long as, all or
a portion of the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, as applicable, such Swap Obligation (or
any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act and the regulations thereunder, at the
time the guarantee of (or grant of such security interest by, as applicable)
such Loan Party becomes or would become effective with respect



--------------------------------------------------------------------------------



 
[srlpcreditamend42017081.jpg]
44 509265-1804-1540415860-Active.18599927.1821183188.22 to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal. “Exempt CFC”: any “controlled foreign corporation” (as
defined in Section 957 of the Code) of which the MLP or a Subsidiary of the MLP
is a “United States shareholder” (within the meaning of the Code). “Existing
Acquisition Facility Letter of Credit”: each outstanding “Acquisition Facility
Letter of Credit” (as defined in the Existing Credit Agreement) set forth on
Schedule 3.2. “Existing Acquisition Facility Loan”: each “Acquisition Facility
Loan” (as defined in the Existing Credit Agreement) that is outstanding
immediately prior to the Restatement Effective Date. “Existing Credit
Agreement”: that certain Credit Agreement, dated as of October 30, 2013, among
the U.S. Borrower, the lenders and agents party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent “Existing Kildair Letter of Credit”: each
“Letter of Credit” (as defined in the Kildair Credit Agreement) set forth on
Schedule 3.1(a). “Existing Lenders”: the “Lenders” (as defined in the Existing
Credit Agreement) immediately prior to the Restatement Effective Date. “Existing
Mortgaged Property”: each property that is currently covered by a mortgage or
deed of trust pursuant to the Existing Credit Agreement. “Existing Sprague
Letter of Credit”: each “Working Capital Facility Letter of Credit” (as defined
in the Existing Credit Agreement) set forth on Schedule 3.1(b). “Existing
Working Capital Facility Loans”: each “Working Capital Facility Loan” (as
defined in the Existing Credit Agreement) that is outstanding immediately prior
to the Restatement Effective Date. “Extensions of Credit”: at any date, as to
any Lender at any time, the amount of its Dollar Working Capital Facility
Extensions of Credit, its Multicurrency Working Capital Facility Extensions of
Credit or its Acquisition Facility Extensions of Credit at such time, as the
context requires. “Facility”: the Acquisition Facility, the Dollar Working
Capital Facility or the Multicurrency Working Capital Facility, as the context
requires. “Facility Increase”: as defined in Section 4.1(b). “FATCA”: Sections
1471 through 1474 of the Code, as of the Restatement Effective Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation or rules adopted pursuant to such intergovernmental
agreements. “Federal Funds Effective Rate”: for any day, the rate per annum
equal to the weighted



--------------------------------------------------------------------------------



 
[srlpcreditamend42017082.jpg]
45 509265-1804-1540415860-Active.18599927.1821183188.22 average of the interest
rates on overnightcalculated by the NYFRB based on such day’s federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, asby depositary institutions, as determined in such manner as the
NYFRB shall set forth on its public website from time to time, and published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by JPMorgan Chase
Bank from three federal funds brokers of recognized standing selected by it;
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. “Fee Letter”: the fee letter dated as of October
17, 2014, among J.P. Morgan Securities LLC, JPMorgan Chase Bank and the U.S.
Borrower, as amended. “FERC”: the U.S. Federal Energy Regulatory Commission.
“FERC Contract Collateral”: as defined in the Security Agreement. “Financial
Hedging Agreement”: any currency swap, cross-currency rate swap, currency
option, interest rate option, interest rate swap, cap or collar agreement or
similar arrangement or any other similar transaction (including any option to
enter into any of the foregoing) or any combination of the foregoing including
any derivative relating to interest rate or currency rate risk, in each case
which is not a Commodity OTC Agreement. “Financing Lease”: any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of the
lessee. “First Purchaser Lien”: a so-called “first purchaser” Lien, as defined
in Texas Bus. & Com. Code Section 9.343, comparable Laws of the states of
Oklahoma, Kansas, Mississippi, Wyoming or New Mexico, or any other comparable
Law of any such jurisdiction or any other applicable jurisdiction. “First
Purchaser Lien Amount”: as of any Borrowing Base Date, in respect of any
property of a Loan Party subject to a First Purchaser Lien, the aggregate amount
of the obligations outstanding as of such date giving rise to such First
Purchaser Lien, less any portion of such obligations that are secured or
supported by a Letter of Credit. “Fiscal Year”: with respect to any Person, such
Person’s fiscal year, which consists of a twelve (12) month period beginning on
each January 1 and ending on each December 31. “Foreign Lender”: a Lender that
is not a U.S. Person. “Forward Contract”: as of any date of determination, a
Commodity Contract with a delivery date or, with respect to a Commodity OTC
Agreement, price settlement date, one day or later after such date of
determination. “Forward Contract Counterparty”: any counterparty to a Forward
Contract of any Loan Party. “Futures Contracts”: contracts for making or taking
delivery of Eligible Commodities that are traded on a market-recognized
commodity exchange, which such contracts meet the specification



--------------------------------------------------------------------------------



 
[srlpcreditamend42017083.jpg]
46 509265-1804-1540415860-Active.18599927.1821183188.22 and delivery
requirements of futures contracts on such commodity exchange. “GAAP”: generally
accepted accounting principles in the United States of America in effect from
time to time. “General Partner”: Sprague Resources GP LLC, a Delaware limited
liability company. “Governing Documents”: with respect to (a) a corporation or
unlimited liability company, its articles, memorandum or certificate of
incorporation, continuance or amalgamation and by-laws; (b) a partnership, its
certificate of limited partnership or partnership declaration, as applicable,
and partnership agreement; (c) a limited liability company, its certificate of
formation and operating agreement; and (d) any other Person, the other
organizational or governing documents of such Person. “Governmental Authority”:
any nation or government, any state, provincial, municipal, territorial or other
political subdivision thereof and any agency, authority, instrumentality, court,
central bank or other similar entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Grantor”: any Person executing and delivering a Security Document, or becoming
party to a Security Document (by supplement or otherwise), as a grantor or
pledgor (or in a similar role), pursuant to this Agreement. “Guarantee”: the
Amended and Restated Guarantee to be executed and delivered by the Loan Parties,
substantially in the form of Exhibit N. “Guarantee Obligation”: as to any Person
(the “guaranteeing person”), any obligation of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of an obligation for which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of a third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning. The amount of
any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the U.S. Borrower in
good faith. Guarantee Obligation shall not include any performance bonds, surety
bonds, appeal bonds or customs bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017084.jpg]
47 509265-1804-1540415860-Active.18599927.1821183188.22 any Loan Party or in
connection with judgments that have not resulted in a Default or an Event of
Default. “Hedged”: at any time in relation to Eligible Inventory, if the
purchase or sale price thereof has been effectively hedged as evidenced by the
most recent Position Report or, if not in such Position Report, as otherwise
reasonably acceptable to the Co-Collateral Agents through one or a combination
of Commodity Contracts or Futures Contracts entered into or held in accordance
with the Risk Management Policy for the corresponding volume of physical
Eligible Commodities held in Eligible Inventory; provided that the applicable
Loan Parties’ rights under such Commodity Contracts or Futures Contracts and all
amounts due or to become due to the relevant Loan Party under or in respect of
such Commodity Contracts or Futures Contracts are subject to a Perfected First
Lien. “Hedging Agreement Qualification Notification”: a notification in
substantially in the form of Exhibit T. “Hydro-Québec Indemnity”: the indemnity
provided by Kildair to Hydro-Québec pursuant to the Offer to Purchase between
Kildair and Hydro-Québec with respect to potential environmental liability at
the lands acquired pursuant thereto on November 28, 2011 that are situated in
the town of Sorel-Tracy, Province of Québec and that are designated and known as
lots 4 784 169 and 4 784 171, Cadastre of Québec, registration division of
Richelieu. “Immaterial Subsidiary”: any Subsidiary that has no assets. “Increase
Amount”: as defined in Section 4.1(b)(iii). “Increase and New Lender Agreement”:
as defined in Section 4.1(b)(iii). “Increase Period”: the period from the
Restatement Effective Date until (but excluding) the Termination Date.
“Increasing Lender”: as defined in Section 4.1(b)(iii). “Indebtedness”: of any
Person at any date, without duplication, (a) all indebtedness of such Person for
borrowed money (whether by loan or the issuance and sale of debt securities) or
for the deferred purchase price of property or services (other than current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practice), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases or Synthetic Leases, (d) all
obligations of such Person in respect of letters of credit, acceptances or
similar instruments issued or created for the account of such Person, (e) all
liabilities of a third party secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (f) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (e) above, and (g) for the purposes of Section 9.1(f) only,
all obligations of such Person in respect of Commodity OTC Agreements and
Financial Hedging Agreements. The amount of any Indebtedness under (x) clause
(e) shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the property subject to the
relevant Lien, and (y) clause (g) shall be the net amount, including any net
termination payments, required to be paid to a counterparty rather than the
notional amount of the applicable Commodity OTC Agreement or Financial Hedging
Agreement. Notwithstanding the foregoing, the Maine Dock Liability Obligations
and the Hydro-Québec Indemnity



--------------------------------------------------------------------------------



 
[srlpcreditamend42017085.jpg]
48 509265-1804-1540415860-Active.18599927.1821183188.22 shall not be considered
Indebtedness for purposes of this Agreement. “Indemnified Liabilities”: as
defined in Section 11.6. “Indemnitee”: as defined in Section 11.6. “Independent
Entity Schedule”: Schedule 1.1(D) hereto, which sets forth each counterparty
with which any Loan Party transacts that has an Affiliate and/or Subsidiary that
holds itself out as an independent credit and a separate legal entity, together
with any of such counterparty’s independent Affiliates and/or Subsidiaries,
provided, that (a) a new Person may be added to such Schedule 1.1(D) at the sole
discretion (exercised in good faith) of the Administrative Agent after the
Restatement Effective Date and (b) a Person may be removed from such Schedule
1.1(D) by the Administrative Agent, acting in its reasonable discretion, upon
ten (10) Business Days’ notice to the U.S. Borrower. “Ineligible Participant”:
Persons identified by the U.S. Borrower to the Administrative Agent and the
Lenders from time-to-time as Persons to whom no Participation may be sold
pursuant to Section 11.7 for competitive reasons, and as to which the
Administrative Agent has consented to the designation of such Person as an
Ineligible Participant. “Initial Canadian Borrowers”: as defined in the
introductory paragraph of this Agreement. “Insolvency”: with respect to any
Multiemployer Plan, the condition that such plan is insolvent within the meaning
of Section 4245 of ERISA. “Insolvency Laws”: each of the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and
the Winding-Up and Restructuring Act (Canada), each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any corporate law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it. “Insolvency Regulations”: the Council Regulation
(EC) No. 1346/2000 29 May 200 on Insolvency Proceedings (as defined therein).
“Insolvent”: pertaining to a condition of Insolvency. “Intellectual Property”:
as defined in Section 5.9. “Intercompany Subordinated Indebtedness”: with
respect to any Loan Party, Indebtedness owed by such Loan Party to the MLP or
any Subsidiary that is subject to a subordination agreement substantially in the
form of Exhibit H-1. “Interest Payment Date”: (a) with respect to any Base Rate
Loan or Prime Rate Loan (including, for the avoidance of doubt, any Swing Line
Loan), (i) prior to the Dollar Working Capital Facility Maturity Date, the
Multicurrency Working Capital Facility Maturity Date or the Acquisition Facility
Maturity Date, as applicable, the first Business Day of each month and (ii) the
Dollar Working Capital Facility Maturity Date, the Multicurrency Working Capital
Facility Maturity Date or the Acquisition Facility Maturity Date, as applicable,
(b) with respect to any Eurocurrency Loan, the last day of each Interest Period
with respect thereto and, with respect to any Eurocurrency Loan having an
Interest Period of six (6) months, the last day of such Interest Period and the
date which is three (3) months after



--------------------------------------------------------------------------------



 
[srlpcreditamend42017086.jpg]
49 509265-1804-1540415860-Active.18599927.1821183188.22 the start of such
Interest Period and (c) with respect to any Loan (other than as provided in the
first sentence of Section 4.9(b)), the date of any repayment or prepayment of
principal made in respect thereof. “Interest Period”: (a) with respect to any
Eurocurrency Loan: (i) initially, the period commencing on the Borrowing Date or
Conversion date, as the case may be, with respect to such Eurocurrency Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, as irrevocably
selected by the applicable Borrower in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and (ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as irrevocably selected by
the applicable Borrower in its Continuation/Conversion Notice to the
Administrative Agent not less than three (3) Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that: (A) if
any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; (B) any Interest Period with respect to any
Loan that would otherwise extend beyond the applicable Termination Date, shall
end on the applicable Termination Date; and (C) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate (for the shortest period for which that Screen Rate is
available in the applicable currency) that exceeds the Impacted Interest Period,
in each case, as of the Specified Time on the Quotation Day for such Interest
Period. “Investment”: any advance, loan or extension of credit (other than trade
receivables incurred in the ordinary course of the applicable Person’s business
and payable in accordance with customary market practices) or capital
contribution to, investment in, or purchase or acquisition of any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, any Person. “Investment Grade”: with respect to any Person, the long
term senior unsecured non-



--------------------------------------------------------------------------------



 
[srlpcreditamend42017087.jpg]
50 509265-1804-1540415860-Active.18599927.1821183188.22 credit enhanced credit
rating or shadow rating of which is BBB- or higher by S&P or Baa3 or higher by
Moody’s. “IPO”: the initial public offering of common units in the MLP on the
Closing Date. “IRS”: the U.S. Internal Revenue Service. “ISP 98”: as defined in
Section 3.4(g). “Issuing Lenders”: collectively, the Acquisition Facility
Issuing Lenders, the Dollar Working Capital Facility Issuing Lenders and the
Multicurrency Working Capital Facility Issuing Lenders; provided that there
shall be no more than seven Issuing Lenders at any time unless otherwise agreed
by the Administrative Agent and notified to Lenders (it being understood that
any financial institution may be an Acquisition Facility Issuing Lender, a
Dollar Working Capital Facility Issuing Lender and a Multicurrency Working
Capital Facility Issuing Lender (or any combination thereof) and shall for
purposes of this proviso be considered one Issuing Lender). “JPMorgan Chase
Bank”: as defined in the introductory paragraph of this Agreement. “JPMorgan
Chase Bank Toronto”: JPMorgan Chase Bank, N.A., Toronto Branch. “Junior
Indebtedness”: as defined in Section 8.9. “Kildair”: (a) prior to the ULC
Conversion, as defined in the introductory paragraph of this Agreement and (b)
after the ULC Conversion, Kildair Service ULC, an unlimited liability company
formed under the laws of British Columbia. “Kildair Acquisition”: as defined in
Section 6.1(bb). “Kildair Acquisition Agreement”: the Purchase Agreement, dated
December 9, 2014, among Sprague Resources ULC, Sprague International Properties
LLC, Sprague Canadian Properties LLC and Axel Johnson Inc. “Kildair Acquisition
Documentation”: collectively, the Kildair Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith. “Kildair
Borrowing Base”: on any date, solely with respect to the assets of the Kildair
Loan



--------------------------------------------------------------------------------



 
[srlpcreditamend42017088.jpg]
51 509265-1804-1540415860-Active.18599927.1821183188.22 Parties, an amount equal
to: (i) 100% of Eligible Cash and Cash Equivalents; plus (ii) 90% of Eligible
Tier 1 Accounts Receivable; plus (iii) 85% of Eligible Unbilled Tier 1 Accounts
Receivable; plus (iv) 85% of Eligible Tier 2 Accounts Receivable; plus (v) 80%
of Eligible Unbilled Tier 2 Accounts Receivable; plus (vi) 85% of Eligible
Hedged Petroleum Inventory; plus (vii) 80% of Eligible Petroleum Inventory; plus
(viii) [reserved]; plus (ix) [reserved]; plus (x) [reserved]; plus (xi) 70% of
Eligible Asphalt Inventory; plus (xii) 75% of Kildair Prepaid Purchases; plus
(xiii) 85% of Eligible Net Liquidity in Futures Accounts; plus (xiv) [reserved];
plus (xv) 80% of Eligible Short Term Unrealized Forward Gains; plus (xvi)
[reserved]; plus (xvii) [reserved]; plus (xviii) 80% of Eligible Letters of
Credit Issued for Commodities Not Yet Received; plus (xix) 100% of Paid But
Unexpired Letters of Credit; less (1) Reserves taken at the reasonable
discretion of the Co-Collateral Agents; less (2) 100% of Product Taxes; less (3)
110% of any Swap Amounts due to Qualified Counterparties solely to the extent,
and if, such Swap Amounts due to Qualified Counterparties are in excess of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017089.jpg]
52 509265-1804-1540415860-Active.18599927.1821183188.22 $5,000,000; less (4)
100% of the Overcollateralization Amount. Any amounts described in categories
(i) through (xix) and (1) through (4) above which may fall into more than one of
such categories shall be counted only once under the category with the highest
applicable advance rate percentage, when making the calculation under this
definition. In addition, any deductions made from the value of any asset
included in the Kildair Borrowing Base in respect of counterparty contra,
offsets, counterclaims, unrealized forward losses and any other similar charges
or claims shall be without duplication. In calculating the Kildair Borrowing
Base, the following adjustments shall be made: (A) [reserved]; (B) the value of
that portion of the Kildair Borrowing Base described in clause (xv) shall not
exceed, together with the value of that portion of the U.S. Borrowing Base
described in clauses (xv) through (xvii) thereof (and after giving effect to the
sublimits set forth in clauses (B)(i)(2), (B)(i)(3) and (B)(ii) of the U.S.
Borrowing Base), the lesser of (a) 4030% of the KildairAggregate Borrowing Base
Amount then in effect and (b) $40,000,000325,000,000; (C) any category of the
Kildair Borrowing Base shall be calculated taking into account any elimination
and reduction related to any potential offset to such asset category; (D) the
Co-Collateral Agents may, in their reasonable discretion, determine that one or
more assets described in clauses (ii), (iii), (iv), (v) or (xv) does not meet
the eligibility requirements for inclusion in the Kildair Borrowing Base, and
any such assets shall not be included in the Kildair Borrowing Base; (E)
notwithstanding anything herein to the contrary, no asset shall be eligible in
whole or in part for inclusion in the Kildair Borrowing Base to the extent such
asset is in violation of the Risk Management Policy; (F) the calculation of the
value of the assets included in clauses (ii), (iii), (iv), (v) and (xiii) with
respect to a counterparty shall be net of any Out of the Money Forward Contract
Amount attributable to such counterparty (for purposes of this clause (F), any
reference to a counterparty shall include all Subsidiaries and Affiliates of
such counterparty which affiliation is known or should be known by the Loan
Parties, except for a counterparty that holds itself out as an independent
credit and separate legal entity with respect to its Subsidiaries and
Affiliates, together with such counterparty’s independent Subsidiaries and
Affiliates, and is listed on the Independent Entity Schedule); and (G) the
calculation of the value of the assets included in clauses (ii), (iii), (iv),
(v), (xii) and (xv) that are attributable to a single counterparty shall be
netted against any contra, offset, counterclaim, unrealized forward losses or
obligations of the Kildair Loan Parties with such counterparty including amounts
payable to such counterparty (for purposes of this clause (G), any reference to
a counterparty shall include all Subsidiaries and Affiliates of such
counterparty which affiliation is known or should be known by the Loan Parties,
except for a counterparty that holds itself out as an independent credit and
separate legal entity with respect to its Subsidiaries and Affiliates, together
with such counterparty’s independent Subsidiaries and Affiliates, and is listed
on the Independent



--------------------------------------------------------------------------------



 
[srlpcreditamend42017090.jpg]
53 509265-1804-1540415860-Active.18599927.1821183188.22 Entity Schedule). The
value of the Kildair Borrowing Base at any time shall be the value of the
Borrowing Base as of the applicable Kildair Borrowing Base Date. “Kildair Credit
Agreement”: that certain Credit Agreement, dated as of the Closing Date, among
Kildair, the lenders and agents party thereto, and JPMorgan Chase Bank Toronto,
as administrative agent. “Kildair Election”: an election filed by Kildair
pursuant to Treas. Reg. § 301.7701-3 to treat Kildair as an entity disregarded
as separate from its owner for U.S. federal income tax purposes effective as of
the date of the ULC Conversion. “Kildair Loan Parties”: the Canadian Borrower
and each Canadian Subsidiary of the Canadian Borrower that is a Loan Party.
“Kildair Prepaid Purchases”: Eligible Commodities (consisting of Petroleum
Products) valued at the then current Value purchased and prepaid by the Kildair
Loan Parties from suppliers reasonably acceptable to the Co-Collateral Agents in
their sole discretion, with respect to which (w) title shall not have passed to
the any Loan Party, (x) such Eligible Commodities shall not have been delivered
to any Loan Party; provided that such products must be supported by an invoice
from said supplier (i) specifying the purpose of the applicable prepayment, and
(ii) including a copy of the underlying purchase contract; (y) with respect to
prepayment by any Loan Party under any agreement or arrangement, not more than
five (5) Business Days shall have elapsed since such prepayment was made and (z)
the Administrative Agent shall have a Perfected First Lien in the right of such
Loan Party to receive such Eligible Commodities (including that no provision of
any agreement between such supplier and such Loan Party shall prohibit the
assignment of a security interest by such Loan Party to the Administrative Agent
in such Loan Party’s right to receive such Eligible Commodities). “Kildair
Subsidiary Election”: an election filed by Transit P.M. ULC pursuant to Treas.
Reg. § 301.7701-3 to treat Transit P.M. ULC as an entity disregarded as separate
from its owner for U.S. federal income tax purposes effective as of the day
after the date of the Kildair Election. “Laws”: collectively, all international,
foreign, Federal, state, provincial, territorial and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law. “L/C Fee Payment Date”: (a) the fifth day after the first Business Day
of each January, April, July and October (or, if such day is not on a Business
Day, the next succeeding Business Day) and (b) the expiration date of the last
outstanding Post-Termination LOC. “L/C Obligations”: at any time, an amount
equal to the sum of (a) the Dollar Equivalent of the aggregate undrawn amount of
the then-outstanding Letters of Credit and (b) the Dollar Equivalent of the
aggregate amount of drawings under Letters of Credit that have not then been
reimbursed or converted into a Loan pursuant to Section 3.7(b) or (c). “L/C
Participants”: with respect to any Acquisition Facility Letter of Credit, the
Acquisition Facility L/C Participants, with respect to any Dollar Working
Capital Facility Letter of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017091.jpg]
54 509265-1804-1540415860-Active.18599927.1821183188.22 Credit, the Dollar
Working Capital Facility L/C Participants and with respect to any Multicurrency
Working Capital Facility Letter of Credit, the Multicurrency Working Capital
Facility L/C Participants. “L/C Participation Obligations”: at any time, the
Acquisition Facility L/C Participation Obligations, the Dollar Working Capital
Facility L/C Participation Obligations and/or the Multicurrency Working Capital
Facility L/C Participation Obligations at such time, as the context requires.
“L/C Reimbursement Loan”: as defined in Section 3.7(c). “Lead Arranger”: J.P.
Morgan Securities LLC. “Lender Party”: each Agent, each Lender, the
Co-Documentation Agents and the Co- Syndication Agents. “Lenders”: as defined in
the introductory paragraph to this Agreement and, as the context requires,
includes, the Issuing Lenders and the Swing Line Lenders. “Letter of Credit”:
any Acquisition Facility Letter of Credit and any Working Capital Facility
Letter of Credit. “Letter of Credit Request”: a request by a Borrower for a new
Letter of Credit or an amendment to an existing Letter of Credit, in each case
pursuant to Section 3.3, which request for a new Letter of Credit shall be in
form reasonably satisfactory to the relevant Issuing Lender and the
Administrative Agent and which request for an amendment to an existing Letter of
Credit shall be in form reasonably satisfactory to the relevant Issuing Lender
and the Administrative Agent. “LIBOR Screen Rate”: as defined in the definition
of Eurocurrency Base Rate. “Lien”: any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing), and the filing of any financing statement under the Uniform
Commercial Code, PPSA or comparable Law of any jurisdiction in order to perfect
any of the foregoing; provided that “Lien” shall refer to neither (a) any
interest or title of a lessor under any leases or subleases entered into by the
Credit Parties in the ordinary course of business nor (b) licenses,
sub-licenses, leases or sub-leases granted to third parties in the ordinary
course of business consistent with past practices. “Loan”: any loan made
pursuant to this Agreement. “Loan Documents”: this Agreement, the Notes, any
Letter of Credit Requests, the Perfection Certificate, the Guarantee and the
Security Documents. “Loan Parties”: each Borrower, the MLP and each Subsidiary
Guarantor. “Long Tenor Letter of Credit”: any (a) Trade Letter of Credit that is
a Working Capital Facility Letter of Credit that is initially issued with a
maximum tenor of more than ninety (90) days but less than three hundred
sixty-four (364) days and (b) Auto-Renewal Letter of Credit. “Material
Acquisition”: any Acquisition by a Credit Party permitted hereunder with an
aggregate purchase price that is payable in anything other than Capital Stock of
the MLP in an amount in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017092.jpg]
55 509265-1804-1540415860-Active.18599927.1821183188.22 excess of $30,000,000.
“Maine Dock Liability Obligations”: indebtedness of the U.S. Borrower with
respect to the State of Maine Port Authority dock liability in an aggregate
principal amount of $9,280,594 as of September 30, 2014 (which amount may be
reduced (but not increased) from time to time). “Majority Facility Lenders”: at
any time, (a) with respect to the Acquisition Facility, Lenders having
Acquisition Facility Credit Exposure Percentages which aggregate more than 50%;
provided, that the Acquisition Facility Credit Exposure of any Defaulting Lender
shall be excluded from the calculation of Acquisition Facility Credit Exposure
Percentages in determining the Majority Facility Lenders, (b) with respect to
the Dollar Working Capital Facility, Lenders having Dollar Working Capital
Facility Credit Exposure Percentages which aggregate more than 50%; provided,
that the Dollar Working Capital Facility Credit Exposure of any Defaulting
Lender shall be excluded from the calculation of Dollar Working Capital Facility
Credit Exposure Percentages in determining the Majority Facility Lenders and (c)
with respect to the Multicurrency Working Capital Facility, Lenders having
Multicurrency Working Capital Facility Credit Exposure Percentages which
aggregate more than 50%; provided, that the Multicurrency Working Capital
Facility Credit Exposure of any Defaulting Lender shall be excluded from the
calculation of Multicurrency Working Capital Facility Credit Exposure
Percentages in determining the Majority Facility Lenders. “Marked-to-Market
Report”: a comprehensive marked-to-market report, in form and substance
reasonably similar to Exhibit R, of the Product purchase and sale positions
identified in the related Position Report of, as applicable, either (i) all Loan
Parties (other than the Canadian Borrower and its Subsidiaries) or (ii) only the
Canadian Borrower and its Subsidiaries. Such report shall include all positions
for all future time periods and cover all instruments that create either an
obligation to purchase or sell Product or that generate price exposure and shall
include unrealized marked-to-market margin for the position considered. The
positions shall include, but not be limited to, positions under Physical
Commodity Contracts for spot purchase and sale of Eligible Commodities, Forward
Contracts, exchanges, Commodity OTC Agreements, Financial Hedging Agreements and
Futures Contracts. The report shall exclude positions in carbon credits, wood
pellets and any other energy products approved by the Required Lenders as
“Product” pursuant to Section 5.21 after the Restatement Effective Date, in each
case, to the extent that the Loan Parties’ positions in any such energy product
are not material. “Marked-to-Market Value”: with respect to any Commodity
Contract of any Person on any date: (a) in the case of a Commodity Contract for
the purchase, sale, transfer or exchange of any physical Eligible Commodities,
the unrealized gain or loss on such Commodity Contract, determined by comparing
(i) the amount to be paid or received under such Commodity Contract for such
Eligible Commodities pursuant to the terms thereof to (ii) the Value of such
Eligible Commodities on such date, and (b) in the case of any other Commodity
Contract, the unrealized gain or loss on such Commodity Contract determined by
calculating the amount to be paid or received under such other Commodity
Contract pursuant to the terms thereof as if the cash settlement of such other
Commodity Contract were to be calculated on such date of determination by
reference to the Value of the Eligible Commodities that are the subject of such
other Commodity Contract; provided, that (i) in the case of any Commodity
Contract that is, in whole or in part, an option by its terms, the amount so
calculated shall reflect industry standard valuation models approved by the Co-
Collateral Agents and (ii) the Marked-to-Market Value of any Commodity Contract
for the storage or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017093.jpg]
56 509265-1804-1540415860-Active.18599927.1821183188.22 transportation of any
physical Eligible Commodity shall be limited to its intrinsic value and shall
take into account any demand charges associated with such Commodity Contract.
“Market Value”: with respect to an Eligible Commodity or Eligible RIN on any
date, the price at which such Eligible Commodity or Eligible RIN could be
purchased or sold for delivery on that date or during the applicable period
adjusted to reflect the specifications thereof and the location and
transportation differential, determined by using prices (a) on the New York
Mercantile Exchange, the COMEX, the London Metal Exchange, the New York Board of
Trade, the International Petroleum Exchange, the Intercontinental Commodities
Exchange, the Chicago Board of Trade, the Chicago Mercantile Exchange or, if a
price for any such Eligible Commodity or Eligible RIN (or, in each case,
delivery period or location) is not available on such exchanges, such other
markets or exchanges recognized as such in the commodities trading industry,
including over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the
U.S. Borrower, (b) if such a price for any such Eligible Commodity or Eligible
RIN is not available in any market or exchange described in clause (a) above,
any other exchange or market reasonably selected by the U.S. Borrower and
reasonably satisfactory to the Co-Collateral Agents on such date or (c) if such
a price for any such Eligible Commodity or Eligible RIN is not available in any
market or exchange described in clause (a) or (b) above, such other value
determined pursuant to methodology reasonably selected by the U.S. Borrower and
reasonably satisfactory to the Co-Collateral Agents. With respect to any
Eligible Commodity consisting of tank bottoms consisting of distillates,
gasolines or other light oil products or residual fuel oils acceptable to the
Co-Collateral Agents in their sole discretion (exercised in good faith), the
Market Value thereof shall be 50% of the value as determined by the immediately
preceding sentence. “Material Acquisition”: any Acquisition by a Credit Party
permitted hereunder with an aggregate purchase price that is payable in anything
other than Capital Stock of the MLP in an amount in excess of $30,000,000.
“Material Adverse Effect”: a development or an event that has resulted in a
material adverse change in (a) the operations, business, assets, properties or
condition (financial or other condition) of the MLP and its Subsidiaries taken
as a whole, (b) the ability of the Loan Parties, taken as a whole, to perform
their obligations under this Agreement or any of the other Loan Documents, or
(c) the legality, validity, binding effect or enforceability of this Agreement
or any of the other Loan Documents or the rights or remedies of the Agents or
the Lenders hereunder or thereunder. “Materials Handling Contract”: any
fee-based contractual arrangement entered into by any Loan Party whereby such
Loan Party performs business services relating to materials handling or
through-put for a third party. “Materials of Environmental Concern”: any
gasoline, natural gas, petroleum and any other solid, liquid or gas hydrocarbon
(including, without limitation, crude oil or any fraction or derivative thereof)
or any hydrocarbon-based products (including, without limitation, any petroleum
products) or any other pollutant, contaminant, dangerous goods, hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under,
or which form the basis of liability under, any Environmental Law or
Environmental Permit, including asbestos, polychlorinated biphenyls and urea-
formaldehyde insulation, medical waste, radioactive materials and
electromagnetic fields. “Maturity Date”: the Acquisition Facility Maturity Date,
the Dollar Working Capital Facility Maturity Date or the Multicurrency Working
Capital Facility Maturity Date, as the context



--------------------------------------------------------------------------------



 
[srlpcreditamend42017094.jpg]
57 509265-1804-1540415860-Active.18599927.1821183188.22 requires. “Maximum
Consolidated Senior Secured Leverage Ratio”: 3.75:1.0; provided that upon the
consummation of a Material Acquisition, the Maximum Consolidated Senior Secured
Leverage Ratio shall be 4.254.25:1.0 for three consecutive fiscal quarters
beginning with the fiscal quarter ending immediately after consummation of such
Material Acquisition (or the fiscal quarter ending upon consummation of such
Material Acquisition, in the event such consummation occurs on a fiscal quarter
end). “Maximum Consolidated Total Leverage Ratio”: 4.75:1.0.; provided that upon
the consummation of a Material Acquisition, the Maximum Consolidated Total
Leverage Ratio shall be 5.25:1.0 for three consecutive fiscal quarters beginning
with the fiscal quarter ending immediately after consummation of such Material
Acquisition (or the fiscal quarter ending upon consummation of such Material
Acquisition, in the event such consummation occurs on a fiscal quarter end).
“Minimum Consolidated Fixed Charge Coverage Ratio”: 1.2:1.0. “Minimum
Consolidated Net Working Capital Amount”: $35,000,000. “MLP”: Sprague Resources
LP. “MLP Partnership Agreement”: that certain First Amended and Restated
Agreement of Limited Partnership of Sprague Resources LP, dated October 30,
2013, by and among the General Partner and the limited partners from time to
time parties thereto. “Moody’s”: Moody’s Investors Service, Inc., or any
successor to its rating agency business. “Mortgage and Security Agreement”: (i)
each Quebec Security Document with respect to Mortgaged Properties located in
the Province of Quebec covering the Mortgaged Properties owned on the
Restatement Effective Date, (ii) each Mortgage Security Agreement, Assignment of
Leases and Rents and Fixture Filings or other similar documents covering the
Mortgaged Properties located in the United States owned on the Restatement
Effective Date and (iii) each Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing (and such other instrument as required by the
applicable province of Canada), substantially in the form of Exhibit L (in the
case of real property located in the United States), substantially in the form
of the Quebec Security Documents (in the case of real or immovable property
located in the Province of Quebec) or in such form as reasonably acceptable to
the Administrative Agent (in the case of real property located in Canada (other
than in the Province of Quebec)), with respect to each Mortgaged Property
acquired after the Restatement Effective Date located in the United States or
Canada, respectively. “Mortgaged Properties”: each property listed on Schedule
1.1(E) and any other properties as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, has after the Restatement Effective Date
been granted a Lien pursuant to one or more Mortgage and Security Agreements.
“Multicurrency L/C Exposure”: at any time, the total L/C Obligations with
respect to Multicurrency Working Capital Facility Letters of Credit. The
Multicurrency L/C Exposure of any Multicurrency Working Capital Facility Lender
at any time shall be its Multicurrency Working Capital



--------------------------------------------------------------------------------



 
[srlpcreditamend42017095.jpg]
58 509265-1804-1540415860-Active.18599927.1821183188.22 Facility Commitment
Percentage of the total Multicurrency L/C Exposure at such time. “Multicurrency
Long Tenor Letter of Credit Sub-Limit”: $25,000,000 at any time outstanding.
“Multicurrency Performance Letter of Credit Sub-Limit”: $5,000,000 at any time
outstanding. “Multicurrency Swing Line Exposure”: at any time, the sum of the
aggregate amount of all outstanding Multicurrency Swing Line Loans at such time.
The Multicurrency Swing Line Exposure of any Multicurrency Working Capital
Facility Lender at any time shall be the sum of (a) its Multicurrency Working
Capital Facility Commitment Percentage of the total Multicurrency Swing Line
Exposure at such time related to Multicurrency Swing Line Loans other than any
Multicurrency Swing Line Loans made by such Lender in its capacity as a
Multicurrency Swing Line Lender and (b) if such Lender shall be a Multicurrency
Swing Line Lender, the principal amount of all Multicurrency Swing Line Loans
made by such Lender outstanding at such time (to the extent that the other
Multicurrency Working Capital Facility Lenders shall not have funded their
participations in such Swing Line Loans). “Multicurrency Swing Line Lenders”:
JPMorgan Chase Bank N.A., Toronto Branch and each other Multicurrency Working
Capital Facility Lender approved by the Administrative Agent and the U.S.
Borrower that has agreed to act as a “Multicurrency Swing Line Lender
hereunder”, in each case in its capacity as lender of Multicurrency Swing Line
Loans hereunder. “Multicurrency Swing Line Loan Sub-Limit”: $20,000,000 at any
time outstanding. “Multicurrency Swing Line Loans”: as defined in Section
2.3(b). “Multicurrency Swing Line Participation Amount”: as defined in Section
2.6(b)(ii). “Multicurrency Working Capital Facility”: the Multicurrency Working
Capital Facility Commitments and the extensions of credit thereunder.
“Multicurrency Working Capital Facility Commitment”: at any date, as to any
Multicurrency Working Capital Facility Lender, the obligation of such
Multicurrency Working Capital Facility Lender to make Multicurrency Working
Capital Facility Loans to the Borrowers pursuant to Section 2.1(b) and to
participate in Multicurrency Swing Line Loans and Multicurrency Working Capital
Facility Letters of Credit in an aggregate principal and/or face amount at any
one time outstanding not to exceed the amount set forth opposite such
Multicurrency Working Capital Facility Lender’s name on Schedule 1.0 under the
caption “Multicurrency Working Capital Facility Commitment” or, as the case may
be, in the Assignment and Acceptance pursuant to which such Multicurrency
Working Capital Facility Lender becomes a party hereto, as such amount may be
changed from time to time in accordance with the terms of this Agreement. As of
the RestatementAmendment Effective Date, the original aggregate amount of the
Multicurrency Working Capital Facility Commitments is $120,000,000100,000,000.
“Multicurrency Working Capital Facility Commitment Percentage”: as to any
Multicurrency Working Capital Facility Lender at any time, the percentage which
such Multicurrency Working Capital Facility Lender’s Multicurrency Working
Capital Facility Commitment then constitutes of the aggregate Multicurrency
Working Capital Facility Commitments of all Multicurrency Working Capital
Facility Lenders at such time (or, at any time after the Multicurrency Working
Capital Facility Commitments shall have expired or terminated, such
Multicurrency Working Capital Facility Lenders’



--------------------------------------------------------------------------------



 
[srlpcreditamend42017096.jpg]
59 509265-1804-1540415860-Active.18599927.1821183188.22 Multicurrency Working
Capital Facility Credit Exposure Percentage). “Multicurrency Working Capital
Facility Commitment Period”: the period from and including the Restatement
Effective Date to but not including the Multicurrency Working Capital Facility
Commitment Termination Date or such earlier date on which all of the
Multicurrency Working Capital Facility Commitments shall terminate as provided
herein. “Multicurrency Working Capital Facility Commitment Termination Date”:
the date that is the fifth anniversary of the Restatement Effective DateApril
27, 2021, or, if such date is not a Business Day, the next preceding Business
Day. “Multicurrency Working Capital Facility Credit Exposure”: as to any
Multicurrency Working Capital Facility Lender at any time, the Available
Multicurrency Working Capital Facility Commitment of such Multicurrency Working
Capital Facility Lender plus the Dollar Equivalent of the amount of the
Multicurrency Working Capital Facility Extensions of Credit of such
Multicurrency Working Capital Facility Lender. “Multicurrency Working Capital
Facility Credit Exposure Percentage”: as to any Multicurrency Working Capital
Facility Lender at any time, the fraction (expressed as a percentage), the
numerator of which is the Multicurrency Working Capital Facility Credit Exposure
of such Multicurrency Working Capital Facility Lender at such time and the
denominator of which is the aggregate Multicurrency Working Capital Facility
Credit Exposures of all of the Multicurrency Working Capital Facility Lenders at
such time. “Multicurrency Working Capital Facility Extensions of Credit”: at any
date, as to any Multicurrency Working Capital Facility Lender at any time, the
aggregate outstanding principal amount of Multicurrency Working Capital Facility
Loans made by such Multicurrency Working Capital Facility Lender, plus the
amount of the undivided interest of such Multicurrency Working Capital Facility
Lender in any then-outstanding Multicurrency Working Capital Facility L/C
Obligations, plus such Multicurrency Working Capital Facility Lender’s
Multicurrency Swing Line Exposure. “Multicurrency Working Capital Facility
Increase”: as defined in Section 4.1(b). “Multicurrency Working Capital Facility
Issuing Lenders”: JPMorgan Chase Bank, N.A., Toronto Branch and BNP Paribas,
acting through its Canada branch, and each other Multicurrency Working Capital
Facility Lender from time to time designated by the U.S. Borrower (and agreed to
by such Lender) as a Multicurrency Working Capital Facility Issuing Lender with
the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), each in its capacity as issuer
of any Multicurrency Working Capital Facility Letter of Credit. “Multicurrency
Working Capital Facility L/C Obligations”: at any time, an amount equal to the
sum of (a) the Dollar Equivalent of the aggregate then undrawn and unexpired
amount of the then outstanding Multicurrency Working Capital Facility Letters of
Credit and (b) the Dollar Equivalent of the aggregate amount of drawings under
Multicurrency Working Capital Facility Letters of Credit which have not then
been reimbursed or converted to a Multicurrency Working Capital Facility Loan
pursuant to Section 3.7. “Multicurrency Working Capital Facility L/C
Participants”: with respect to any Multicurrency Working Capital Facility Letter
of Credit, all of the Multicurrency Working Capital



--------------------------------------------------------------------------------



 
[srlpcreditamend42017097.jpg]
60 509265-1804-1540415860-Active.18599927.1821183188.22 Facility Lenders other
than the Multicurrency Working Capital Facility Issuing Lender thereof.
“Multicurrency Working Capital Facility L/C Participation Obligations”: the
obligations of the Multicurrency Working Capital Facility L/C Participants to
purchase participations in the obligations of the Multicurrency Working Capital
Facility Issuing Lenders under outstanding Multicurrency Working Capital
Facility Letters of Credit pursuant to Section 3.6. “Multicurrency Working
Capital Facility Lender”: each Lender having a Multicurrency Working Capital
Facility Commitment (or, after the termination of the Multicurrency Working
Capital Facility Commitments, each Lender holding Multicurrency Working Capital
Facility Extensions of Credit), and, as the context requires, includes the
Multicurrency Working Capital Facility Issuing Lenders. As of the Restatement
Effective Date, each Multicurrency Working Capital Facility Lender is specified
on Schedule 1.0. “Multicurrency Working Capital Facility Letter of Credit”: as
defined in Section 3.1. “Multicurrency Working Capital Facility Letter of Credit
Sub-Limit”: $50,000,000 at any time outstanding. “Multicurrency Working Capital
Facility Loans”: as defined in Section 2.1(b). “Multicurrency Working Capital
Facility Long Tenor Letters of Credit”: Multicurrency Working Capital Facility
Letters of Credit that are Long Tenor Letters of Credit. “Multicurrency Working
Capital Facility Maturity Date”: with respect to any Multicurrency Working
Capital Facility Loan, the earliest to occur of (i) the date on which the
Multicurrency Working Capital Facility Loans become due and payable pursuant to
Section 9, (ii) the date on which the Multicurrency Working Capital Facility
Commitments terminate pursuant to Section 4.1 and (iii) the Multicurrency
Working Capital Facility Commitment Termination Date. “Multicurrency Working
Capital Facility Performance Letters of Credit”: Multicurrency Working Capital
Facility Letters of Credit that are Performance Letters of Credit.
“Multicurrency Working Capital Facility Utilization”: with respect to the
aggregate Multicurrency Working Capital Facility Commitments, for any fiscal
quarter, an amount (expressed as a percentage) equal to the quotient of (a) the
quotient of (i) the sum of the applicable Total Multicurrency Working Capital
Facility Extensions of Credit outstanding as of the close of business on each
day during such fiscal quarter divided by (ii) the number of days in such fiscal
quarter divided by (b) the aggregate Multicurrency Working Capital Facility
Commitments in effect on the last Business Day of such fiscal quarter.
“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA. “Natural
Gas Products”: natural gas and natural gas liquids and any other product or by-
product of any of the foregoing, and all rights to transmit, transport or store
any of the foregoing. “Natural Gas Transactions” means those certain
transactions entered into by a Loan Party in the ordinary course of business
with one or more natural gas utilities (each, a “Subject Utility” and,
collectively, the “Subject Utilities”) pursuant to which the applicable Loan
Party will sell to a Subject Utility, and the applicable Subject Utility will
purchase from such Loan Party, certain accounts receivable



--------------------------------------------------------------------------------



 
[srlpcreditamend42017098.jpg]
61 509265-1804-1540415860-Active.18599927.1821183188.22 owing to such Loan Party
from its natural gas customers (such receivables are hereinafter referred to as
the “Subject Natural Gas Receivables”) and, in connection therewith, the
applicable Subject Utility will be responsible for all billing and collection
duties and credit and other risks associated with such Subject Natural Gas
Receivables. “net after-Tax basis”: with respect to any payment to be received
by a Person from the Borrowers pursuant to Section 4.10 (a “Section 4.10
Payment”) or pursuant to Section 11.6 in respect of an Indemnified Liability (a
“Section 11.6 Payment”), the amount of such Section 4.10 Payment or Section 11.6
Payment plus a further payment or payments so that the net amount received by
such Person, after all Taxes imposed on such Person with respect to such amounts
(net of any actual current reduction in Taxes payable by such Person as a result
of the costs or expenses for which such Person receives a Section 4.10 Payment
or Section 11.6 Payment) is equal to the original payment required to be
received pursuant to Section 4.10 or Section 11.6, respectively. For avoidance
of doubt, if a Lender incurs a cost of $100 for which the Borrowers pay the
Lender $100 pursuant to Section 11.6, and the cost gives rise to a tax deduction
that reduces such Person’s Taxes by $35, and the payment increases such Person’s
Taxes by $35, then the net after-Tax basis payment shall be $100 because the
increase in Tax of $35 with respect to the Indemnified Liability is offset by
the reduction in Taxes of $35 that arises from the cost. However, if the cost
was not deductible and the payment increased such Person’s Taxes by $35, then
the net-after Tax basis payment would be at least $135. “Net Cash Proceeds”:
with respect to any Disposition of any Property or assets by any Person or any
Recovery Event with respect to any asset of any Person, the aggregate amount of
cash received from time to time by or on behalf of such Person for its own
account in connection with any such transaction, after deducting therefrom (a)
brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees, costs and commissions and reasonable related
expenses that, in each case, are incurred in connection with such event and are
actually paid to or earned by a Person that is not a Subsidiary or Affiliate of
any of the Loan Parties or any of their Subsidiaries or Affiliates, (b)
reasonable reserves for liabilities, indemnities, escrows and purchase price
adjustments in connection with any such Disposition or Recovery Event and (c)
the amount of taxes payable by such Person (or, in the case of a Person that is
a disregarded entity for U.S. federal income tax purposes, by the owner of such
Person, in the case of a Person that is a partnership for U.S. federal income
tax purposes, by the owners of such Person, or in the case of a Person that is a
member of a consolidated or unitary tax group, by such group, in each case, only
to the extent the payor of such taxes is the U.S. Borrower or a direct or
indirect Subsidiary of the U.S. Borrower) in connection with or as a result of
such transaction that, in each case, are actually paid at the time of receipt of
such cash to the applicable taxation authority or other Governmental Authority
or, so long as such Person is not otherwise indemnified therefor, are reserved
for in accordance with GAAP, as in effect at the time of receipt of such cash,
based upon such Person’s reasonable estimate of such taxes, and paid to the
applicable taxation authority or other Governmental Authority within 16 months
after the date of receipt of such cash; provided that if, at the time any of the
liabilities, indemnities, escrows or purchase price adjustments referred to in
clause (b) and/or taxes referred to in clause (c) are actually paid or otherwise
satisfied, the reserve therefor exceeds the amount paid or otherwise satisfied,
then the amount of such excess reserve shall constitute “Net Cash Proceeds” on
and as of the date of such payment or other satisfaction for all purposes of
this Agreement. “Net Liquidation Value”: with respect to any Commodity Account,
the sum of (i) the aggregate marked-to-market value of all futures positions,
(ii) the aggregate liquidation value of all option positions, and (iii) the cash
balance, in each case credited to such Commodity Account. “New Lenders”: as
defined in Section 4.1(b)(iii). “Non-Defaulting Lender”: at any time, each
Lender that is not a Defaulting Lender at



--------------------------------------------------------------------------------



 
[srlpcreditamend42017099.jpg]
62 509265-1804-1540415860-Active.18599927.1821183188.22 such time. “Non-Excluded
Taxes”: as defined in Section 4.11(a). “Non-Renewal Notice Date”: as defined in
Section 3.4(c). “Non-U.S. Subsidiary”: any Subsidiary that is not a U.S.
Subsidiary. “Note” and “Notes”: as defined in Section 4.5(e). “Notice of
Prepayment”: as defined in Section 4.6. “NYFRB”: the Federal Reserve Base Rate
of New York. “NYFRB Rate”: for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “Obligations”: the unpaid principal amount of, and interest
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization, arrangement
or like proceeding, relating to any of the Loan Parties, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) on the
Loans and Reimbursement Obligations, and all other obligations and liabilities
of any of the Loan Parties to the Secured Parties and the Lenders, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with this Agreement, the Notes, the Security Documents, any other
Loan Documents, any Letter of Credit, any Commodity OTC Agreement with a
Qualified Counterparty, any Financial Hedging Agreement with a Qualified
Counterparty or any Cash Management Bank Agreement with a Qualified Cash
Management Bank, or any other document made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by a Loan Party pursuant to the terms of the Loan Documents or other
agreement or instrument evidencing such obligations or liabilities) or
otherwise; provided further, that for purposes of determining any Guarantee
Obligations of any Loan Party with respect to the Obligations, the definition of
“Obligations” shall not create any guarantee by any Loan Party of any Excluded
Swap Obligations of such Loan Party; provided further that, (i) obligations of
any Loan Party under any Commodity OTC Agreement to a Qualified Counterparty,
Financial Hedging Agreement to a Qualified Counterparty or any Cash Management
Bank Agreement to a Qualified Cash Management Bank (such obligations, the
“Hedging and Bank Product Obligations”), shall be secured pursuant to the
Security Documents and guaranteed pursuant to the Guarantee only to the extent
that, and for so long as, those obligations and liabilities of the Loan Parties
listed above not consisting of Hedging and Bank Product Obligations (the “Other
Obligations”) are so secured and guaranteed, unless the Other Obligations cease
to be so secured and guaranteed either (A) as a result of the Administrative
Agent undertaking an Enforcement Action (as defined in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable) or the
Administrative Agent taking any actions permitted by the Dutch Security
Documents after the occurrence of an Event of Default or an Enforcement Event
(as defined in the Dutch Security Agreement), as applicable or (B) following an
Insolvency Proceeding (as defined in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017100.jpg]
63 509265-1804-1540415860-Active.18599927.1821183188.22 the U.S. Security
Agreement or the Canadian Security Agreement, as applicable) with respect to any
Loan Party, in which cases the Hedging and Bank Product Obligations shall
continue to be secured pursuant to the Security Documents and guaranteed
pursuant to the Guarantee and (ii) any release of Collateral or the MLP or
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of any Hedging and Bank Product Obligations.
The Hedging and Bank Product Obligations shall be subordinated to the Other
Obligations pursuant to the terms of the U.S. Security Agreement, Canadian
Security Documents or Dutch Security Documents, as applicable. “Operating
Forecast”: the monthly operating forecast of the income statement and balance
sheet of the MLP and its consolidated Subsidiaries in form and substance
satisfactory to the Administrative Agent, as updated from time to time pursuant
to Section 7.1(e). “Other Connection Taxes”: with respect to any Lender or any
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Agent and the jurisdiction imposing such Tax (other than connections
arising solely from such Lender or Agent, as applicable, having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes”: as defined in Section
4.11(b). “Out of the Money Forward Contract Amount”: to the extent that the
Counterparty Forward Contract Amount with respect to any Forward Contract
Counterparty is negative, the absolute value of such Counterparty Forward
Contract Amount. “Out of the Money Swap Amount”: to the extent that the
Qualified Counterparty Swap Amount with respect to any Qualified Counterparty is
negative, the absolute value of such Qualified Counterparty Swap Amount.
“Overcollateralization Amount”: with respect to any counterparty under a
Commodity Contract of any Loan Party, the amount by which the cash collateral
deposited with or prepayments made to such Loan Party by such counterparty
exceeds the amount of the obligations such cash collateral was pledged to secure
or with respect to which such prepayment was made. “Overnight Bank Funding
Rate”: for any day, the rate comprised of both overnight federal funds and
overnight eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Paid but Unexpired Letters of Credit”: as of any Borrowing Base Date, the sum
of (a) the amount of any payment made by any Loan Party within 45 calendar days
prior to such Borrowing Base Date to satisfy the obligation for which a Letter
of Credit was issued solely to the extent that such Letter of Credit has not
been reduced, cancelled or drawn upon and (b) for any Trade Letter of Credit
with respect to which no amount can be drawn with respect to mark-to-market
liability, an amount equal to 20%, times, the lesser of (i) the then applicable
undrawn portion of such Trade Letter of Credit and (ii) the operational
tolerance with respect to the underlying purchase contract with respect to which
such



--------------------------------------------------------------------------------



 
[srlpcreditamend42017101.jpg]
64 509265-1804-1540415860-Active.18599927.1821183188.22 Trade Letter of Credit
was issued. “Participant” and “Participants”: as defined in Section 11.7(b).
“Participant Register”: as defined in Section 11.7(b). “Participation”: as
defined in Section 11.7(b). “Payment Intangible”: as defined in Section 9-102 of
the New York Uniform Commercial Code. “PBGC”: the Pension Benefit Guaranty
Corporation established pursuant to Subtitle A of Title IV of ERISA. “Perfected
First Lien”: any perfected, first priority Lien or security interest (or its
substantial equivalent under applicable Laws) granted by a Loan Party pursuant
to a Security Document in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties; provided that, in the case of inventory that is
not located in the United States or contracts, Forward Contracts, Accounts
Receivable or Payment Intangibles not governed by Laws of the United States of
America or any state or political subdivision thereof, the validity and, if
customarily available, priority of such Lien shall be confirmed by an opinion of
special local counsel, the form and substance of which shall be customary and
reasonably satisfactory to the Administrative Agent; provided further that no
Lien or security interest (or its substantial equivalent under applicable Laws)
granted by a Loan Party pursuant to a Security Document shall constitute a
Perfected First Lien, unless it secures all Obligations, including U.S.
Obligations, except that on or prior to the ULC Conversion (but in no event
later than one Business Day following the Restatement Effective Date), assets of
Kildair (but not of any Subsidiary of Kildair) that secure all Obligations other
than U.S. Obligations shall be deemed to be subject to a Perfected First Lien
solely for purposes of calculating the Kildair Borrowing Base (and references
therein to the component definitions of the Kildair Borrowing Base) in an amount
not to exceed any Working Capital Facility Loans made to Kildair.. “Perfection
Certificate”: the Perfection Certificate to be executed and delivered by the
Loan Parties, substantially in the form of Exhibit Q. “Performance Letter of
Credit”: a standby Working Capital Facility Letter of Credit issued to support
bonding, swap transaction, performance, transportation and tariff requirements
relating to Eligible Commodities (other than the obligation to pay for the
purchase of Eligible Commodities). “Permitted Borrowing Base Liens”: (a)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’,
or other similar Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings or which have been bonded over or otherwise
adequately secured against, (b) Permitted Cash Management Liens, (c) Liens
created pursuant to the Security Documents and the other Loan Documents
(provided, that such permitted Liens shall not include any Liens purported to be
granted to any commodity intermediary on assets other than assets credited to a
Controlled Account maintained with such commodity intermediary or such
Controlled Account as a result of the incorporation by reference of a separate
security agreement), (d) First Purchaser Liens, (e) inchoate tax Liens, (f)
Liens arising from unauthorized Uniform Commercial Code or PPSA financing
statements or applications for registration of a hypothec under the Register of
Personal and Movable Real Rights (Quebec) under the Civil Code of Quebec, (g)
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable and (h) netting and other offset rights granted by any Loan Party to
counterparties under Commodity Contracts and Financial Hedging Agreements on or
with respect to payment and other



--------------------------------------------------------------------------------



 
[srlpcreditamend42017102.jpg]
65 509265-1804-1540415860-Active.18599927.1821183188.22 obligations owed by such
Loan Party to such counterparties. “Permitted Cash Management Liens”: (a) Liens
with respect to (i) all amounts due to the Cash Management Bank, in respect of
customary fees and expenses for the routine maintenance and operation of any
Cash Management Account, (ii) the face amount of any checks which have been
credited to any Cash Management Account, but are subsequently returned unpaid
because of uncollected or insufficient funds, or (iii) other returned items or
mistakes made in crediting such Cash Management Account, (b) any other Liens
permitted under the Account Control Agreement for a Cash Management Account, (c)
Liens created by the Security Documents and the other Loan Documents, (d)
inchoate tax Liens, (e) Liens arising from unauthorized Uniform Commercial Code
or PPSA financing statements or applications for registration of a hypothec
under the Register of Personal and Movable Real Rights (Quebec) under the Civil
Code of Quebec, (f) any Overcollateralization Amounts and (g) Liens on currency,
Cash Equivalents, commodities or Commodities Contracts of the Loan Parties
deposited in, or credited to, any Controlled Account that are subject to an
Account Control Agreement; provided that, such Liens are specifically permitted
by such Account Control Agreement or arise by operation of law. “Permitted
Investors”: Antonia A. Johnson, together with her spouse, children,
grandchildren and heirs (and any trust of which any of the foregoing (or any
combination thereof) constitute at least 80% of the then current beneficiaries).
“Permitted Refinancing Indebtedness”: as defined in Section 8.2(d). “Person”: an
individual, partnership, corporation, unlimited liability company, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature. “Petition Date”: as defined in the definition of “Eligible Account
Receivable” in this Section 1.1. “Petroleum Products”: crude oil and refined
petroleum products (including heating oil, heavy oil, fuel oil, light oil,
diesel, gasoline, kerosene, jet fuel, marine gas oil and propane) and any other
product or by-product of either of the foregoing, residual fuels, biodiesel,
biofuels and ethanol and all rights to transmit, transport or store any of the
foregoing. “Physical Commodity Contract”: a contract for the purchase, sale,
transfer or exchange of any physical Eligible Commodity. “Plan”: at a particular
time, any employee benefit plan which is covered by ERISA and in respect of
which any of the Loan Parties or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA or to which any Loan
Party or Commonly Controlled Entity has any actual or contingent liability.
“Platform”: as defined in Section 11.2. “Pledge Agreements”: collectively, the
Canadian Pledge Agreement, the U.S. Pledge Agreement and the Dutch Membership
Pledge Agreement. “Pledged Accounts”: all Commodity Accounts, Deposit Accounts
(other than Excluded



--------------------------------------------------------------------------------



 
[srlpcreditamend42017103.jpg]
66 509265-1804-1540415860-Active.18599927.1821183188.22 Accounts) and Securities
Accounts of any Grantor. “Pledged Collateral”: the “Pledged Collateral” as
defined in the U.S. Pledge Agreement or the Canadian Pledge Agreement or the
“Collateral” as defined in the Dutch Membership Pledge Agreement, as applicable.
“Position Report”: a position report in form and substance substantially similar
to Exhibit M of either the U.S. Borrower or the Canadian Borrower, as
applicable, which shows in detail the calculations supporting, as applicable (i)
the U.S. Borrower’s certification of the compliance by the Loan Parties (other
than the Canadian Borrower and its Subsidiaries) with the position limits in the
Risk Management Policy that are applicable to such Loan Parties and (ii) the
Canadian Borrower’s certification of the compliance by the Canadian Borrower and
its Subsidiaries with the position limits in the Risk Management Policy that are
applicable to the Canadian Borrower and its Subsidiaries. “Post-Amalgamation
Entity”: as defined in the definition of “Amalgamation”. “Post-Termination LOC”:
as defined in Section 3.6(c). “PPSA”: the Personal Property Security Act
(Ontario), including the regulations thereto, provided that, if perfection or
the effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority. “Previous Credit Agreement”: that certain Credit Agreement, dated as
of May 28, 2010, as amended pursuant to (i) the First Amendment to Credit
Agreement, dated as of March 22, 2011, (ii) the Second Amendment, dated as of
September 27, 2012 and (iii) the Third Amendment, dated as of May 15, 2013, and
as otherwise amended, supplemented, waived or modified prior to the Closing
Date. “Prime Rate”: for any day, the rate per annum equal to the greater of (a)
the Canadian prime rate in effect on such day equal to the PRIMCAN Index rate
(rounded upward, if necessary, to the next 1/16 of 1.00%) that appears on the
Bloomberg screen at 10:15 a.m. Toronto time on such date (or, in the event that
the PRIMCAN Index is not published by Bloomberg, any other information service
that publishes such index from time to time, as selected by the Administrative
Agent in its reasonable discretion) and (b) the one-month Eurocurrency Rate in
effect on such day for Loans denominated in Canadian Dollars plus 1.00%. For
purposes hereof: “Canadian prime rate” shall mean the rate of interest per annum
established by JPMorgan Chase Bank Toronto as its reference rate in effect for
determining interest rates for commercial loans denominated in Canadian Dollars
(the Canadian prime rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank Toronto in connection with extensions of credit
to debtors); provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Prime Rate due to a change in the Canadian prime ratePRIMCAN Index or the
Eurocurrency Rate shall be effective as of the opening of business on the day
such change in the Canadian prime ratePRIMCAN Index or Eurocurrency Rate becomes
effective, respectively. “Prime Rate Loan”: Loans the rate of interest of which
is based upon the Prime Rate. “Prior Claims”: all Liens created by applicable
law (in contrast with Liens voluntarily granted) or interests similar thereto
under applicable law which rank or are capable of ranking prior or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017104.jpg]
67 509265-1804-1540415860-Active.18599927.1821183188.22 pari passu with the
Liens created by the Security Documents including for amounts owing for, or in
respect of, employee source deductions, vacation pay, goods and services taxes,
sales taxes, harmonized sales taxes, municipal taxes, workers’ compensation,
Quebec corporate taxes, pension fund obligations and overdue rents. “Product”:
as defined in Section 5.21(a). “Product Taxes”: any amounts which are due and
owing to any Governmental Authority, including excise or sales taxes, applicable
to services provided under any Materials Handling Contract or the sale of
Eligible Commodities, to the extent such amounts are collected or collectable by
any Loan Party from such Loan Party’s customer to be remitted to such
Governmental Authority. “Pro Forma Basis”: with respect to the covenants set
forth in Section 8.1 on any date of determination, the calculation of such
covenants as at such date of determination; provided that the amount of
Consolidated EBITDA and Consolidated Fixed Charges in any such calculation shall
be the amount of Consolidated EBITDA and Consolidated Fixed Charges for the most
recently ended four (4) fiscal quarter period. “Pro Forma Financial Statements”:
as defined in Section 6.1(r). “Project X”: that certain acquisition contemplated
by the Loan Parties and identified to the Lenders prior to the Amendment
Effective Date as “Project X”. “Projections”: as defined in Section 6.1(r).
“Properties”: as defined in Section 5.22(a). “Public Lender”: as defined in
Section 11.2. “Qualified Cash Management Bank”: any Cash Management Bank that,
at the time a Cash Management Bank Agreement was entered into between a Loan
Party and such Cash Management Bank, was (i) a Lender (or an Affiliate thereof)
or (ii) if such Cash Management Bank Agreement was entered into prior to the
Restatement Effective Date, was a lender under the Previous Credit Agreement or
the Existing Credit Agreement at the time and is a Lender on the Restatement
Effective Date. “Qualified Counterparty”: any counterparty to any Financial
Hedging Agreement or Commodity OTC Agreement entered into between a Loan Party
and a Person that, (i) at the time such Financial Hedging Agreement or Commodity
OTC Agreement was entered into, was a Lender or (ii) if such Financial Hedging
Agreement or Commodity OTC Agreement was entered into prior to the Restatement
Effective Date, was a lender under the Previous Credit Agreement or the Existing
Credit Agreement at the time such Financial Hedging Agreement or Commodity OTC
Agreement was entered into and is a Lender on the Restatement Effective Date;
provided, that, with respect to either clause (i) or clause (ii), such
counterparty (other than any counterparty that is the Administrative Agent)
shall be a “Qualified Counterparty” with respect to any Financial Hedging
Agreement or Commodity OTC Agreement solely to the extent such counterparty has
delivered a Hedging Agreement Qualification Notification to the Administrative
Agent. “Qualified Counterparty Swap Amount”: with respect to any Qualified
Counterparty, an amount equal to (a) the aggregate unrealized gains to each
relevant Loan Party, based upon such Loan Party’s reasonable calculation of such
amount in accordance with industry standard valuation models, under all
Commodity OTC Agreements and Financial Hedging Agreements between such Qualified



--------------------------------------------------------------------------------



 
[srlpcreditamend42017105.jpg]
68 509265-1804-1540415860-Active.18599927.1821183188.22 Counterparty and such
Loan Party minus (b) the aggregate unrealized losses to such Loan Party, based
upon such Loan Party’s reasonable calculation of such amount in accordance with
industry standard valuation models, under all Commodity OTC Agreements and
Financial Hedging Agreements between such Qualified Counterparty and such Loan
Party. “Quebec Security Documents”: a deed of hypothec to secure payment of
debentures (which hypothec shall include, without limitation, a charge on the
universality of immovable property) and any other related documents, bonds,
debentures or pledge agreements required to perfect a Lien in favor of the
Administrative Agent in the Province of Quebec to be executed from time to time
by any Loan Party organized under the laws of the Province of Quebec or having
its chief executive office (or domicile) located in the Province of Quebec or
having tangible assets located in the Province of Quebec. “Quebec STA”: An Act
respecting the transfer of securities and the establishment of security
entitlements, R.S.Q. c. T-11.002, as amended from time to time. “Quotation Day”:
with respect to any Eurocurrency Loan for any Interest Period, (i) if the
currency is United States Dollars, two Business Days prior to the commencement
of such Interest Period and (ii) if the currency is Canadian Dollars, at
approximately 10:0010:15 a.m., Toronto time, on the first day of such Interest
Period; provided that if such day is not a Business Day, then on the immediately
preceding Business Day. “Reconciliation Summary”: with respect to the annual and
monthly consolidated financial statements (other than the statements of cash
flow and owners’ equity) delivered pursuant to Section 7.1, (i) a schedule
showing the elimination of transactions between any Credit Party and any
Subsidiary of a Credit Party that is not itself a Credit Party and transactions
between any Credit Party and any Affiliate of a Credit Party (other than any
Subsidiary of a Credit Party), (ii) a statement showing the adjustments made to
report such financial statements on an Economic Basis plus or minus any Allowed
Reserve, as applicable, and (iii) a statement showing the adjustments made to
such financial statements with respect to any Allowed Reserve. “Recovery Event”:
any settlement of or payment in respect of any Property or casualty insurance
claim or any condemnation proceeding relating to any asset of any Loan Party
resulting in Net Cash Proceeds to the applicable Loan Party in excess of
$5,000,000. “Refunded Dollar Swing Line Loan”: any Refunded Swing Line Loan made
in respect of a Dollar Swing Line Loan. “Refunded Multicurrency Swing Line
Loan”: any Refunded Swing Line Loan made in respect of a Multicurrency Swing
Line Loan. “Refunded Swing Line Loan”: as defined in Section 2.6(a). “Register”:
as defined in Section 11.7(d). “Regulation U”: Regulation U of the Board.
“Reimbursement Date”: as defined in Section 3.7(b). “Reimbursement Obligations”:
the obligation of the Borrowers to reimburse any Issuing



--------------------------------------------------------------------------------



 
[srlpcreditamend42017106.jpg]
69 509265-1804-1540415860-Active.18599927.1821183188.22 Lender, pursuant to
Section 3.7(a) for Unreimbursed Amounts. “Reinvestment Deferred Amount”: with
respect to any Reinvestment Event, the aggregate Net Cash Proceeds received by
any Loan Party in connection therewith which are not applied to prepay
outstanding Loans pursuant to Section 4.7(c) as a result of the delivery of a
Reinvestment Notice. “Reinvestment Event”: any Asset Sale or Recovery Event in
respect of which the U.S. Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Person of the
U.S. Borrower stating that no Event of Default has occurred and is continuing
and that the relevant Loan Party either (i) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
acquire assets (directly or through the purchase of the Capital Stock of a
Person pursuant to an Acquisition or otherwise) to replace, repair or upgrade
the assets subject to such Asset Sale or Recovery Event, or (ii) in the case of
a Recovery Event, has replaced, repaired or upgraded the asset subject to such
Recovery Event prior to such Person’s receipt of the Net Cash Proceeds thereof
and the amount expended therefor. “Reinvestment Prepayment Amount”: with respect
to any Reinvestment Event, the Reinvestment Deferred Amount relating thereto
less any amount expended prior to the relevant Reinvestment Prepayment Date to
acquire assets (directly or through the purchase of the Capital Stock of a
Person pursuant to an Acquisition or otherwise) to replace, repair or upgrade
the assets subject to such Reinvestment Event (including, in the case of a
Recovery Event, amounts expended to replace, repair or upgrade the asset subject
to such Recovery Event prior to the receipt by the relevant Loan Party of the
Net Cash Proceeds thereof). “Reinvestment Prepayment Date”: with respect to any
Reinvestment Event, the earlier of (a) the date occurring 12 months after such
Reinvestment Event and (b) the date on which the applicable Loan Party shall
have determined not to, or shall have otherwise ceased to, acquire assets
(directly or through the purchase of the Capital Stock of a Person pursuant to
an Acquisition or otherwise) to replace, repair or upgrade the assets subject to
such Reinvestment Event with all or any portion of the relevant Reinvestment
Deferred Amount. “Related Person” means with respect to any Person, each
officer, employee, director, trustee, agent, advisor, affiliate, partner and
controlling person of such Person. “Release”: any release, threatened release,
addition, spill, emission, leaking, pumping, pouring, emitting, emptying,
escape, injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Material of Environmental Concern into or through the environment.
“Relevant Facility Lender”: with respect to any Acquisition Facility Loan, an
Acquisition Facility Lender, with respect to any Dollar Working Capital Facility
Loan, a Dollar Working Capital Facility Lender and with respect to any
Multicurrency Working Capital Facility Loan, a Multicurrency Working Capital
Facility Lender. “Relevant Facility Loan”: with respect to any L/C Reimbursement
Loan related to an Acquisition Facility Letter of Credit, an Acquisition
Facility Loan, with respect to any L/C Reimbursement Loan related to a Dollar
Working Capital Facility Letter of Credit, a Dollar Working Capital Facility
Loan and with respect to any L/C Reimbursement Loan related to a Multicurrency



--------------------------------------------------------------------------------



 
[srlpcreditamend42017107.jpg]
70 509265-1804-1540415860-Active.18599927.1821183188.22 Working Capital Facility
Letter of Credit, a Multicurrency Working Capital Facility Loan. “Relevant L/C
Participant”: with respect to an Acquisition Facility Letter of Credit, an
Acquisition Facility L/C Participant, with respect to a Dollar Working Capital
Facility Letter of Credit, a Dollar Working Capital Facility L/C Participant and
with respect to a Multicurrency Working Capital Facility Letter of Credit, a
Multicurrency Working Capital Facility L/C Participant. “Relevant Letter of
Credit”: with respect to an Acquisition Facility Issuing Lender, an Acquisition
Facility Letter of Credit, with respect to a Dollar Working Capital Facility
Issuing Lender, a Dollar Working Capital Facility Letter of Credit and with
respect to a Multicurrency Working Capital Facility Issuing Lender, a
Multicurrency Working Capital Facility Letter of Credit. “Relevant Swing Line
Lenders”: with respect to the Dollar Working Capital Facility, the Dollar
Working Capital Facility Swing Line Lenders and with respect to the
Multicurrency Working Capital Facility, the Multicurrency Working Capital
Facility Swing Line Lenders. “Relevant Working Capital Facility Issuing
Lenders”: with respect to the Dollar Working Capital Facility, the Dollar
Working Capital Facility Issuing Lenders and with respect to the Multicurrency
Working Capital Facility, the Multicurrency Working Capital Facility Issuing
Lenders. “Renewal Notice Date”: as defined in Section 3.4(c). “Replacement
Facility”: as defined in Section 4.21(a). “Replacement Facility Amendment”: as
defined in Section 4.21(c). “Replacement Facility Closing Date”: as defined in
Section 4.21(c). “Replacement Facility Lender”: as defined in Section 4.21(c).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under PBGC Reg. § 4043. “Representatives”: as defined in Section 11.16.
“Requested Increase Amount”: as defined in Section 4.1(b)(i). “Requested
Increase Effective Date”: as defined in Section 4.1(b)(i). “Required Lenders”:
at any time, Lenders, the Credit Exposure Percentages of which aggregate more
than 50%; provided, that the Credit Exposure of any Defaulting Lender shall be
excluded from the calculation of Credit Exposure Percentages in determining the
Required Lenders. “Requirement of Law”: as to any Person, any Law or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Reserves”: individually
and collectively, and without duplication, reserves in respect of inventory that
is subject to the rights of suppliers under Section 81.1 of the Bankruptcy and
Insolvency Act (Canada), reserves in respect of Prior Claims, any Wage Earner
Protection Act Reserve and any other reserves that the Co-Collateral Agents deem
necessary in their reasonable discretion to maintain with



--------------------------------------------------------------------------------



 
[srlpcreditamend42017108.jpg]
71 509265-1804-1540415860-Active.18599927.1821183188.22 respect to the
Collateral or any Loan Party. “Reset Date”: as defined in Section 2.7(a).
“Responsible Person”: (i) with respect to the U.S. Borrower or any Subsidiary,
the chief executive officer, president, chairman, chief operating officer, chief
accounting officer, chief financial officer, chief risk officer, chief
compliance officer, senior vice-president, executive vice-president, vice-
president of finance, controller, treasurer or assistant treasurer of the U.S.
Borrower or such Subsidiary, as applicable, or any additional natural person
notified to the Administrative Agent in an officer’s certificate signed by one
or more then existing Responsible Persons of the MLP and that contains a
specimen signature of such additional natural person; provided that, with
respect to any Borrowing Base Report, “Responsible Person” shall include any
vice president responsible for the oversight of the trading and financial
operations of the U.S. Borrower or such Subsidiary, as applicable, or any
additional natural person notified to the Administrative Agent in an officer’s
certificate signed by one or more then existing Responsible Persons of the MLP
and that contains a specimen signature of such additional natural person; and
(ii) with respect to the MLP, the chief executive officer, president, chairman,
chief operating officer, chief accounting officer, chief financial officer,
chief risk officer, chief compliance officer, senior vice- president, executive
vice-president, vice-president of finance, controller, treasurer or assistant
treasurer or any additional natural person notified to the Administrative Agent
in an officer’s certificate signed by one or more then existing Responsible
Persons of the MLP and that contains a specimen signature of such additional
natural person. “Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 6.1 shall be satisfied or waived, which date is
December 9, 2014. “Restricted Payments”: as defined in Section 8.5. “RIN”: any
renewable identification number associated with the United States
government-mandated renewable fuel standards. “Risk Management Policy”: the risk
management policy of the Loan Parties applicable to the funding activities of
the Loan Parties as approved by the board of directors of the General Partner
and as in effect as of the Restatement Effective Date, and as the same may be
modified in accordance with Section 7.10. “Sanctioned Country”: at any time, a
country or territory which is itself the subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or, any EU member state,
Canada or the United Kingdom, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. “Sanctions”: economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Canadian
government or (c) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom. “Screen Rate”: the LIBOR Screen Rate
and/or the CDOR Screen Rate, as the context



--------------------------------------------------------------------------------



 
[srlpcreditamend42017109.jpg]
72 509265-1804-1540415860-Active.18599927.1821183188.22 may require. “SEC”: the
United States Securities and Exchange Commission. “SEC Filings”: as defined in
Section 7.1. “Section 4.11 Certificate”: as defined in Section 4.11(e). “Secured
Parties”: collectively, the Agents, the Lenders (including any Issuing Lender in
its capacity as Issuing Lender and any Swing Line Lender in its capacity as
Swing Line Lender), any Qualified Cash Management Bank, any Qualified
Counterparty and, in each instance, their respective successors and permitted
assigns. “Securities Account”: any “Securities Account” as defined in Section
8-501 of the New York Uniform Commercial Code, any “Securities Account” as
defined under the PPSA and any “securities account” as defined in the Quebec
STA. “Security Agreements”: the collective reference to the U.S. Security
Agreement, the Canadian Security Agreement, the Quebec Security Documents and
the Dutch Receivables Pledge Agreement. “Security Documents”: the collective
reference to each Account Control Agreement, the Security Agreements, the Pledge
Agreements, each Mortgage and Security Agreement and each other security
documents hereafter delivered to the Administrative Agent guaranteeing payment
of, or granting a Lien on any asset or assets of any Person to secure any of the
Obligations or to secure any guarantee of any such Obligations. “Semi-Monthly
Reporting Date”: the fifteenth (15th) day and the last day of each month.
“Single Employer Plan”: any Plan which is subject to Title IV of ERISA, but
which is not a Multiemployer Plan. “S&P”: Standard and Poor’s Financial Services
LLC, or any successor to its rating agency business. “Specified Laws”: (i)
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and
any other enabling legislation or executive order relating thereto, (ii) the USA
PATRIOT Act and (iii) CAML. “Specified Time”: (i) in relation to a Loan in
United States Dollars, as of 11:00 a.m., London time and (ii) in relation to a
Loan in Canadian Dollars, as of 10:0010:15 a.m. Toronto, Ontario time. “Sprague
Resources Canada”: Sprague Resources Canada ULC, an unlimited liability company
formed under the laws of British Columbia. “Subject Natural Gas Receivables”: as
defined in the definition of “Natural Gas Transactions” in this Section 1.1.
“Subject Utility” or “Subject Utilities”: as defined in the definition of
“Natural Gas



--------------------------------------------------------------------------------



 
[srlpcreditamend42017110.jpg]
73 509265-1804-1540415860-Active.18599927.1821183188.22 Transactions” in this
Section 1.1. “Subsidiary”: as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the MLP. As of the Restatement Effective Date, the Subsidiaries of the MLP
are listed on Schedule 5.15. “Subsidiary Guarantors”: Subject to Section 11.5,
(i) Sprague Energy Solutions Inc., Sprague Connecticut Properties LLC, Sprague
Terminal Services LLC, Sprague Resources Finance Corp., Sprague Resources
Coöperatief U.A. and Sprague Co-op Member LLC, (ii) Kildair and (iii) after the
Restatement Effective Date, each other Person executing and delivering the
Guarantee, or becoming a party to the Guarantee as a guarantor (by supplement or
otherwise), pursuant to this Agreement. “Supermajority Lenders”: at any time,
Lenders the Credit Exposure Percentages of which aggregate more than 66 2/3%;
provided that the Credit Exposure of any Defaulting Lender shall be excluded
from the calculation of Credit Exposure Percentage in determining Supermajority
Lenders. “Swap”: any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act. “Swap
Amounts due to Qualified Counterparties”: as of any date, the aggregate of all
Out of the Money Swap Amounts. “Swap Obligation”: with respect to any Person,
any obligation to pay or perform under any Swap. “Swing Line Lenders”: the
Dollar Swing Line Lenders and/or the Multicurrency Swing Line Lenders, as the
context requires. “Swing Line Loans”: the Dollar Swing Line Loans and/or the
Multicurrency Swing Line Loans, as the context requires. “Synthetic Lease”: any
lease of property, real or personal, the obligations of the lessee in respect of
which are treated as an operating lease for financial accounting purposes and a
financing lease for U.S. income tax purposes, in accordance with GAAP. “Taxes”:
as defined in Section 4.11(a). “Termination Date”: the date that is the fifth
anniversary of the Restatement Effective DateApril 27, 2021, or, if such date is
not a Business Day, the next preceding Business Day. “Tier 1 Counterparty”: in
relation to an Eligible Account Receivable or Eligible Unbilled Account
Receivable, the counterparty thereto to the extent that (a) such counterparty is
Investment Grade or (b) such counterparty’s obligations with respect thereto are
supported by Acceptable Investment Grade Credit Enhancement. “Tier 2
Counterparty”: in relation to an Eligible Account Receivable or Eligible
Unbilled



--------------------------------------------------------------------------------



 
[srlpcreditamend42017111.jpg]
74 509265-1804-1540415860-Active.18599927.1821183188.22 Account Receivable, the
counterparty thereto to the extent that it is not a Tier 1 Counterparty. “Title
Insurance Company”: as defined in Section 6.1(o). “Total Acquisition Facility
Acquisition Extensions of Credit”: an amount equal to the sum of (a) the
aggregate unpaid principal amount of Acquisition Facility Loans outstanding at
such time, plus (b) the aggregate amount of Acquisition Facility L/C Obligations
outstanding at such time, that are, in each case, Acquisition Facility
Acquisition Extensions of Credit. “Total Acquisition Facility Extensions of
Credit”: an amount equal to the sum of (a) the aggregate unpaid principal amount
of Acquisition Facility Loans outstanding at such time, plus (b) the aggregate
amount of Acquisition Facility L/C Obligations outstanding at such time. “Total
Acquisition Facility Working Capital Extensions of Credit”: an amount equal to
the sum of (a) the aggregate unpaid principal amount of Acquisition Facility
Loans outstanding at such time, plus (b) the aggregate amount of Acquisition
Facility L/C Obligations outstanding at such time, that are, in each case,
Acquisition Facility Working Capital Extensions of Credit. “Total Dollar Working
Capital Facility Extensions of Credit”: an amount equal to the sum of (a) the
aggregate unpaid principal amount of Dollar Working Capital Facility Loans and
Dollar Swing Line Loans outstanding at such time, plus (b) the aggregate amount
of Dollar Working Capital Facility L/C Obligations outstanding at such time.
“Total Extensions of Credit”: at any time, the Total Dollar Working Capital
Facility Extensions of Credit, the Total Multicurrency Working Capital Facility
Extensions of Credit or the Total Acquisition Facility Extensions of Credit at
such time, as the context requires. “Total Multicurrency Working Capital
Facility Extensions of Credit”: an amount equal to the Dollar Equivalent of the
sum of (a) the aggregate unpaid principal amount of Multicurrency Working
Capital Facility Loans and Multicurrency Swing Line Loans outstanding at such
time, plus (b) the aggregate amount of Multicurrency Working Capital Facility
L/C Obligations outstanding at such time. “Total Working Capital Facility
Extensions of Credit”: an amount equal to the sum of (a) the Total Dollar
Working Capital Facility Extensions of Credit at such time plus (b) the Total
Multicurrency Working Capital Facility Extensions of Credit at such time. “Trade
Letter of Credit”: a commercial or standby Letter of Credit supporting the
purchase of Eligible Commodities giving rise to Eligible Inventory and/or an
Eligible Account Receivable no later than sixty (60) days following the date of
issuance of such Letter of Credit. “Trading Business”: with respect to each
Lender, the day-to-day activities of such Lender or a division, Subsidiary or
Affiliate of such Lender relating to the proprietary purchase, sale, hedging
and/or trading of commodities, including Eligible Commodities, and any related
derivative transactions. “Tranche”: Eurocurrency Loans of the same currency, the
then-current Interest Periods of which all begin on the same date and end on the
same later date (whether or not such Eurocurrency Loans shall originally have
been made on the same day). “Transferee”: as defined in Section 11.7(f). “Type”:
as to any Loan, its nature as a Base Rate Loan, Prime Rate Loan or a



--------------------------------------------------------------------------------



 
[srlpcreditamend42017112.jpg]
75 509265-1804-1540415860-Active.18599927.1821183188.22 Eurocurrency Loan. “UCP
600”: as defined in Section 3.4(g). “ULC Conversion”: the conversion of Kildair
from a limited company to an unlimited liability company. “United States
Dollars” and “$”: dollars in lawful currency of the United States of America.
“Unreimbursed Amount”: as defined in Section 3.7(a). “U.S. Borrower”: as defined
in the introductory paragraph of this Agreement. “U.S. Borrowing Base”: on any
date, solely with respect to the assets of the U.S. Loan



--------------------------------------------------------------------------------



 
[srlpcreditamend42017113.jpg]
76 509265-1804-1540415860-Active.18599927.1821183188.22 Parties (other than the
Kildair Loan Parties), an amount equal to: (i) 100% of Eligible Cash and Cash
Equivalents; plus (ii) 90% of Eligible Tier 1 Accounts Receivable; plus (iii)
85% of Eligible Unbilled Tier 1 Accounts Receivable; plus (iv) 85% of Eligible
Tier 2 Accounts Receivable; plus (v) 80% of Eligible Unbilled Tier 2 Accounts
Receivable; plus (vi) 85% of Eligible Hedged Petroleum Inventory; plus (vii) 80%
of Eligible Petroleum Inventory; plus (viii) 85% of Eligible Hedged Natural Gas
Inventory; plus (ix) 80% of Eligible Natural Gas Inventory; plus (x) 70% of
Eligible Coal Inventory; plus (xi) 70% of Eligible Asphalt Inventory; plus (xii)
75% of U.S. Prepaid Purchases; plus (xiii) 85% of Eligible Net Liquidity in
Futures Accounts; plus (xiv) 80% of Eligible Exchange Receivables; plus (xv) 80%
of Eligible Short Term Unrealized Forward Gains; plus (xvi) 70% of Eligible
Medium Term Unrealized Forward Gains; plus (xvii) 60% of Eligible Long Term
Unrealized Forward Gains; plus (xviii) 80% of Eligible Letters of Credit Issued
for Commodities Not Yet Received; plus (xix) 100% of Paid But Unexpired Letters
of Credit; plus (xx) 70% of Eligible RINs; less (1) 100% of the First Purchaser
Lien Amount; less (2) 100% of Product Taxes; less (3) 110% of any Swap Amounts
due to Qualified Counterparties solely to the extent, and if, such Swap Amounts
due to Qualified Counterparties are in excess of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017114.jpg]
77 509265-1804-1540415860-Active.18599927.1821183188.22 $20,000,000; less (4)
100% of the Overcollateralization Amount. Any amounts described in categories
(i) through (xx) and (1) through (5) above which may fall into more than one of
such categories shall be counted only once under the category with the highest
applicable advance rate percentage, when making the calculation under this
definition. In addition, any deductions made from the value of any asset
included in the U.S. Borrowing Base in respect of counterparty contra, offsets,
counterclaims, unrealized forward losses and any other similar charges or claims
shall be without duplication. In calculating the U.S. Borrowing Base, the
following adjustments shall be made: (A) the value of Accounts Receivable to be
included in clauses (ii) through (v) shall not exceed $15,000,000 for Accounts
Receivables the Account Debtors of which are Eligible Foreign Counterparties;
(B) (i) the value of that portion of the U.S. Borrowing Base described in
clauses (xv) through (xvii), together with the value of that portion of the
Kildair Borrowing Base described in clause (xv) thereof, shall not exceed (1) in
the aggregate (and after giving effect to the sublimits set forth in clause
(i)(2), (i)(3) and (ii) below), the lesser of (a) 4030% of the U.S.Aggregate
Borrowing Base Amount then in effect and (b) $325,000,000, (2) $175,000,000 from
Forward Contracts relating to Petroleum Products, or (3) $150,000,000165,000,000
from Forward Contracts relating to Natural Gas Products and (ii) the value of
that portion of the U.S. Borrowing Base described in clause (xvii) shall not
exceed $20,000,000; (C) any category of the U.S. Borrowing Base shall be
calculated taking into account any elimination and reduction related to any
potential offset to such asset category; (D) the Co-Collateral Agents may, in
their reasonable discretion, determine that one or more assets described in
clauses (ii), (iii), (iv), (v), (xiv), (xv), (xvi), (xvii) or (xx) does not meet
the eligibility requirements for inclusion in the U.S. Borrowing Base, and any
such assets shall not be included in the U.S. Borrowing Base; (E)
notwithstanding anything herein to the contrary, no asset shall be eligible in
whole or in part for inclusion in the U.S. Borrowing Base to the extent such
asset is in violation of the Risk Management Policy; (F) the calculation of the
value of the assets included in clauses (ii), (iii), (iv), (v) and (xiii) with
respect to a counterparty shall be net of any Out of the Money Forward Contract
Amount attributable to such counterparty (for purposes of this clause (F), any
reference to a counterparty shall include all Subsidiaries and Affiliates of
such counterparty which affiliation is known or should be known by the Loan
Parties, except for a counterparty that holds itself out as an independent
credit and separate legal entity with respect to its Subsidiaries and
Affiliates, together with such counterparty’s independent Subsidiaries and
Affiliates, and is listed on the Independent Entity Schedule); (G) the
calculation of the value of the assets included in clauses (ii), (iii), (iv),
(v), (xii), (xiv), (xv), (xvi) and (xvii) that are attributable to a single
counterparty shall be netted against any contra, offset, counterclaim,
unrealized forward losses or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017115.jpg]
78 509265-1804-1540415860-Active.18599927.1821183188.22 obligations of the U.S.
Loan Parties (other than the Kildair Loan Parties) with such counterparty
including amounts payable to such counterparty (for purposes of this clause (G),
any reference to a counterparty shall include all Subsidiaries and Affiliates of
such counterparty which affiliation is known or should be known by the Loan
Parties, except for a counterparty that holds itself out as an independent
credit and separate legal entity with respect to its Subsidiaries and
Affiliates, together with such counterparty’s independent Subsidiaries and
Affiliates, and is listed on the Independent Entity Schedule); (H) the value of
that portion of the U.S. Borrowing Base described in clause (xviii) relating to
Letters of Credit for the transportation of Eligible Commodities shall not
exceed $20,000,000; and (I) the value of that portion of the U.S. Borrowing Base
described in clause (xx) shall not exceed $10,000,000. The value of the U.S.
Borrowing Base at any time shall be the value of the U.S. Borrowing Base as of
the applicable Borrowing Base Date. “U.S. Loan Party”: any Loan Party organized
under the laws of any jurisdiction within the United States (and excluding any
Subsidiary of Kildair). “U.S. Obligations”: any Obligations treated as
Obligations of a U.S. Person for U.S. federal income tax purposes. “U.S.
Person”: a “United States person” within the meaning of Section 7701(a)(30) of
the Code. “U.S. Pledge Agreement”: the Amended and Restated U.S. Pledge
Agreement, substantially in the form of Exhibit C-1 to be executed and delivered
by (a) any Loan Party organized under the laws of any jurisdiction within the
United States and (b) any Loan Party pledging Capital Stock of any Person
organized under the laws of any jurisdiction within the United States. “U.S.
Prepaid Purchases”: Eligible Commodities (consisting of Natural Gas Products and
Petroleum Products) valued at the then current Value purchased and prepaid by
the U.S. Loan Parties (other than the Kildair Loan Parties) from suppliers
reasonably acceptable to the Co-Collateral Agents in their sole discretion, with
respect to which (w) title shall not have passed to any Loan Party, (x) such
Eligible Commodities shall not have been delivered to any Loan Party; provided
that such products must be supported by an invoice from said supplier (i)
specifying the purpose of the applicable prepayment, and (ii) including a copy
of the underlying purchase contract; (y) (A) with respect to the prepayments by
the U.S. Borrower under that certain Master Agreement for the Purchase and Sale
of Petroleum Products, Crude Oil and Natural Gas Liquids, effective March 15,
2009 (as amended, restated, supplemented or otherwise modified and in effect
from time to time), between the U.S. Borrower and Morgan Stanley Capital Group
Inc., not more than sixty (60) days shall have elapsed since such prepayment was
made or (B) with respect to prepayment by any Loan Party under any other
agreement or arrangement, not more than five (5) Business Days shall have
elapsed since such prepayment was made and (z) the Administrative Agent shall
have a Perfected First Lien in the right of such Loan Party to receive such
Eligible Commodities (including that no provision of any agreement between such
supplier and such Loan Party shall prohibit the assignment of a security
interest by such Loan Party to the Administrative



--------------------------------------------------------------------------------



 
[srlpcreditamend42017116.jpg]
79 509265-1804-1540415860-Active.18599927.1821183188.22 Agent in such Loan
Party’s right to receive such Eligible Commodities). “U.S. Security Agreement”:
the Amended and Restated U.S. Security Agreement, substantially in the form of
Exhibit B-1, to be executed and delivered by the Loan Parties organized under
the laws of any jurisdiction within the United States. “U.S. Subsidiary”: any
Subsidiary of the MLP organized under the laws of any jurisdiction within the
United States. “USA PATRIOT Act”: Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56. “Valuation Agent”: Muse,
Stancil & Co. or such other business valuation firm acceptable to the U.S.
Borrower and the Administrative Agent. “Value”: means with respect to any
Eligible Commodity or Eligible RIN, the Market Value thereof. “Wage Earner
Protection Act Reserve” on any date of determination, a reserve established from
time to time by Administrative Agent in such amount as Administrative Agent
determines reflects the amounts that may become due under the Wage Earner
Protection Program Act (Canada) with respect to the employees of any Loan Party
employed in Canada which would give rise to a Lien with priority under
applicable law over the Lien securing the Obligations. “Weighted Average Life to
Maturity”: means, when applied to any Indebtedness at any date, the number of
years obtained by dividing (i) the sum of the products obtained by multiplying
(x) the amount of each then remaining installment or other required scheduled
payments of principal, including payment at final maturity, in respect thereof,
by (y) the number of years (calculated to the nearest one- twelfth) that will
elapse between such date and the making of such payment by (ii) the then
outstanding principal amount of such Indebtedness. “Wholly Owned Subsidiary”: as
to any Person, any other Person all of the Capital Stock of which (other than
directors’ qualifying shares required by law) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries. “Wintergreen”: Wintergreen
Transport Corporation ULC, an unlimited liability company formed under the laws
of British Columbia. “Working Capital Facility Commitments”: the Dollar Working
Capital Facility Commitments and/or the Multicurrency Working Capital Facility
Commitments, as the context requires. “Working Capital Facility Letter of
Credit”: any Dollar Working Capital Facility Letter of Credit and any
Multicurrency Working Capital Facility Letter of Credit. “Working Capital
Facility Lender”: any Dollar Working Capital Facility Lender and any
Multicurrency Working Capital Facility Lender. “Working Capital Facility Loans”:
collectively, the Dollar Working Capital Facility



--------------------------------------------------------------------------------



 
[srlpcreditamend42017117.jpg]
80 509265-1804-1540415860-Active.18599927.1821183188.22 Loans and the
Multicurrency Working Capital Facility Loans. “Write-Down and Conversion Powers”
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Definitional Provisions. (a) Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any Notes
or any other Loan Documents or any certificate or other document made or
delivered pursuant hereto or thereto. (b) As used herein and in any Notes, any
other Loan Documents and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to the MLP and its
Subsidiaries not defined in Section 1.1 and (subject to Section 1.2(c))
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the U.S. Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof). (c) The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule, Exhibit and Annex references are to this
Agreement unless otherwise specified. (d) The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms. (e) Unless otherwise expressly provided herein, (i) references to
Governing Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, waivers, supplements and other modifications thereto
and (ii) references to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law. (f) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation” and (ii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Capital
Stock, securities, revenues, accounts, leasehold interests and contract rights.
1.3 Rounding. Any financial ratios required to be maintained by the U.S.
Borrower and/or the Loan Parties pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a



--------------------------------------------------------------------------------



 
[srlpcreditamend42017118.jpg]
81 509265-1804-1540415860-Active.18599927.1821183188.22 rounding-up if there is
no nearest number). 1.4 Quebec Matters. For purposes of any assets, liabilities
or entities located in the Province of Québec and for all other purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the Uniform
Commercial Code or a Personal Property Security Act shall include publication
under the Civil Code of Québec, (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) “goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) ”construction liens” shall
include “legal hypothecs”; (l) “joint and several” shall include “solidary”; (m)
“gross negligence or willful misconduct” shall be deemed to be “intentional or
gross fault”; (n) “registered ownership held for a beneficial owner” shall
include “ownership on behalf of another as mandatary”; (o) “easement” shall
include “servitude”; (p) “priority” shall include “prior claim”; (q) “survey”
shall include “certificate of location and plan”; (r) “state” shall include
“province”; (s) “fee simple title” shall include “absolute ownership”; (t)
“accounts” shall include “claims”. SECTION 2 AMOUNT AND TERMS OF THE LOANS AND
COMMITMENTS 2.1 Working Capital Facility Loans. (a) Subject to the terms and
conditions hereof, each Dollar Working Capital Facility Lender severally shall
make revolving credit loans under the Dollar Working Capital Facility
Commitments (the “Dollar Working Capital Facility Loans”) to the Borrowers in an
amount requested by the applicable Borrower from time to time during the Dollar
Working Capital Facility Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Dollar Working Capital
Facility Lender’s then outstanding Dollar Working Capital Facility Extensions of
Credit (after giving effect to any application of proceeds of such Dollar
Working Capital Facility Loans pursuant to Section 2.6), does not exceed such
Lender’s Dollar Working Capital Facility Commitment at such time; provided that,
after giving effect to any Dollar Working Capital Facility Loan requested by any
Borrower, each of the conditions set forth in Section 6.2 shall be satisfied or
waived. Dollar Working Capital Facility Loans may be denominated only in United
States Dollars and may from time to time be (i) Eurocurrency Loans, (ii) Base
Rate Loans or (iii) a combination thereof, in each case, as the applicable
Borrower shall notify the Administrative Agent in accordance with Sections 2.5
and 4.3. No Dollar Working Capital Facility Loan shall be made as a Eurocurrency
Loan after the day that is one (1) month prior to the Termination Date. (b)
Subject to the terms and conditions hereof, each Multicurrency Working Capital
Facility Lender severally shall make revolving credit loans under the
Multicurrency Working Capital Facility Commitments (the “Multicurrency Working
Capital Facility Loans”) to the Borrowers in an amount requested by the
applicable Borrower from time to time during the Multicurrency Working Capital
Facility Commitment Period in an aggregate principal amount at any one time
outstanding such that the Dollar Equivalent of such Multicurrency Working
Capital Facility Loan, when added to the Dollar Equivalent of such Multicurrency
Working Capital Facility Lender’s then outstanding Multicurrency Working Capital
Facility Extensions of Credit (after giving effect to any application of
proceeds of such Multicurrency Working Capital Facility Loans pursuant to
Section 2.6), does not exceed such Lender’s Multicurrency Working Capital
Facility Commitment at such time; provided that, after giving effect to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017119.jpg]
82 509265-1804-1540415860-Active.18599927.1821183188.22 any Multicurrency
Working Capital Facility Loan requested by any Borrower, each of the conditions
set forth in Section 6.2 shall be satisfied or waived. Multicurrency Working
Capital Facility Loans may be denominated in United States Dollars or Canadian
Dollars (as the applicable Borrower shall notify the Administrative Agent or the
Canadian Agent, as applicable in accordance with Section 2.5) and may from time
to time be (x) with respect to Multicurrency Working Capital Facility Loans
denominated in United States Dollars, (i) Eurocurrency Loans, (ii) Base Rate
Loans or (iii) a combination thereof and (y) with respect to Multicurrency
Working Capital Facility Loans denominated in Canadian Dollars, (i) Eurocurrency
Loans, (ii) Prime Rate Loans or (iii) a combination thereof, in each case, as
the applicable Borrower shall notify the Administrative Agent or Canadian Agent,
as applicable, in accordance with Sections 2.5 and 4.3. No Multicurrency Working
Capital Facility Loan shall be made as a Eurocurrency Loan after the day that is
one (1) month prior to the Termination Date. (c) During the Working Capital
Facility Commitment Period, the Borrowers may borrow, prepay the Working Capital
Facility Loans in whole or in part, and reborrow Working Capital Facility Loans,
all in accordance with the terms and conditions hereof. (d) Each Lender may, at
its option, make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not (i) affect in any manner the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement or (ii) result in adverse
consequences to the Borrowers. 2.2 [Reserved]. 2.3 Swing Line Loans. (a) Subject
to the terms and conditions hereof, the Dollar Swing Line Lenders shall make a
portion of the credit under the Dollar Working Capital Facility Commitments
available to the Borrowers by making swing line loans (individually, a “Dollar
Swing Line Loan” and, collectively, the “Dollar Swing Line Loans”) to the
applicable Borrower from time to time in United States Dollars during the
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed the Dollar Swing Line Loan Sub-Limit then in effect; provided that
(i) the sum of (x) the Dollar Swing Line Exposure of such Swing Line Lender, (y)
the aggregate principal amount of outstanding Dollar Working Capital Facility
Loans made by such Swing Line Lender (in its capacity as a Dollar Working
Capital Facility Lender) and (z) the Dollar L/C Exposure of such Swing Line
Lender (in its capacity as a Dollar Working Capital Facility Lender) may not
exceed such Swing Line Lender’s Dollar Working Capital Facility Commitment then
in effect, (ii) the Borrowers shall not request, and no Dollar Swing Line Lender
shall make, any Dollar Swing Line Loan if, after giving effect to the making of
such Dollar Swing Line Loan, the aggregate amount of the Available Dollar
Working Capital Facility Commitments would be less than zero and (iii) in no
event shall any Dollar Swing Line Lender be required to make Swing Line Loans in
excess of $35,000,000 unless agreed by such Dollar Swing Line Lender; provided
further that, after giving effect to any Dollar Swing Line Loan requested by any
Borrower, each of the conditions set forth in Section 6.2 shall be satisfied or
waived. During the Dollar Working Capital Facility Commitment Period, the
Borrowers may use the Dollar Swing Line Loan Sub- Limit by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof. (b)
Subject to the terms and conditions hereof, the Multicurrency Swing Line Lenders
shall make a portion of the credit under the Multicurrency Working Capital
Facility Commitments available to the Borrowers by making swing line loans
(individually, a “Multicurrency Swing Line Loan” and, collectively, the
“Multicurrency Swing Line Loans”) to the applicable Borrower from time to time
in United States Dollars or Canadian Dollars (as the applicable Borrower shall
notify the Administrative Agent or the Canadian Agent, as applicable, in
accordance with Section 2.5) during the Commitment Period in an aggregate
principal amount at any one time outstanding such that the Dollar Equivalent
thereof does not exceed the Multicurrency Swing Line Loan Sub-Limit then in
effect; provided that (i) the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017120.jpg]
83 509265-1804-1540415860-Active.18599927.1821183188.22 sum of (x) the Dollar
Equivalent of the Multicurrency Swing Line Exposure of such Swing Line Lender,
(y) the Dollar Equivalent of the aggregate principal amount of outstanding
Multicurrency Working Capital Facility Loans made by such Swing Line Lender (in
its capacity as a Multicurrency Working Capital Facility Lender) and (z) the
Dollar Equivalent of the Multicurrency L/C Exposure of such Swing Line Lender
(in its capacity as a Multicurrency Working Capital Facility Lender) may not
exceed such Swing Line Lender’s Multicurrency Working Capital Facility
Commitment then in effect and (ii) the Borrowers shall not request, and no
Multicurrency Swing Line Lender shall make, any Multicurrency Swing Line Loan
if, after giving effect to the making of such Multicurrency Swing Line Loan, the
aggregate amount of the Available Multicurrency Working Capital Facility
Commitments would be less than zero; provided further that, after giving effect
to any Multicurrency Swing Line Loan requested by any Borrower, each of the
conditions set forth in Section 6.2 shall be satisfied or waived. During the
Multicurrency Working Capital Facility Commitment Period, the Borrowers may use
the Multicurrency Swing Line Loan Sub-Limit by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. (c) Swing
Line Loans (i) denominated in United States Dollars shall be Base Rate Loans and
(ii) denominated in Canadian Dollars shall be Prime Rate Loans. 2.4 Acquisition
Facility Loans. (a) Subject to the terms and conditions hereof, each Acquisition
Facility Lender severally shall make loans under the Acquisition Facility
Commitments (the “Acquisition Facility Loans”) to the Borrowers in an amount
requested by the applicable Borrower from time to time during the Acquisition
Facility Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Acquisition Facility Lender’s then
outstanding Acquisition Facility Extensions of Credit, does not exceed such
Acquisition Facility Lender’s Acquisition Facility Commitment at such time;
provided that, after giving effect to any Acquisition Facility Loan requested by
any Borrower, each of the conditions set forth in Section 6.2 shall be satisfied
or waived. During the Acquisition Facility Commitment Period, the Borrowers may
borrow, prepay the Acquisition Facility Loans in whole or in part, and reborrow
Acquisition Facility Loans, all in accordance with the terms and conditions
hereof. (b) Acquisition Facility Loans may be denominated only in United States
Dollars and may from time to time be (i) Eurocurrency Loans, (ii) Base Rate
Loans or (iii) a combination thereof, in each case, as the applicable Borrower
shall notify the Administrative Agent in accordance with Sections 2.5 and 4.3.
No Acquisition Facility Loan shall be made as a Eurocurrency Loan after the day
that is one (1) month prior to the Termination Date. 2.5 Procedure for Borrowing
Loans. (a) The Borrowers may borrow Acquisition Facility Loans, Working Capital
Facility Loans and Swing Line Loans during the applicable Commitment Period on
any Business Day; provided that the applicable Borrower shall give the
Administrative Agent (in the case of Loans denominated in United States Dollars)
or the Canadian Agent (in the case of Loans denominated in Canadian Dollars) and
(solely in the case of Swing Line Loans) the Relevant Swing Line Lenders,
irrevocable notice (which notice must be received by the Administrative Agent or
the Canadian Agent, as applicable, (x) in the case of a Working Capital Facility
Loan or Acquisition Facility Loan, prior to 1:00 p.m. (New York City time), (A)
three (3) Business Days prior to the requested Borrowing Date, if all or any
part of the requested Working Capital Facility Loans or Acquisition Facility
Loans are to be initially Eurocurrency Loans, or (B) on the same Business Day of
the requested Borrowing Date, otherwise, and (y) in the case of a Swing Line
Loan, prior to 3:00 p.m. (New York City time) on the requested Borrowing Date,
in each case, in the form attached hereto as Annex I (the “Borrowing Notice”),
specifying: (i) whether the borrowing is to be an Acquisition Facility Loan,
Dollar



--------------------------------------------------------------------------------



 
[srlpcreditamend42017121.jpg]
84 509265-1804-1540415860-Active.18599927.1821183188.22 Working Capital Facility
Loan, Multicurrency Working Capital Facility Loan, Dollar Swing Line Loan or a
Multicurrency Swing Line Loan; (ii) the amount to be borrowed; (iii) the
requested Borrowing Date; (iv) in the case of a Multicurrency Working Capital
Facility Loan or a Multicurrency Swing Line Loan, whether such Loan is to be
denominated in United States Dollars or Canadian Dollars; (v) [reserved]; (vi)
in the case of an Acquisition Facility Loan, whether the borrowing is to be an
Acquisition Facility Acquisition Extension of Credit, an Acquisition Facility
Working Capital Extension of Credit or an Acquisition Facility Maintenance
Cap-Ex Extension of Credit; (vii) in the case of a Working Capital Facility Loan
or an Acquisition Facility Loan, the purpose of such Loan; (viii) in the case of
a Dollar Working Capital Facility Loan, a Multicurrency Working Capital Facility
Loan denominated in United States Dollars or an Acquisition Facility Loan,
whether the borrowing is to be a Base Rate Loan, a Eurocurrency Loan or a
combination thereof; (ix) in the case of a Multicurrency Working Capital
Facility Loan denominated in Canadian Dollars, whether the borrowing is to be a
Prime Rate Loan, a Eurocurrency Loan or a combination thereof; (x) in the case
of a Working Capital Facility Loan or an Acquisition Facility Loan, if the
borrowing is to be entirely or partly of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Periods therefor. (b) Each borrowing of Acquisition Facility Loans,
Working Capital Facility Loans and Swing Line Loans shall be in an amount equal
to (x) in the case of Base Rate Loans or Prime Rate Loans, $100,000 or
C$100,000, as applicable, or a whole multiple of $100,000 or C$100,000, as
applicable, in excess thereof (or, if the then aggregate Available Commitments
applicable to such Loans of all Lenders of such Loans are less than $100,000 or
the Dollar Equivalent of C$100,000, as applicable, such lesser amount) and (y)
in the case of Eurocurrency Loans, $1,000,000 or C$1,000,000, as applicable, or
a whole multiple of $100,000 or C$100,000, as applicable in excess thereof. (c)
Upon receipt of any notice from any Borrower pursuant to Section 2.5(a) with
respect to a requested borrowing of Acquisition Facility Loans, the
Administrative Agent shall promptly notify each Acquisition Facility Lender
thereof, upon receipt of any notice from any Borrower pursuant to Section 2.5(a)
with respect to a requested borrowing of Dollar Working Capital Facility Loans,
the Administrative Agent shall promptly notify each Dollar Working Capital
Facility Lender thereof and upon receipt of any notice from any Borrower
pursuant to Section 2.5(a) with respect to a requested borrowing of
Multicurrency Working Capital Facility Loans, the Administrative Agent or
Canadian Agent, as applicable, shall promptly notify each Multicurrency Working
Capital Facility Lender thereof. Subject to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017122.jpg]
85 509265-1804-1540415860-Active.18599927.1821183188.22 the satisfaction or
waiver of the conditions contained in Section 6.2, each Dollar Working Capital
Facility Lender shall make the amount of its Dollar Working Capital Facility
Commitment Percentage of each such borrowing of Dollar Working Capital Facility
Loans, each Multicurrency Working Capital Facility Lender shall make the amount
of its Multicurrency Working Capital Facility Commitment Percentage of each such
borrowing of Multicurrency Working Capital Facility Loans and each Acquisition
Facility Lender shall make the amount of its Acquisition Facility Commitment
Percentage of each such borrowing of Acquisition Facility Loans, available to
the Administrative Agent (in the case of Loans denominated in United States
Dollars) or the Canadian Agent (in the case of Loans denominated in Canadian
Dollars) for the account of the applicable Borrower at the office of the
Administrative Agent or Canadian Agent, as applicable, specified in Section 11.2
prior to 3:00 p.m. (New York City time) on the Borrowing Date requested by such
Borrower in funds immediately available to the Administrative Agent or the
Canadian Agent, as applicable. Each Loan so requested will then promptly, and
not later than 3:30 p.m. (New York City time), be made available on the
Borrowing Date to such Borrower by the Administrative Agent or the Canadian
Agent, as applicable, by wire transfer to the account of such Borrower set forth
on Schedule 2.2 or to such other account as may be specified by such Borrower in
like funds as received by the Administrative Agent or the Canadian Agent, as
applicable. Notwithstanding the foregoing, on the Restatement Effective Date,
(i) Existing Lenders shall not be required to advance any Dollar Working Capital
Facility Loans to the extent of their Existing Working Capital Facility Loans
(it being understood that on the Restatement Effective Date, such Existing
Working Capital Facility Loans shall be deemed to be Dollar Working Capital
Facility Loans and such portion of the Existing Working Capital Facility Loans
that were Base Rate Loans shall be Dollar Working Capital Facility Loans that
are Base Rate Loans and such portion of the Existing Working Capital Facility
Loans that were Eurocurrency Loans shall be Dollar Working Capital Facility
Loans that are Eurocurrency Loans (it being understood that for each tranche of
Existing Working Capital Facility Loans that were Eurocurrency Loans, the
initial Interest Period for such tranche shall be the Interest Period applicable
to such tranche of Existing Working Capital Facility Loans immediately prior to
the Restatement Effective Date)) and the Dollar Working Capital Facility Lenders
(including, if applicable, the Existing Lenders that are Dollar Working Capital
Facility Lenders) shall advance funds to the Administrative Agent no later than
3:00 p.m. (New York City time) on the Restatement Effective Date as shall be
required (and, if applicable, the Dollar Working Capital Facility Loans of
Existing Lenders shall be repaid as required) such that each Lender’s share of
outstanding Dollar Working Capital Facility Loans on the Restatement Effective
Date is equal to its Dollar Working Capital Facility Commitment Percentage on
the Restatement Effective Date and (ii) Existing Lenders shall not be required
to advance any Acquisition Facility Loans to the extent of their Existing
Acquisition Facility Loans (it being understood that on the Restatement
Effective Date, such Existing Acquisition Facility Loans shall be deemed to be
Acquisition Facility Loans and such portion of the Existing Acquisition Facility
Loans that were Base Rate Loans shall be Acquisition Facility Loans that are
Base Rate Loans and such portion of the Existing Acquisition Facility Loans that
were Eurocurrency Loans shall be Acquisition Facility Loans that are
Eurocurrency Loans (it being understood that for each tranche of Existing
Acquisition Facility Loans that were Eurocurrency Loans, the initial Interest
Period for such tranche shall be the Interest Period applicable to such tranche
of Existing Acquisition Facility Loans immediately prior to the Restatement
Effective Date)) and the Acquisition Facility Lenders (including, if applicable,
the Existing Lenders that are Acquisition Facility Lenders) shall advance funds
to the Administrative Agent no later than 3:00 p.m. (New York City time) on the
Restatement Effective Date as shall be required (and the Acquisition Facility
Loans of Existing Lenders shall be repaid as required) such that each
Acquisition Facility Lender’s share of outstanding Acquisition Facility Loans on
the Restatement Effective Date is equal to its Acquisition Facility Commitment
Percentage on the Restatement Effective Date. (d) Upon receipt of any notice
from any Borrower pursuant to Section 2.5(a) with respect to a requested
borrowing of a Dollar Swing Line Loan, each Dollar Swing Line Lender will make
its ratable portion of the amount of the requested Dollar Swing Line Loan
available to such Borrower within two (2)



--------------------------------------------------------------------------------



 
[srlpcreditamend42017123.jpg]
86 509265-1804-1540415860-Active.18599927.1821183188.22 hours of receipt of the
Borrowing Notice therefor on the Borrowing Date by wire transfer to the account
of such Borrower set forth on Schedule 2.2 or such other account as may be
specified by such Borrower. (e) Upon receipt of any notice from any Borrower
pursuant to Section 2.5(a) with respect to a requested borrowing of a
Multicurrency Swing Line Loan, each Multicurrency Swing Line Lender will make
its ratable portion of the amount of the requested Multicurrency Swing Line Loan
available to such Borrower within two (2) hours of receipt of the Borrowing
Notice therefor on the Borrowing Date by wire transfer to the account of such
Borrower set forth on Schedule 2.2 or such other account as may be specified by
such Borrower. (f) The failure of any Dollar Swing Line Lender or Multicurrency
Swing Line Lender to make its ratable portion of a Swing Line Loan shall not
relieve any other Dollar Swing Line Lender or Multicurrency Swing Line Lender,
as applicable, of its obligation hereunder to make its ratable portion of such
Swing Line Loan on the date of such Swing Line Loan, but no Swing Line Lender
shall be responsible for the failure of any other Swing Line Lender to make the
ratable portion of a Swing Line Loan to be made by such other Swing Line Lender
on the date of any Swing Line Loan. 2.6 Refunding of Swing Line Loans. (a) Each
Borrower unconditionally promises to pay each Swing Line Loan made to it on or
before 1:00 p.m. (New York City time) on the fifth Business Day following the
making of such Swing Line Loan (or, if earlier, the Dollar Working Capital
Facility Maturity Date or the Multicurrency Working Capital Facility Maturity
Date, as applicable), including by arranging to refinance such Swing Line Loan
with a Dollar Working Capital Facility Loan (in the case of a Dollar Swing Line
Loan) or a Multicurrency Working Capital Facility Loan (in the case of a
Multicurrency Swing Line Loan) in accordance with procedures specified herein;
provided that (i) on each date that a Dollar Working Capital Facility Loan is
borrowed, the Borrowers shall repay all Dollar Swing Line Loans then outstanding
and the proceeds of any such Dollar Working Capital Facility Loans shall be
applied by the Administrative Agent to repay any Dollar Swing Line Loans
outstanding and (ii) on each date that a Multicurrency Working Capital Facility
Loan is borrowed, the Borrowers shall repay all Multicurrency Swing Line Loans
then outstanding and the proceeds of any such Multicurrency Working Capital
Facility Loans shall be applied by the Administrative Agent or the Canadian
Agent, as applicable, to repay any Multicurrency Swing Line Loans outstanding.
If the Administrative Agent or the Canadian Agent, as applicable, shall not have
received full repayment in cash of any Swing Line Loan on or before 1:00 p.m.
(New York City time) on the day that is five (5) Business Days after the making
of such Swing Line Loan, any Swing Line Lender may, not later than 3:00 p.m.
(New York City time), on such day, request on behalf of the applicable Borrower
(which hereby irrevocably authorizes the Swing Line Lenders to act on its behalf
solely in this regard), that each Dollar Working Capital Facility Lender or
Multicurrency Working Capital Facility Lender, as applicable, including the
applicable Swing Line Lender, make a Dollar Working Capital Facility Loan (which
initially shall be a Base Rate Loan) or a Multicurrency Working Capital Facility
Loan (which initially shall be a Base Rate Loan (in the case of a Loan
denominated in United States Dollars) or a Prime Rate Loan (in the case of a
Loan denominated in Canadian Dollars)), as applicable, in an amount equal to
such Working Capital Facility Lender’s Dollar Working Capital Facility
Commitment Percentage or Multicurrency Working Capital Facility Commitment
Percentage, as applicable, of the outstanding amount of the applicable Swing
Line Loan (a “Refunded Swing Line Loan”). In accordance with Section 2.5(c),
unless any of the conditions contained in Section 6.2 shall not have been
satisfied or waived (in which event the procedures of clause (b) of this Section
2.6 shall apply), each Dollar Working Capital Facility Lender or Multicurrency
Working Capital Facility Lender, as applicable, shall make, with respect to each
Relevant Swing Line Lender, the ratable portion of the proceeds of its Dollar
Working Capital Facility Loan or Multicurrency Working Capital Facility Loan, as
applicable, owing to such Swing Line Lender available to such Swing Line Lender
for the account of such Swing Line Lender at such Swing Line Lender’s Applicable
Lending Office for Base Rate Loans or Prime Rate Loans, as applicable, prior to
4:00 p.m. (New York City time) in funds



--------------------------------------------------------------------------------



 
[srlpcreditamend42017124.jpg]
87 509265-1804-1540415860-Active.18599927.1821183188.22 immediately available on
the Business Day such request is made. The proceeds of such Dollar Working
Capital Facility Loans or Multicurrency Working Capital Facility Loans, as
applicable, shall be immediately applied to repay the Refunded Swing Line Loans.
(b) (i) If for any reason any Dollar Swing Line Loan cannot be refinanced by a
Dollar Working Capital Facility Loan in accordance with paragraph (a) of this
Section 2.6, each Dollar Swing Line Lender irrevocably agrees to grant to each
Dollar Working Capital Lender, and, to induce each Dollar Swing Line Lender to
make Dollar Swing Line Loans hereunder, each Dollar Working Capital Lender
irrevocably agrees to accept and purchase from each Dollar Swing Line Lender, on
the terms and conditions hereinafter stated, for such Dollar Working Capital
Lender’s own account and risk on the date such Dollar Working Capital Facility
Loan was to have been made, an undivided participation interest in the
then-outstanding Dollar Swing Line Loans in an amount equal to its Dollar
Working Capital Facility Commitment Percentage of such Dollar Swing Line Loans
that were to have been repaid with such Dollar Working Capital Facility Loans
(the “Dollar Swing Line Participation Amount”). Each Dollar Working Capital
Facility Lender shall pay to the Administrative Agent for the account of the
applicable Dollar Swing Line Lender in immediately available funds such Dollar
Working Capital Lender’s Dollar Swing Line Participation Amount, and upon
receipt thereof, the Administrative Agent shall promptly distribute such funds
to the applicable Dollar Swing Line Lender in like funds received. (ii) If for
any reason any Multicurrency Swing Line Loan cannot be refinanced by a
Multicurrency Working Capital Facility Loan in accordance with paragraph (a) of
this Section 2.6, each Multicurrency Swing Line Lender irrevocably agrees to
grant to each Multicurrency Working Capital Lender, and, to induce each
Multicurrency Swing Line Lender to make Multicurrency Swing Line Loans
hereunder, each Multicurrency Working Capital Lender irrevocably agrees to
accept and purchase from each Multicurrency Swing Line Lender, on the terms and
conditions hereinafter stated, for such Multicurrency Working Capital Lender’s
own account and risk on the date such Multicurrency Working Capital Facility
Loan was to have been made, an undivided participation interest in the
then-outstanding Multicurrency Swing Line Loans in an amount equal to its
Multicurrency Working Capital Facility Commitment Percentage of such
Multicurrency Swing Line Loans that were to have been repaid with such
Multicurrency Working Capital Facility Loans (the “Multicurrency Swing Line
Participation Amount”). Each Multicurrency Working Capital Facility Lender shall
pay to the Administrative Agent (in the case of amounts denominated in United
States Dollars) or the Canadian Agent (in the case of amounts denominated in
Canadian Dollars) for the account of the applicable Multicurrency Swing Line
Lender in immediately available funds such Multicurrency Working Capital
Lender’s Multicurrency Swing Line Participation Amount, and upon receipt
thereof, the Administrative Agent or the Canadian Agent, as applicable, shall
promptly distribute such funds to the applicable Multicurrency Swing Line Lender
in like funds received. (c) (i) If any Dollar Working Capital Facility Lender
failed to timely pay to the Administrative Agent all or a portion of its Dollar
Swing Line Participation Amount required to be paid pursuant to Section
2.6(b)(i), such overdue amounts shall bear interest payable by such Dollar
Working Capital Facility Lender at the rate per annum applicable to Base Rate
Loans under the Dollar Working Capital Facility until such overdue amounts are
paid in full. (ii) If any Multicurrency Working Capital Facility Lender failed
to timely pay to the Administrative Agent or the Canadian Agent, as applicable,
all or a portion of its Multicurrency Swing Line Participation Amount required
to be paid pursuant to Section 2.6(b)(ii), such overdue amounts shall bear
interest payable by such



--------------------------------------------------------------------------------



 
[srlpcreditamend42017125.jpg]
88 509265-1804-1540415860-Active.18599927.1821183188.22 Multicurrency Working
Capital Facility Lender at the rate per annum applicable to Base Rate Loans (in
the case of Multicurrency Swing Line Loans denominated in United States Dollars)
or Prime Rate Loans (in the case of Multicurrency Swing Line Loans denominated
in Canadian Dollars) under the Multicurrency Working Capital Facility until such
overdue amounts are paid in full. (d) Each Working Capital Facility Lender’s
obligation to make Dollar Working Capital Facility Loans or Multicurrency
Working Capital Facility Loans, as applicable, referred to in Section 2.6(a) and
to purchase participation interests pursuant to Section 2.6(b) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any set-off, counterclaim, recoupment, defense or other right which such Working
Capital Facility Lender may have against any Swing Line Lender, any Borrower, or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default, (iii) any failure to satisfy any condition precedent to
the applicable extension of credit set forth in Section 6, (iv) any adverse
change in the condition (financial or otherwise) of any Loan Party, (v) any
breach of this Agreement or any Loan Document by any Loan Party or any other
Lender or (vi) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. (e) Whenever, at any time after any Swing
Line Lender has received from any Working Capital Facility Lender its Dollar
Swing Line Participation Amount or Multicurrency Swing Line Participation
Amount, as applicable, such Swing Line Lender receives any payment on account
thereof (whether directly from any Borrower or otherwise, including proceeds of
collateral applied thereto by such Swing Line Lender) or any payment of interest
on account thereof, such Swing Line Lender shall distribute to such Working
Capital Facility Lender its Dollar Working Capital Facility Commitment
Percentage or Multicurrency Working Capital Facility Commitment Percentage, as
applicable, of such payments; provided, however, that in the event that any such
payment received by such Swing Line Lender shall be required to be returned by
such Swing Line Lender, such Working Capital Facility Lender shall return to
such Swing Line Lender the portion thereof previously distributed by such Swing
Line Lender to it in like funds received. 2.7 Foreign Exchange Rate. (a) No
later than 1:00 P.M. (New York City time) on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to Canadian Dollars, provided that, upon receipt of a
Borrowing Notice with respect to a Working Capital Facility Loan or Swing Line
Loan pursuant to Section 2.5, the Administrative Agent shall determine the
Exchange Rate with respect to Canadian Dollars on the related Calculation Date
(it being acknowledged and agreed that the Administrative Agent shall use such
Exchange Rate for the purposes of determining compliance with Section 2.1(a),
Section 2.1(b) or Section 2.3, as applicable, with respect to such Borrowing
Notice). The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 11.25 and any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
United States Dollars and Canadian Dollars. (b) No later than 5:00 P.M. (New
York City time) on each Reset Date, the Administrative Agent shall determine the
aggregate amount of the Dollar Equivalents of (i) the principal amounts of Loans
denominated in Canadian Dollars then outstanding (after giving effect to any
Loans to be made or repaid on such date), (ii) the aggregate then undrawn and
unexpired amount of the then outstanding Multicurrency Working Capital Facility
Letters of Credit denominated in Canadian Dollars and (iii) the aggregate amount
of drawings under Multicurrency Working Capital Facility Letters of Credit
denominated in Canadian Dollars that have not then been reimbursed or converted
to a



--------------------------------------------------------------------------------



 
[srlpcreditamend42017126.jpg]
89 509265-1804-1540415860-Active.18599927.1821183188.22 Multicurrency Working
Capital Facility Loan. (c) The Administrative Agent shall promptly notify the
Borrowers and the Working Capital Facility Lenders of each determination of an
Exchange Rate hereunder. 2.8 Commitment Fee. Subject to Section 4.18(b)(i), the
Borrowers, jointly and severally, agree to pay to the Administrative Agent for
the account of each Lender under each Facility a commitment fee for the period
from and including the first day of the Commitment Period for such Facility to
but not including the Commitment Termination Date for such Facility, computed at
the Applicable Commitment Fee Rate for such Facility on the average daily amount
of the Available Commitment of such Lender under such Facility during the period
for which payment is made, payable quarterly in arrears on the fifth day after
the first Business Day of each January, April, July and October (or, if such day
is not on a Business Day, the next succeeding Business Day) and on the
Commitment Termination Date for such Facility or such earlier date as all of the
Commitments under such Facility shall terminate as provided herein, commencing
on the first of such dates to occur after the Restatement Effective Date.
SECTION 3 LETTERS OF CREDIT 3.1 Working Capital Facility Letters of Credit. On
the Restatement Effective Date, upon the satisfaction of the conditions
specified in Section 6.1, (a) each of the Existing Sprague Letters of Credit
shall automatically be deemed to be Dollar Working Capital Facility Letters of
Credit outstanding under this Agreement and (b) each of the Existing Kildair
Letters of Credit shall automatically be deemed to be Multicurrency Working
Capital Facility Letters of Credit outstanding under this Agreement. Subject to
the terms and conditions hereof, (x) each Dollar Working Capital Facility
Issuing Lender (other than Royal Bank of Canada) severally agrees to issue
letters of credit (“Dollar Working Capital Facility Letters of Credit”), for the
account of the Borrower requesting the applicable Dollar Working Capital
Facility Letter of Credit, for use by the U.S. Borrower, the Canadian Borrower
or any other Loan Party from time to time during the Dollar Working Capital
Facility Commitment Period in an aggregate amount not to exceed (unless
otherwise agreed by such Dollar Working Capital Facility Issuing Lender) (1) in
respect of Royal Bank of Canada, $25,000,000 at any time outstanding and (2)
otherwise $100,000,000 at any time outstanding and (y) each Multicurrency
Working Capital Facility Issuing Lender severally agrees to issue letters of
credit (“Multicurrency Working Capital Facility Letters of Credit”), for the
account of the Borrower requesting the applicable Multicurrency Working Capital
Facility Letter of Credit, for use by the U.S. Borrower, the Canadian Borrower
or any other Loan Party from time to time during the Multicurrency Working
Capital Facility Commitment Period in an aggregate amount not to exceed (unless
otherwise agreed by such Multicurrency Working Capital Facility Issuing Lender)
$25,000,000 at any time outstanding; provided that, after giving effect to any
Working Capital Facility Letter of Credit requested by any Borrower: (i) each of
the conditions set forth in Section 6.2 shall be satisfied or waived; and (ii)
Section 3.4 shall not be contravened by any Loan Party at any time. It is hereby
agreed that Royal Bank of Canada has no obligation to issue Dollar Working
Capital Facility Letters of Credit after the Amendment Effective Date. Each
Borrower acknowledges and agrees that, for the avoidance of doubt, (i) each
Letter of Credit designated as a Dollar Working Capital Facility Letter of
Credit shall be entirely a Dollar Working Capital Facility Letter of Credit and
no portion thereof will be an Acquisition Facility Letter of Credit or a
Multicurrency Working Capital Facility Letter of Credit and (ii) each Letter of
Credit designated as a Multicurrency Working Capital Facility Letter of Credit
shall be



--------------------------------------------------------------------------------



 
[srlpcreditamend42017127.jpg]
90 509265-1804-1540415860-Active.18599927.1821183188.22 entirely a Multicurrency
Working Capital Facility Letter of Credit and no portion thereof will be an
Acquisition Facility Letter of Credit or a Dollar Working Capital Facility
Letter of Credit. 3.2 Acquisition Facility Letters of Credit. On the Restatement
Effective Date, upon the satisfaction of the conditions specified in Section
6.1, each of the Existing Acquisition Facility Letters of Credit shall
automatically be deemed to be Acquisition Facility Letters of Credit outstanding
under this Agreement. Subject to the terms and conditions hereof, each
Acquisition Facility Issuing Lender severally agrees to issue letters of credit
(“Acquisition Facility Letters of Credit”), for the account of the Borrower
requesting the applicable Acquisition Facility Letter of Credit, from time to
time during the Acquisition Facility Commitment Period in an aggregate amount
not to exceed (unless otherwise agreed by such Acquisition Facility Issuing
Lender) $12,500,000 at any time outstanding; provided that, after giving effect
to any Acquisition Facility Letter of Credit requested by any Borrower: (i) each
of the conditions set forth in Section 6.2 shall be satisfied or waived; and
(ii) Section 3.4 shall not be contravened by any Loan Party at any time. Each
Borrower acknowledges and agrees that, for the avoidance of doubt, each Letter
of Credit designated as Acquisition Facility Letter of Credit shall be entirely
an Acquisition Facility Letter of Credit and no portion thereof will be a
Working Capital Facility Letter of Credit. 3.3 Procedure for the Issuance and
Amendments of Letters of Credit. (a) Procedure for the Issuance of Letters of
Credit. Each Borrower may from time to time request the issuance of an
Acquisition Facility Letter of Credit from an Acquisition Facility Issuing
Lender, a Dollar Working Capital Facility Letter of Credit from a Dollar Working
Capital Facility Issuing Lender or a Multicurrency Working Capital Facility
Letter of Credit from a Multicurrency Working Capital Facility Issuing Lender by
delivering to the Issuing Lender of such Letter of Credit and the Administrative
Agent (in the case of Letters of Credit to be denominated in United States
Dollars) or the Canadian Agent (in the case of Letters of Credit to be
denominated in Canadian Dollars) a Letter of Credit Request, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request (consistent with requests made by such Issuing Lender
from other similarly situated account parties). Such Letter of Credit Request
shall specify: (i) whether the Letter of Credit requested is to be an
Acquisition Facility Letter of Credit, a Dollar Working Capital Facility Letter
of Credit or a Multicurrency Working Capital Facility Letter of Credit; (ii) the
maximum amount of such Letter of Credit and the account party therefor; (iii) in
the case of a Multicurrency Working Capital Facility Letter of Credit, whether
such Letter of Credit is to be denominated in United States Dollars or Canadian
Dollars; (iv) in the case of a Working Capital Facility Letter of Credit, if
such Working Capital Facility Letter of Credit is a Performance Letter of
Credit, a Long Tenor Letter of Credit and/or a Trade Letter of Credit; (v) in
the case of an Acquisition Facility Letter of Credit, if such Letter of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017128.jpg]
91 509265-1804-1540415860-Active.18599927.1821183188.22 Credit is to be an
Acquisition Facility Acquisition Extension of Credit, an Acquisition Facility
Working Capital Extension of Credit or an Acquisition Facility Maintenance
Cap-Ex Extension of Credit; (vi) the requested date on which such Letter of
Credit is to be issued; (vii) the purpose and nature of the proposed Letter of
Credit; (viii) the name and address of the beneficiary of such Letter of Credit;
(ix) the expiration or termination date of the Letter of Credit; (x) the
documents to be presented by such beneficiary in the case of a drawing or demand
for payment thereunder; and (xi) the delivery instructions for such Letter of
Credit. If requested by the Issuing Lender, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. To the extent that any
material provision of any such application is inconsistent with the provisions
of this Section 3 or adds events of default, grants of security, or remedies not
already contained in the Loan Documents, the provisions of this Section 3 and
this Agreement shall apply and such provision shall not be given effect. (b)
Procedure for Amendments of Letters of Credit. The applicable Borrower may from
time to time request an amendment (including any extension) to any outstanding
Letter of Credit by delivering to the Issuing Lender of such Letter of Credit
and the Administrative Agent (in the case of Letters of Credit denominated in
United States Dollars) or the Canadian Agent (in the case of Letters of Credit
denominated in Canadian Dollars) a Letter of Credit Request which shall specify:
(i) the Letter of Credit to be amended; (ii) the requested date of the proposed
amendment; (iii) the nature of the proposed amendment; and (iv) the delivery
instructions for such amendment. (c) Timing of Letter of Credit Requests. A
Letter of Credit Request must be received by the applicable Issuing Lender and
the Administrative Agent or Canadian Agent, as applicable, by no later than 3:00
p.m. (New York City time), on the date such Letter of Credit is to be issued or
amended, or such other time as previously agreed between the Issuing Lender
thereof and the U.S. Borrower. Upon the issuance of any Letter of Credit or any
amendment to an outstanding Letter of Credit, the Administrative Agent or the
Canadian Agent, as applicable, and the Acquisition Facility Lenders, the Dollar
Working Capital Facility Lenders or the Multicurrency Working Capital Facility
Lenders, as applicable, shall be entitled to assume that the Letter of Credit
Request and certificates, documents and other papers and information reasonably
requested by the Issuing Lender in connection therewith were completed and
delivered to the satisfaction of such Issuing Lender. (d) Validation Procedure.
Upon receipt of a Letter of Credit Request by an Issuing Lender, such Issuing
Lender will confirm with the Administrative Agent or Canadian Agent, as
applicable (by telephone and in writing), that such Agent has received a copy of
such Letter of Credit Request and, if not, such Issuing Lender will provide such
Agent, with a copy thereof. Upon receipt by such Issuing



--------------------------------------------------------------------------------



 
[srlpcreditamend42017129.jpg]
92 509265-1804-1540415860-Active.18599927.1821183188.22 Lender of confirmation
from the applicable Agent that the requested Letter of Credit or amendment is
permitted in accordance with the terms hereof, such Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices. 3.4 General Terms of Letters of Credit. (a) Each Acquisition Facility
Letter of Credit and each Dollar Working Capital Facility Letter of Credit is to
be denominated only in United States Dollars. Each Multicurrency Working Capital
Facility Letter of Credit is to be denominated only in United States Dollars or
Canadian Dollars (as the applicable Borrower shall notify the applicable Agent
and the applicable Issuing Lender in accordance with Section 3.3(a)). (b) Each
Letter of Credit shall, subject to Section 3.4(c), expire no later than ninety
(90) days after the date of issuance (or extension), unless such Letter of
Credit is, subject to the Dollar Long Tenor Letter of Credit Sub-Limit (with
respect to a Dollar Working Capital Facility Letter of Credit) or the
Multicurrency Long Tenor Letter of Credit Sub-Limit (with respect to a
Multicurrency Working Capital Facility Letter of Credit), a Long Tenor Letter of
Credit, or, subject to the Dollar Performance Letter of Credit Sub-Limit (with
respect to a Dollar Working Capital Facility Letter of Credit) or the
Multicurrency Performance Letter of Credit Sub-Limit (with respect to a
Multicurrency Working Capital Facility Letter of Credit), a Performance Letter
of Credit, in which case, such Letter of Credit shall expire no later than the
earlier of three hundred sixty-four (364) days after the date of issuance and
the Termination Date applicable thereto; provided that (i) at any time, the
Dollar Equivalent of the aggregate face amount of all Letters of Credit issued
with an expiration date after the Termination Date applicable thereto shall not
exceed $300,000,000; (ii) all Letters of Credit with an expiration date after
the Termination Date applicable thereto shall be returned and cancelled (with
the beneficiary’s consent) or Cash Collateralized at least 15 Business Days
prior to the Termination Date applicable thereto and (iii) no such Letter of
Credit may be issued with an expiration date after the date that is six months
after the Termination Date applicable thereto. (c) Upon request by any Borrower
in the applicable Letter of Credit Request, the relevant Issuing Lender may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”). Unless
otherwise agreed upon by the applicable Issuing Lender at its sole discretion,
the applicable Borrower shall make a specific request to such Issuing Lender for
any renewal of an Auto-Renewal Letter of Credit, such prior notice to be
delivered to the applicable Issuing Lender and the Administrative Agent or
Canadian Agent, as applicable, no later than thirty (30) days prior to the
expiration or termination date of such Auto-Renewal Letter of Credit (the date
of the delivery of such notice, the “Renewal Notice Date”); provided that,
unless otherwise agreed upon by the applicable Issuing Lender at its sole
discretion, the applicable Borrower shall provide to the applicable Issuing
Lender and the Administrative Agent (in the case of Letters of Credit
denominated in United States Dollars) or Canadian Agent (in the case of Letters
of Credit denominated in Canadian Dollars), written notice of its intent to not
renew such an Auto-Renewal Letter of Credit no later than thirty (30) days prior
to the expiration or termination date of such Auto-Renewal Letter of Credit (the
date of the delivery of such notice, the “Non-Renewal Notice Date”). Once an
Auto- Renewal Letter of Credit has been issued (or is permitted to be
outstanding hereunder in the case of an outstanding Letter of Credit that is an
Auto-Renewal Letter of Credit), the Lenders shall be deemed to have authorized
(but the Lenders may not require) such Issuing Lender to permit the renewal of
such Letter of Credit at any time to a date not later than six (6) months after
the Termination Date; provided, however, that no Issuing Lender shall permit any
renewal of an Auto-Renewal Letter of Credit if (A) such Issuing Lender has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 3.4 or 6.2 or otherwise), (B) after giving effect to any such
renewal, the earlier of the (x) expiration date of such Auto-



--------------------------------------------------------------------------------



 
[srlpcreditamend42017130.jpg]
93 509265-1804-1540415860-Active.18599927.1821183188.22 Renewal Letter of Credit
and (y) the next occurring Non-Renewal Notice Date of such Auto-Renewal Letter
of Credit would occur after the date that is six (6) months after the
Termination Date, or (C) it has received notice in writing on or before the date
that is two (2) Business Days before the Renewal Notice Date from the
Administrative Agent, the Canadian Agent, any Lender or the applicable Borrower
that one or more of the applicable conditions specified in Section 3.4 or 6.2 is
not then satisfied. Notwithstanding anything to the contrary contained herein,
no Issuing Lender shall have any obligation to permit the renewal of any
Auto-Renewal Letter of Credit at any time if any of the applicable conditions
specified in Section 6.2 is not then satisfied. (d) If any Issuing Lender (other
than JPMorgan Chase Bank or an Affiliate thereof) shall issue, extend or amend
any Letter of Credit without obtaining prior consent of the Administrative Agent
or Canadian Agent, as applicable (as provided in Section 3.3(d)), or if any
Issuing Lender (other than, in the case of clause (i) below, JPMorgan Chase Bank
or an Affiliate thereof) shall permit the extension or renewal of an
Auto-Renewal Letter of Credit (i) without giving timely prior notice to the
Administrative Agent or Canadian Agent, as applicable, or (ii) when such
extension or renewal is not permitted hereunder (as provided in sub-section (c)
above), such Letter of Credit (A) shall for all purposes be deemed to have been
issued by such Issuing Lender solely for its own account and risk and (B) shall
not be considered a Letter of Credit outstanding under this Agreement, and no
Lender shall be deemed to have any participation therein, effective as of the
date of such issuance, amendment, extension or renewal, as the case may be,
unless the Required Lenders expressly consent thereto; provided, however, that
to be considered a Letter of Credit outstanding under this Agreement, the
consent of all Lenders shall be required to the extent that any such issuance,
amendment, extension or renewal is not then permitted hereunder by reason of the
provisions of this Section 3.4. (e) Notwithstanding anything herein to the
contrary, an Issuing Lender is under no obligation to issue or provide any
Letter of Credit (including any renewal of an Auto-Renewal Letter of Credit) or
renew, extend or amend any Letter of Credit unless consented to by such Issuing
Lender and the Administrative Agent or Canadian Agent, as applicable, if: (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Lender from issuing,
renewing, extending or amending such Letter of Credit, or any Requirement of Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of Law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance, renewal, extension or amending of a Letter of Credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (in the case of an amendment of a Letter of Credit, for
which such Issuing Lender is not otherwise compensated hereunder) not in effect
on the Restatement Effective Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such Issuing Lender in good faith deems material to it;
or (ii) such Letter of Credit or the requested amendment is not in form and
substance reasonably acceptable to such Issuing Lender thereof or the issuance
of such Letter of Credit shall violate any applicable policies of such Issuing
Lender. (f) Within one (1) Business Day after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Issuing Lender thereof will also
deliver to the applicable Borrower and the Administrative Agent (or, in the case
of a Letter of Credit denominated in Canadian Dollars, the Canadian Agent), a
true and complete copy of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017131.jpg]
94 509265-1804-1540415860-Active.18599927.1821183188.22 such Letter of Credit or
amendment. (g) Each Letter of Credit shall be subject to the International
Standby Practices (“ISP 98”) International Chamber of Commerce Publication No.
590 or Uniform Customs and Practice for Documentary Credits No. 600 (“UCP 600”),
as applicable, and to the extent not inconsistent with ISP 98 or UCP 600, the
Laws of the State of New York. 3.5 Fees, Commissions and Other Charges. (a)
Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent (or,
in the case of amounts expressed in Canadian Dollars, the Canadian Agent), for
the account of the relevant Issuing Lender and the Acquisition Facility L/C
Participants, Dollar Working Capital Facility L/C Participants or Multicurrency
Working Capital Facility L/C Participants, as applicable, a letter of credit
commission, with respect to each outstanding Letter of Credit, in an amount
equal to the Applicable L/C Fee Rate times the average daily maximum amount of
such Letter of Credit (expressed as United States Dollars or Canadian Dollars,
as applicable); provided that such letter of credit commission shall not be in
an amount less than $500 or C$500, as applicable, for the period during which
such Letter of Credit is outstanding, and, in each case, such commission shall
be payable to the Acquisition Facility L/C Participants, Dollar Working Capital
Facility L/C Participants or Multicurrency Working Capital Facility L/C
Participants, as applicable, and the Issuing Lender of such Letter of Credit to
be shared ratably among them in accordance with the average daily amount of
their respective Acquisition Facility Commitment Percentages, Dollar Working
Capital Facility Commitment Percentages and Multicurrency Working Capital
Facility Commitment Percentages. Such commission shall be payable quarterly in
arrears on each L/C Fee Payment Date. (b) Fronting Fee. In addition to the fees
and commissions in Sections 3.5(a) and (c), the Borrowers shall pay each
relevant Issuing Lender an amount equal to 0.20% per annum times the face amount
of each Letter of Credit (expressed as United States Dollars or Canadian
Dollars, as applicable) issued by such Issuing Lender. Such fee shall be
nonrefundable and shall be payable quarterly in arrears on each L/C Fee Payment
Date. (c) Other Charges. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse each Issuing Lender of any Letter of Credit for
such normal and customary costs, expenses and fees as are incurred or charged by
such Issuing Lender in issuing, effecting payment under, amending, processing,
negotiating or otherwise administering any Letter of Credit. The Borrowers shall
pay each relevant Issuing Lender of any Letter of Credit (i) a fee of no less
than $500 for any issuance of a Letter of Credit by such Issuing Lender and (ii)
a fee of $100 for any amendment of a Letter of Credit issued by such Issuing
Lender (which fees shall be in addition to any fee payable under the preceding
sentence for such issuance or amendment). (d) Distribution of Fees. The
Administrative Agent or Canadian Agent, as applicable, shall, within two (2)
Business Days following its receipt thereof, distribute to the relevant Issuing
Lenders and the L/C Participants all fees and commissions received by such Agent
for their respective accounts pursuant to this Section 3.5. 3.6 L/C
Participations. (a) Each Issuing Lender irrevocably agrees to grant and hereby
grants to each Relevant L/C Participant, and, to induce the Issuing Lenders to
issue Letters of Credit hereunder, each Relevant L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each such
Issuing Lender, on the terms and conditions hereinafter stated, for such
Relevant L/C Participant’s own account and risk, an undivided interest in such
Issuing Lender’s obligations and rights under each Relevant Letter of Credit
issued or provided by such Issuing Lender



--------------------------------------------------------------------------------



 
[srlpcreditamend42017132.jpg]
95 509265-1804-1540415860-Active.18599927.1821183188.22 hereunder and the
amounts paid by such Issuing Lender thereunder equal to such Relevant L/C
Participant’s Commitment Percentage. (b) Each L/C Participant’s obligation to
accept and purchase for such L/C Participant’s own account and risk, an
undivided participation interest in an Issuing Lender’s obligations and rights
under each Letter of Credit issued or provided by such Issuing Lender hereunder
and the amounts paid by such Issuing Lender thereunder equal to such L/C
Participant’s Commitment Percentage thereof shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such L/C Participant may
have against any Issuing Lender, any Borrower, or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default, (iii) any adverse change in the condition (financial or otherwise)
of any Loan Party, (iv) any breach of this Agreement or any other Loan Document
by any Loan Party or any other Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. (c) The
obligations of the L/C Participants to purchase participations in the
obligations of the Issuing Lenders under outstanding Letters of Credit pursuant
to Section 3.6 shall survive the Termination Date with respect to Letters of
Credit which have been Cash Collateralized pursuant to Section 3.4(b) until the
earliest of (i) the expiration date for such Letters of Credit and all drawings
thereunder having been repaid in full, (ii) the date the entire amount available
under such Letters of Credit is drawn and such drawings are repaid and no
further drawings are permitted under such Letters of Credit, and (iii) the date
that is six (6) months after the Termination Date applicable to such Letters of
Credit; provided that, notwithstanding any other provision of this Section
3.6(c), with respect to any Letter of Credit having an expiration date following
the Termination Date applicable thereto (such a Letter of Credit, a “Post-
Termination LOC”), in no event shall the obligations of the L/C Participants to
purchase participations in the obligations of an Issuing Lender under a
Post-Termination LOC pursuant to Section 3.6(a) expire or terminate prior to the
Business Day following the expiration, cancellation or termination of the last
remaining outstanding Post-Termination LOC and the payment in full of all
drawings, if any, thereunder. (d) If for any reason any Unreimbursed Amount
cannot be refinanced by an L/C Reimbursement Loan in accordance with Section
3.7(c), each Relevant L/C Participant shall, on or before the deadline for such
Relevant Facility Loan to have been made, pay to the Administrative Agent (or in
the case of Unreimbursed Amounts denominated in Canadian Dollars, the Canadian
Agent) for the account of the applicable Issuing Lender in immediately available
funds such Relevant L/C Participant’s Commitment Percentage of such Unreimbursed
Amount, and upon receipt thereof, the Administrative Agent (or Canadian Agent,
if applicable) shall promptly distribute such funds to the applicable Issuing
Lender in like funds received. (e) If any L/C Participant fails to timely pay to
the Administrative Agent or Canadian Agent, as applicable, all or a portion of
its Commitment Percentage of any Unreimbursed Amount required to be paid
pursuant to Section 3.6(d), such overdue amounts shall bear interest payable by
such L/C Participant at the rate per annum applicable to Base Rate Loans (in the
case of Unreimbursed Amounts denominated in United States Dollars) or Prime Rate
Loans (in the case of Unreimbursed Amounts denominated in Canadian Dollars)
under the applicable Facility until such overdue amounts are paid in full. (f)
Whenever, at any time after any Issuing Lender has received from any Relevant
L/C Participant its Commitment Percentage of any Unreimbursed Amount, such
Issuing Lender receives any payment on account thereof (whether directly from
any Borrower or otherwise, including proceeds of collateral applied thereto by
such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender shall distribute to such Relevant L/C Participant its Commitment
Percentage of such payments; provided, however, that in the event that any such
payment received by such Issuing Lender



--------------------------------------------------------------------------------



 
[srlpcreditamend42017133.jpg]
96 509265-1804-1540415860-Active.18599927.1821183188.22 shall be required to be
returned by such Issuing Lender, such Relevant L/C Participant shall return to
such Issuing Lender the portion thereof previously distributed by such Issuing
Lender to it in like funds received. 3.7 Reimbursement Obligations of the
Borrowers. (a) Upon receipt by the relevant Issuing Lender from the beneficiary
of any Letter of Credit of any notice of a drawing or demand for payment under
such Letter of Credit, such Issuing Lender shall promptly notify the applicable
Borrower that requested such Letter of Credit and the Administrative Agent (or
in the case of Letters of Credit denominated in Canadian Dollars, the Canadian
Agent) thereof. If such Borrower receives notice (confirmed by telephone) from
such Issuing Lender of a drawing or demand for payment under a Letter of Credit
prior to 1:00 p.m. (New York City time), on any Business Day, such Borrower
shall reimburse such Issuing Lender on such Business Day for the Unreimbursed
Amount of such Letter of Credit. If such Borrower receives notice (confirmed by
telephone) from such Issuing Lender of a drawing or demand for payment under a
Letter of Credit at or after 1:00 p.m. (New York City time), on any Business
Day, such Borrower shall so reimburse such Issuing Lender on the Business Day
immediately following the Business Day upon which such notice was received by
such Borrower. Such reimbursement shall be made directly to such Issuing Lender
in the currency in which such Letter of Credit was drawn in an amount equal to
(i) the amount so paid and (ii) any Non-Excluded Taxes and any reasonable fees,
charges or other costs or expenses incurred by such Issuing Lender at its
Applicable Lending Office in immediately available funds (such amount that has
not been reimbursed by the applicable Borrower being, the “Unreimbursed
Amount”). (b) If the applicable Borrower fails to fully reimburse any Issuing
Lender pursuant to Section 3.7(a) at the time and on the due date specified in
such Section (the “Reimbursement Date”), such Issuing Lender shall so notify the
Administrative Agent or (with respect to Letters of Credit denominated in
Canadian Dollars) the Canadian Agent (with a copy to the applicable Borrower),
which notice shall be provided on a Business Day, and specify in such notice the
amount (and currency) of the Unreimbursed Amount. Immediately upon receipt of
such notice from such Issuing Lender, the Administrative Agent or Canadian
Agent, as applicable, shall notify each Relevant L/C Participant of the
Reimbursement Date, the Unreimbursed Amount, and the amount (and currency) of
such Relevant L/C Participant’s Commitment Percentage thereof. (c) If there
shall be any Unreimbursed Amounts owing to any Issuing Lender on or after such
Unreimbursed Amounts were due pursuant to Section 3.7(a), the relevant Issuing
Lender may request on behalf of the applicable Borrower (and each Borrower
hereby irrevocably authorizes such Issuing Lender to act on its behalf solely in
this regard), that each Relevant Facility Lender make a Relevant Facility Loan
(which initially shall be a Base Rate Loan (in the case of a Loan denominated in
United States Dollars) or a Prime Rate Loan (in the case of a Loan denominated
in Canadian Dollars)) in the currency in which such Letter of Credit was drawn
and in an amount equal to such Relevant Facility Lender’s Commitment Percentage
of the outstanding amount of such Unreimbursed Amount (an “L/C Reimbursement
Loan”). In accordance with Section 2.5(c), unless any of the conditions
contained in Section 6.2 shall not have been satisfied or waived (in which event
the procedures set forth in Section 3.6 shall apply), each Relevant Facility
Lender shall make the proceeds of its Relevant Facility Loan available to the
Administrative Agent (or, in the case of Loans denominated in Canadian Dollars,
the Canadian Agent) prior to 11:00 a.m. (New York City time) in funds
immediately available on the Business Day next succeeding the date such request
is made. The proceeds of such Relevant Facility Loans shall be immediately
applied to repay the applicable Issuing Lender. (d) With respect to Unreimbursed
Amounts that are not paid on the date due, interest shall be payable on any and
all Unreimbursed Amounts from the date such amounts become payable (whether at
stated maturity, by acceleration, demand or otherwise) until payment in full
(either in cash or upon the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017134.jpg]
97 509265-1804-1540415860-Active.18599927.1821183188.22 making of a Relevant
Facility Loan) at the applicable rate which would be payable on any outstanding
Relevant Facility Loans that were Base Rate Loans or (with respect to
Unreimbursed Amounts denominated in Canadian Dollars) Prime Rate Loans, as
applicable, which were then overdue. 3.8 Obligations Absolute. (a) The
Borrowers’ obligations under this Section 3 shall be absolute, irrevocable and
unconditional and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Canadian Agent, the Lenders nor the Issuing
Lenders, nor any of their Related Persons, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse any Issuing Lender from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. 3.9 Role of
the Issuing Lenders. (a) The responsibility of any Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit issued on behalf of any Borrower shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered by or on behalf
of the beneficiary under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In addition, each
Lender and each Borrower agree that, in paying any drawing or demand for payment
under any Letter of Credit, the Issuing Lender of such Letter of Credit shall
not have any responsibility to inquire as to the validity or accuracy of any
document presented in connection with such drawing or demand for payment or the
authority of the Person executing or delivering the same. (b) No Agent-Related
Person nor any of the respective correspondents, participants or assignees of
any Issuing Lender shall be liable to any Lender for: (i) any action taken or
omitted in connection herewith in respect of any Letter of Credit at the request
or with the approval or deemed approved of the Required Lenders; (ii) any action
taken or omitted in respect of any Letter of Credit in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017135.jpg]
98 509265-1804-1540415860-Active.18599927.1821183188.22 enforceability of any
Letter of Credit or any document delivered in connection with the issuance or
payment of such Letter of Credit. (c) The Borrowers hereby assume all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude any Borrower from pursuing such rights and remedies
as it may have against such beneficiary or transferee. No Agent-Related Person,
nor any of the respective correspondents, participants or assignees of the
Issuing Lenders shall be liable or responsible for any of the matters described
in Section 3.8; provided, however, that anything in such Section or elsewhere
herein to the contrary notwithstanding, any Borrower may have a claim against
any Issuing Lender and such Issuing Lender may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proved were
caused (x) by such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of such Letter of Credit or (y) as a
result of gross negligence or willful misconduct by such Issuing Lender with
respect to the payment by such Issuing Lender of any Letter of Credit against
presentation of any document or certificate that does not strictly comply with
the terms of such Letter of Credit. In furtherance and not in limitation of the
foregoing: (i) any Issuing Lender may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; and (ii) no Issuing Lender shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. 3.10 Letter of Credit Request. To
the extent that any material provision of any Letter of Credit Request related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply. SECTION 4 GENERAL PROVISIONS
APPLICABLE TO LOANS AND LETTERS OF CREDIT 4.1 Increase, Termination or Reduction
of Commitments. (a) The U.S. Borrower shall have the right, from time to time,
upon not less than four (4) Business Days’ notice to the Administrative Agent,
to terminate the Dollar Working Capital Facility Commitments, the Multicurrency
Working Capital Facility Commitments and/or the Acquisition Facility Commitments
or, from time to time, reduce the Dollar Working Capital Facility Commitments,
the Multicurrency Working Capital Facility Commitments and/or the Acquisition
Facility Commitments; provided, that no such termination or reduction of the
relevant Commitments shall be permitted to the extent that, after giving effect
thereto and to any prepayments of the Loans and Cash Collateralization of the
Letters of Credit made on or before the effective date thereof, (i) the Total
Dollar Working Capital Facility Extensions of Credit would exceed the aggregate
amount of all Dollar Working Capital Facility Commitments of all Dollar Working
Capital Facility Lenders then in effect, (ii) the Total Multicurrency Working
Capital Facility Extensions of Credit would exceed the aggregate amount of all
Multicurrency Working Capital Facility Commitments of all Multicurrency Working
Capital Facility Lenders then in effect or (iii) the Total Acquisition Facility
Extensions of Credit would exceed the aggregate amount of all Acquisition
Facility Commitments of all Acquisition Facility Lenders then in effect. Any
such reduction shall be in an amount equal to $1,000,000 or a whole multiple
thereof and shall reduce permanently and ratably the applicable relevant
Commitment then in effect. (b) At any time during the Increase Period, (x) (i)
the aggregate Dollar Working Capital Facility Commitments may be increased to an
amount not to exceed $1,200,000,000 (a “Dollar Working



--------------------------------------------------------------------------------



 
[srlpcreditamend42017136.jpg]
99 509265-1804-1540415860-Active.18599927.1821183188.22 Capital Facility
Increase”) and (ii) the aggregate Multicurrency Working Capital Facility
Commitments may be increased to an amount not to exceed $320,000,000 (a
“Multicurrency Working Capital Facility Increase”); provided that the aggregate
increases under clauses (x)(i) and (x)(ii) shall not exceed
$200,000,000270,000,000 and (y) the aggregate Acquisition Facility Commitments
may be increased to an amount not to exceed $750,000,000 (an “Acquisition
Facility Increase”; a Dollar Working Capital Facility Increase, Multicurrency
Working Capital Facility Increase and an Acquisition Facility Increase, each
being a “Facility Increase”) pursuant to the following procedure: (i) The U.S.
Borrower may make a written request for such Facility Increase to the
Administrative Agent, who shall forward a copy of any such request to the
Lenders under such Facility. Each request by the U.S. Borrower pursuant to the
immediately preceding sentence shall specify a proposed effective date of such
increase (the “Requested Increase Effective Date”), the aggregate amount of such
requested increase (the “Requested Increase Amount”), and shall (subject to
clause (iii) below) constitute an invitation to each of the Lenders under such
Facility to increase its Commitment under such Facility by its Commitment
Percentage of such Requested Increase Amount. (ii) Each Lender under such
Facility, acting in its sole discretion and with no obligations to increase its
Commitment under such Facility pursuant to this Section 4.1(b), shall by written
notice to the U.S. Borrower and the Administrative Agent advise the U.S.
Borrower and the Administrative Agent whether or not such Lender agrees to all
or any portion of such increase in its Commitment under such Facility within ten
(10) days after the U.S. Borrower’s request. Any such Lender may accept all of
its Commitment Percentage of such increase, a portion of such increase, or
decline to accept any of such increase in its Commitment under such Facility. If
any such Lender shall not have responded affirmatively within such ten (10) day
period, such Lender shall be deemed to have rejected the U.S. Borrower’s request
for an increase in such Commitment in full. Promptly following the conclusion of
such ten (10) day period, the Administrative Agent shall notify the U.S.
Borrower of the results of the request for the applicable Facility Increase.
(iii) If the aggregate amount of the increases in the Commitments under any
Facility which the Lenders under such Facility have accepted in accordance with
Section 4.1(b)(ii) shall be less than the Requested Increase Amount, the
Administrative Agent (subject to the approval of the Administrative Agent and
the Issuing Lenders under such Facility, such approvals not to be unreasonably
withheld, delayed or conditioned) may offer to such additional Persons
(including the Lenders under such Facility), as may be agreed by the U.S.
Borrower and the Administrative Agent, the opportunity to make available such
amount of new Commitments under such Facility as may be required so that the
aggregate increases in the Commitments under such Facility by the existing
Lenders thereunder together with such new Commitments by such other Persons (the
“New Lenders”) shall equal the Requested Increase Amount (the aggregate Facility
Increase provided by such existing Lenders and the New Lenders, the “Increase
Amount”). Such Increase Amount shall be in an amount equal to $5,000,000 or a
whole multiple thereof. Notwithstanding the foregoing, with respect to up to
$100,000,000 in Facility Increases, the Borrower may receive the Requested
Increase Amount by, subject to the approval of the Administrative Agent and the
Issuing Lenders under the applicable Facility (such approvals not to be
unreasonably withheld, delayed or conditioned), offering to such additional
Persons (including the Lenders under the applicable Facility), as may be agreed
by the U.S. Borrower and the Administrative Agent, the opportunity to make
available such amount of new Commitments under the applicable Facility. The



--------------------------------------------------------------------------------



 
[srlpcreditamend42017137.jpg]
100 509265-1804-1540415860-Active.18599927.1821183188.22 effectiveness of all
such increases in the Commitments under such Facility are subject to the
satisfaction of the following conditions: (A) each Lender that so elects to
increase its Commitment under such Facility (each an “Increasing Lender”), each
New Lender, the Administrative Agent and the U.S. Borrower shall have executed
and delivered an agreement, substantially in the form attached hereto as Exhibit
P (an “Increase and New Lender Agreement”); (B) (i) (x) with respect to the
Dollar Working Capital Facility, the aggregate Dollar Working Capital Facility
Commitment after giving effect to such increases shall not exceed $1,200,000,000
and (y) with respect to the Multicurrency Working Capital Facility, the
aggregate Multicurrency Working Capital Facility Commitment after giving effect
to such increases shall not exceed $320,000,000; provided that the aggregate
increases under clauses (i)(x) and (i)(y) shall not exceed
$200,000,000270,000,000 and (ii) with respect to the Acquisition Facility, the
aggregate Acquisition Facility Commitments after giving effect to such increase
shall not exceed $750,000,000; (C) any fees and other amounts (including
pursuant to Section 11.6) payable by the U.S. Borrower in connection with such
increase and accession shall have been paid; (D) no Default or Event of Default
has occurred and is continuing or would result from such increase in the
Commitments; (E) delivery of an Availability Certification dated as of the date
of such increase and (F) with respect to each Mortgaged Property, the
Administrative Agent shall have received (1) such amendments to the Mortgage and
Security Agreements or new Mortgage and Security Agreements as are in form and
substance reasonably satisfactory to the Administrative Agent, in each case,
executed and delivered by a duly authorized officer of the relevant Loan Party
to the extent necessary to reflect the increase in the applicable Facility (it
being understood that, unless requested by the Administrative Agent, no
amendment shall increase the amount secured thereby if the same will result in
the payment of additional mortgage recording tax) and (2) with respect to each
such Mortgage and Security Agreement, a date-down endorsement to the title
insurance policy covering such Mortgage and Security Agreement (or if a
date-down is not available for a particular jurisdiction, a new title insurance
policy in the same insured amount as originally issued or marked up
unconditional title commitment, pro forma policy or binder for such insurance)
in each case in form and substance not materially less favorable to the
Administrative Agent or the Lenders as such title policies or marked up
unconditional title commitments, pro forma policies or binders delivered on or
prior to the Restatement Effective Date, (3) evidence satisfactory to it that
all premiums in respect of a related date-down endorsement or title policy (or
policies) have been paid and (4) to the extent required by applicable Law, a
standard flood hazard determination for each Mortgaged Property located in the
United States, and with respect to any Mortgaged Property in the United States
that is located in a special flood hazard area and with respect to any Mortgaged
Property located in Canada in a flood plain, evidence of flood insurance in form
and substance reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, Extensions of Credit made under any Facility Increase shall
bear interest at the rate otherwise applicable to corresponding Extensions of
Credit under the applicable Facility. (iv) On any Requested Increase Effective
Date with respect to any Facility, (A) each Increasing Lender or New Lender
thereof shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine for the
benefit of the other Lenders under such Facility as being required in order to
cause (after giving effect to such increase and the use of such amounts to make
payments to the other Lenders under such Facility) each Lender’s portion of the
outstanding Loans of all Lenders under such Facility to equal its



--------------------------------------------------------------------------------



 
[srlpcreditamend42017138.jpg]
101 509265-1804-1540415860-Active.18599927.1821183188.22 Commitment Percentage
of such Loans, (B) the applicable Borrower shall be deemed to have repaid and
reborrowed all outstanding Loans of all the Lenders under such Facility to equal
its Commitment Percentage of such outstanding Loans as of the date of the
applicable Facility Increase (with such reborrowing to consist of the Types of
Loans, with related Interest Periods, if applicable, specified in a notice
delivered by the applicable Borrower in accordance with the requirements of
Section 4.3) and (C) the participations in Letters of Credit shall be adjusted
to reflect changes in the applicable Commitment Percentages. The deemed payments
made pursuant to clause (B) of the immediately preceding sentence in respect of
each Eurocurrency Loan shall be subject to indemnification by the applicable
Borrower pursuant to the provisions of Section 4.14 if the deemed payment occurs
other than on the last day of the related Interest Periods; provided, that the
Administrative Agent and each Lender shall cooperate with the Borrowers to
reduce and/or eliminate any such indemnification payments to the extent
reasonably possible if such cooperation would not subject the Administrative
Agent or such Lender, as applicable, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to the Administrative Agent or such
Lender. (v) Upon the Requested Increase Effective Date with respect to any
Facility, Schedule 1.0 of the Increase and New Lender Agreement, which shall
reflect the Commitments and the Commitment Percentages of the Lenders under such
Facility at such time, shall be deemed to supersede Schedule 1.0 hereto without
any further action or consent of any party. The Administrative Agent shall cause
a copy of such revised Schedule 1.0 to be available to the Issuing Lenders and
the Lenders. 4.2 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate for such Eurocurrency
Loan determined for such day plus the Applicable Margin. (b) Each Base Rate Loan
(including Dollar Swing Line Loans and Multicurrency Swing Line Loans
denominated in United States Dollars) shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin. Each Prime Rate Loan
(including Multicurrency Swing Line Loans denominated in Canadian Dollars) shall
bear interest at a rate per annum equal to the Prime Rate plus the Applicable
Margin. (c) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Obligations (whether or
not overdue) (to the extent legally permitted) shall bear interest at a rate per
annum that is equal to (i) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2.00%, (ii) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans or (with respect to Reimbursement Obligations in
respect of Letters of Credit denominated in Canadian Dollars) Prime Rate Loans
in respect of the applicable Facility plus 2.00%, and (iii) in the case of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder, at a rate per annum equal to the rate then
applicable to Base Rate Loans or (with respect to interest payable on any Loan
denominated in Canadian Dollars or on any Reimbursement Obligations in respect
of Letters of Credit denominated in Canadian Dollars) Prime Rate Loans under the
applicable Working Capital Facility plus 2.00%, in each case, from the date of
such nonpayment until such amount not paid when due is paid in full (after as
well as before judgment). (d) Interest shall be payable in arrears on each
Interest Payment Date or on the applicable



--------------------------------------------------------------------------------



 
[srlpcreditamend42017139.jpg]
102 509265-1804-1540415860-Active.18599927.1821183188.22 date with respect to
interest payable pursuant to Section 4.2(c) above. 4.3 Conversion and
Continuation Options. (a) The applicable Borrower may elect from time to time to
Convert Eurocurrency Loans denominated in United States Dollars to Base Rate
Loans or Convert Eurocurrency Loans denominated in Canadian Dollars to Prime
Rate Loans by giving the Administrative Agent (in the case of Loans denominated
in United States Dollars) or the Canadian Agent (in the case of Loans
denominated in Canadian Dollars) at least two (2) Business Days’ prior
irrevocable notice of such election in the form attached hereto as Annex II (the
“Continuation/Conversion Notice”), such Continuation/Conversion Notice
specifying the Facility of the Loans to be Converted and the amount and the date
such Conversion is to be made; provided that any such Conversion of Eurocurrency
Loans may only be made on the last day of an Interest Period with respect
thereto. The applicable Borrower may elect from time to time to Convert Base
Rate Loans or Prime Rate Loans to Eurocurrency Loans by giving the
Administrative Agent (in the case of Loans denominated in United States Dollars)
or the Canadian Agent (in the case of Loans denominated in Canadian Dollars)
irrevocable notice of such election (in the form of a Continuation/Conversion
Notice) prior to 1:00 p.m. (New York City time) at its New York office, three
(3) Business Days before the date of such election. Any such notice of
Conversion to Eurocurrency Loans shall specify the Facility of the Loans to be
Converted, the amount to be Converted, the date of such Conversion and the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the applicable Agent shall promptly notify each Relevant
Facility Lender thereof. All or any part of outstanding Eurocurrency Loans, Base
Rate Loans or Prime Rate Loans may be Converted as provided herein; provided
that (i) no Base Rate Loan or Prime Rate Loan may be Converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Canadian Agent, as applicable, has or the
Required Lenders have reasonably determined that such a Conversion is not
appropriate and (ii) no Base Rate Loan or Prime Rate Loan may be Converted into
a Eurocurrency Loan after the date that is one (1) month prior to the
Termination Date. (b) Any Eurocurrency Loans may be Continued as such upon the
expiration of the then current Interest Period with respect thereto by the
applicable Borrower giving the Administrative Agent (in the case of Loans
denominated in United States Dollars) or the Canadian Agent (in the case of
Loans denominated in Canadian Dollars) irrevocable notice (in the form of a
Continuation/Conversion Notice) prior to 1:00 p.m. (New York City time), at its
New York office, in each case, three (3) Business Days before the date such
Eurocurrency Loans are to be Continued, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans. If the applicable
Borrower fails to give timely notice requesting a Continuation, then the
applicable Loans shall be converted to Base Rate Loans (in the case of any Loans
denominated in United States Dollars) or Prime Rate Loans (in the case of any
Loans denominated in Canadian Dollars). Any automatic Conversion to Base Rate
Loans or Prime Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Loans. (c)
During the existence of an Event of Default, no Loan may be requested as,
Converted to or Continued as Eurocurrency Loans if the Required Lenders have
reasonably determined that such a request, Conversion or Continuation is not
appropriate. 4.4 Minimum Amounts of Tranches; Maximum Number of Tranches. (a)
All borrowings, Conversions and Continuations of Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Tranche shall be
equal to $1,000,000 or C$1,000,000, as applicable, or a whole multiple of
$100,000 or C$100,000, as



--------------------------------------------------------------------------------



 
[srlpcreditamend42017140.jpg]
103 509265-1804-1540415860-Active.18599927.1821183188.22 applicable, in excess
thereof. (b) No more than (i) an aggregate of twenty (20) Tranches of
Eurocurrency Loans shall be outstanding at any one time under the Acquisition
Facility and the Dollar Working Capital Facility, (ii) five (5) Tranches of
Eurocurrency Loans denominated in United States Dollars shall be outstanding at
any one time under the Multicurrency Working Capital Facility and (iii) five (5)
Tranches of Eurocurrency Loans denominated in Canadian Dollars shall be
outstanding at any one time under the Multicurrency Working Capital Facility;
provided that for each Facility Increase in an aggregate principal amount of
$50,000,000, two (2) additional Tranches of Eurocurrency Loans may be
outstanding under the relevant Facility (up to a maximum of thirty-five (35)
Tranches of Eurocurrency Loans for all Facilities) at any one time. 4.5
Repayment of Loans; Evidence of Debt. (a) Each Borrower unconditionally promises
to pay to the Administrative Agent (in the case of Loans denominated in United
States Dollars) or the Canadian Agent (in the case of Loans denominated in
Canadian Dollars) for the account of the appropriate Lender or to the relevant
Issuing Lender, as applicable, the then unpaid principal amount of each of its
Acquisition Facility Loans and each of its Working Capital Facility Loans on the
Maturity Date therefor. Each Borrower hereby further agrees to pay interest on
the unpaid principal amount of its Loans and Reimbursement Obligations from time
to time outstanding from the Restatement Effective Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 4.2. (b)
Each Lender shall maintain in accordance with its usual practice a record or
records setting forth all of the indebtedness of the Borrowers to such Lender
resulting from each Loan or other extension of credit hereunder of such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement. (c) The
Administrative Agent, on behalf of the Borrowers, shall maintain the Register
required by Section 11.7(d), and shall include a subaccount therein for each
Lender, in which it shall record (i) the amount of each Loan and a copy of the
Note, if any, evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest or fee due and
payable or to become due and payable from any Borrower to each Lender hereunder,
(iii) the amount of such Lender’s share of any Unreimbursed Amount and (iv) both
the amount of any sum received by the Administrative Agent or Canadian Agent
hereunder from any Borrower and each Lender’s share thereof. (d) The entries
made in the Register and the records of each Lender maintained pursuant to
Section 4.5(b) shall, to the extent permitted by applicable Law, be prima facie
evidence of the existence and amounts of the obligations of the Borrowers
therein recorded (absent manifest error); provided, however, that the failure of
any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
any Borrower to repay (with applicable interest) the Loans and other extensions
of credit hereunder made to such Borrower by such Lender in accordance with the
terms of this Agreement. (e) Each Borrower agrees that, upon the request to the
Administrative Agent by any Lender, such Borrower will execute and deliver to
such Lender a promissory note evidencing the Dollar Working Capital Facility
Loans, the Multicurrency Working Capital Facility Loans, the Dollar Swing Line
Loans, the Multicurrency Swing Line Loans or the Acquisition Facility Loans, as
applicable, of such Lender, substantially in the form of Exhibit A-1, A-2, A-3,
A-4 or A-5, as applicable, with appropriate insertions as to date and principal
amount (individually, a “Note” and, collectively, the “Notes”). 4.6 Optional
Prepayments. The Borrowers may at any time and from time to time prepay the
Loans made to it, in whole or in part, without premium or penalty, upon notice
by the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017141.jpg]
104 509265-1804-1540415860-Active.18599927.1821183188.22 applicable Borrower in
the form attached hereto as Annex III (the “Notice of Prepayment”) delivered to
the Administrative Agent (in the case of Loans denominated in United States
Dollars) or the Canadian Agent (in the case of Loans denominated in Canadian
Dollars) (x) no later than 1:00 p.m. (New York City time) at least three (3)
Business Days prior to the proposed prepayment date in the case of Eurocurrency
Loans, (y) no later than 1:00 p.m. (New York City time) on the proposed
prepayment date in the case of Base Rate Loans or Prime Rate Loans and (z) not
later than 1:00 p.m. (New York City time) on the proposed prepayment date in the
case of Swing Line Loans, in each case, which notice shall specify (x) the date
and amount of prepayment, (y) which Loans shall be prepaid and (z) whether the
prepayment is of Base Rate Loans, Prime Rate Loans, Eurocurrency Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each; provided that if a Eurocurrency Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, or the applicable Borrower
revokes any notice of prepayment previously delivered pursuant to this Section
4.6 after the date/time specified above, the applicable Borrower shall also pay
any amounts owing pursuant to Section 4.14. Upon receipt of any such notice the
applicable Agent shall promptly notify each Lender thereof. If any such notice
is given, the amount specified in such notice shall be due and payable on the
date specified therein, together with any amounts payable pursuant to Section
4.14. Partial prepayments pursuant to this Section 4.6 shall be in an aggregate
principal amount of $100,000 or C$100,000, as applicable, or a whole multiple
thereof. If any Borrower shall make any prepayment of a Dollar Swing Line Loan
after 1:00 p.m. (New York City time) on the fifth Business Day following the
making of such Dollar Swing Line Loan and the Dollar Swing Line Lender shall
have requested from the Lenders Refunded Dollar Swing Line Loans in accordance
with Section 2.6(a) on account of such Dollar Swing Line Loan, the
Administrative Agent shall apply such prepayment in the following order: first,
to any other Dollar Swing Line Loans outstanding at such time and second, to any
outstanding Dollar Working Capital Facility Loans that are Base Rate Loans of
such Borrower. If the amount of such prepayment by any Borrower is greater than
the outstanding amount of such Borrower’s Dollar Swing Line Loans and Dollar
Working Capital Facility Loans that are Base Rate Loans at the time such
prepayment is made, the Administrative Agent shall promptly remit the excess to
such Borrower. If any Borrower shall make any prepayment of a Multicurrency
Swing Line Loan after 1:00 p.m. (New York City time) on the fifth Business Day
following the making of such Multicurrency Swing Line Loan and the Multicurrency
Swing Line Lender shall have requested from the Lenders Refunded Multicurrency
Swing Line Loans in accordance with Section 2.6(a) on account of such
Multicurrency Swing Line Loan, the Administrative Agent or Canadian Agent, as
applicable, shall apply such prepayment in the following order: first, to any
other Multicurrency Swing Line Loans outstanding at such time and second,
ratably to any outstanding Multicurrency Working Capital Facility Loans that are
Base Rate Loans or Prime Rate Loans of such Borrower. If the amount of such
prepayment by any Borrower is greater than the outstanding amount of such
Borrower’s Multicurrency Swing Line Loans and Multicurrency Working Capital
Facility Loans that are Base Rate Loans or Prime Rate Loans at the time such
prepayment is made, the Administrative Agent or Canadian Agent, as applicable,
shall promptly remit the excess to such Borrower. 4.7 Mandatory Prepayments. (a)
If on any date, the sum of the Total Working Capital Facility Extensions of
Credit and the Acquisition Facility Working Capital Extensions of Credit exceeds
the Aggregate Borrowing Base Amount, then (i) the U.S. Borrower shall specify,
at its sole discretion, one or more of the Working Capital Facility Loans, the
Acquisition Facility Working Capital Loans or the Swing Line Loans of the
Borrowers to be prepaid and the Borrowers shall prepay such Loan or Loans,
and/or (ii) the Borrowers shall Cash Collateralize, replace or decrease (if the
beneficiary of such Letter of Credit agrees to such decrease) the amount of
outstanding Working Capital Facility Letters of Credit or Acquisition Facility
Working Capital Letters of Credit by an amount sufficient to eliminate such
excess, no later than three (3) Business Days immediately following such date.
(b) If on any date (i) the Total Acquisition Facility Acquisition Extensions of
Credit shall exceed the Eligible Acquisition Asset Value, (ii) the Total
Acquisition Facility Extensions of Credit shall



--------------------------------------------------------------------------------



 
[srlpcreditamend42017142.jpg]
105 509265-1804-1540415860-Active.18599927.1821183188.22 exceed the aggregate
Acquisition Facility Commitments, (iii) the Total Dollar Working Capital
Facility Extensions of Credit shall exceed the aggregate Dollar Working Capital
Facility Commitments, (iv) the Total Multicurrency Working Capital Facility
Extensions of Credit shall exceed the aggregate Multicurrency Working Capital
Facility Commitments and/or (v) any extension of credit under this Agreement
shall result in any Applicable Sub-Limit (with each Applicable Sub-Limit
calculated including the Dollar Equivalent of any included Extensions of Credit
denominated in Canadian Dollars) being exceeded, then (A) the U.S. Borrower
shall specify, at its sole discretion, one or more Loans of the Borrowers to be
prepaid and the Borrowers shall prepay such Loans and/or (B) the Borrowers shall
Cash Collateralize, replace or decrease (if the beneficiary of such Letter of
Credit agrees to such decrease) the amount of outstanding Letters of Credit by
an amount sufficient to eliminate such excess, no later than three (3) Business
Days immediately following such date. (c) Unless the Required Lenders shall
otherwise agree, if on any date any Borrower or any other Loan Party shall
receive Net Cash Proceeds from any individual Asset Sale or Recovery Event,
then, unless a Reinvestment Notice shall be delivered in respect thereof within
three (3) Business Days thereafter, 100% of such Net Cash Proceeds shall be
applied on such third Business Day toward the prepayment of the relevant Loans
(provided, however, that the U.S. Borrower shall specify, at its sole
discretion, the Loans of the Borrowers to be so prepaid) and Cash
Collateralization of the relevant Letters of Credit in accordance with Sections
4.7(d), (e) and (f); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the relevant Loans and Cash Collateralization of the relevant
Letters of Credit as set forth in Sections 4.7(d) and (e). (d) Amounts prepaid
pursuant to Section 4.7(c) from the proceeds of Asset Sales or Recovery Events
with respect to Acquisition Assets shall be applied, first, to the prepayment of
the Acquisition Facility Acquisition Loans that are Base Rate Loans, second, to
the prepayment of the Acquisition Facility Acquisition Loans that are
Eurocurrency Loans, third, to the Cash Collateralization of the Acquisition
Facility Acquisition Letters of Credit, fourth, to the prepayment of the Swing
Line Loans (ratably among the Working Capital Facilities), fifth, to the
prepayment of Acquisition Facility Working Capital Loans that are Base Rate
Loans, sixth, to the prepayment of Acquisition Facility Working Capital Loans
that are Eurocurrency Loans, seventh, to the Cash Collateralization of the
Acquisition Facility Working Capital Letters of Credit, eighth, to the
prepayment of Working Capital Facility Loans that are Base Rate Loans or Prime
Rate Loans (ratably among the Working Capital Facilities and, within the
Multicurrency Working Capital Facility, ratably among the Base Rate Loans and
the Prime Rate Loans), ninth, to the prepayment of Working Capital Facility
Loans that are Eurocurrency Loans (ratably among the Working Capital
Facilities), and tenth, to the Cash Collateralization of the Working Capital
Facility Letters of Credit (ratably among the Working Capital Facilities). (e)
Amounts prepaid pursuant to Section 4.7(c) from the proceeds of Asset Sales or
Recovery Events with respect to assets included in the U.S. Borrowing Base or
the Kildair Borrowing Base shall be applied, first, to the prepayment of the
Swing Line Loans (ratably among the Working Capital Facilities), second, to the
prepayment of Acquisition Facility Working Capital Loans that are Base Rate
Loans, third, to the prepayment of Acquisition Facility Working Capital Loans
that are Eurocurrency Loans, fourth, to the Cash Collateralization of the
Acquisition Facility Working Capital Letters of Credit, fifth, to the prepayment
of Working Capital Facility Loans that are Base Rate Loans or Prime Rate Loans
(ratably among the Working Capital Facilities and, within the Multicurrency
Working Capital Facility, ratably among the Base Rate Loans and the Prime Rate
Loans), sixth, to the prepayment of Working Capital Facility Loans that are
Eurocurrency Loans (ratably among the Working Capital Facilities), seventh, to
the Cash Collateralization of the Working Capital Facility Letters of Credit
(ratably among the Working Capital Facilities), eighth, to the prepayment of the
Acquisition Facility Acquisition Loans that are Base Rate Loans, ninth, to the
prepayment of the Acquisition Facility Acquisition Loans that are



--------------------------------------------------------------------------------



 
[srlpcreditamend42017143.jpg]
106 509265-1804-1540415860-Active.18599927.1821183188.22 Eurocurrency Loans, and
tenth, to the Cash Collateralization of the Acquisition Facility Acquisition
Letters of Credit. (f) The applicable Borrower shall notify the Administrative
Agent or (in the case of a prepayment of a Loan denominated in Canadian Dollars)
the Canadian Agent (and, in the case of prepayment of a Swing Line Loan, the
applicable Swing Line Lenders) by written notice of any prepayment hereunder (i)
in the case of prepayment of a Eurocurrency Loan, not later than 1:00 p.m. (New
York City time), three (3) Business Days before the date of the prepayment, (ii)
in the case of prepayment of a Base Rate Loan or Prime Rate Loan, not later than
1:00 p.m. (New York City time) on the date of the prepayment and (iii) in the
case of prepayment of a Swing Line Loan, not later than 1:00 p.m. (New York City
time) on the date of prepayment. Each such notice shall specify the prepayment
date, the principal amount of each Loan or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
required amount of such prepayment. Promptly following receipt of any such
notice (other than a notice relating solely to Swing Line Loans), the applicable
Agent shall advise the Lenders of the contents thereof. Each prepayment of an
extension of credit shall be applied ratably to the Loans included in the
prepaid extension of credit and otherwise in accordance with this Section
4.7(f). Prepayments shall be accompanied by accrued interest to the extent
required by Section 4.2. (g) Any prepayment of Loans pursuant to this Section
4.7, and the rights of the Lenders in respect thereof, are subject to the
provisions of Section 4.9. (h) For the avoidance of doubt, no amounts prepaid
under this Section 4.7 shall permanently reduce any Commitments. 4.8 Computation
of Interest and Fees. (a) All fees and interest hereunder shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that (i)
interest on Base Rate Loans calculated using clause (b) of the definition of
“Base Rate”, (ii) interest on Prime Rate Loans calculated using clause (a) of
the definition of “Prime Rate” and (iii) interest on Eurocurrency Loans
denominated in Canadian Dollars shall, in each case, be calculated on the basis
of a 365/366-day year, as the case may be, for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the U.S. Borrower and
the Lenders of each determination of each Eurocurrency Rate for any Eurocurrency
Loans outstanding. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or Prime Rate shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the U.S. Borrower and
the Lenders of the effective date and the amount of each such change in interest
rate. (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the U.S. Borrower, deliver to the
U.S. Borrower a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 4.2(a). 4.9 Pro Rata
Treatment and Payments. (a) Other than as expressly set forth herein, each
borrowing by any Borrower from the Lenders hereunder and any reduction of the
Commitments under any Facility shall be made pro rata according to the
respective Commitment Percentages, as applicable, of the Lenders under such
Facility. Other than as expressly set forth herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest and fees on
the Loans and Reimbursement Obligations under any Facility shall be made pro
rata according to the respective outstanding principal amounts of such
Borrower’s Loans and Reimbursement Obligations



--------------------------------------------------------------------------------



 
[srlpcreditamend42017144.jpg]
107 509265-1804-1540415860-Active.18599927.1821183188.22 under such Facility,
respectively, then held by the Lenders. (b) All payments (including prepayments)
to be made by any Borrower hereunder on account of principal of Loans (other
than Base Rate Loans or Prime Rate Loans on any day other than the Maturity Date
of such Loans) shall be accompanied by a payment in an amount equal to all
accrued and unpaid interest on such Loans. All payments (including prepayments)
to be made by any Borrower hereunder, whether on account of principal, interest,
fees or otherwise, shall be made without set-off or counterclaim and shall be
made prior to 1:00 p.m. (New York City time) on the due date thereof to the
Administrative Agent (in the case of amounts payable in United States Dollars)
or the Canadian Agent (in the case of amounts payable in Canadian Dollars) for
the account of the applicable Lenders at the office of the Administrative Agent
or Canadian Agent, as applicable, specified in Section 11.2 in United States
Dollars or Canadian Dollars, as applicable, in immediately available funds. The
applicable Agent shall distribute such payments to the appropriate Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment obligation shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension. (c) Unless the Administrative
Agent shall have been notified in writing by any Lender prior to a borrowing
that such Lender will not make the amount that would constitute its Commitment
Percentage of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent or the Canadian Agent, as applicable, and the
Administrative Agent or the Canadian Agent, as applicable, may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent or
Canadian Agent, as applicable, by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent or Canadian Agent,
as applicable, on demand such amount with interest thereon at a rate equal to
the daily average Federal Funds EffectiveNYFRB Rate (in the case of United
States Dollar denominated amounts) or the Canadian Agent’s cost of funds (in the
case of Canadian Dollar denominated amounts) for the period until such Lender
makes such amount immediately available to the Administrative Agent or the
Canadian Agent, as applicable. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section 4.9
shall be conclusive in the absence of manifest error. If such Lender’s
Commitment Percentage of such borrowing is not made available to the
Administrative Agent or the Canadian Agent, as applicable, by such Lender within
three (3) Business Days of such Borrowing Date, the Administrative Agent or
Canadian Agent, as applicable, shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans (in
the case of amounts denominated in United States Dollars) or Prime Rate Loans
(in the case of amounts denominated in Canadian Dollars) on demand from the
applicable Borrower (without duplication of the interest otherwise applicable
thereto). (d) Subject to Sections 4.7(d) and (e) and Section 4.18, the
application of any payment of Loans (including optional and mandatory
prepayments), along with the application of any proceeds obtained upon the
exercise of remedies by the Agents for the Lenders hereunder or under any Loan
Document, shall be made to each Lender based upon its Commitment Percentage,
first, to Base Rate Loans and Prime Rate Loans, ratably, and, second, to
Eurocurrency Loans, ratably. Each payment of the Eurocurrency Loans shall be
accompanied by accrued interest to the date of such payment on the amount



--------------------------------------------------------------------------------



 
[srlpcreditamend42017145.jpg]
108 509265-1804-1540415860-Active.18599927.1821183188.22 paid. 4.10 Requirements
of Law. (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender, the
Administrative Agent or the Canadian Agent with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the Restatement Effective Date: (i)
does or shall subject any Lender, the Administrative Agent or the Canadian Agent
to any Tax or increased Tax of any kind whatsoever with respect to this
Agreement or any other Loan Document, any Loan or any Letter of Credit made by
it, or change the basis of taxation of payments to such Lender, the
Administrative Agent or the Canadian Agent in respect thereof (provided,
however, that the foregoing shall not apply to (x) any U.S. federal or Canadian
withholding Tax or Other Taxes, as to which Section 4.11 shall govern, or (y)
any Tax imposed on or measured by a Lender’s, the Administrative Agent’s or the
Canadian Agent’s net income (to the extent it does not change the basis of
taxation), including any changes in the rate of net income Taxes (or franchise
Taxes in lieu thereof) imposed on a Lender, the Administrative Agent or the
Canadian Agent, as applicable, in the case of each of (x) and (y), as to which
Section 4.11 shall govern); (ii) does or shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender which is not otherwise
included in the determination of the Eurocurrency Rate; or (iii) does or shall
impose on such Lender any other condition, cost or expense (provided, however,
that the foregoing shall not apply to (x) any U.S. federal or Canadian
withholding Tax or Other Taxes, as to which Section 4.11 shall govern, or (y)
any Tax imposed on or measured by a Lender’s net income (to the extent it does
not change the basis of taxation), including any changes in the rate of net
income Taxes (or franchise Taxes in lieu thereof) imposed on a Lender, in the
case of each of (x) and (y), as to which Section 4.11 shall govern); and the
result of any of the foregoing is to increase the cost to such Lender, the
Administrative Agent or the Canadian Agent of making, Converting into,
Continuing or maintaining this Agreement or any other Loan Document, any Loan or
issuing, providing and maintaining any Letter of Credit or holding an interest
in any Issuing Lender’s obligations thereunder, or to reduce any amount
receivable by the Lender, the Administrative Agent or the Canadian Agent in
respect thereof, then the Lender, the Administrative Agent or the Canadian Agent
shall use reasonable efforts to designate a different Applicable Lending Office
for funding or booking Loans or issuing Letters of Credit if, in the judgment of
such Lender, the Administrative Agent or the Canadian Agent, as applicable, such
designation (x) would eliminate or reduce amounts payable pursuant to this
Section 4.10 or eliminate the need to provide the notice specified in clause (c)
of this Section 4.10 and (y) would not subject such Lender, the Administrative
Agent or the Canadian Agent to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, the Administrative Agent or the
Canadian Agent; then, in any such case, and to the extent that such cost is not
fully compensated for by an adjustment to the Eurocurrency Rate, the Base Rate,
the Prime Rate or any fee on a Letter of Credit or mitigated pursuant to a
change in such Lender’s Applicable Lending Office, the Borrowers shall promptly,
after



--------------------------------------------------------------------------------



 
[srlpcreditamend42017146.jpg]
109 509265-1804-1540415860-Active.18599927.1821183188.22 receiving notice as
specified in clause (c) of this Section 4.10, pay such Lender, the
Administrative Agent or the Canadian Agent, as applicable, such additional
amount or amounts as will compensate such Lender, the Administrative Agent or
the Canadian Agent for such increased cost or reduced amount receivable on a net
after-Tax basis. (b) If any Lender shall have determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or liquidity or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Restatement Effective Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender to be material, then from time to time, the
Borrowers shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction on a net after-Tax basis. (c) If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section 4.10, it shall promptly notify the U.S. Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 4.10 submitted by such Lender to the U.S. Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The agreements in this Section 4.10 shall survive the
termination of this Agreement and the payment of the Loans, Reimbursement
Obligations and all other amounts payable hereunder. No Lender shall be entitled
to claim any additional amounts pursuant to Section 4.10(a) and (b) for
circumstances which occurred more than 180 days prior to the date such Lender
makes a request for payment hereunder. (d) It is agreed and understood that, for
all purposes under this Agreement (including for purposes of this Section 4.10
and Section 4.11) that (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith on in implementation thereof and
(ii) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
Canadian or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be an adoption or change in a Requirement of Law
made subsequent to the Restatement Effective Date, regardless of the date
enacted, adopted, implemented or issued. 4.11 Taxes. (a) Any and all payments by
or on behalf of each Loan Party or any Agent under or in respect of this
Agreement or any other Loan Documents to which such Loan Party is a party shall,
unless otherwise required by law, be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”). If
any Loan Party or the Agent shall be required under any Requirement of Law to
deduct or withhold any Taxes from or in respect of any sum payable under or in
respect of this Agreement, the Loans, the Letters of Credit or any of the other
Loan Documents to any Agent or Lender (including for purposes of this Section
4.11 and Section 4.10 any assignee, successor or participant), as determined in
good faith by the applicable Loan Party or Agent, (i) such Loan Party or Agent
shall make all such deductions and withholdings in respect of Taxes, (ii) such
Loan Party or Agent shall pay the full amount deducted or withheld in respect of
Taxes to the relevant taxation authority or other Governmental Authority in
accordance with any Requirement of Law, and (iii)



--------------------------------------------------------------------------------



 
[srlpcreditamend42017147.jpg]
110 509265-1804-1540415860-Active.18599927.1821183188.22 in the case of any
Non-Excluded Taxes, the sum payable by such Loan Party shall be increased as may
be necessary so that after such Loan Party or Agent has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 4.11) such Lender or Agent
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made or required in respect of Non-Excluded
Taxes. For purposes of this Agreement the term “Non-Excluded Taxes” are Taxes
other than, (i) in the case of a Lender or Agent, Taxes that are imposed on it
by the jurisdiction (or political subdivision thereof) under the laws of which
such Lender or Agent is organized or has its applicable lending office, (ii) net
income, franchise or branch profit taxes imposed on a Lender or an Agent (A) by
the jurisdiction (or political subdivision thereof) under the laws of which such
Lender or Agent is organized or has its principal office or applicable lending
office or (B) that are Other Connection Taxes, (iii) any U.S. federal or
Canadian withholding Tax imposed on any payment under the law as of the
Restatement Effective Date, (iv) any Tax imposed on a Transferee (other than an
assignee pursuant to a request by the U.S. Borrower under Section 4.17) or
successor Agent to the extent that, under applicable Law in effect on the date
of the transfer to such Transferee or such successor Agent, the amount of such
Tax exceeds the Non-Excluded Taxes, if any, that were imposed on payments to the
transferring Lender or predecessor Agent, (v) Taxes attributable to such
Lender’s or Agent’s failure to comply with Section 4.11(e) or Section 4.11(h) or
(vi) any U.S. federal or Canadian withholding Tax imposed under FATCA. For the
avoidance of doubt, the exclusions described in the preceding sentence will
apply to the same effect to direct or indirect beneficial owners of a Lender
that is fiscally transparent. (b) In addition, each Loan Party hereby agrees to
pay any present or future stamp, recording, documentary, excise, property or
value-added taxes, or similar Taxes, charges or levies that arise from any
payment made under or in respect of this Agreement or any other Loan Document or
from the execution, delivery or registration of, any performance under, or
otherwise with respect to, this Agreement or any other Loan Document
(collectively, “Other Taxes”). (c) Each Loan Party hereby agrees to indemnify
each Lender that is not fiscally transparent and, in the case of a Lender that
is fiscally transparent, its direct or indirect beneficial owners for which such
Loan Party has received proof of such ownership and entitlement to the benefits
of this Section 4.11 (subject to the same conditions for, and exclusions from
indemnification as are applicable to a Lender that is not fiscally transparent),
and each Agent for, and to hold each harmless against, the full amount of Non-
Excluded Taxes and Other Taxes, and the full amount of Taxes of any kind imposed
by any jurisdiction on amounts payable under this Section 4.11 imposed on or
paid by such Lender or Agent, and any liability (including penalties, additions
to tax, interest and expenses) arising therefrom or with respect thereto. The
indemnity by the Loan Parties provided for in this Section 4.11(c) shall apply
and be made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by any Loan Party under the indemnity set forth in this Section
4.11(c) shall be paid within ten (10) days from the date on which the Lender or
Agent makes written demand therefor. (d) Within thirty (30) days after the date
of any payment of Taxes, the applicable Loan Party (or any Person making such
payment on behalf of the Loan Parties) shall furnish to Lender and/or Agent for
its own account a certified copy of the original official receipt evidencing
payment thereof or evidence of such payment as is reasonably satisfactory to
such Lender or Agent. (e) (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower, Administrative Agent or
Canadian Agent, at the time or times reasonably requested by the applicable
Borrower, the Administrative Agent or Canadian Agent, such properly completed
and executed documentation reasonably requested by the applicable Borrower,
Administrative Agent or Canadian



--------------------------------------------------------------------------------



 
[srlpcreditamend42017148.jpg]
111 509265-1804-1540415860-Active.18599927.1821183188.22 Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the applicable
Borrower, Administrative Agent or Canadian Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
applicable Borrower, Administrative Agent or Canadian Agent as will enable the
applicable Borrower, Administrative Agent or Canadian Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.11(e)(ii)(A), (ii)(B) and (ii)(D)
below and any documentation required for Canadian withholding Tax purposes)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing: (A) any
Lender that is a U.S. Person shall deliver to the applicable Borrower,
Administrative Agent and Canadian Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower, Administrative Agent or
Canadian Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax; (B) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the applicable
Borrower, Administrative Agent and Canadian Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower,
Administrative Agent or Canadian Agent), whichever of the following is
applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W- 8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “Section 4.11 Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form



--------------------------------------------------------------------------------



 
[srlpcreditamend42017149.jpg]
112 509265-1804-1540415860-Active.18599927.1821183188.22 W-8BEN-E (as
applicable); or (4) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a Section 4.11 Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Section 4.11 Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner; (C) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
applicable Borrower, Administrative Agent and Canadian Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower,
Administrative Agent or Canadian Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
applicable Borrower, Administrative Agent or Canadian Agent to determine the
withholding or deduction required to be made; and (D) if a payment made to a
Lender, Administrative Agent or Canadian Agent under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender,
Administrative Agent or Canadian Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender, Administrative
Agent or Canadian Agent shall deliver to the applicable Borrower, Administrative
Agent or Canadian Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower, Administrative Agent or Canadian
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower, Administrative Agent or
Canadian Agent as may be necessary for the applicable Borrower, Administrative
Agent or Canadian Agent to comply with their obligations under FATCA and to
determine that such Lender, Administrative Agent or Canadian Agent has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of the Restatement
Effective Date. Each Lender, Administrative Agent and Canadian Agent agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or



--------------------------------------------------------------------------------



 
[srlpcreditamend42017150.jpg]
113 509265-1804-1540415860-Active.18599927.1821183188.22 certification or
promptly notify the applicable Borrower, Administrative Agent and Canadian Agent
in writing of its legal inability to do so. (f) Without prejudice to the
survival of any other agreement of the Loan Parties hereunder, the agreements
and obligations of the Loan Parties contained in this Section 4.11 shall survive
the termination of this Agreement and the other Loan Documents. Nothing
contained in Section 4.10 or this Section 4.11 shall require any Agent or Lender
to make available any of its tax returns or any other information that it deems
to be confidential or proprietary. (g) For purposes of determining withholding
Taxes imposed under FATCA, from and after the Restatement Effective Date, the
Borrowers, the Administrative Agent and the Canadian Agent shall treat (and the
Lenders hereby authorize the Administrative Agent and the Canadian Agent to
treat) the Existing Credit Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(h) On the Restatement Effective Date, the Administrative Agent and Canadian
Agent (or, on any date thereafter, any successor or replacement Administrative
Agent or Canadian Agent) shall deliver to the applicable Borrower two duly
executed originals of either (i) IRS Form W-9 or IRS Form W- 8BEN-E, or (ii)
such other documentation as the applicable Borrower may reasonably request for
purposes of establishing that the applicable Borrower can make payments to the
Administrative Agent and Canadian Agent without deduction or withholding of any
Taxes imposed by the United States or Canada. 4.12 Lending Offices. Loans of
each Type made by any Lender shall be made and maintained at such Lender’s
Applicable Lending Office for Loans of such Type. 4.13 Credit Utilization
Reporting. Within five (5) Business Days after the end of each calendar month,
each Issuing Lender shall deliver a report to the Administrative Agent,
substantially in the form of Annex IV (a “Credit Utilization Summary”), setting
forth, for each Letter of Credit issued or provided by such Issuing Lender, (i)
the currency and the amount available to be drawn or utilized under such Letters
of Credit as of the end of such calendar month and (ii) the amount of any
drawings, payments or reductions of such Letters of Credit during such month, in
each case, on an aggregate and per Letter of Credit basis. Upon receiving notice
from any Borrower or the beneficiary under a Letter of Credit issued or provided
by such Issuing Lender of a reduction or termination of such Letter of Credit,
each Issuing Lender shall notify the Administrative Agent (or, in the case of
Letters of Credit denominated in Canadian Dollars, the Canadian Agent) thereof.
4.14 Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any actual loss or expense (other than, in the case of
expenses, any administrative, processing or similar fee in respect thereof
exceeding $100 for each affected Lender for each relevant event) which such
Lender sustains or incurs as a result of (a) default by such Borrower in making
a borrowing of, Conversion into or Continuation of Eurocurrency Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment of a Eurocurrency Loan after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans on a day which is not the last day of an
Interest Period with respect thereto. This covenant shall survive the
termination of this Agreement and the payment of the Loans, Reimbursement
Obligations and all other amounts payable hereunder. No Lender shall be entitled
to claim any additional amounts pursuant to this Section 4.14 for circumstances
which occurred more than 180 days prior to the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017151.jpg]
114 509265-1804-1540415860-Active.18599927.1821183188.22 date such Lender makes
a request for payment hereunder. 4.15 Market Disruption and Inability to
Determine Interest Rate. (a) [Reserved] (b) If prior to the first day of any
Interest Period for a Eurocurrency Loan: (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Base Rate or the Eurocurrency Rate, as applicable, for a Loan in the applicable
currency for such Interest Period; or (ii) the Administrative Agent shall have
received notice from the Majority Facility Lenders in respect of any Facility
that the Eurocurrency Base Rate or the Eurocurrency Rate, as applicable, for a
Loan in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their affected Eurocurrency Loans under such Facility during such Interest
Period; then the Administrative Agent shall give telecopy or telephonic notice
thereof to the U.S. Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given with respect to the Eurocurrency Base Rate
or Eurocurrency Rate applicable to Eurocurrency Loans under any Facility, (x)
any such Eurocurrency Loan requested to be made under such Facility on the first
day of such Interest Period shall be made as a Base Rate Loan (in the case of a
Loan denominated in United States Dollars) or a Prime Rate Loan (in the case of
a Loan denominated in Canadian Dollars), (y) any Base Rate Loans or Prime Rate
Loans under such Facility that were to have been Converted on the first day of
such Interest Period to Eurocurrency Loans shall not be so Converted and shall
continue as Base Rate Loans or Prime Rate Loans, as applicable, and (z) any
outstanding Eurocurrency Loans under such Facility shall be Converted on the
first day of such Interest Period to Base Rate Loans (in the case of Loans
denominated in United States Dollars) or Prime Rate Loans (in the case of Loans
denominated in Canadian Dollars). Until such notice has been revoked by the
Administrative Agent, no further Eurocurrency Loans under such Facility shall be
made or Continued as such, nor shall the Borrowers have the right to Convert
Loans under such Facility into such Type. (c) The Administrative Agent shall
promptly revoke (i) any such notice pursuant to clause (b)(i) above if the
Administrative Agent determines that adequate and reasonable means exist for
ascertaining the relevant Eurocurrency Loan for the applicable Interest Period
and (ii) any such notice pursuant to clause (b)(ii) above upon receipt of notice
from the requisite Lenders under the applicable Facility necessary to give such
notice in clause (b)(ii) that the relevant circumstances described in such
clause (b)(ii) have ceased to exist. 4.16 Illegality. Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain Eurocurrency Loans as contemplated by this Agreement,
(a) the commitment of such Lender hereunder to make Eurocurrency Loans, Continue
Eurocurrency Loans as such and Convert Base Rate Loans or Prime Rate Loans to
Eurocurrency Loans shall forthwith be suspended to the extent necessary for such
Lender to avoid any such unlawful action until such Lender notifies the
Administrative Agent that it is lawful to make or maintain Eurocurrency Loans as
contemplated by this Agreement, provided, however, that notwithstanding the
suspension contemplated by this clause (a), the commitment of such Lender
hereunder to make Base Rate Loans and/or Prime Rate Loans shall continue to be
in effect, and (b) such Lender’s Loans then outstanding as Eurocurrency



--------------------------------------------------------------------------------



 
[srlpcreditamend42017152.jpg]
115 509265-1804-1540415860-Active.18599927.1821183188.22 Loans, if any, shall be
Converted automatically to available and lawful Interest Periods, if any, or
Base Rate Loans (in the case of Loans denominated in United States Dollars) or
Prime Rate Loans (in the case of Loans denominated in Canadian Dollars), at the
option of the applicable Borrower, on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such Conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the applicable Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 4.14. 4.17 Replacement of
Lenders. If (a)(i)(A) any Borrower is required to pay any additional amount to
or indemnify any Lender pursuant to Section 4.11 or (B) any Lender requests
compensation under Section 4.10, and (ii) in the case of Section 4.11, a Lender
has declined to designate a different Applicable Lending Office, (b) any Lender
invokes Section 4.16, (c) any Lender becomes a Defaulting Lender, or (d) any
Lender has failed to consent to a proposed amendment, waiver or other
modification that, pursuant to the terms of Section 11.1, requires the consent
of all the Lenders, or all affected Lenders, and with respect to which the
Required Lenders shall have granted their consent, then, in each case, so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrowers may, at the sole cost and expense of the Borrowers, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
and obligations contained in Section 11.7), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 4.10 and 4.11) and
obligations under this Agreement and the other Loan Documents (or all of its
interests, rights and obligations in respect of the Loans or Commitments that
are the subject of the related amendment, waiver or other modification) to an
assignee that shall assume such obligations and become a Lender pursuant to the
terms of this Agreement and the other Loan Documents; provided that (i) the
transferring Lender shall have received payment of an amount equal to (A) the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
payable to it hereunder, from the Assignee and (B) any additional amounts
(including indemnity payments) payable to it hereunder from the Borrowers and
(ii) in the case of a transferring Lender that is also an Issuing Lender, the
Letters of Credit issued by such transferring Lender shall have been cash
collateralized or backed by a letter of credit or other credit support from a
Non-Defaulting Lender or other bank reasonably acceptable to the transferring
Lender, in each case, on terms and conditions reasonably satisfactory to such
transferring Lender; provided, further, that, if, upon such demand by the
Borrowers, such Lender elects to waive its request for additional compensation
pursuant to Sections 4.10 or 4.11, or consents to the proposed amendment, waiver
or other modification, the demand by the Borrowers for such Lender to so assign
all of its rights and obligations under this Agreement shall thereupon be deemed
withdrawn. Nothing in this Section 4.17 shall affect or postpone any of the
rights of any Lender or any of the Obligations of the Borrowers under any of the
foregoing provisions of Sections 4.10, 4.11 or 4.16 in any manner. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interest hereunder in the circumstances
contemplated by this Section 4.17. 4.18 Defaulting Lender. Notwithstanding any
other provision in this Agreement to the contrary, if at any time a Lender
becomes a Defaulting Lender, the following provisions shall apply so long as any
Lender is a Defaulting Lender: (a) If any Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set-off shall have received a payment
in respect of its Loans or its participation interests in Swing Line Loans or
Letters of Credit which results in its Extensions of Credit under any Facility
being less than its Commitment Percentage of the Total Extensions of Credit
under such Facility, then payments (including principal, interest and fees) to
such Defaulting Lender will be suspended until such time as all amounts due and
owing to the Lenders



--------------------------------------------------------------------------------



 
[srlpcreditamend42017153.jpg]
116 509265-1804-1540415860-Active.18599927.1821183188.22 under such Facility
have been equalized in accordance with such Lenders’ Commitment Percentages of
the Total Extensions of Credit under such Facility. Further, if at any time
prior to the acceleration or maturity of the Obligations under any Facility with
respect to which a Defaulting Lender is a Lender at such time, the
Administrative Agent or Canadian Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of a Letter of Credit under such
Facility, the Administrative Agent or Canadian Agent, as applicable, shall apply
such payment first to the Loans and participations in Letters of Credit and, if
applicable, Swing Line Loans, under such Facility and for which such Defaulting
Lender shall have failed to fund its pro rata share to non-Defaulting Lenders
under such Facility until such time as such Defaulting Lender’s obligation to
fund such Loans and/or participations is satisfied in full or each Lender under
such Facility is paid its Commitment Percentage of the Total Extensions of
Credit under such Facility. After acceleration or maturity of the Obligations
under any Facility to which a Defaulting Lender is a Lender, subject to the
first sentence of this Section 4.18(a), all principal will be paid ratably as
provided in Section 4.9(a). (b) Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (i)
fees shall cease to accrue on the Available Commitments of such Defaulting
Lender pursuant to Section 2.8; and (ii) with respect to any L/C Participation
Obligation, Refunded Swing Line Loan or, Dollar Swing Line Participation Amount,
or Multicurrency Swing Line Participation Amount (collectively, “Participation
Obligations”) of such Defaulting Lender that exists at the time a Lender becomes
a Defaulting Lender or thereafter: (A) all or any part of such Defaulting
Lender’s pro rata portion of all Participation Obligations under each Facility
to which such Defaulting Lender is a Lender shall be reallocated among the
Non-Defaulting Lenders under such Facility in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Commitment under such Facility) but only to the extent that (x) the sum of all
Non-Defaulting Lenders’ Available Commitments under such Facility is greater
than zero and (y) each such Non-Defaulting Lender’s Available Commitment under
such Facility is greater than zero; (B) if the reallocation described in clause
(ii)(A) above cannot, or can only partially, be effected, then the Borrowers
shall within three (3) Business Days following notice by the Administrative
Agent to the U.S. Borrower (1) Cash (100%) Collateralize such Defaulting
Lender’s portion of the Letters of Credit under the applicable Facility (after
giving effect to any partial reallocation pursuant to clause (ii)(A) above) for
so long as such Letters of Credit are outstanding and (2) after giving effect to
any partial reallocation pursuant to clause (ii)(A) above, if such Defaulting
Lender is (x) a Dollar Working Capital Facility Lender, repay the
non-reallocated amount of each Dollar Swing Line Loan for so long as such
Refunded Swing Line Loan and Dollar Swing Line Participation Amount are
outstanding and (y) a Multicurrency Working Capital Facility Lender, repay the
non-reallocated amount of each Multicurrency Swing Line Loan for so long as such
Refunded Swing Line Loan and Multicurrency Swing Line Participation Amount are
outstanding; (C) if the Participation Obligations of the Non-Defaulting Lenders
under the relevant Facility are reallocated pursuant to clause (ii)(A) above or
Cash



--------------------------------------------------------------------------------



 
[srlpcreditamend42017154.jpg]
117 509265-1804-1540415860-Active.18599927.1821183188.22 (100%) Collateralized
or repaid pursuant to clause (ii)(B), then the fees payable to the Lenders under
such Facility pursuant to Section 2.8 shall be adjusted or reduced, as
applicable, in accordance with such Non-Defaulting Lenders’ Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment
under such Facility); and (D) if any Defaulting Lender’s portion of the
Participation Obligations under any Facility is neither Cash (100%)
Collateralized nor reallocated pursuant to this Section 4.18(b)(ii), then,
without prejudice to any rights or remedies hereunder of the Lenders and Issuing
Lenders under such Facility and, in the case of any Working Capital Facility,
the Swing Line Lenders under such Facility, all commitment and commission fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment under such
Facility that was utilized by the Participation Obligations under such Facility)
and letter of credit fees payable under Section 3.5(a) with respect to such
Defaulting Lender’s portion of the Letters of Credit under such Facility shall
be payable to the Issuing Lenders under such Facility and, in the case of any
Working Capital Facility, the Swing Line Lenders under such Facility, until such
Participation Obligations are Cash (100%) Collateralized, reallocated and/or
repaid in full. (c) So long as any Lender under any Facility is a Defaulting
Lender (i) no Issuing Lender under such Facility shall be required to issue,
amend or increase any Letter of Credit under such Facility, unless it is
satisfied that the exposure of the L/C Participants in respect of such Letter of
Credit will be 100% covered by the Commitments of the Non-Defaulting Lenders
under such Facility and/or cash collateral will be provided by the Borrowers in
accordance with Section 4.18(b), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders under such Facility in a manner consistent with Section 3.6 (and
Defaulting Lenders shall not participate therein), and (ii) if the Defaulting
Lender is a Working Capital Facility Lender, no Swing Line Lender under such
Facility shall be required to advance any Swing Line Loan under such Facility,
unless it is satisfied that the exposure of the remaining Lenders under such
Facility in respect of such Swing Line Loan will be 100% covered by the
Commitments of the Non-Defaulting Lenders under such Facility. (d) So long as
any Lender is a Defaulting Lender, such Defaulting Lender shall not be a
Qualified Counterparty with respect to any Commodity OTC Agreements or Financial
Hedging Agreements, or a Qualified Cash Management Bank with respect to a Cash
Management Bank Agreement, entered into while such Lender is a Defaulting
Lender. (e) In the event that the Administrative Agent, the U.S. Borrower and
each Issuing Lender under a Facility in which a Defaulting Lender is a Lender,
and, in the case of any Working Capital Facility, each Swing Line Lender under
such Facility, each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Participation Obligations under such Facility shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment under such Facility, and on
such date each Lender under such Facility shall purchase at par such of the
Loans, funded Participation Obligations and Commitments under such Facility as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans, funded Participation Obligations and Commitments in
accordance with its Commitment Percentage with respect to such Facility. (f) If
any portion of a Defaulting Lender’s Participation Obligations are reallocated
to Non- Defaulting Lenders, then defined terms (including Acquisition Facility
Commitment Percentage, Dollar Working Capital Facility Commitment Percentage,
Multicurrency Working Capital Facility Commitment



--------------------------------------------------------------------------------



 
[srlpcreditamend42017155.jpg]
118 509265-1804-1540415860-Active.18599927.1821183188.22 Percentage, Acquisition
Facility Extensions of Credit, Dollar Working Capital Facility Extensions of
Credit, and Multicurrency Working Capital Facility Extensions of Credit), shall,
as necessary or advisable (in the reasonable determination of the Administrative
Agent) be read as used in this Agreement (other than Section 10.7) to give
effect to such reallocation. 4.19 Interest Act (Canada). For purposes of
disclosure pursuant to the Interest Act (Canada), the annual rates of interest
or fees to which the rates of interest or fees provided in this Agreement and
the other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of 360 days or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively. 4.20 Limitations on Interest. If any
provision of this Agreement or of any of the other Loan Documents would obligate
any Loan Party to make any payment of interest or other amount payable to the
Lenders in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under Section 4.2, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers. Any amount or rate of interest referred to in this Section 4.20 shall
be determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Restatement Effective Date to the Maturity Date and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Administrative Agent shall be conclusive for the purposes of such
determination 4.21 Replacement Facility. (a) At any time and from time to time,
subject to the terms and conditions set forth herein, the Borrowers may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Relevant Facility Lenders), request to
replace a Facility with a new revolving credit facility under this Agreement (a
“Replacement Facility”); provided that (i) at the time of each such request and
upon the effectiveness of each Replacement Facility Amendment, no Default or
Event of Default has occurred and is continuing or shall result therefrom and
(ii) the Administrative Agent has consented (such consent not to be unreasonably
withheld, delayed or conditioned) in writing to the incurrence of such
Replacement Facility. The amount of each Replacement Facility shall not exceed
the amount of the Facility being replaced. (b) Any Replacement Facility shall
rank pari passu in right of payment and security with the Obligations in respect
of the other Facilities and the obligors in respect thereof shall be Loan
Parties. The interest on any outstanding Loans and Swing Line Loans under any
replaced Facility,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017156.jpg]
119 509265-1804-1540415860-Active.18599927.1821183188.22 together with all fees
owed by the Borrowers under such Facility, shall be paid in full, the principal
of any outstanding Loans and Swing Line Loans under any replaced Facility shall
be paid in full, replaced, converted or continued on terms satisfactory to the
Lenders under such Facility and all outstanding Letters of Credit under such
Facility will be replaced or continued on terms satisfactory to the Lenders
under such Facility, in each case on the Replacement Facility Closing Date for
such Facility. Any Replacement Facility shall be on the terms and pursuant to
the documentation applicable to the Commitments in respect of the Facility being
replaced (other than maturity date and pricing (interest rate and fees)) or on
such other terms reasonably acceptable to the Administrative Agent and the
Borrowers, as set forth in the relevant Replacement Facility Amendment; provided
that any Replacement Facility shall not have a termination date that is earlier
than the termination date of the Facility being replaced. In addition, the terms
and conditions applicable to any Replacement Facility may provide for additional
or different covenants or other provisions that are agreed between the Borrowers
and the Lenders under such Replacement Facility and applicable only during
periods after the latest final maturity date for all Loans and Commitments
(other than those under the Facility being replaced) in effect immediately prior
to the date such Replacement Facility is incurred or obtained or the date on
which all non-replaced Obligations (except indemnification obligations for which
no claim has been made and of which no Responsible Person of any Loan Party has
knowledge and Hedging and Bank Product Obligations) are paid in full. (c) Each
notice from the Borrowers pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Replacement Facility. Any financial
institution that elects to extend commitments under a Replacement Facility (a
“Replacement Facility Lender”) shall be reasonably satisfactory to the U.S.
Borrower and (unless such Replacement Facility Lender is already a Lender or a
Subsidiary, Affiliate or Approved Fund thereof) the Administrative Agent, and
(i) if the Replacement Facility is a replacement of the Acquisition Facility,
the Acquisition Facility Issuing Lenders, and (ii) if the Replacement Facility
is a replacement of the Dollar Working Capital Facility or the Multicurrency
Working Capital Facility, the Relevant Working Capital Facility Issuing Lenders
and the Relevant Swing Line Lenders. Each Replacement Facility Lender that is
not already a Lender shall become a Lender under this Agreement pursuant to a
Replacement Facility Amendment. Each Replacement Facility shall become effective
pursuant to an amendment (each, a “Replacement Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, such Replacement Facility Lender(s) and the Administrative Agent. No
Replacement Facility Amendment shall require the consent of any Lenders or any
other Person other than the Borrowers, the Administrative Agent and the
Replacement Facility Lenders with respect to such Replacement Facility
Amendment. No Lender shall be obligated to provide any commitment for any
Replacement Facility, unless it so agrees in its sole discretion. Commitments in
respect of any Replacement Facility shall become Commitments under this
Agreement. Notwithstanding anything to the contrary in this Agreement (including
Section 11.1), a Replacement Facility Amendment may, without the consent of any
other Lenders or any other Person, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section. The effectiveness
of any Replacement Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Replacement Facility Lenders party thereto, be
subject to the satisfaction or waiver on the date thereof (each, a “Replacement
Facility Closing Date”) of each of the conditions set forth in Section 6.2 (it
being understood that all references to the date of making any extension of
credit in Section 6.2 shall be deemed to refer to the Replacement Facility
Closing Date). To the extent reasonably requested by the Administrative Agent,
the effectiveness of a Replacement Facility Amendment may be conditioned on the
Administrative Agent’s receipt of customary legal opinions with respect thereto,
board resolutions and officers’ certificates, additional filings or
registrations, mortgage amendments, filing amendments and/or reaffirmation
agreements. No Replacement Facility may be implemented unless such Replacement
Facility has provisions reasonably satisfactory to the Administrative Agent with
respect to Letters of Credit and Swing Line Loans then outstanding under the
Facility being replaced.



--------------------------------------------------------------------------------



 
[srlpcreditamend42017157.jpg]
120 509265-1804-1540415860-Active.18599927.1821183188.22 SECTION 5
REPRESENTATIONS AND WARRANTIES To induce the Agents and the Lenders to enter
into this Agreement and to make the Loans and provide other extensions of credit
hereunder and, with respect to the Issuing Lenders, to issue the Letters of
Credit, the Loan Parties hereby jointly and severally represent and warrant to
each Agent and each Lender as of the Restatement Effective Date and each
Borrowing Date that: 5.1 Financial Condition. (a) Each of the financial
statements delivered pursuant to Section 6.1(r) and Section 7.1 (other than the
Annual Budgets, the Operating Forecasts and the financial statements delivered
pursuant to Sections 6.1(r)(v) and (vi)) present fairly in all material respects
the financial condition of the Persons covered by such financial statements as
at such date, and have been prepared in accordance with GAAP or GAAP adjusted on
an Economic Basis plus or minus any Allowed Reserve, as applicable, in each case
applied consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein and, with regard to the non-annual
financial statements, subject to normal year-end adjustments and the absence of
footnotes). (b) The Annual Budgets and the Operating Forecasts have been
prepared in good faith under the direction of a Responsible Person of the
General Partner. The Annual Budgets and the Operating Forecasts were based upon
good faith estimates and assumptions believed by the Loan Parties to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. (c) Except as set forth on Schedule 5.1(c) hereto, neither the
MLP nor any of its consolidated Subsidiaries has, at the date of the most recent
balance sheet referred to in Section 5.1(a), any material Guarantee Obligation,
contingent liability or liability for taxes, or any material long-term lease or
unusual forward or long-term commitment, including any material interest rate or
foreign currency swap or exchange transaction or other financial derivative
which is not reflected in the foregoing statements or in the notes thereto. (d)
The Pro Forma Financial Statements have been prepared giving effect (as if such
events had occurred on such date) to (i) the Extensions of Credit to be made on
the Restatement Effective Date and the use of proceeds thereof, (ii) the
consummation of the Kildair Acquisition and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Financial Statements
have been prepared based on the best information available to the U.S. Borrower
as of the date of delivery thereof, and present fairly on a pro forma basis the
estimated financial position of the U.S. Borrower and its consolidated
Subsidiaries as at September 30, 2014, assuming that the events specified in the
preceding sentence had actually occurred at such date (e) The Projections have
been prepared based upon good faith estimates and assumptions believed by
management of the U.S. Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. (f) During the period
from December 31, 2013 to and including the Restatement Effective Date, there
has been no sale, transfer or other disposition by any Loan Party or any of
their respective consolidated Subsidiaries of any material part of their
respective business or property and no purchase or other acquisition of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of such Loan Party and its
consolidated Subsidiaries at



--------------------------------------------------------------------------------



 
[srlpcreditamend42017158.jpg]
121 509265-1804-1540415860-Active.18599927.1821183188.22 December 31, 2013,
other than those sales, transfers, dispositions and acquisitions listed on
Schedule 5.1(f). 5.2 No Change. Since December 31, 20132016, there has been no
Material Adverse Effect. 5.3 Existence; Compliance with Law. Each of the Loan
Parties (a) is duly formed or organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) has the corporate
(or analogous) power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the Laws of each jurisdiction where such
qualification is required, except where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. 5.4 Power; Authorization;
Enforceable Obligations. Each of the Loan Parties has the corporate (or
analogous) power and authority, and the legal right, to execute, deliver and
perform the Loan Documents to which it is a party and, if applicable, to borrow
hereunder, and, if applicable, has taken all necessary corporate (or analogous)
action to authorize the borrowings on the terms and conditions of this Agreement
and any Notes and to authorize the execution, delivery and performance of the
Loan Documents to which it is a party. Except for (a) the filing of Uniform
Commercial Code and PPSA financing statements, financing change statements and
equivalent filings for foreign jurisdictions and the taking of applicable
actions referred to in Section 5.16 and (b) the filings or other actions listed
on Schedule 5.4 (and including such other authorizations, approvals,
registrations, actions, notices or filings as have already been obtained, made
or taken and are in full force and effect), no consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person, including the FERC, to which any Borrower or
other Loan Party is subject, is required in connection with the borrowings
hereunder or with the execution, delivery, validity or enforceability of the
Loan Documents to which the Loan Parties are a party; provided that approval by
the FERC may be required for the transfer of direct or indirect ownership or
control of FERC Contract Collateral; provided, further, that no approval of the
FERC is required for the granting of the security interest in the FERC Contract
Collateral to the Administrative Agent pursuant to the Security Documents. As of
the Restatement Effective Date, the only contracts comprising FERC Contract
Collateral of the Loan Parties and their respective Subsidiaries as to which
further consent of the FERC may be required in connection with the exercise of
remedies by the Administrative Agent under the Loan Documents are contracts for
the transportation and storage of certain Eligible Commodities. This Agreement
has been, and each other Loan Document to which any Loan Party is a party will
be, duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes, and each other Loan Document to which it is a party when executed
and delivered will constitute, a legal, valid and binding obligation of each
Loan Party party thereto enforceable against such Loan Party in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. 5.5 No Legal Bar. The execution, delivery and
performance of the Loan Documents to which any of the Loan Parties is a party,
the borrowings hereunder and the use of the proceeds thereof (i) will not
violate any Requirement of Law, including any rules or regulations promulgated
by the FERC, in any material respect or where a waiver has not been obtained, in
each case to the extent applicable to or binding upon such Loan Party or its
Properties, (ii) will not violate a material Contractual Obligation (including,
for the avoidance of doubt, Governing Documents) of any of the Loan Parties,
except where



--------------------------------------------------------------------------------



 
[srlpcreditamend42017159.jpg]
122 509265-1804-1540415860-Active.18599927.1821183188.22 such violation could
not reasonably be expected to have a Material Adverse Effect and (iii) will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation (other than Liens created by the Security Documents in
favor of the Administrative Agent and Liens permitted by Section 8.3). 5.6 No
Material Litigation. No litigation or proceeding to which a Loan Party is party
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Loan Party, threatened by or against any Loan Party or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, (b) with respect to any of the transactions contemplated by or
occurring simultaneously with the entering into of any of the Loan Documents in
which such litigation or proceeding is material and has a reasonable basis in
fact, or (c) which could, after giving effect to any insurance, bond or reserve,
reasonably be expected to have a Material Adverse Effect. 5.7 No Default. No
Loan Party is in default under or with respect to any Contractual Obligation in
any respect which could reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing. 5.8
Ownership of Property; Liens. Except for matters disclosed on the title reports
and surveys, including minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title could not reasonably be expected to have a Material Adverse
Effect, each Loan Party has defensible title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its tangible personal property, and none of such
property is subject to any Lien except as permitted by Section 8.3. 5.9
Intellectual Property. Each Loan Party owns, is licensed to use or has a common
law or contractual right to access and use, all material trademarks, tradenames,
copyrights, patents, industrial designs, technology, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”) except for those the failure to own or license which
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.9, no claim has been asserted nor is pending by any
Person challenging or questioning the use by any such Loan Party of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim,
except any claim that could not reasonably be expected to have a Material
Adverse Effect. The use of such Intellectual Property by the Loan Parties does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 5.10 No Burdensome Restrictions. No Requirement of Law
or Contractual Obligation of any Loan Party has or could reasonably be expected
to have a Material Adverse Effect. 5.11 Taxes. (a) Each Loan Party and each of
its Subsidiaries has timely filed or caused to be filed all material Tax returns
required to be filed and has timely paid all material Taxes due and payable by
it or imposed with respect to any of its property and all other material fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Loan
Parties). Each Loan Party and each of its Subsidiaries has withheld all employee
withholdings and has made all employer contributions required to be withheld and
made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. (b) There are no
Liens for Taxes and no claim is being asserted with respect to Taxes, except



--------------------------------------------------------------------------------



 
[srlpcreditamend42017160.jpg]
123 509265-1804-1540415860-Active.18599927.1821183188.22 for statutory liens for
Taxes not yet due and payable or for Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings and, in each
case, with respect to which reserves in conformity with GAAP have been provided
on the books of the MLP. 5.12 Federal Regulations. No part of the proceeds of
any Loan or Letter of Credit will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U, or for any purpose which violates, or which would be inconsistent
with, the provisions of the regulations of the Board. If requested by any Lender
or the Administrative Agent, the U.S. Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
said Regulation U. 5.13 ERISA. Neither a Reportable Event nor a failure to
satisfy the minimum funding requirements of Section 412 or 430 of the Code has
occurred during the six-year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur with
respect to any Single Employer Plan, no Plan is reasonably expected to be in “at
risk” status within the meaning of Section 430 of the Code and each Plan
(including, to the knowledge of the Loan Parties, a Multiemployer Plan or a
multiemployer welfare plan maintained pursuant to a collective bargaining
agreement) has complied in all respects with the applicable provisions of ERISA,
the Code and the constituent documents of such Plan, except for instances of
non-compliance that, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. No termination of a Single Employer Plan has occurred
during such six-year period or is reasonably expected to occur (other than a
termination described in Section 4041(b) of ERISA), and no Lien in favor of the
PBGC or a Plan has arisen during such six-year period or is reasonably expected
to arise. Except to the extent that any such excess could not reasonably be
expected to have a Material Adverse Effect, the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits. Except to the extent
that such liability could not reasonably be expected to have a Material Adverse
Effect, (i) neither the Loan Parties nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan, and (ii) the Loan
Parties would not become subject to any liability under ERISA if a Loan Party or
any Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. To the knowledge of the Loan
Parties, no such Multiemployer Plan is Insolvent or terminating or is reasonably
expected to become Insolvent or be terminated or is, or is reasonably expected
to be in endangered, seriously endangered or critical status, in each case
within the meaning of Section 432 of the Code. Except to the extent that any
such excess could not reasonably be expected to have a Material Adverse Effect,
the present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the aggregate liabilities of the Loan Parties and each Commonly Controlled
Entity for the provision of post-retirement benefits to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) do not, in the aggregate, exceed the total assets under all such
Plans allocable to such benefits except as disclosed in the financial statements
of the Loan Parties. Neither the Loan Parties nor any Commonly Controlled Entity
has engaged in a prohibited transaction under Section 406 of ERISA and/or
Section 4975 of the Code in connection with any Plan that would subject any Loan
Party to liability under ERISA and/or Section 4975 of the Code that could
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect: (1) each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS covering
such plan’s most recently completed five-year remedial amendment cycle in
accordance with Revenue Procedure 2007-44, I.R.B. 2007-28, indicating that such
Plan is so qualified and the trust related thereto has been determined by the
Internal Revenue Service to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017161.jpg]
124 509265-1804-1540415860-Active.18599927.1821183188.22 be exempt from federal
income tax under Section 501(a) of the Code or an application for such a
determination is currently pending before the Internal Revenue Service and, to
the knowledge of the Borrowers, nothing has occurred subsequent to the issuance
of the most recent determination letter which would cause such Plan to lose its
qualified status; (2) no liability to the PBGC (other than required premium
payments) or the IRS with respect to any Plan, any Plan or Single Employer Plan
or any trust established under Title IV of ERISA has been or is expected to be
incurred by any Loan Party or any Commonly Controlled Entity; (3) no Event of
Default under Section 9.1(h) hereof has occurred and neither the Borrowers nor
any Commonly Controlled Entity is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an Event of Default; and
(4) each of the Loan Parties’ Commonly Controlled Entities have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan. 5.14 Investment Company Act; Other
Regulations. None of the Loan Parties is required to register as an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940. The Loan Parties are not subject
to regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits their ability to incur Indebtedness.
5.15 Subsidiaries. Schedule 5.15 sets forth as of the Restatement Effective Date
the names of all direct or indirect Subsidiaries of the MLP, their respective
forms of organization, their respective jurisdictions of organization, the total
number of issued and outstanding shares or other interests of Capital Stock
thereof, the classes and number of issued and outstanding shares or other
interests of Capital Stock of each such class, and with respect to the MLP, the
name of each holder of general partnership interests thereof and the number of
general partnership interests held by each such holder. 5.16 Security Documents.
(a) The provisions of the Security Documents are effective to create in favor of
the Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable Lien in all right, title and interest of each Loan Party
party thereto in the “Collateral” described therein, subject to any Liens
permitted by Section 8.3. (b) When any stock certificates representing Pledged
Collateral are delivered to the Administrative Agent, and proper financing
statements or other applicable filings listed in Schedule 5.16 have been filed
in the offices in the jurisdictions listed in Schedule 5.16, the U.S. Pledge
Agreement shall constitute a perfected first Lien on, and security interest in,
all right, title and interest of each Loan Party party thereto in the “Pledged
Collateral” described therein, subject to any Liens permitted by Section 8.3.
(c) When any stock certificates representing Pledged Collateral are delivered to
the Administrative Agent, and proper financing statements or other applicable
filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the Canadian Pledge Agreement shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of each Person party thereto in the “Pledged Collateral” described
therein, subject to any Liens permitted by Section 8.3. (d) When the duly
executed Dutch Security Documents in respect of the Pledged Collateral are
delivered to the Administrative Agent, and the proper registration of the Dutch
Receivables Pledge Agreement with the tax authorities in the Netherlands has
been completed and the proper entries into the members' register in respect of
the Dutch Membership Pledge Agreement have been completed, the Dutch Security
Documents shall constitute a perfected first Lien on, and security interest in,
all right, title and interest of each Person party thereto in the "Collateral"
described therein, subject to any Liens permitted



--------------------------------------------------------------------------------



 
[srlpcreditamend42017162.jpg]
125 509265-1804-1540415860-Active.18599927.1821183188.22 by Section 8.3. (e)
When proper financing statements or other applicable filings listed in Schedule
5.16 have been filed in the offices in the jurisdictions listed in Schedule
5.16, the security interest granted under the U.S. Security Agreement shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of the U.S. Borrower and those Loan Parties party thereto in the
portion of the “Collateral” described therein that consists of assets included
in the U.S. Borrowing Base or the Kildair Borrowing Base hereunder, which can be
perfected by such filing, subject to any Permitted Borrowing Base Liens. (f)
When an Account Control Agreement has been entered into with respect to each
Pledged Account of any Loan Party party to the U.S. Security Agreement, the U.S.
Security Agreement shall constitute a perfected first Lien on, and security
interest in, all right, title and interest of the Loan Party thereto in the
portion of the “Collateral” described therein that consists of Pledged Accounts,
prior and superior in right to any other Person, subject to any Permitted Cash
Management Liens. (g) When proper financing statements or other applicable
filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the security interest granted under the
Canadian Security Agreement and Quebec Security Documents shall constitute a
perfected first Lien on, and security interest in, all right, title and interest
of the Canadian Borrower and those Loan Parties party thereto in the portion of
the “Collateral” described therein that consists of assets included in the U.S.
Borrowing Base or the Kildair Borrowing Base hereunder, which can be perfected
by such filing, subject to any Permitted Borrowing Base Liens. (h) When an
Account Control Agreement has been entered into with respect to each Pledged
Account (except for Deposit Accounts maintained with a financial institution in
Canada) of any Loan Party party to the Canadian Security Documents, the Canadian
Security Documents shall constitute a perfected first Lien on, and security
interest in, all right, title and interest of the Loan Party thereto in the
portion of the “Collateral” described therein that consists of Pledged Accounts
(except for Deposit Accounts maintained with a financial institution in Canada),
prior and superior in right to any other Person, subject to any Permitted Cash
Management Liens. (i) When proper financing statements or other applicable
filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the Canadian Security Documents shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of the Loan Party thereto in the portion of the “Collateral”
described therein that consists of Pledged Accounts consisting of Deposit
Accounts maintained with a financial institution in Canada, prior and superior
in right to any other Person, subject to any Permitted Cash Management Liens.
5.17 Accuracy and Completeness of Information. All factual information, reports
and other papers and data with respect to the Loan Parties furnished pursuant to
this Agreement and the other Loan Documents, and all factual statements and
representations made in writing, to the Agents, the Arrangers or the Lenders by
any Loan Party or on behalf of any Loan Party at its direction, were, at the
time the same were so furnished or made, when taken together with all such other
factual information, reports and other papers and data previously so furnished
and all such other factual statements and representations previously so made in
writing, complete and correct in all material respects, to the extent necessary
to give the Agents, the Arrangers and the Lenders true and accurate knowledge of
the subject matter thereof in all material respects, and did not, as of the date
so furnished or made, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances in which the
same were made. The projections and pro forma information contained in the
materials referenced above were based upon good faith estimates and assumptions
believed by the Loan Parties to be reasonable at the time made, it



--------------------------------------------------------------------------------



 
[srlpcreditamend42017163.jpg]
126 509265-1804-1540415860-Active.18599927.1821183188.22 being recognized by the
Agents, the Arrangers and the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount; provided,
however, that the representation and warranty in this Section 5.17 shall not
cover (x) the financial information addressed in Section 5.1 or Section 7.1 or
(y) any reports that were prepared by any Agent, any Arranger, any Lender or any
advisor thereof (whether or not such advisor’s fees were paid by any Loan
Party), but shall apply to any information, reports, other papers or data that
were approved by any Loan Party for inclusion in any such report. 5.18 Labor
Relations. No Loan Party is engaged in any unfair labor practice which could
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected to have a Material Adverse Effect, there is (a) no unfair
labor practice complaint pending or, to the best knowledge of each Loan Party,
threatened against a Loan Party before the National Labor Relations Board, the
Canada Industrial Relations Board or any other labor relations board of any
other province or territory of Canada and no grievance or arbitration proceeding
arising out of or under a collective bargaining agreement is so pending or, to
the knowledge of any Loan Party, threatened, (b) no strike, labor dispute,
slowdown or stoppage pending or, to the knowledge of each Loan Party, threatened
against a Loan Party, and (c) no union representation question existing with
respect to the employees of a Loan Party and, to the knowledge of any Loan
Party, no union organizing activities, certification applications or
representative proceedings are taking place or pending with respect to any
thereof. 5.19 Insurance. As of the Restatement Effective Date, each Loan Party
has, with respect to its properties and business, insurance covering the risks,
in the amounts, with the deductible or other retention amounts, and with the
carriers, listed on Schedule 5.19, which insurance meets the requirements of
Section 7.5 hereof and Section 5(q) of the U.S. Security Agreement or Section
5(p) of the Canadian Security Agreement, as applicable, in each case as of the
Restatement Effective Date. 5.20 Solvency. (a) As of the Restatement Effective
Date, and each other Borrowing Date, immediately after giving effect to the
Kildair Acquisition and the Loans and Letters of Credit to be made, issued or
provided on such date, (i) the amount of the “present fair saleable value” of
the assets of each of the MLP and its Subsidiaries, taken as a whole, the MLP,
the U.S. Borrower and the Canadian Borrower will, as of such time, exceed the
amount of all “liabilities of each of the MLP and its Subsidiaries, taken as a
whole, the MLP, the U.S. Borrower and the Canadian Borrower, contingent or
otherwise”, respectively, such quoted terms are determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors, (ii) the present fair saleable value of the assets of each of the MLP
and its Subsidiaries, taken as a whole, the MLP, the U.S. Borrower and the
Canadian Borrower will be greater than the amount that will be required to pay
the liabilities of each of the MLP and its Subsidiaries, taken as a whole, the
MLP, the U.S. Borrower and the Canadian Borrower on their respective debts as
such debts become absolute and matured, (iii) none of the MLP and its
Subsidiaries, taken as a whole, the MLP, the U.S. Borrower or the Canadian
Borrower will have an unreasonably small amount of capital with which to conduct
their respective businesses, and (iv) each of the MLP and its Subsidiaries,
taken as a whole, the MLP, the U.S. Borrower and the Canadian Borrower will be
able to pay their respective debts as they mature. For purposes of this Section
5.20, “debt” means “liability on a claim”, “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, and (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
5.21 Use of Letters of Credit and Proceeds of Loans. (a) The proceeds of the
Loans shall be used (1) on the Restatement Effective Date, to consummate the
Kildair Acquisition, to refinance



--------------------------------------------------------------------------------



 
[srlpcreditamend42017164.jpg]
127 509265-1804-1540415860-Active.18599927.1821183188.22 outstanding obligations
under the Existing Credit Agreement and to repay outstanding obligations under
the Kildair Credit Agreement, the notes referred to in Section 8.10(e) and
certain other Indebtedness of Kildair and (2) thereafter only (i) to finance the
Loan Parties’ purchase, storage and sale of Petroleum Products, Natural Gas
Products, Coal Products, carbon credits, RINs, wood pellets, asphalt and such
other energy products as the Required Lenders may approve from time to time
(such approval not to be unreasonably withheld) (collectively, “Product”), (ii)
to finance (w) maintenance Capital Expenditures, (x) solely with respect to
Acquisition Facility Acquisition Extensions of Credit, the acquisition of
Acquisition Assets, the repayment or refinancing of all or any portion of any
outstanding Acquisition Facility Acquisition Extensions of Credit and for
general corporate purposes of the Loan Parties, distinct and separate from the
general working capital purposes described in clause (iv) below and (y) solely
with respect to the Dollar Working Capital Facility and the , Multicurrency
Working Capital Facility, non- maintenance Capital Expenditures, (iii) for
hedging related to the purchase, storage and sale of Product, (iv) for the
general working capital purposes of the Loan Parties, (v) to finance the
carrying of accounts receivable, (vi) for the payment of contractual margin
calls (with respect to exchange-traded contracts, over-the-counter contracts and
otherwise) or establishment of reserves in connection therewith, (vii) for the
making of Restricted Payments to the extent permitted by Section 8.5 below,
(viii) to support certain working capital requirements related to the Loan
Parties’ marketing activities and (ix) to pay any fees and expenses payable to
the Lenders, the Agents and any other Secured Parties, and not for any other
purpose. (b) Letters of Credit shall be used only (i) for the general working
capital purposes of the Loan Parties, (ii) to facilitate and finance the
purchase of Product for resale or storage, (iii) to secure the obligations of
any Loan Party under any contract or agreement or in connection with any legal
requirement or governmental permit, such as transportation obligations, bonding
obligations, performance and margin-related obligations related to hedging of
Product and (iv) to support (w) maintenance Capital Expenditures, (x) solely
with respect to Acquisition Facility Acquisition Extensions of Credit, the
acquisition of Acquisition Assets and for general corporate purposes of the Loan
Parties, distinct and separate from the general working capital purposes
described in clause (i) above, (y) solely with respect to the Dollar Working
Capital Facility, and in an aggregate amount not to exceed $10,000,000 for such
purpose outstanding at any time (with respect to all Dollar Working Capital
Facility Loans, Dollar Swing Line Loans and Dollar Letters of Credit),
non-maintenance Capital Expenditures, and not for any other purpose and (z) )
solely with respect to the Multicurrency Working Capital Facility, and in an
aggregate amount not to exceed $7,500,000 for such purpose outstanding at any
time (with respect to all Multicurrency Working Capital Facility Loans,
Multicurrency Swing Line Loans and Multicurrency Letters of Credit),
non-maintenance Capital Expenditures, and not for any other purpose. 5.22
Environmental Matters. Except as set forth on Schedule 5.22: (a) To the best of
each Loan Party’s knowledge and belief, such knowledge and belief being that of
a reasonable person who had conducted due diligence and good faith inquiry, the
facilities and properties owned, leased or operated by the Loan Parties (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could give rise to liability under, any
Environmental Law except in either case insofar as such violation or liability,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect. (b) To the best of each Loan Party’s knowledge and belief, such
knowledge and belief being that of a reasonable person who had conducted due
diligence and good faith inquiry, (i) except where the failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect,
the Properties and all operations at the Properties are in compliance, and have,
for the lesser of the last five years or for the duration of their ownership,
lease, or operation by Loan Parties, been in compliance in all material respects
with all applicable Environmental Laws and Environmental Permits, and (ii) there
is no



--------------------------------------------------------------------------------



 
[srlpcreditamend42017165.jpg]
128 509265-1804-1540415860-Active.18599927.1821183188.22 contamination at, under
or about the Properties or violation of any Environmental Law or Environmental
Permit with respect to the Properties or the business at the Properties operated
by Loan Parties (the “Business”) which could materially interfere with the
continued operation of the Properties or materially impair the fair saleable
value thereof. All Environmental Permits necessary in connection with the
ownership and operation of each Loan Party’s business have been obtained and are
in full force and effect, except where any such failure to obtain and maintain
in full force and effect (individually or in the aggregate) has not had and is
not reasonably likely to result in a Material Adverse Effect. Without limiting
the foregoing, all material permits, registrations, licenses or similar
authorizations or notifications required to construct and operate bulk storage
tanks and other bulk storage facilities at the Properties are in effect. (c) No
Loan Party has received any written notice of violation, alleged violation, non-
compliance, liability or potential liability pursuant to Environmental Laws or
Environmental Permits with regard to any of the Properties or the Business, nor
do the Loan Parties have knowledge or reason to believe that any such notice
will be received or is being threatened, except insofar as such notice or
threatened notice, or any aggregation thereof, does not involve a matter or
matters that is or are reasonably likely to result in a Material Adverse Effect.
(d) To the best of each Loan Party’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, Materials of Environmental Concern have not been transported
or disposed of from the Properties in violation of, or in a manner or to a
location which could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect. (e) No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Loan Party,
threatened, under any Environmental Law to which any Loan Party is or will be
named as a party with respect to any of the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements or
liens outstanding under any Environmental Law with respect to any of the
Properties or the Business, except insofar as such proceeding, action, decree,
order or other requirement or lien, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect. (f) There has been no
Release of Materials of Environmental Concern at or from any of the Properties
arising from or related to the operations of any Loan Party in connection with
any of the Properties or otherwise in connection with the Business and, to the
knowledge of each Loan Party, no other Person has caused or suffered to exist
any Release of Materials of Environmental Concern at or from the Properties, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect. 5.23 Risk Management Policy. The
Risk Management Policy has been duly adopted in accordance with the internal
risk policies of the U.S. Borrower, is in full force and effect with respect to
all Loan Parties, and has been previously delivered to the Administrative Agent
(for distribution to the Lenders) and certified by a Responsible Person of the
U.S. Borrower as being a true and correct copy and in full force and effect, and
the Risk Management Policy in effect as of the Restatement Effective Date is
attached hereto as Exhibit I. 5.24 Anti-Corruption Laws and Sanctions. (a) The
U.S. Borrower has implemented



--------------------------------------------------------------------------------



 
[srlpcreditamend42017166.jpg]
129 509265-1804-1540415860-Active.18599927.1821183188.22 and maintains in effect
policies and procedures designed to ensure compliance by the U.S. Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the U.S. Borrower, its
Subsidiaries and their respective officers and employees, and to the knowledge
of the U.S. Borrower its Affiliates, directors and agents, are in compliance
with Anti-Corruption Laws, applicable Requirements of Law relating to money
laundering and applicable Sanctions in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
the U.S. Borrower or the Canadian Borrower being designated as a Sanctioned
Person. None of (a) the U.S. Borrower, any Subsidiary or to the knowledge of the
U.S. Borrower or such Subsidiary any of their respective directors, officers,
employees or Affiliates, or (b) to the knowledge of the U.S. Borrower, any agent
of the U.S. Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti- Corruption Laws,
applicable Requirements of Law relating to money laundering or applicable
Sanctions. 5.25 Canadian Pension Plan and Benefit Plans. Schedule 5.25 lists all
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has in all
material respects complied with and performed its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations). All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in compliance in all material respects with the terms thereof,
any funding agreement and all applicable laws. There have been no withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans contrary to the terms of the Canadian Pension Plans or the Canadian
Benefit Plans, respectively, or applicable law. No promises of benefit
improvements under the Canadian Pension Plans or the Canadian Benefit Plans have
been made except where such improvement could not be reasonably expected to have
a Material Adverse Effect and, in any event, no such improvements will result in
a solvency deficiency or going concern unfunded liability in the affected
Canadian Pension Plans. The pension fund under each Canadian Pension Plan is
exempt from the payment of any income tax and there are no taxes, penalties or
interest owing in respect of any such pension fund. All material reports and
disclosures relating to the Canadian Pension Plans required by such plans and
any Requirement of Law to be filed or distributed have been filed or
distributed. There has been no partial termination of any Canadian Pension Plan
and no facts or circumstances have occurred or existed that could result, or be
reasonably anticipated to result, in the declaration by a regulatory authority
of a partial termination of any Canadian Pension Plan under Requirements of Law.
Except as set forth on Schedule 5.25, there are no outstanding disputes
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans. Except as set forth on Schedule 5.25, each of the Canadian Pension Plans
is fully funded on both a going concern and on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles). The Loan Parties that are Non-U.S. Subsidiaries
do not have employees or own any assets located outside of Canada. 5.26 Works
Council. The Administrative Agent shall have received from the Dutch Guarantor a
confirmation by an authorized signatory of the Dutch Guarantor that there is no
works council with jurisdiction over the transactions as envisaged by any Loan
Document to which it is a party and that there is no obligation for the Dutch
Guarantor to establish a works council pursuant to the Works



--------------------------------------------------------------------------------



 
[srlpcreditamend42017167.jpg]
130 509265-1804-1540415860-Active.18599927.1821183188.22 Council Act (Wet op de
Ondernemingsraden). 5.27 EEA Financial Institutions. No Loan Party is an EEA
Financial Institution. SECTION 6 CONDITIONS PRECEDENT 6.1 Conditions Precedent.
The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent: (a) Loan Documents. The Administrative Agent
shall have received: (i) this Agreement, executed and delivered by a duly
authorized officer of each Borrower, each Agent, the Co-Syndication Agents, the
Co-Documentation Agents and each Lender set forth on Schedule 1.0 (which Lenders
constitute the “Required Lenders” as defined under the Existing Credit
Agreement); (ii) the Guarantee, executed and delivered by a duly authorized
officer of each party thereto; (iii) the U.S. Security Agreement, executed and
delivered by a duly authorized officer of each party thereto; (iv) the Canadian
Security Agreement and the Quebec Security Documents, executed and delivered by
a duly authorized officer of each party thereto; (v) the Dutch Receivables
Pledge Agreement, executed and delivered by a duly authorized officer of each
party thereto; (vi) the U.S. Pledge Agreement, executed and delivered by a duly
authorized officer of each party thereto; (vii) the Canadian Pledge Agreement,
executed and delivered by a duly authorized officer of each party thereto;
(viii) the Dutch Membership Pledge Agreement, executed and delivered by a duly
authorized officer of each party thereto; (ix) a Mortgage and Security Agreement
for each Mortgaged Property (other than an Existing Mortgaged Property) located
in Canada, executed and delivered by a duly authorized officer of the applicable
Loan Party securing the total amount of the Obligations, provided, however, that
with respect to any Mortgaged Property located in a jurisdiction which imposes
mortgage recording taxes or similar fees, that the amount secured thereby may be
limited to an amount not less than 100% of the appraised value of the land and
improvements constituting such Mortgaged Property which is subject to the
Mortgage and Security Agreement; (x) the Perfection Certificate, executed and
delivered by a duly authorized officer of each Loan Party; (xi) for each Dollar
Working Capital Facility Lender requesting the same, a Note of the Borrowers
substantially in the form of Exhibit A-1 and conforming to the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017168.jpg]
131 509265-1804-1540415860-Active.18599927.1821183188.22 requirements hereof and
executed by a duly authorized officer of each Borrower; (xii) for each
Multicurrency Working Capital Facility Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-2 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;
(xiii) for each Dollar Swing Line Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-3 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;
(xiv) for each Multicurrency Swing Line Lender requesting the same, a Note of
the Borrowers substantially in the form of Exhibit A-4 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;
(xv) for each Acquisition Facility Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-5 and conforming to the
requirements hereof and executed by an authorized officer of each Borrower; and
(xvi) each of the Account Control Agreements, executed and delivered by a duly
authorized officer of each party thereto; provided that (i) to the extent an
Account Control Agreement was executed and delivered under the Existing Credit
Agreement and remains in full force and effect after giving effect to the
Restatement Effective Date, a new Account Control Agreement shall not be
required (provided that to the extent any amendment to an existing Account
Control Agreement is required in order for it to remain in full force and effect
after giving effect to the Restatement Effective Date, such amendment shall be
executed and delivered on the Restatement Effective Date or if it cannot be so
delivered, shall be delivered in accordance with Section 7.17) and (ii) to the
extent an Account Control Agreement cannot be delivered with respect to any
Pledged Account on the Restatement Effective Date, such Account Control
Agreement shall be delivered in accordance with Section 7.17. (b) Secretary’s
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Restatement Effective Date, substantially in the form of
Exhibit E, with appropriate insertions and attachments, reasonably satisfactory
in form and substance to the Administrative Agent, executed by (i) the President
or any Vice President and the Secretary or any Assistant Secretary on behalf of
such Person, or, if applicable, of the general partner or managing member or
members of such Person, on behalf of such Person, or (ii) in the case of any
such Person that is a limited liability company, partnership or limited
partnership that does not have any such officers, the general partner, in the
case of a partnership or limited partnership, or, in the case of a limited
liability company, the managing member or members of such Person, on behalf of
such Person. (c) Borrowing Base Report; Marked-to-Market Report; Position
Report. The Co-Collateral Agents shall have received a Borrowing Base Report
showing the Aggregate Borrowing Base Amount, the U.S. Borrowing Base and the
Kildair Borrowing Base, in each case as of a date not greater than 20 calendar
days prior to the Restatement Effective Date, and the latest Marked-to-Market
Report and Position Report required to be delivered pursuant to each of the
Existing Credit Agreement and the Kildair Credit Agreement as of the Restatement
Effective Date, in each case, with appropriate insertions and supporting
schedules and dated the Restatement Effective Date, reasonably satisfactory in
form and substance to the Co-Collateral Agents, and executed by a Responsible
Person of the U.S. Borrower. (d) Proceedings of the Loan Parties. The
Administrative Agent shall have received a copy of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017169.jpg]
132 509265-1804-1540415860-Active.18599927.1821183188.22 the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
Board of Directors (or analogous body) of each Loan Party authorizing as
applicable to such Person (i) the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, (ii) the
borrowings contemplated hereunder and (iii) the granting by it of the Liens
created pursuant to the Security Documents, certified on behalf of such Person
by the Secretary or an Assistant Secretary of such Person, or, if applicable, of
the general partner or managing member or members of such Person, as of the
Restatement Effective Date, which certification shall be included in the
certificate delivered in respect of such Person pursuant to Section 6.1(b),
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded. (e) Incumbency Certificates. The
Administrative Agent shall have received a certificate of each Loan Party, dated
the Restatement Effective Date, as to the incumbency and signature of the
officers of such Person or, if applicable, of the general partner or managing
member or members of such Person, executing any Loan Document, or having
authorization to execute any certificate, notice or other submission required to
be delivered to the Administrative Agent or a Lender pursuant to this Agreement,
which certificate shall be included in the certificate delivered in respect of
such Person pursuant to Section 6.1(b), shall be reasonably satisfactory in form
and substance to the Administrative Agent, and shall be executed by the
President or any Vice President and the Secretary or any Assistant Secretary of
such Person, or, if applicable, of the general partner or managing member or
members of such Person, on behalf of such Person. (f) Organizational Documents.
The Administrative Agent shall have received true and complete copies of the
Governing Documents of each Loan Party, certified as of the Restatement
Effective Date as complete copies thereof by the Secretary or an Assistant
Secretary of such Person, or, if applicable, of the general partner or managing
member or members of such Person, on behalf of such Person, which certification
shall be included in the certificate delivered in respect of such Person
pursuant to Section 6.1(b) and shall be in form and substance reasonably
satisfactory to the Administrative Agent. (g) Good Standing Certificates. The
Administrative Agent shall have received certificates of status, compliance or
good standing (as applicable) dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of each Loan
Party (i) in the jurisdiction of its organization and (ii) in each other
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires it to qualify as a foreign Person except, as to this
subclause (ii), where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect. (h) Consents, Licenses and Approvals. (i) The
Administrative Agent shall have received a certificate of a Responsible Person
of the U.S. Borrower either (x) attaching copies of all consents, authorizations
and filings referred to in Section 5.4 (other than the Mortgage and Security
Agreements and any Uniform Commercial Code financing statement or PPSA financing
statement filed pursuant to the Security Documents), and stating that such
consents, licenses and filings are in full force and effect or (y) stating that
no such consents, licenses or approvals are so required. (ii) All governmental
and material non-governmental third party approvals necessary in connection with
the Kildair Acquisition shall have been obtained and be in full force and effect
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Kildair Acquisition or the financing
contemplated hereby. (i) U.S. Borrower’s Certificate. The Administrative Agent
shall have received a certificate



--------------------------------------------------------------------------------



 
[srlpcreditamend42017170.jpg]
133 509265-1804-1540415860-Active.18599927.1821183188.22 substantially in the
form of Exhibit S signed by a Responsible Person of the U.S. Borrower, stating
on behalf of the U.S. Borrower that: (i) The representations and warranties
contained in Section 5 are true and correct in all material respects on and as
of such date, as though made on and as of such date; (ii) No Default or Event of
Default exists; and (iii) There has not occurred since December 31, 2013 (x) a
Material Adverse Effect or (y) a development or an event that has resulted in a
material adverse change in the operations, business, assets, properties or
condition (financial or other condition) of Kildair and its Subsidiaries taken
as a whole. (j) Fees. The Administrative Agent, the Co-Collateral Agents, the
Arrangers and the Lenders shall have received the fees (including reasonable
fees, disbursements and other charges of counsel to the Agents) to be received
on the Restatement Effective Date referred to herein and in the Fee Letter and,
to the extent invoiced at least two Business Days prior to the Restatement
Effective Date (or such lesser time as agreed by the U.S. Borrower) all
reasonable out-of-pocket costs and expenses incurred by the Agents and the Lead
Arranger in connection with the negotiation of the Loan Documents and due
diligence with respect thereto. (k) Legal Opinions. The Administrative Agent
shall have received, with a counterpart for each Lender, the following executed
legal opinions: (i) the executed legal opinion(s) of Vinson & Elkins LLP,
counsel to the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent and in accordance with customary opinion practice; (ii)
the executed legal opinion of the General Counsel of the U.S. Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and in
accordance with customary opinion practice; (iii) the executed legal opinion of
Pillsbury Winthrop Shaw Pittman LLP with respect to the Mortgaged Properties
(other than the Existing Mortgaged Properties) located in New York, in form and
substance reasonably satisfactory to the Administrative Agent and in accordance
with customary opinion practice; (iv) the executed (i) legal opinion of Osler,
Hoskin & Harcourt LLP, Canadian counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and in accordance
with customary opinion practice, which opinion shall cover, inter alia, the
validity, perfection and priority of the security interests in each Mortgaged
Property located in Canada and (ii) legal opinion of Farris, Vaughan, Wills &
Murphy LLP, British Columbia counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent and in accordance with
customary opinion practice, which opinion shall cover, inter alia, corporate law
matters concerning the Loan Parties organized in Canada; and (v) the executed
legal opinion of Loyens & Loeff N.V., Dutch counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent



--------------------------------------------------------------------------------



 
[srlpcreditamend42017171.jpg]
134 509265-1804-1540415860-Active.18599927.1821183188.22 and in accordance with
customary opinion practice; and (vi) an executed legal opinion of local counsel
to the Loan Parties with respect to each Mortgaged Property (other than Existing
Mortgaged Properties and other than properties located in Canada that are
covered in the opinion provided pursuant to Section 6.1(k)(iv)), in form and
substance reasonably satisfactory to the Administrative Agent and in accordance
with customary opinion practice. Each such legal opinion shall cover such other
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require in accordance with customary opinion
practice. (l) [Reserved]. (m) Risk Management Policy. The Administrative Agent
and the Lenders shall have received a copy of the Risk Management Policy,
including position and other limits, which shall be satisfactory in content and
form to the Administrative Agent. (n) Lien Searches. The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, under the Uniform Commercial Code,
PPSA, Civil Code of Quebec and equivalent legislation in all relevant
jurisdictions and all customary judgment and tax Lien searches for financing
transactions of this nature in all applicable jurisdictions, which may have been
filed with respect to personal property of the Loan Parties, and the results of
such search shall be reasonably satisfactory to the Administrative Agent. (o)
Actions to Perfect Liens. Subject to the limitations provided in Section 11.24,
all filings, recordings, registrations and other actions, including the filing
of financing statements on form UCC-1 and PPSA financing statements, necessary
or, in the opinion of the Administrative Agent, desirable to perfect the Liens
created by the Security Documents, shall have been filed, registered or recorded
or shall have been delivered to the Administrative Agent or the title insurance
company issuing the policy referred to in Section 6.1(u) (the “Title Insurance
Company”) in proper form for filing, registration or recordation. (p) Pledged
Collateral; Stock Powers; Pledged Interests; Pledged Notes; Pledged Chattel
Paper. The Administrative Agent shall have received: (i) the certificates
representing the shares or other equity interests (to the extent such equity
interests are certificated) pledged pursuant to any Pledge Agreement, together
with an undated stock power for each such certificate, executed in blank by a
duly authorized officer of the pledgor thereof; (ii) all promissory notes, if
any, and other instruments, in each case, in a principal amount in excess of
$2,500,000 and pledged pursuant to any Pledge Agreement, each endorsed in blank
by a duly authorized officer of the pledgor thereof; and (iii) the original
counterpart of all chattel paper, if any, in a principal amount in excess of
$2,500,000 and pledged pursuant to any Security Agreement, duly endorsed in a
manner satisfactory to the Administrative Agent and containing a legend, if
required by the Administrative Agent, that it is the original counterpart of
such chattel paper. (q) Issuer Consent. Each Issuer (as defined in the U.S.
Pledge Agreement) referred to in the U.S. Pledge Agreement shall have delivered
an acknowledgement of and consent to such U.S. Pledge



--------------------------------------------------------------------------------



 
[srlpcreditamend42017172.jpg]
135 509265-1804-1540415860-Active.18599927.1821183188.22 Agreement, executed by
a duly authorized officer of such Issuer, in substantially the form appended to
such U.S. Pledge Agreement. Each Issuer (as defined in the Canadian Pledge
Agreement) referred to in the Canadian Pledge Agreement shall have delivered an
acknowledgement of and consent to such Canadian Pledge Agreement, executed by a
duly authorized officer of such Issuer, in substantially the form appended to
such Canadian Pledge Agreement. (r) Financial Statements. The Administrative
Agent and the Lenders shall have received each of the following: (i) (x) the
audited consolidated balance sheet of the U.S. Borrower and its Subsidiaries for
each of the Fiscal Years ended December 31, 2011 and December 31, 2012 and the
related consolidated statements of income, stockholders’ equity and cash flows
for the applicable Fiscal Year ended on each such date, audited by Ernst & Young
LLP, prepared in accordance with GAAP, in each case applied consistently
throughout the periods involved (except as approved by such accountants and as
disclosed therein) and (y) the audited consolidated balance sheet of the MLP and
its Subsidiaries for the Fiscal Year ended December 31, 2013 and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year ended on each such date, audited by Ernst & Young LLP, prepared in
accordance with GAAP, in each case applied consistently throughout the periods
involved (except as approved by such accountants and as disclosed therein); (ii)
the audited consolidated balance sheet of Kildair and its Subsidiaries for each
of the fiscal years ended April 30, 2011, April 30, 2012, December 31, 2012 and
December 31, 2013 and the related consolidated statements of income,
stockholders’ equity and cash flows for the applicable fiscal year ended on each
such date, audited by KPMG LLP (with respect to the financial statements for the
fiscal years ended April 30, 2011 and April 30, 2012) or Ernst & Young LLP (with
respect to the financial statements for the Fiscal Years ended December 31, 2012
and December 31, 2013), prepared in accordance with Canadian accounting
standards for private enterprises, in each case applied consistently throughout
the periods involved (except as approved by such accountants and as disclosed
therein); (iii) the unaudited consolidated balance sheet of (x) the U.S.
Borrower and its Subsidiaries and (y) Kildair and its Subsidiaries, in each case
as at March 31, 2014, June 30, 2014 and September 30, 2014 and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for the portion of the Fiscal Year ended on each such date, in each case
prepared in accordance with GAAP adjusted on an Economic Basis plus or minus any
Allowed Reserve, as applicable, certified by a Responsible Person of the U.S.
Borrower, as being fairly presented in all material respects (subject to normal
year end audit adjustments and the absence of footnotes); (iv) the unaudited
consolidated balance sheet of (x) the U.S. Borrower and its Subsidiaries and (y)
Kildair and its Subsidiaries, in each case as of the last date of each calendar
month ended subsequent to September 30, 2014 and at least 30 days prior to the
Restatement Effective Date, and the related unaudited consolidated statements of
income, stockholders’ equity and cash flows for each such month and the portion
of the Fiscal Year ending on each such date in each case prepared in accordance
with GAAP adjusted on an Economic Basis plus or minus any Allowed Reserve, as
applicable, certified by a Responsible Person of the U.S. Borrower, as being
fairly presented in all material



--------------------------------------------------------------------------------



 
[srlpcreditamend42017173.jpg]
136 509265-1804-1540415860-Active.18599927.1821183188.22 respects (subject to
normal year end audit adjustments and the absence of footnotes); (v) a projected
income statement and balance sheet (the “Projections”) for the MLP and its
consolidated Subsidiaries for each Fiscal Year beginning after the Restatement
Effective Date and ending on or prior to December 31, 2019, in each case
prepared in accordance with GAAP adjusted on an Economic Basis plus or minus any
Allowed Reserve, and accompanied by such information as the Agent may reasonably
request to confirm the tax, legal and business assumptions made in such
projections (it being understood that such projections have been prepared taking
into account the announced acquisition of Castle Oil Corporation); and (vi) a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income (the “Pro Forma Financial Statements”) of the MLP and its
consolidated Subsidiaries for the twelve (12) month period ending on September
30, 2014, after giving effect to the Kildair Acquisition and any Extensions of
Credit to be made on the Restatement Effective Date (as if such transactions had
occurred as of September 30, 2014 (in the case of the balance sheet) or at the
beginning of such period (in the case of the statement of income)), in each case
(A) prepared in accordance with GAAP adjusted on an Economic Basis plus or minus
any Allowed Reserve and (B) satisfactory in content and form to the
Administrative Agent. (s) Insurance. The Administrative Agent shall have
received (i) evidence in form and substance reasonably satisfactory to it that
all of the insurance-related requirements of Section 7.5 hereof and Section 5(q)
of the U.S. Security Agreement and Section 5(p) of the Canadian Security
Agreement, as applicable, shall have been satisfied and (ii) evidence that the
premiums then due and payable on each insurance policy have been paid, and with
respect to flood insurance policies, (A) they shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (B) shall name the Co-Collateral Agents as
additional insured or loss payee, as applicable, (C) shall (x) identify the
addresses of each property located in a special flood hazard area or, in the
case of Mortgaged Property located in Canada, a flood plain, (y) indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto and (z) provide that the insurer will give the
Collateral Agent 45 days written notice of cancellation or non-renewal. (t)
Appraisals; Surveys. The Administrative Agent shall have received (i) real
property appraisals with respect to each Mortgaged Property (other than any
Existing Mortgaged Property) located in Canada from an appraiser reasonably
acceptable to the Administrative Agent and (ii) current or existing ALTA/ACSM
surveys with respect to each Mortgaged Property (other than any Existing
Mortgaged Property) located in Canada reasonably acceptable to the
Administrative Agent and which is sufficient for the title insurance company to
remove the survey exception for each Mortgage Policy and to issue such survey
dependent endorsements as are requested by the Administrative Agent. (u) Title
Insurance Policy. The Administrative Agent shall have received, with respect to
each Mortgage and Security Agreement intended to encumber Mortgaged Property
(other than any Existing Mortgaged Property) located in Canada, a policy or
policies of title insurance insuring the Lien of the Mortgage and Security
Agreement on such Mortgaged Property, in an amount equal to, for any fee
mortgage policy, the aggregate of the land value and insurable building and
improvements value of such Mortgaged Property (or such lesser amount as may be
acceptable to Administrative Agent), and for any leasehold mortgage policy, an
agreed upon value of the leasehold estate reasonably acceptable to
Administrative Agent (the “Mortgage Policies”), issued by a nationally
recognized title insurance company insuring the Lien of such Mortgage and
Security Agreement as a valid first Lien on the Mortgaged Property described
therein, free of all other Liens that are not expressly permitted under this



--------------------------------------------------------------------------------



 
[srlpcreditamend42017174.jpg]
137 509265-1804-1540415860-Active.18599927.1821183188.22 Agreement, containing
no general survey exception or mechanics lien exception and issued together with
such endorsements and affirmative coverage as the Administrative Agent may
reasonably request. (v) Solvency. The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit V from either the
chief financial officer of the MLP or the General Partner. (w) Copies of
Recorded Documents. The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in Section 6.1(u). (x) Environmental Reports. The
Administrative Agent shall have received: (i) for each Mortgaged Property
located in Canada (other than any Mortgaged Property located in the provinces of
Ontario or Quebec), a Phase I ESA compliant with Canadian Standards Association
Z768-01 (R2012); (ii) for each Mortgaged Property located in the Province of
Quebec, a Phase I ESA compliant with Canadian Standards Association Z768-01
(R2012) and the Ministère du Développement durable, de l’Environnement et des
Parcs "Guide de caractérisation des terrains", as amended, and (iii) for each
Mortgaged Property located in the Province of Ontario, a Phase I ESA complaint
with O.Reg. 153/04, as amended, in each case prepared by an environmental
consultant reasonably acceptable to the Administrative Agent, in form, scope,
and substance reasonably satisfactory to the Administrative Agent, together with
a letter from the environmental consultant permitting the Agents and the Lenders
to rely on the environmental assessment as if addressed to and prepared for each
of them. (y) PATRIOT Act; CAML. The Administrative Agent shall have received, no
later than five (5) days prior to the Restatement Effective Date, all
documentation and other information requested by the Administrative Agent no
later than ten (10) days prior to the Restatement Effective Date that are
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and CAML. (z) Flood Determination. The Administrative Agent and Lenders shall
have received, in form and substance reasonably acceptable to the Administrative
Agent, (i) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property located in the
United States, (ii) for each Mortgaged Property located in the United States
that is located in a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance duly executed by the U.S.
Borrower, (iii) for each Mortgaged Property located in the United States that is
located in a special flood hazard area and for each Mortgaged Property located
in Canada that is located in a flood plain, (A) flood insurance, in an amount
reasonably satisfactory to the Administrative Agent, (1) maintained with a
financially sound and reputable insurer, (2) covering buildings and contents for
such Mortgaged Property and (3) otherwise complying with Section 6.1(s). (aa)
[Reserved]. (bb) Concurrent Transactions. (i) The acquisition by AcquireCo, a
Wholly Owned Subsidiary of the U.S. Borrower, of 100% of the Capital Stock of
Sprague Canadian Properties LLC, the entity that owns 100% of the Capital Stock
of Kildair (the “Kildair Acquisition”) shall have been, or shall be concurrently
with the effectiveness hereof, consummated pursuant to the Kildair Acquisition
Documentation and no provision thereof shall have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Arrangers or the Lenders without the prior written consent
of the Administrative Agent. (ii) The Indebtedness outstanding under the Kildair
Credit Agreement shall



--------------------------------------------------------------------------------



 
[srlpcreditamend42017175.jpg]
138 509265-1804-1540415860-Active.18599927.1821183188.22 have been, or shall be
concurrently with the effectiveness hereof, paid in full (and any letters of
credit outstanding thereunder shall have becomes Letters of Credit hereunder),
the Administrative Agent shall have received a payoff letter in respect thereof
and any Liens in respect thereof shall have been, or shall be concurrently with
the effectiveness hereof, terminated. (iii) The Existing Credit Agreement shall
be, concurrently with the effectiveness hereof, refinanced, amended and restated
pursuant to this Agreement and the U.S. Borrower shall have prepaid all Loans
outstanding under (and as defined in) the Existing Credit Agreement (and all
accrued and unpaid interest thereon) and all accrued and unpaid commitment fees
and letter of credit fees under the Existing Credit Agreement, accrued to (but
not including) the Restatement Effective Date. (cc) Additional Matters. All
corporate and other proceedings, and all documents, instruments and other legal
matters in connection with the transactions contemplated by this Agreement and
the other Loan Documents shall be reasonably satisfactory in form and substance
to the Administrative Agent, and the Administrative Agent shall have received
such other documents and legal opinions in respect of any aspect or consequence
of the transactions contemplated hereby or thereby as it shall reasonably
request. 6.2 Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan requested to be made by it on any date (including its initial
Loan, if any) and the agreement of the Issuing Lenders to issue or provide any
Letter of Credit (including the initial Letters of Credit, if any) is subject to
the satisfaction or waiver of the following conditions precedent: (a) Borrowing
Notice. The Administrative Agent shall have received a Borrowing Notice or
Letter of Credit Request pursuant to Section 2.5 or Section 3.3, as the case may
be. (b) Representations and Warranties. Each of the representations and
warranties made by the U.S. Borrower and the other Loan Parties in or pursuant
to the Loan Documents shall be true and correct in all material respects (except
that any representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified) on and as of such date as if such representation and warranty was
made on and as of such date, except to the extent any such representation and
warranty relates solely to a specified prior date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such specified date. (c) No Default. No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extensions of credit requested to be made on such date. (d)
Borrowing Base Report. The Co-Collateral Agents shall have timely received a
Borrowing Base Report for the most recent period for which such Borrowing Base
Report is required to be delivered in accordance with Section 6.1(c) or Section
7.2(c), as applicable. (e) Borrowing Availability. After giving effect to such
extension of credit requested to be made on such date, (i) the sum of the Total
Working Capital Facility Extensions of Credit and the Total Acquisition Facility
Working Capital Extensions of Credit shall not exceed the Aggregate Borrowing
Base Amount as of such date, (ii) the Total Acquisition Facility Acquisition
Extensions of Credit shall not



--------------------------------------------------------------------------------



 
[srlpcreditamend42017176.jpg]
139 509265-1804-1540415860-Active.18599927.1821183188.22 exceed the Eligible
Acquisition Asset Value, (iii) the Total Acquisition Facility Extensions of
Credit shall not exceed the aggregate Acquisition Facility Commitments, (iv) the
Total Dollar Working Capital Facility Extensions of Credit shall not exceed the
aggregate Dollar Working Capital Facility Commitments, (v) the Total
Multicurrency Working Capital Facility Extensions of Credit shall not exceed the
aggregate Multicurrency Working Capital Facility Commitments, (vi) such
extension of credit shall not result in any Applicable Sub-Limit (with each
Applicable Sub-Limit calculated including the Dollar Equivalent of any included
Extensions of Credit denominated in Canadian Dollars) being exceeded, (vii) with
respect to any such extension of credit under the Acquisition Facility, the Loan
Parties shall be in compliance with the covenants set forth in Section 8.1
calculated on a Pro Forma Basis, and (viii) the Administrative Agent shall have
received a certificate of a Responsible Person of the U.S. Borrower (such
certificate, the “Availability Certification”) certifying as to the satisfaction
of each of the specific conditions set forth in Sections 6.2(b) and (c) and
clauses (i)-(vii) of Section 6.2(e) as of such date. (f) Working Capital
Facility Extensions of Credit. If, at the time any Borrower requests any
extension of credit under any Working Capital Facility, the then outstanding
principal balance of the Total Working Capital Facility Extensions of Credit
(including the Dollar Equivalent of the face amount of all Working Capital
Facility Letters of Credit) is less than $37,559,200 (such requested extension
of credit, a “Working Capital Taxable Advance”), then, with respect to any
Mortgage covering real property located in the State of New York which has a
Secured Amount (as defined in each such Mortgage) allocated to the Total Working
Capital Facility Extensions of Credit which is more than the then outstanding
principal balance of the Total Working Capital Facility Extensions of Credit
(prior to giving effect to the Working Capital Taxable Advance and calculated
including the Dollar Equivalent of the face amount of all Working Capital
Facility Letters of Credit), the U.S. Borrower shall cause to be recorded in the
appropriate land records in which such Mortgage is recorded a supplemental
instrument in form and substance satisfactory to the Administrative Agent which
evidences that each such Mortgage secures such Working Capital Taxable Advance,
and the Borrowers shall pay all applicable mortgage recording tax on that
portion of the Working Capital Taxable Advance which equals the lesser of (i)
(A) the excess of the Secured Amount (as defined in each such Mortgage) of each
such Mortgage which is allocated to the Total Working Capital Extensions of
Credit over (B) the then outstanding principal balance of the Total Working
Capital Extensions of Credit (including the Dollar Equivalent of the face amount
of all Working Capital Facility Letters of Credit) allocated to such Mortgage
without giving effect to such Working Capital Taxable Advance and (ii) (A) the
excess of the outstanding principal balance of the Total Working Capital
Facility Extensions of Credit (including the Dollar Equivalent of the face
amount of all Working Capital Facility Letters of Credit) allocated to such
Mortgage after giving effect to the Working Capital Taxable Advance over (B) the
outstanding principal balance of the Total Working Capital Facility Extensions
of Credit (including the Dollar Equivalent of the face amount of all Working
Capital Facility Letters of Credit) allocated to such Mortgage prior to the
Working Capital Taxable Advance. Before such Working Capital Taxable Advance is
made, the U.S. Borrower shall furnish the Administrative Agent with a recorded,
stamped copy of such supplemental instrument(s) and evidence satisfactory to the
Administrative Agent that all applicable mortgage recording tax due in
connection with such Working



--------------------------------------------------------------------------------



 
[srlpcreditamend42017177.jpg]
140 509265-1804-1540415860-Active.18599927.1821183188.22 Capital Taxable Advance
(and the recording of such supplemental instrument(s) has been paid. (g)
Acquisition Facility Extensions of Credit. If, at the time any Borrower requests
any extension of credit under the Acquisition Facility, the then outstanding
principal balance of the Total Acquisition Facility Extensions of Credit
(including the face amount of all Acquisition Facility Letters of Credit) is
less than $18,440,800 (such requested extension of credit, an “Acquisition
Taxable Advance”), then, with respect to any Mortgage covering real property
located in the State of New York which has a Secured Amount (as defined in each
such Mortgage) allocated to the Acquisition Facility Extensions of Credit which
is more than the then outstanding principal balance of the Total Acquisition
Facility Extensions of Credit (prior to giving effect to the Acquisition Taxable
Advance and calculated including the face amount of all Acquisition Facility
Letters of Credit), the U.S. Borrower shall cause to be recorded in the
appropriate land records in which such Mortgage is recorded a supplemental
instrument in form and substance satisfactory to the Administrative Agent which
evidences that each such Mortgage secures such Acquisition Taxable Advance, and
the Borrowers shall pay all applicable mortgage recording tax on that portion of
the Acquisition Taxable Advance which equals the lesser of (i) (A) the excess of
the Secured Amount (as defined in each such Mortgage) of each such Mortgage
which is allocated to the Total Acquisition Facility Extensions of Credit over
(B) the then outstanding principal balance of the Total Acquisition Facility
Extensions of Credit (including the face amount of all Acquisition Facility
Letters of Credit) allocated to such Mortgage without giving effect to such
Acquisition Taxable Advance and (ii) (A) the excess of the outstanding principal
balance of the Total Acquisition Facility Extensions of Credit (including the
face amount of all Acquisition Facility Letters of Credit) allocated to such
Mortgage after giving effect to the Acquisition Taxable Advance over (B) the
outstanding principal balance of the Total Acquisition Facility Extensions of
Credit (including the face amount of all Acquisition Facility Letters of Credit)
allocated to such Mortgage prior to the Acquisition Taxable Advance. Before such
Acquisition Taxable Advance is made, the U.S. Borrower shall furnish the
Administrative Agent with a recorded, stamped copy of such supplemental
instrument(s) and evidence satisfactory to the Administrative Agent that all
applicable mortgage recording tax due in connection with such Acquisition
Taxable Advance (and the recording of such supplemental instrument(s) has been
paid. SECTION 7 AFFIRMATIVE COVENANTS Each of the Borrowers hereby jointly and
severally agrees that, commencing on the Restatement Effective Date and
continuing so long as any of the Commitments remain in effect or any amount is
owing to any Lender or the Agents hereunder or under any other Loan Document
(except contingent indemnification and expense reimbursement obligations for
which no claim has been made), each Loan Party shall: 7.1 Financial Statements.
Furnish to the Administrative Agent (for distribution to each Lender): (a) as
soon as available, but in any event within one hundred twenty (120) days after
the end of each Fiscal Year of the MLP commencing with the Fiscal Year ending on
December 31, 2014, a copy of (i) the audited consolidated balance sheet of the
MLP and its consolidated Subsidiaries as at the end of such year, (ii) the
audited consolidated balance sheet of Kildair and its consolidated Subsidiaries
as at the end of such year, in each case with the related consolidated
statements of income and retained earnings and cash flows for such year,
prepared in accordance with GAAP and setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing, and (iii) the unaudited
consolidated balance sheet of Sprague Resources Canada and its consolidated
Subsidiaries that are Credit



--------------------------------------------------------------------------------



 
[srlpcreditamend42017178.jpg]
141 509265-1804-1540415860-Active.18599927.1821183188.22 Parties as at the end
of such year, in each case with the related consolidated statements of income
and retained earnings and cash flows for such year, prepared in accordance with
GAAP; (b) as soon as available, but in any event not later than 45 days after
the end of each fiscal quarter of the MLP (except for the fourth fiscal quarter
of each Fiscal Year of the MLP), the unaudited consolidated balance sheet of the
MLP and its consolidated Subsidiaries as at the end of such fiscal quarter and
the related unaudited consolidated statements of income and retained earnings
and cash flows for such quarter and the portion of the Fiscal Year through the
end of such quarter, prepared in accordance with GAAP and setting forth, in each
case in comparative form the figures for the previous year, certified by a
Responsible Person of the U.S. Borrower as being fairly presented in all
material respects (subject to normal year end audit adjustments and the absence
of footnotes); (c) as soon as available, but in any event not later than 30 days
after the end of each calendar month, the unaudited consolidated and
consolidating balance sheet of the MLP and its consolidated Subsidiaries as at
the end of such calendar month and the related unaudited consolidated and
consolidating statements of income and the unaudited consolidated retained
earnings and cash flows for such month and the portion of the Fiscal Year
through the end of such month, prepared in accordance with GAAP adjusted on an
Economic Basis plus or minus any Allowed Reserve, as applicable, and setting
forth, beginning with the first calendar month ending after the Restatement
Effective Date, in each case in comparative form the figures for the previous
year, certified by a Responsible Person of the U.S. Borrower, as being fairly
presented in all material respects (subject to normal year-end audit adjustments
and the absence of footnotes); (d) as soon as available, but in any event not
later than 60 days after the commencement of each Fiscal Year of the U.S.
Borrower, the Annual Budget for such Fiscal Year; (e) as soon as available, but
in any event not later than 30 days after the end of each calendar month, (i)
the Operating Forecast for the next succeeding calendar month and (ii) a
comparison of actual performance (as to income) of the MLP and its consolidated
Subsidiaries against the Operating Forecast for such calendar month; (f)
concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a Reconciliation Summary for the annual financial statements
delivered pursuant to Section 7.1(a); and (g) concurrently with the delivery of
the financial statements referred to in Section 7.1(c), a Reconciliation Summary
for the monthly financial statements delivered pursuant to Section 7.1(c). All
such financial statements (other than the Annual Budgets and the Operating
Forecasts) shall present fairly in all material respects the financial condition
of the Persons covered by such financial statements as at such date and shall be
prepared in reasonable detail and, except as noted herein, in accordance with
GAAP or GAAP adjusted on an Economic Basis plus or minus any Allowed Reserve, as
applicable, applied consistently throughout the periods reflected therein and
with prior periods (except as approved by such accountants or officer, as the
case may be, and disclosed therein and, with regard to the non- annual financial
statements, subject to normal year-end adjustments and the absence of
footnotes). The Annual Budgets and the Operating Forecasts shall have been
prepared in good faith under the direction of a Responsible Person of the
General Partner and based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Information required to be delivered pursuant to
this Section 7.1 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other



--------------------------------------------------------------------------------



 
[srlpcreditamend42017179.jpg]
142 509265-1804-1540415860-Active.18599927.1821183188.22 reports or proxy
statements containing such information, shall have been posted and shall remain
available on a website maintained by the SEC (such reports or proxy statements,
the “SEC Filings”), provided that the U.S. Borrower shall have notified (which
may be made by facsimile or electronic mail) the Administrative Agent of the
posting of any such information pursuant to Section 7.7(l). In addition, and
notwithstanding any other provision of this Section 7.1, to the extent any SEC
Filing shall have been certified by a Responsible Officer of the MLP, no further
certification by the U.S. Borrower shall be required under this Section 7.1 with
respect to the information contained in such SEC Filing; provided, that the MLP
hereby allows the Administrative Agent and the Lenders to rely upon such
certification as if such certification had been made to the Administrative Agent
and the Lenders. 7.2 Certificates; Other Information. Furnish to the
Administrative Agent (for distribution to the Lenders, including, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders): (a) concurrently with the delivery of
the financial statements referred to in Section 7.1(a), a certificate of the
independent certified public accountants reporting on such financial statements,
if such accountants are willing to provide such certificate (provided that if
such independent certified public accountants are unwilling to provide such
certificate and such certificate is customarily given by independent certified
public accountants of nationally recognized standing in the market, the Loan
Parties shall engage another certified public accountant willing to provide such
certificate), stating in substance that in making the examination necessary
therefor no knowledge was obtained of any Default or Event of Default arising
out of the financial covenants in Section 8.1, except as specified in such
certificate; (b) concurrently with the delivery of the financial statements
referred to in Section 7.1(c), a certificate of a Responsible Person of the U.S.
Borrower substantially in the form of Exhibit O (such a certificate, a
“Compliance Certificate”) (A) stating that such Responsible Person has obtained
no knowledge of any Default or Event of Default, in each case except as
specified in such certificate, (B) stating the Loan Parties are in material
compliance with the Risk Management Policy and (C) showing in detail the
calculations supporting such Person’s certification of the Loan Parties’
compliance with the requirements of Sections 8.1(a) and 8.7 and, if such period
ends on a date which is also the end date of a fiscal quarter, the requirements
of Sections 8.1(b), (c) and (d); (c) (w) within seven (7) Business Days after
the last day of each calendar month, a Borrowing Base Report for the Loan
Parties dated the last day of such calendar month, (x) within seven (7) Business
Days after each Semi-Monthly Reporting Date at any time that (i) either (A) the
Borrowing Base Availability or (B) the Acquisition Facility Working Capital
Sub-Limit, plus, the aggregate Working Capital Facility Commitments, minus, the
Total Working Capital Facility Extensions of Credit, minus, the Total
Acquisition Facility Working Capital Extensions of Credit is less than or equal
to $50,000,000, (ii) both (A) the sum of the Total Working Capital Facility
Extensions of Credit and the Total Acquisition Facility Working Capital
Extensions of Credit exceeds $1,095,000,000 (or if a Dollar Working Capital
Facility Increase or Multicurrency Working Capital Facility Increase has been
effected, the aggregate Working Capital Facility Commitments less $25,000,000)
and (B) the Borrowing Base Availability is less than or equal to $75,000,000 or
(iii) an Event of Default shall have occurred and be continuing, a Borrowing
Base Report dated as of the applicable Semi-Monthly Reporting Date, (y) within
seven (7) Business Days following any request by the Co-Collateral Agents, a
Borrowing Base Report for the Loan Parties dated the date of such request and
(z) at any time and from time to time, as the U.S. Borrower may determine in its
sole, absolute discretion, a Borrowing Base Report for the Loan Parties dated as
of a date within the seven (7) Business Days preceding delivery thereof to the
Co-Collateral Agents; (d) as soon as available, but in any event not later than
seven (7) Business Days after each Semi-Monthly Reporting Date, a
Marked-to-Market Report and Position Report, as of the applicable



--------------------------------------------------------------------------------



 
[srlpcreditamend42017180.jpg]
143 509265-1804-1540415860-Active.18599927.1821183188.22 Semi-Monthly Reporting
Date, in form reasonably acceptable to the Co-Collateral Agents, certified by
the U.S. Borrower; (e) if any such report described in clauses (b), (c) or (d)
above is not reasonably satisfactory in form and substance to the Administrative
Agent or the Co-Collateral Agents, as applicable, the U.S. Borrower shall
promptly deliver such information supplementing such report as the
Administrative Agent or the Co-Collateral Agents, as applicable, may reasonably
request; (f) concurrently with the delivery of the financial statements referred
to in Section 7.1, a written briefing on any material overdue Account
Receivables or any other material impairment in the value of the assets of the
Loan Parties; (g) upon request by the Administrative Agent, copies of any
Employee Benefit Plan, Plan, Canadian Benefit Plan, or Canadian Pension Plan and
related documents, reports and correspondence; (h) [reserved]; (i) promptly, and
at least one (1) Business Day after the initial execution and delivery thereof
by the parties thereto, (i) notice of the entrance into any document or
agreement governing any Indebtedness incurred by any Loan Party pursuant to
Section 8.2(h) having a principal amount equal to or in excess of $10,000,000 or
that is a note (other than a promissory note evidencing commercial
Indebtedness), debenture, bond or other like obligation, together with a
certificate of a Responsible Person of the U.S. Borrower stating that such
Indebtedness complies with the terms of Section 8.2(h), and (ii) true, correct
and complete copies of any material documents and agreements governing any
Indebtedness incurred by any Loan Party pursuant to Section 8.2(h) having a
principal amount in excess of $50,000,000 or that is a note (other than a
promissory note evidencing commercial Indebtedness), debenture, bond or other
like obligation; and (j) promptly, such additional financial and other
information regarding the Credit Parties as any Lender may from time to time
reasonably request. 7.3 Payment of Obligations. Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on its books. 7.4 Conduct of Business and Maintenance of Existence. (i)
Continue to engage in business of the same general type as now conducted by it
or as described in Section 8.13 and preserve, renew and keep in full force and
effect its existence and take all reasonable action to maintain all material
rights, privileges and franchises necessary or desirable in the normal conduct
of its business except as otherwise permitted pursuant to Section 8.4 or where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (ii) comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect and (iii)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrowers, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. 7.5 Maintenance of Property; Insurance. (i) Keep
substantially all its property useful and necessary in its business in good
working order and condition in all material respects (excepting ordinary wear
and tear and the effect of events or circumstances as to which such property is
covered by insurance or as to which funds have been reserved); (ii) maintain
with financially sound and reputable



--------------------------------------------------------------------------------



 
[srlpcreditamend42017181.jpg]
144 509265-1804-1540415860-Active.18599927.1821183188.22 insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business, which insurance shall
name the Administrative Agent for the ratable benefit of the Secured Parties as
lender loss payee, in the case of property insurance, as an additional insured,
in the case of liability insurance, and as an additional insured and recipient
of a mortgagee endorsement, in the case of environmental liability insurance, as
its interests may appear; (iii) furnish to the Administrative Agent (for
distribution to the Lenders through posting on Intralinks or other web site in
use to distribute information to the Lenders), upon request, full information as
to the insurance carried, evidence of the underlying policy, the related cover
note and all addenda thereto; and (iv) promptly pay all insurance premiums. 7.6
Inspection of Property; Books and Records; Discussions. At the sole expense of
the Loan Parties: (i) keep books of records and accounts in conformity with GAAP
that present fairly the financial condition of the MLP and its consolidated
Subsidiaries covered thereby and (ii) within three (3) Business Days of the date
agreed or requested therefor, permit representatives of the Agents to (x) visit
and inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice during normal business hours once
during each twelve (12) month period following the Restatement Effective Date
(or more often at the Co-Collateral Agents’ discretion exercised in good faith);
provided that, during the continuance of an Event of Default, such visits and
inspections may occur at any time, and (y) discuss the business, operations,
properties and financial and other condition of the Credit Parties with officers
and employees of the Credit Parties and with their independent certified public
accountants to the extent consistent with the national policies of such
independent certified public accountants, upon reasonable notice during normal
business hours. Information obtained by the Agents pursuant to this Section 7.6
shall be shared with a Lender upon the request of such Lender. 7.7 Notices.
Promptly give notice to the Administrative Agent (for distribution to the
Lenders, including, if requested by a Lender, through posting on Intralinks or
other web site in use to distribute information to the Lenders) of: (a) the
occurrence of any Default or Event of Default; (b) any (i) default or event of
default under any Contractual Obligation of any Loan Party or (ii) litigation,
investigation or proceeding which may exist at any time between any Loan Party
and any Governmental Authority, which in either case could reasonably be
expected to have a Material Adverse Effect; (c) (i) any litigation or
administrative or arbitration proceeding to which any Loan Party is a party in
which the amount involved is $5,000,000 or more and not covered by insurance,
segregated cash reserves or bonds, or in which injunctive or similar relief is
sought or (ii) any Lien on any of the Collateral (other than Liens created
hereby or Liens permitted on Collateral pursuant to Section 8.3); (d) the
following events: (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, a determination that a plan is in “at risk” status within
the meaning of Section 430 of the Code, a failure to make any required
contribution to a Plan when such contributions have become due, the creation of
any Lien in favor of the PBGC or a Plan, a determination that a Multiemployer
Plan is in endangered, seriously endangered or critical status, in each case
within the meaning of Section 432 of the Code, or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan in which any Borrower or
any other Loan Party is reasonably expected to have a liability in excess of
$5,000,000 or (ii) the institution of proceedings or the taking of any other
action by the PBGC to terminate any Single Employer Plan;



--------------------------------------------------------------------------------



 
[srlpcreditamend42017182.jpg]
145 509265-1804-1540415860-Active.18599927.1821183188.22 (e) the Borrowing Base
Availability becoming less than or equal to $50,000,000; (f) the Acquisition
Facility Working Capital Sub-Limit, plus, the aggregate Working Capital Facility
Commitments, minus, the Total Working Capital Facility Extensions of Credit,
minus, the Total Acquisition Facility Working Capital Extensions of Credit
becoming less than or equal to $50,000,000; (g) the sum of the Total Working
Capital Facility Extensions of Credit and the Total Acquisition Facility Working
Capital Extensions of Credit exceeding the Aggregate Borrowing Base Amount; (h)
the Total Acquisition Facility Acquisition Extensions of Credit exceeding the
Eligible Acquisition Asset Value; (i) both (1) the sum of the Total Working
Capital Facility Extensions of Credit and the Total Acquisition Facility Working
Capital Extensions of Credit exceeding $1,095,000,000 (or if a Dollar Working
Capital Facility Increase or Multicurrency Working Capital Facility Increase has
been effected, the aggregate Working Capital Facility Commitments less
$25,000,000) and (2) the Borrowing Base Availability becoming less than or equal
to $75,000,000; (j) the occurrence of any event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral; (k) a Material Adverse Effect; and (l) any filing made by any
Borrower or any other Loan Party with the SEC of any annual, regular, periodic
or special report or registration statement which any Borrower or any other Loan
Party files with the SEC under Section 13 or 15(d) of the Securities Exchange
Act of 1934. Each notice pursuant to this Section 7.7 shall be accompanied by a
statement of a Responsible Person setting forth details of the occurrence
referred to therein and stating what action the Loan Parties propose to take
with respect thereto. 7.8 Environmental Laws. (a)(i) With respect to properties
and assets located in Canada, obtain and maintain and comply with all
Environmental Permits required by applicable Environmental Laws in all material
respects, (ii) direct or obtain agreement, to the extent that any lease existing
as of the Restatement Effective Date allows and in all cases pursuant to terms
that shall be contained in all leases renewed or entered into after the
Restatement Effective Date, compliance by all tenants and subtenants, if any,
with, any and all applicable Environmental Laws, and direct all tenants and
subtenants to obtain and comply with and maintain, any and all Environmental
Permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect and (iii) without limiting the foregoing, comply in all material respects
with all material permits, registrations, licenses or similar authorizations or
notifications required to construct and operate bulk storage tanks and other
bulk storage facilities at the Properties. (b) Conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal,
compliance and other actions, required under Environmental Laws, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect, and promptly comply with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
the same are being contested in good faith by appropriate proceedings and the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017183.jpg]
146 509265-1804-1540415860-Active.18599927.1821183188.22 pendency of such
proceedings could not be reasonably expected to have a Material Adverse Effect.
7.9 Periodic Audit of Borrowing Base Assets. Permit the Co-Collateral Agents or
any other designee of the Co-Collateral Agents to perform, or to have an
independent inspector mutually reasonably acceptable to the U.S. Borrower and
the Required Lenders perform, a periodic due diligence inspection, test and
review of all of the assets of the Loan Parties that comprise each asset
category set forth in the definitions of “U.S. Borrowing Base” and “Kildair
Borrowing Base” and the Borrowers’ internal controls, credit and risk practices
and trading book on a mutually convenient Business Day once during each twelve
(12) month period following the Restatement Effective Date (or more often at the
Co- Collateral Agents’ discretion exercised in good faith), the results of which
shall be reasonably satisfactory to the Co-Collateral Agents in all material
respects and provided by the Co-Collateral Agents to each Lender; provided,
however, the Co-Collateral Agents or any other designee of the Co-Collateral
Agents shall be entitled to perform additional due diligence inspections, tests
and reviews of such inventory and accounts receivable on Business Days at any
time and/or frequency that the Co-Collateral Agents or the Required Lenders deem
necessary at any time during the occurrence and continuance of an Event of
Default; provided, further, that the expense of all such due diligence
inspections, tests and reviews shall be borne exclusively by the Borrowers. 7.10
Risk Management Policy. (a) Keep the Risk Management Policy in full force and
effect and conduct its business in compliance with the Risk Management Policy.
(b) The U.S. Borrower shall provide at least ten (10) Business Days’ prior
written notice to the Administrative Agent (for distribution to the Lenders
through posting on Intralinks) of any proposed amendment, modification,
supplement or other change to such Risk Management Policy, which proposed
amendment, modification, supplement or other change must be approved by the
Administrative Agent (which may require the approval of the Supermajority
Lenders at its reasonable discretion; provided, that (i) subject to the
following clause (ii), failure of a Lender to respond to any request by the
Administrative Agent for approval within ten (10) Business Days after receipt of
such request shall be deemed an approval of such proposed amendment,
modification, supplement or other change and (ii) the Administrative Agent may,
in its sole discretion, extend such ten (10) Business Day period if the
Administrative Agent determines that any such proposed amendment, modification,
supplement or other change requires additional review by any Lender) if it
relates to modifications to stop loss position limits, or contract or commodity
traded limits (including outright position limits). The U.S. Borrower shall
provide to the Administrative Agent (for distribution to the Lenders, including,
if requested by a Lender, through posting on Intralinks or other web site in use
to distribute information to the Lenders), within ten (10) days of the
effectiveness of any such amendment, modification, supplement or other change,
such revised Risk Management Policy in its entirety. 7.11 Collections of
Accounts Receivable. (a) Pursuant to and in accordance with Section 3(c) of the
U.S. Security Agreement or Section 3(c) of the Canadian Security Agreement, as
applicable, (i) instruct each Account Debtor of an Account Receivable to make
all payments to the applicable Loan Party in respect of such Account Receivable
to a Controlled Account and (ii) with respect to any items sent directly to a
Loan Party by an Account Debtor, hold such items in trust for the Secured
Parties and promptly deposit such items into a Controlled Account and (b)
otherwise comply with Section 3 of the U.S. Security Agreement, Section 3 of the
Canadian Security Agreement or Section 5 of the Dutch Receivables Pledge
Agreement, as applicable. 7.12 Taxes. Each Loan Party and each of its
Subsidiaries shall timely file or cause to be filed all material Tax returns
required to be filed by it and shall timely pay all material Taxes due and
payable by it or imposed with respect to any of its property and all other
material fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any Taxes, fees or other



--------------------------------------------------------------------------------



 
[srlpcreditamend42017184.jpg]
147 509265-1804-1540415860-Active.18599927.1821183188.22 charges, the amount or
validity of which is being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of such Loan Party). Each Loan Party and each of its Subsidiaries
shall withhold all employee withholdings required to be withheld and shall make
all employer contributions required to be made by it pursuant to applicable law
on account of the Canada and Quebec pension plans, employment insurance and
employee income taxes. 7.13 Additional Collateral; Further Actions. (a) In the
event that any such Loan Party acquires or forms any additional Subsidiary
(other than an Exempt CFC or any Subsidiary thereof or an Immaterial Subsidiary)
(it being understood that the acquisition of any additional Subsidiary shall
include, for purposes of this clause (a), any existing Subsidiary that ceases to
be an Exempt CFC (and any Subsidiary thereof that is not an Exempt CFC or a
Subsidiary of an Exempt CFC) and any existing Subsidiary that ceases to be an
Immaterial Subsidiary), shall: (i) cause such additional Subsidiary to become a
party to the applicable Security Documents and Guarantee; (ii) if such
additional Subsidiary holds any Capital Stock of any Subsidiary, cause such
additional Subsidiary to execute such pledge agreements or addenda to the
applicable Pledge Agreement, each in form and substance satisfactory to the
Administrative Agent, and take such other action as shall be necessary or
advisable (including the filing of financing statements on Form UCC-1, PPSA
financing statements and financing change statements and the delivery of pledge
agreements) in order to perfect the pledge of all of the Capital Stock of such
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties; provided that in the case of a pledge of Capital Stock of any
Subsidiary that is an Exempt CFC, no more than 65% of the voting Capital Stock
of such Subsidiary shall be pledged; (iii) cause such additional Subsidiary to
deliver to the Administrative Agent and the Lenders all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations; including the USA
PATRIOT Act and CAML; (iv) if effective to perfect a Lien on such accounts in
the applicable jurisdiction in respect of such accounts in any jurisdiction in
the United States or Canada or otherwise requested by the Administrative Agent
in its sole discretion, cause an Account Control Agreement for each Deposit
Account (other than any Excluded Account), Securities Account and Commodity
Account of such additional Subsidiary to be executed and delivered by such
Subsidiary and the bank, broker or other Person maintaining such Deposit
Account, Securities Account or Commodity Account to the extent required by the
U.S. Security Agreement, the Canadian Security Documents or the Dutch
Receivables Pledge Agreement, as applicable; (v) atno later than sixty (60) days
(or such longer time as may be agreed by the Administrative Agent) following the
request of the Administrative Agent, solely with respect to any real property
having a value equal to or in excess of $500,000, (A) cause any such additional
Subsidiary that owns a fee simple or material leasehold estate in real property
located in the United States or Canada to (i) prepare, execute and deliver a
mortgage, deed of trust or deed of hypothec, as applicable, (if and to the
extent



--------------------------------------------------------------------------------



 
[srlpcreditamend42017185.jpg]
148 509265-1804-1540415860-Active.18599927.1821183188.22 permissible under the
terms of the lease) in substantially the same form as the Mortgage and Security
Agreement together with any Form UCC-1 financing statements and PPSA financing
statements required by the Administrative Agent and (ii) for any real property
located in the United States, deliver a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination and with respect to each
such real property that is located in a flood zone, flood acknowledgements
executed by the U.S. Borrower and, with respect to any such real property and
any Mortgaged Property located in Canada in a flood plain, flood insurance and
evidence of the payment of premiums then due and payable for such flood
insurance, in each case in form and substance reasonably satisfactory to the
Administrative Agent and subject to the requirements set forth in Section
6.1(z), (B) cause any such Subsidiary that owns a fee simple or material
leasehold estate in such real property located outside of the United States or
Canada to prepare, execute and deliver all mortgage or security documentation
determined by the Administrative Agent to be sufficient to create and/or perfect
a Lien in favor of the Administrative Agent on such real property, and to take
such other actions as the Administrative Agent shall request in order to create
and/or perfect a Lien in favor of the Administrative Agent on such real property
of such Subsidiary and (C) cause such Subsidiary to deliver a mortgage title
insurance policy (only for such real property located in the United States or
Canada), survey (only for such real property located in the United States or
Canada) and appraisal of the real property, in each case in form and substance
reasonably satisfactory to the Administrative Agent subject to the matters and
in the form required by Sections 6.1(t) and (u); and (vi) take any other action
as shall be necessary or advisable (including the filing of financing statements
on Form UCC-1 and PPSA financing statements and any other filing necessary to
maintain the perfection of the security interest in the applicable jurisdiction)
to cause such Lien described in this Section 7.13(a) to be a Perfected First
Lien on all right, title and interest of such Collateral. (b) The Administrative
Agent shall be entitled to receive legal opinions of one or more counsel to the
Borrowers and such additional Subsidiary addressing such matters as the
Administrative Agent may reasonably request and as is customary opinion
practice, including the enforceability of each Security Document to which such
additional Subsidiary becomes a party and the pledge of the Capital Stock of
such Subsidiary, and the creation, validity and perfection of the Liens so
granted by such Subsidiary and the U.S. Borrower and/or other Loan Parties to
the Administrative Agent for the benefit of the Lenders. (c) (i) With respect to
any fee simple or material leasehold estate in real property having a value
equal to or in excess of $500,000 of any of the Loan Parties located in the
United States or Canada which were not Mortgaged Properties on the Restatement
Effective Date, including pipelines, identified by the Administrative Agent or
with respect to any such property acquired by any Loan Party after the
Restatement Effective Date, the applicable Loan Party shall, uponno later than
sixty (60) days (or such longer time as may be agreed by the Administrative
Agent) following the request of the Administrative Agent, prepare, execute and
deliver a mortgage, deed of trust or deed of hypothec, as applicable (if and to
the extent permissible under the terms of the lease), in substantially the same
form as the Mortgage and Security Agreement (or Quebec Security Documents in the
case of real property located in the Province of Quebec) together with any Form
UCC-1 financing statements and PPSA financing statements required by the
Administrative Agent, and with respect to any fee simple or leasehold estate in
real property of any of the Loan Parties (other than an Exempt CFC or any
Subsidiary thereof) located outside the United States and Canada, the applicable
Loan Party shall prepare, execute and deliver all mortgage or security
documentation determined by the Administrative Agent to be sufficient to create
and/or perfect a Lien in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017186.jpg]
149 509265-1804-1540415860-Active.18599927.1821183188.22 favor of the
Administrative Agent on such real property, and take such other actions as the
Administrative Agent shall request in order to create and/or perfect a Lien in
favor of the Administrative Agent on any Mortgaged Property of such Loan Party;
and (ii) with respect to any Mortgaged Property having a value equal to or in
excess of $500,000 of any Loan Party (whether or not mortgaged on the
Restatement Effective Date or thereafter), the applicable Loan Party shall,
uponno later than sixty (60) days (or such longer time as may be agreed by the
Administrative Agent) following the request of the Administrative Agent, cause
such Loan Party to deliver a mortgagee’s title insurance policy (only for a
Mortgaged Property located in the United States or Canada), survey (only for a
Mortgaged Property located in the United States or Canada) and appraisal of such
Mortgaged Property, in each case in form and substance reasonably satisfactory
to the Administrative Agent subject to the matters and in the form required by
Sections 6.1(t) and (u) hereof, (iii) uponno later than sixty (60) days (or such
longer time as may be agreed by the Administrative Agent) following the request
of the Administrative Agent, the U.S. Borrower shall deliver legal opinions of
one or more counsel to the applicable Loan Party with respect to each Mortgage
and Security Agreement and each non-United States or non-Canadian mortgage and
collateral document (in each case, covering real property having a value equal
to or in excess of $500,000), addressing such matters as the Administrative
Agent may reasonably request and is customary opinion practice, including the
enforceability of such Security Documents, and the creation, validity and
perfection of the Liens so granted by the applicable Loan Party and (iv) with
respect to any Mortgaged Property located in the United States and having a
value equal to or in excess of $500,000 of any Loan Party (whether or not
mortgaged on the Restatement Effective Date or thereafter), the applicable Loan
Party shall deliver, uponas promptly as practicable (or such longer time as may
be agreed by the Administrative Agent) following the request of the
Administrative Agent, a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and if such Mortgaged Property is located in
a flood zone, flood acknowledgements executed by the U.S. Borrower, and with
respect to any such property and any Mortgaged Property located in Canada, flood
insurance and evidence of the payment of premiums then due and payable for such
flood insurance, in each case in form and substance reasonably satisfactory to
the Administrative Agent and subject to the requirements set forth in Section
6.1(z). (d) UponNo later than sixty (60) days (or such longer time as may be
agreed by the Administrative Agent) following the request of the Administrative
Agent (which request shall not be made unless the Administrative Agent has a
reasonable basis to make such request with respect to one or more Mortgaged
Properties), the Loan Parties shall promptly order and, upon completion, provide
the Administrative Agent with an Environmental Report as described under Section
6.1(x). The Administrative Agent may, upon the receipt of a Phase I ESA and
after consultation with the U.S. Borrower regarding the results of such Phase I
ESA and the recommendations therein, require the delivery of further
environmental assessments or reports to the extent such further assessments or
reports are recommended in the Phase I ESA or the Administrative Agent has a
reasonable basis to require such further assessments or reports. 7.14 Use of
Proceeds. Use the entire amount of the proceeds of the Loans and the Letters of
Credit as set forth in Section 5.21. 7.15 Cash Management. Maintain all of the
Pledged Accounts of the Loan Parties at a Cash Management Bank. 7.16 New
Business Valuations of Approved Acquisition Assets. If at any time any Approved
Acquisition Asset has been destroyed or damaged in any material respect or any
other event or condition has occurred that results in a material adverse change
in the value of any Approved Acquisition Asset, (a) the U.S. Borrower shall
promptly notify the Administrative Agent thereof, and permit the Administrative
Agent, in its sole discretion, and at sole expense of the Borrowers and the
other Loan



--------------------------------------------------------------------------------



 
[srlpcreditamend42017187.jpg]
150 509265-1804-1540415860-Active.18599927.1821183188.22 Parties, to obtain a
new Business Valuation of such Approved Acquisition Asset and (b) without
derogating from the U.S. Borrower’s obligations to provide notification pursuant
to clause (a) above, if the Administrative Agent otherwise becomes aware of any
such destruction, damage, event or condition without notification from the U.S.
Borrower, the Administrative Agent shall be permitted, in its sole discretion,
upon notice to and at the sole expense of the Borrowers and the other Loan
Parties, to obtain a new Business Valuation of such Approved Acquisition Asset,
provided that in the case of clause (a) or (b), a new Business Valuation shall
not be required if the U.S. Borrower has agreed to remove the affected Approved
Acquisition Asset from the calculation of the Eligible Acquisition Asset Value.
7.17 Post-Closing Matters. (a) Within 60 days after the Restatement Effective
Date (or such longer time as may be agreed by the Administrative Agent), deliver
duly executed Account Control Agreements (and, if applicable, amendments to any
Account Control Agreements executed under the Existing Credit Agreement that are
necessary in order for such Account Control Agreements to be in full force and
effect after giving effect to the Restatement Effective Date) with respect to
each Pledged Account in existence on the Restatement Effective Date. (b) With
respect to each Existing Mortgaged Property, deliver to the Administrative Agent
within 60 days after the Restatement Effective Date (or such longer time as may
be agreed by the Administrative Agent), the following in form and substance
reasonably satisfactory to the Administrative Agent: (i) an amendment to the
Mortgage and Security Agreement encumbering such Mortgaged Property, duly
executed and acknowledged by the applicable Loan Party (each, a “Mortgage
Amendment”); (ii) a date-down endorsement to the title insurance policy covering
the Mortgage and Security Agreement encumbering such Mortgaged Property (or if a
date-down is not available for a particular jurisdiction, a new title insurance
policy in the same insured amount as originally issued or marked up
unconditional title commitment, pro forma policy or binder for such insurance),
in the same insured amount as originally issued, if applicable, and in form and
substance not materially less favorable to the Administrative Agent or the
Lenders as such title policies or marked up unconditional title commitments, pro
forma policies or binders delivered on or prior to the Restatement Effective
Date in connection with delivery of the existing Mortgage and Security
Agreements; (iii) evidence of payment of all applicable filing, documentary,
stamp, intangible, mortgage and recording taxes, recording and filing fees, and
title insurance premiums and fees in connection with the matters set forth in
clauses (i), and (ii) and (iii) above; and (iv) customary legal opinions with
respect to each Mortgage Amendment, addressed to the Administrative Agent and
the other Secured Parties, as to such matters the Administrative Agent may
reasonably request. (c) With respect to each Mortgaged Property (other than
Existing Mortgaged Properties and other than properties located in Canada),
deliver to the Administrative Agent within 60 days (or 120 days with respect to
any Mortgaged Property that is a leasehold estate) after the Restatement
Effective Date (or such longer time as may be agreed by the Administrative
Agent), the following in form and substance



--------------------------------------------------------------------------------



 
[srlpcreditamend42017188.jpg]
151 509265-1804-1540415860-Active.18599927.1821183188.22 reasonably satisfactory
to the Administrative Agent; provided that with respect to any such Mortgaged
Property that is a leasehold estate, the Loan Parties shall be required to
comply with the following only if the relevant lease permits the mortgaging of
such leasehold or the landlord thereof has otherwise consented to the mortgaging
of such leasehold (and the applicable Borrower shall use reasonable efforts to
obtain such consent and a recorded memorandum of such lease): (i) real property
appraisals from an appraiser reasonably acceptable to the Administrative Agent;
(ii) current or existing ALTA/ACSM surveys reasonably acceptable to the
Administrative Agent and which are sufficient for the title insurance company to
remove the survey exception for each Mortgage Policy and to issue such
survey-dependent endorsements as are requested by the Administrative Agent.
(iii) a Mortgage and Security Agreement, executed and delivered by a duly
authorized officer of the applicable Loan Party securing the total amount of the
Obligations, provided, however, that with respect to any Mortgaged Property
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the amount secured thereby may be limited to an amount not less than 100%
of the appraised value of the land and improvements constituting such Mortgaged
Property which is subject to the Mortgage and Security Agreement (iv) with
respect to each Mortgage and Security Agreement intended to cover such Mortgaged
Property, a policy or policies of title insurance insuring the Lien of the
Mortgage and Security Agreement on such Mortgaged Property, in an amount equal
to, for any fee mortgage policy, the aggregate of the land value and insurable
building and improvements value of such Mortgaged Property (or such lesser
amount as may be acceptable to Administrative Agent), and for any leasehold
mortgage policy, an agreed upon value of the leasehold estate reasonably
acceptable to the Administrative Agent, issued by a nationally recognized title
insurance company insuring the Lien of such Mortgage and Security Agreement as a
valid first Lien on the Mortgaged Property described therein, free of all other
Liens that are not expressly permitted under this Agreement, containing no
general survey exception or mechanics lien exception and issued together with
such endorsements and affirmative coverage as the Administrative Agent may
reasonably request; (v) an American Society for Testing & Materials E1527-05
compliant Phase I Environmental Site Assessment (“ESA”), inclusive of 40 CFR 312
representations for each Mortgaged Property, prepared by an environmental
consultant reasonably acceptable to the Administrative Agent in form, scope and
substance reasonably satisfactory to the Administrative Agent, together with a
letter from the environmental consultant permitting the Agents and the Lenders
to rely on the ESA as if addressed to and prepared for each of them; and (vi)
customary legal opinions with respect to each such Mortgaged Property,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017189.jpg]
152 509265-1804-1540415860-Active.18599927.1821183188.22 addressed to the
Administrative Agent and the other Secured Parties, as to such matters the
Administrative Agent may reasonably request. 7.18 Additional Post-Closing
Transactions. No later than (i) one Business Day after the Restatement Effective
Date, effectuate the ULC Conversion, (ii) three Business Days after the
Restatement Effective Date, file the Kildair Election with the IRS, (iii) four
Business Days after the Restatement Effective Date, file the Kildair Subsidiary
Election with the IRS and (iv) January 2, 2015, effect the Amalgamation. 7.19
Canadian Pension Plans and Benefit Plans. (a) For each existing, or hereafter
adopted, Canadian Pension Plan and Canadian Benefit Plan, in a timely fashion
comply with and perform in all material respects all of its obligations under
and in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations). (b) Remit, withhold or pay
(and cause each of its Subsidiaries to remit , withhold or pay) all employer or
employee payments, contributions or premiums required to be remitted, withheld
or paid to or in respect of each Canadian Pension Plan or Canadian Benefit Plan,
in each case in a timely fashion in compliance in all material respects with the
terms thereof, any funding agreements and all applicable laws. (c) Deliver to
the Administrative Agent (i) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any material direction, order, notice, ruling
or opinion that any Loan Party or any Subsidiary of any Loan Party may receive
from any applicable Governmental Authority with respect to any Canadian Pension
Plan; (iii) notification with 30 days of any increases having a cost to one or
more of the Loan Parties and their Subsidiaries in excess of $500,000 per annum
in the aggregate, in the benefits of any existing Canadian Pension Plan or
Canadian Benefit Plan, or the establishment of any new Canadian Pension Plan or
Canadian Benefit Plan, or the commencement of contributions to any such plan to
which any Loan Party was not previously contributing; and (iv) notification
within 30 days of any voluntary or involuntary termination of, or participation
in, a Canadian Pension Plan or a Canadian Benefit Plan. 7.20 Center of Main
Interest. Each Loan Party organized under the laws of the Netherlands shall
maintain its center of main interests in the Netherlands for the purposes of the
Insolvency Regulation. SECTION 8 NEGATIVE COVENANTS Each of the Borrowers hereby
jointly and severally agrees that, commencing on the Restatement Effective Date
and continuing so long as any of the Commitments remain in effect or any amount
is owing to any Lender or any Agent hereunder or under any other Loan Document
(except contingent indemnification and expense reimbursement obligations for
which no claim has been made), no Credit Party shall, directly or indirectly:
8.1 Financial Condition Covenants. (a) Minimum Consolidated Net Working Capital.
Permit, as of the last day of any calendar month, the Consolidated Net Working
Capital to be less than the Minimum Consolidated Net Working



--------------------------------------------------------------------------------



 
[srlpcreditamend42017190.jpg]
153 509265-1804-1540415860-Active.18599927.1821183188.22 Capital Amount
applicable as of such day in accordance with the definitions thereof. (b)
Minimum Consolidated Fixed Charge Coverage Ratio. Permit, as of the last day of
any fiscal quarter (commencing with the fiscal quarter ending December 31,
2014), for the twelve (12) month period ending on such day, the Consolidated
Fixed Charge Coverage Ratio to be less than the Minimum Consolidated Fixed
Charge Coverage Ratio. (c) Maximum Consolidated Senior Secured Leverage Ratio.
Permit, as of the last day of any fiscal quarter (commencing with the fiscal
quarter ending December 31, 2014), for the twelve (12) month period ending on
such day, the Consolidated Senior Secured Leverage Ratio to exceed the Maximum
Consolidated Senior Secured Leverage Ratio applicable as of such day in
accordance with the definition thereof. (d) Maximum Consolidated Total Leverage
Ratio. Permit, as of the last day of any fiscal quarter (commencing with the
fiscal quarter ending December 31, 2014), for the twelve (12) month period
ending on such day, the Consolidated Total Leverage Ratio to exceed the Maximum
Consolidated Total Leverage Ratio applicable as of such day in accordance with
the definition thereof. 8.2 Limitation on Indebtedness. Create, incur, assume or
suffer to exist any Indebtedness, or permit any preferred stock to be issued or
outstanding, except: (a) Indebtedness of such Loan Party under this Agreement
and the other Loan Documents; (b) (i) any Intercompany Subordinated Indebtedness
and (ii) any Axel Johnson Subordinated Indebtedness; (c) Indebtedness in respect
of purchase money security interests, Financing Leases or Synthetic Leases;
provided that the aggregate amount of Indebtedness incurred pursuant to this
Section 8.2(c) in any Fiscal Year shall not exceed $50,000,000; (d) Indebtedness
outstanding on the Restatement Effective Date and listed on Schedule 8.2, or any
refinancings, refundings, renewals or extensions thereof (such refinanced,
refunded, renewed or extended Indebtedness, “Permitted Refinancing
Indebtedness”); provided that (i) the stated amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
(except to the extent of non-cash interest), (ii) such refinancing, refunding,
renewal or extended Indebtedness shall (A) not have a stated final maturity
prior to the final maturity date of the Indebtedness being refinanced, refunded,
renewed or extended and (B) have an average life to maturity equal to or greater
than such Indebtedness, (iii) the terms of such refinancing, refunding, renewal
or extension, taken as a whole, shall not be more restrictive than the terms of
such Indebtedness, (iv) any guarantee entered into in connection with such
refinancing, refunding, renewal or extension that is not a refinancing of an
existing guarantee of such Indebtedness shall not be permitted under this
Section 8.2(d) and (v) if the Indebtedness being refinanced, refunded, renewed
or extended is subordinated, such Permitted Refinancing Indebtedness shall be
subordinated to at least the same extent, and on terms at least as favorable to
the Lenders, as the Indebtedness being refinanced, refunded, renewed or
extended; (e) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that such Indebtedness
(other than credit or purchase cards) is extinguished within one (1) Business
Day after notification to any Credit Party



--------------------------------------------------------------------------------



 
[srlpcreditamend42017191.jpg]
154 509265-1804-1540415860-Active.18599927.1821183188.22 of its incurrence; (f)
Indebtedness under one or more Contango Facilities in an amount outstanding at
any time not to exceed $125,000,000 in the aggregate; (g) limited recourse
Indebtedness of any Borrower or any other Credit Party to any Governmental
Authority in respect of a capital project financing provided by such
Governmental Authority, but only so long as (i) such funding accounts for 100%
of the capital costs of such project in excess of any Investment by such
Borrower or such Credit Party, (ii) the recourse to such Borrower or such Credit
Party, as applicable, with respect to such Indebtedness is limited to its
interest in the project financed by such Indebtedness and proceeds from the
operation of such project, (iii) the aggregate principal amount of all such
Indebtedness at any time outstanding shall not exceed $20,000,000 and (iv) the
terms of such Indebtedness are reasonably satisfactory to the Administrative
Agent; and (h) additional unsecured Indebtedness of the Loan Parties in an
aggregate principal amount (for all Loan Parties) not to exceed $500,000,000 at
any one time outstanding; provided, that (i) the terms of such unsecured
Indebtedness shall not be more restrictive, in the aggregate to the Loan
Parties, than the terms, conditions, covenants and defaults contained in the
Loan Documents, (ii) the terms of such unsecured Indebtedness shall permit
Obligations under the Loan Documents in a principal amount at least equal to
115% of the combined aggregate amount of the Working Capital Facility
Commitments in effect as of the date the documentation for any such unsecured
Indebtedness is entered into and the Acquisition Facility Commitments in effect
as of the date the documentation for any such unsecured Indebtedness is entered
into without meeting any financial ratio test (including any incurrence test)
contained in the documentation for such unsecured Indebtedness, (iii) the
Weighted Average Life to Maturity of such unsecured Indebtedness shall be at
least ninety-one (91) days after the Maturity Date, (iv) the maturity date of
such unsecured Indebtedness shall be at least six (6) months after the Maturity
Date, (v) such unsecured Indebtedness shall not be guaranteed by any Subsidiary
of the MLP that is not a Loan Party; and (vi) no Default or Event of Default
shall have occurred and be continuing as of the date of incurrence or
refinancing of such unsecured Indebtedness (or would occur as a result thereof)
and as of such date, the Loan Parties would be in compliance with the covenants
set forth in Section 8.1 calculated on a Pro Forma Basis as of such date
assuming the incurrence of such unsecured Indebtedness. Notwithstanding the
foregoing, in no event shall any Indebtedness of (i) any Credit Party, on the
one hand, owing to (ii) the MLP or any Subsidiary or any Affiliate of the MLP,
on the other hand, be permitted hereunder other than pursuant to Section 8.2(b).
8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for: (a) Liens for taxes, assessments or governmental charges
or levies not yet due and payable or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of such Credit Party, in conformity with GAAP; (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
Liens, or other similar Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings or which have been bonded over or
otherwise adequately secured against; (c) pledges or deposits in connection with
workers’ compensation, unemployment insurance



--------------------------------------------------------------------------------



 
[srlpcreditamend42017192.jpg]
155 509265-1804-1540415860-Active.18599927.1821183188.22 and other social
security legislation or in connection with casualty insurance; (d) deposits or
bonds to secure (i) the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds and (ii)
indemnities, performance and similar bonds and other obligations of a like
nature incurred in the ordinary course of business; (e) Permitted Cash
Management Liens; (f) easements, rights-of-way, restrictions and other similar
title exceptions and encumbrances, landlords’ and lessors’ Liens on rented
premises and restrictions on transfers of leases, each incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount,
secure obligations that do not constitute Indebtedness, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Credit
Parties; (g) Liens arising from precautionary or unauthorized Uniform Commercial
Code or PPSA financing statements or applications for registration of a hypothec
under the Register of Personal and Movable Real Rights (Quebec) under the Civil
Code of Quebec; (h) Liens created pursuant to the Security Documents and the
other Loan Documents; (i) First Purchaser Liens; (j) netting and other offset
rights granted by any Credit Party to counterparties under Commodity Contracts
and Financial Hedging Agreements on or with respect to payment and other
obligations owed by such Credit Party to such counterparties; (k) Liens in
existence on the Restatement Effective Date that are listed, and the property
subject thereto described, on Schedule 8.3; (l) Liens on cash and short-term
investments deposited as collateral by a Credit Party under any Commodity
Contract or Financial Hedging Agreement with the counterparty (or
counterparties) thereto; (m) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 9.1(i) or securing appeal or
other surety bonds related to such judgments; (n) Liens of an account bank on
currency, Cash Equivalents, commodities or Commodities Contracts of Wintergreen
or Sprague Resources Canada, deposited in, or credited to, an account with such
account bank; provided that such Liens arise by operation of law; (o) Liens
securing Indebtedness of the Credit Parties permitted by Section 8.2(f);
provided that such Liens do not at any time encumber any property other than the
inventory, forward contracts and receivables related to the Cash and Carry
Transactions financed by such Indebtedness; (p) Liens securing Indebtedness of
the Credit Parties permitted by Section 8.2(g) on the property being financed by
such Indebtedness and proceeds of such property; (q) restrictions under federal,
provincial, territorial and state securities laws on the transfer of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017193.jpg]
156 509265-1804-1540415860-Active.18599927.1821183188.22 securities; (r) Liens
constituting purchase money security interests (including mortgages, conditional
sales, Financing Leases and any other title retention or deferred purchase
devices) in real property, interests in leases or personal property existing or
created on the date on which such property is acquired; provided, however, that
(i) each such security interest shall attach solely to the particular item of
property so acquired, and the principal amount of Indebtedness secured thereby
shall not exceed the cost (including all such Indebtedness secured thereby,
whether or not assumed) of such item of property; and (ii) the Indebtedness
secured thereby was incurred, and permitted, pursuant to Section 8.2(c); (s)
Liens securing the Maine Dock Liability Obligations in connection with the
incurrence of such liability; provided, however, that such Lien shall attach
solely to the property acquired; and (t) Liens on assets not included in the
U.S. Borrowing Base or the Kildair Borrowing Base securing obligations of the
Loan Parties in an amount not to exceed $2,500,000 in the aggregate at any one
time outstanding.; and (u) Liens granted to a Subject Utility on the Subject
Natural Gas Receivables purchased by such Subject Utility (and not other assets
of a Loan Party) pursuant to a Natural Gas Transaction. Notwithstanding anything
to the contrary contained in this Agreement or any Security Document (including
any provision for, reference to, or acknowledgement of, any Lien or Permitted
Borrowing Base Lien or Permitted Cash Management Lien), nothing herein and no
approval by the Administrative Agent or Lenders of any Lien, Permitted Borrowing
Base Lien or Permitted Cash Management Lien (whether such approval is oral or in
writing) shall be construed as or deemed to constitute a subordination by the
Administrative Agent or the Lenders of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien, Permitted Borrowing Base Lien or Permitted Cash Management Lien or any
holder of any Lien, Permitted Borrowing Base Lien or Permitted Cash Management
Lien. 8.4 Limitation on Fundamental Changes. Other than the Amalgamation, enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets of such Credit Party, except for the following, in
each case so long as, at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing:
(a) (x) the merger, consolidation, amalgamation or liquidation of any Subsidiary
into the U.S. Borrower in a transaction in which the U.S. Borrower is the
surviving or resulting entity and (y) at any time after the Amalgamation, the
merger, consolidation, amalgamation or liquidation of any Subsidiary of the
Canadian Borrower into the Canadian Borrower in a transaction in which the
Canadian Borrower is the surviving or resulting entity; (b) the merger,
consolidation, amalgamation or liquidation of any Wholly-Owned Subsidiary
(including the liquidation of Sprague Canadian Properties LLC immediately after
the consummation of the Kildair Acquisition but excluding any Borrower) into or
with a Wholly-Owned Subsidiary or the merger, consolidation, amalgamation or
liquidation of any Person into a Wholly-Owned Subsidiary (other than any
Borrower) or pursuant to which such Person will become a Wholly-Owned Subsidiary
(other than any Borrower) in a transaction in which the resulting or surviving
entity is a Wholly-Owned Subsidiary (it being understood that if any Person
involved is a Loan Party, the surviving entity shall be a



--------------------------------------------------------------------------------



 
[srlpcreditamend42017194.jpg]
157 509265-1804-1540415860-Active.18599927.1821183188.22 Loan Party); (c) the
conveyance, sale, lease, assignment, transfer or disposal of all, or
substantially all, of the property, business or assets of (i) a Loan Party to
another Loan Party or (ii) Wintergreen or Sprague Resources Canada to another
Credit Party; (d) sales or other Dispositions permitted under Section 8.6 (other
than Section 8.6(h)); and (e) any inactive Subsidiary (other than the Canadian
Borrower) may be liquidated; provided that, notwithstanding anything to the
contrary herein, prior to the Amalgamation, no Initial Canadian Borrower may
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, other than the Amalgamation and the liquidation of
Sprague Canadian Properties LLC. 8.5 Restricted Payments. Declare or pay any
dividend (other than distributions payable solely in common Capital Stock of the
MLP) on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any shares of any class of Capital Stock of any Credit
Party or any warrants or options to purchase any such Stock, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or Property or in obligations of any
Credit Party (such declarations, payments, setting apart, purchases,
redemptions, defeasances, retirements, acquisitions and distributions, being
herein called “Restricted Payments”); provided that: (a) the MLP at any time may
make Restricted Payments payable solely in common Capital Stock of the MLP; (b)
any Credit Party that is a Subsidiary of the MLP may make Restricted Payments to
the MLP or any other Credit Party that owns Capital Stock of such Credit Party;
(c) [reserved]; (d) the MLP may (i) redeem, repurchase or otherwise acquire or
retire for value its Capital Stock or (ii) pay, settle, exercise, redeem,
repurchase, or exchange any other award constituting a Restricted Payment, in
the case of clauses (i) and (ii), that is held or received by current or former
officers, directors or employees (or their estates or beneficiaries under their
estates or their immediate family members), of the General Partner and the MLP
or any of its Subsidiaries pursuant to any equity subscription agreement, equity
plan, equity option agreement, unitholders’ agreement, incentive plan or similar
agreement under which such Capital Stock was issued or such award made; provided
that the aggregate cash consideration paid therefor in any calendar year
(commencing with the 2014 calendar year) does not exceed an aggregate amount of
$2,500,000 (with unused amounts in any calendar year being permitted to be
carried over for the two succeeding calendar years); (e) the following shall be
permitted: (i) any repurchase of Capital Stock deemed to occur upon the exercise
of units, options or other rights to the extent such Capital Stock represents a
portion of the exercise price of those units, options or other rights; (ii) any
repurchase or other acquisition of Capital Stock made in lieu of withholding
taxes in connection with any exercise or exchange of equity options, warrants,
incentives or other rights to acquire Capital Stock; and (iii) any payment of
cash made in lieu of the issuance of fractional units upon the exercise of
units, options, or other rights or the conversion or exchange of Capital Stock
of any such Person; provided that the aggregate cash consideration paid



--------------------------------------------------------------------------------



 
[srlpcreditamend42017195.jpg]
158 509265-1804-1540415860-Active.18599927.1821183188.22 pursuant to this clause
(e) in any calendar year (commencing with the 2014 calendar year) does not
exceed an aggregate amount of $2,500,000; and (f) the MLP may make Restricted
Payments (including quarterly distributions contemplated under the MLP
Partnership Agreement) if at the time of such Restricted Payment and after
giving effect thereto, no Event of Default has occurred and is continuing and
the Loan Parties are in compliance with the covenants set forth in Section 8.1
calculated on a Pro Forma Basis after giving effect to such Restricted Payment.
8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including Accounts
Receivable and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any Subsidiary, issue or sell or permit the issuance or sale
of any shares of such Subsidiary’s Capital Stock to any Person other than any
Loan Party, except: (a) the sale or other disposition of obsolete or worn out
property in the ordinary course of business; (b) the sale or other disposition
of any property in the ordinary course of business; (c) the sale of Eligible
Commodities and Eligible RINs in the ordinary course of business; (d) sales or
other dispositions of Investments permitted under Section 8.8 in the ordinary
course of business; (e) leases or subleases of real property not material to the
business of any Credit Party entered into in the ordinary course of business;
(f) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; (g) any Disposition of Acquisition Assets so long as at the time of and
after giving effect to such Disposition, Total Acquisition Facility Acquisition
Extensions of Credit (after giving effect to any repayment of the Acquisition
Facility occurring in connection with such Disposition) do not exceed the
Eligible Acquisition Asset Value, and no Default or Event of Default shall have
occurred and be continuing; (h) sales or other Dispositions permitted under
Section 8.4 (other than Section 8.4(d)); (i) any Disposition by (i) a Loan Party
to another Loan Party or (ii) Wintergreen or Sprague Resources Canada to another
Credit Party; (j) any Disposition occurring on the Restatement Effective Date
pursuant to any agreement listed on Schedule 8.10; (k) any Restricted Payment
permitted by Section 8.5 and any Investment permitted by Section 8.8; and (l)
any of the following: (i) the termination or unwinding of any Financial Hedging
Agreement or Commodity OTC Agreement; (ii) the surrender, modification, release
or waiver of contract rights; or (iii) the settlement, release, modification,
waiver or surrender of contract, tort or other claims of



--------------------------------------------------------------------------------



 
[srlpcreditamend42017196.jpg]
159 509265-1804-1540415860-Active.18599927.1821183188.22 any kind.; and (m)
Dispositions by a Loan Party of Subject Natural Gas Receivables to a Subject
Utility pursuant to a Natural Gas Transaction. 8.7 Limitation on Capital
Expenditures. Make or commit to make (by way of the acquisition of securities of
a Person or otherwise) Capital Expenditures other than: (i) Capital Expenditures
made with respect to the maintenance or improvement of assets or property then
owned by any Credit Party not to exceed $25,000,00040,000,000 in the aggregate
in any Fiscal Year; or (ii) Capital Expenditures made with respect to any
acquisition of any additional assets or property in a single transaction not to
exceed $60,000,00075,000,000, provided that the aggregate amount of such Capital
Expenditures for all such acquisitions of additional assets or property in any
Fiscal Year shall not exceed $100,000,000 or (iii) Capital Expenditures made in
respect of Project X upon the consummation thereof (provided that no Capital
Expenditures shall be permitted under this clause (iii) after September 30,
2016)175,000,000. 8.8 Limitation on Investments, Loans and Advances. Other than
as required in connection with the Amalgamation, make any Investment in any
Person, except: (a) extensions of trade credit in the ordinary course of
business (including, for the avoidance of doubt, ordinary course extensions of
credit under Commodity Contracts and Financial Hedging Agreements made in
accordance with the Risk Management Policy); (b) Investments in Cash
Equivalents; (c) Investments (i) by any Credit Party in any Loan Party, (ii) by
any Loan Party in Wintergreen or Sprague Resources Canada in existence on the
Amendment Effective Date together with any renewals and extensions thereof, so
long as the principal amount of such renewal or extension does not exceed the
original principal amount of such Investment, and (iii) by any Loan Party in
Wintergreen or Sprague Resources Canada after the Amendment Effective Date
provided that the aggregate amount of such Investments shall not exceed
$3,000,000 in any Fiscal Year; (d) Investments consisting of cash and Cash
Equivalents posted as collateral to satisfy margin requirements with
counterparties of Commodity Contracts or Financial Hedging Agreements of any
Loan Party; (e) Investments (including debt obligations and equity securities)
received in connection with the bankruptcy, insolvency, arrangement or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business; (f) Investments in existence on the Restatement
Effective Date and listed on Schedule 8.8, together with any renewals and
extensions thereof, so long as the principal amount of such renewal or extension
does not exceed the original principal amount of such Investment; (g) payroll,
travel and other loans or advances to, or Guarantee Obligations issued to
support the obligations of, current or former officers, directors, and employees
of the General Partner, the MLP or any Subsidiary, in each case in the ordinary
course of business in an aggregate principal amount not to exceed $5,000,000 at
any one time outstanding; (h) any Investment resulting from pledges and deposits
permitted by Section 8.3(c), (d), (l)



--------------------------------------------------------------------------------



 
[srlpcreditamend42017197.jpg]
160 509265-1804-1540415860-Active.18599927.1821183188.22 and (m); (i) any
Investment using the proceeds of any issuance of common Capital Stock of the
MLP; and (j) any other Investment if at the time of such Investment and after
giving effect thereto, no Event of Default has occurred and is continuing and
the Loan Parties are in compliance with the covenants set forth in Section 8.1
calculated on a Pro Forma Basis. 8.9 Limitation on Payments or Modifications of
Junior Debt Instruments. (a) Except as provided in clause (b) of this Section
8.9, amend, modify or change, or consent or agree to any material amendment,
modification or change to any of the terms of any Intercompany Subordinated
Indebtedness, any Axel Johnson Subordinated Indebtedness, or any other
Indebtedness of a Loan Party that is subordinated in right of payment to the
Obligations, is secured on a junior Lien basis on the Collateral or is unsecured
(the foregoing Indebtedness, “Junior Indebtedness”) (other than any such
amendment, modification or change which would extend the maturity or reduce the
amount of any payment of principal thereof or which would reduce the rate,
increase the non-cash portion of the rate or extend the date for payment of
interest thereon or that would relax or waive any covenant therein or (in the
case of any Intercompany Subordinated Indebtedness or Axel Johnson Subordinated
Indebtedness) which would modify any term relating to such Indebtedness not
addressed in Exhibit H-1 or Exhibit H-2, as applicable, that could not
reasonably be expected to be adverse to the interests of the Lenders), (b) amend
the subordination provisions of any Intercompany Subordinated Indebtedness, Axel
Johnson Subordinated Indebtedness or any other Junior Indebtedness that is
subordinated in right of payment to the Obligations without the consent of the
Required Lenders, (c) make any voluntary payment, prepayment, repurchase or
redemption of, or otherwise optionally or voluntarily defease or segregate funds
with respect to, any Junior Indebtedness, provided that (i) such payments shall
be permitted (subject to clause (d) of this Section 8.9) so long as no Default
or Event of Default has occurred and is continuing and the Loan Parties are in
compliance with the covenants set forth in Section 8.1 calculated on a Pro Forma
Basis and (ii) the notes referred to in Section 8.10(e) shall be permitted to be
paid by Kildair on the Restatement Effective Date or (d) make any payment on any
Junior Indebtedness in violation of any subordination provisions applicable
thereto. 8.10 Limitation on Transactions with Affiliates. Engage in any
transaction with any Affiliate or Subsidiary unless such transaction is (i)
otherwise permitted under this Agreement and (ii) on terms no less favorable in
all material respects to such Credit Party than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate or Subsidiary;
provided, however, that this Section 8.10 shall not apply to: (a) any payment or
other transaction pursuant to any agreement in effect on the Restatement
Effective Date and listed on Schedule 8.10 (or any renewal thereof that is not
materially adverse to the Lenders); (b) [reserved]; (c) any payment or
transaction by one Loan Party with one or more other Loan Parties; (d) any
Restricted Payment that is permitted to be made pursuant to Section 8.5; (e) the
payment in full by Kildair on the Restatement Effective Date of (i) the
Promissory Note, dated October 30, 2013, made by Kildair in favor of Axel
Johnson Inc. having an outstanding principal amount of $17,500,000 and (ii) the
Promissory Note, dated October 1, 2012, and amended on



--------------------------------------------------------------------------------



 
[srlpcreditamend42017198.jpg]
161 509265-1804-1540415860-Active.18599927.1821183188.22 September 27, 2013 and
October 30, 2013, made by Kildair in favor of Sprague International Properties
LLC having an outstanding principal amount of $14,535,247.65; (f) any issuance
of common Capital Stock of the MLP; (g) any Axel Johnson Subordinated
Indebtedness and any payment with respect thereto permitted hereunder; or (h)
each of (i) the liquidation of Sprague Canadian Properties LLC immediately after
the consummation of the Kildair Acquisition and (ii) the Amalgamation. 8.11
Accounting Changes. Make any significant change in its accounting treatment or
reporting practices, except as required by GAAP, or change its Fiscal Year
without the consent of the Required Lenders (such consent not to be unreasonably
withheld, conditioned or delayed). At the end of any calendar year during which
any such change has occurred, the affected Credit Party shall prepare and
deliver to the Administrative Agent (for distribution to the Lenders through
posting on Intralinks or other web site in use to distribute information to the
Lenders) an explanatory statement, in form and substance reasonably satisfactory
to the Administrative Agent, reconciling the previous treatment or practice with
the new treatment or practice. 8.12 Limitation on Negative Pledge Clauses. Enter
into, or permit to exist, with any Person any agreement which effectively
prohibits or limits the ability of a Loan Party to create, incur, assume or
suffer to exist any Lien upon or otherwise transfer any interest in any of its
property, assets or revenues as Collateral, whether now owned or hereafter
acquired, other than: (a) this Agreement; (b) the Loan Documents; (c) agreements
evidencing Indebtedness permitted to be incurred under Section 8.2(c) and (g),
any industrial revenue bonds, purchase money security interests or Financing
Leases permitted by this Agreement, and agreements relating to the Maine Dock
Liability Obligations (in which cases, any prohibition or limitation shall only
be effective against the assets financed thereby); (d) leases, contracts and
agreements containing restrictions on assignment entered into in the ordinary
course of business; (e) licensing agreements or management agreements with
customary provisions restricting assignment, entered into in the ordinary course
of business; (f) joint venture agreements containing customary and standard
provisions regarding ownership and distribution of the assets or equity
interests of such joint venture; (g) agreements that neither restrict the
Agents’ or any Secured Party’s ability to obtain first priority liens on
Collateral included in the U.S. Borrowing Base or the Kildair Borrowing Base or
in the calculation of Eligible Acquisition Asset Value nor restrict in any
material respect the Agents’ or any Secured Party’s ability to exercise the
remedies available to them under applicable Law and the Security Documents,
subject to Liens permitted hereunder; provided that in no event shall such
agreements restrict the payment of the Loans and other Obligations; (h)
agreements entered into by a Loan Party with a third party customer or supplier
of such



--------------------------------------------------------------------------------



 
[srlpcreditamend42017199.jpg]
162 509265-1804-1540415860-Active.18599927.1821183188.22 Loan Party in the
ordinary course of business with respect to a transaction that places
restrictions on a portion of the cash of such Loan Party in an amount reasonably
related to the amount of such transaction on terms consistent with the past
practice of such Loan Party; (i) Materials Handling Contracts and other
agreements entered into in the ordinary course of business with commodity
storage, transportation and/or processing facilities that prohibit Liens on the
commodities that are the subject thereof and which shall not be included in the
U.S. Borrowing Base or the Kildair Borrowing Base; (j) Commodity Contracts and
Financial Hedging Agreements not included in the U.S. Borrowing Base or the
Kildair Borrowing Base and containing restrictions on the assignment thereof;
provided that, for the avoidance of doubt, to the extent any such prohibition,
restriction or limitation is ineffective as a matter of law, the account
receivable deriving from or the proceeds of such contract or agreement may be
included in the U.S. Borrowing Base or the Kildair Borrowing Base; (k)
agreements purporting to prohibit the existence of any Liens upon, or
transferring of any interest in, any Excluded Asset (as such term is defined in
the U.S. Security Agreement or the Canadian Security Agreement, as applicable);
provided that such prohibition is entered into in the ordinary course and not in
contemplation of such asset becoming an Excluded Asset (as such term is defined
in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable); and (l) agreements with respect to assets not included in the U.S.
Borrowing Base or the Kildair Borrowing Base, the aggregate value of such assets
at any one time outstanding not to exceed $7,500,000. 8.13 Limitation on Lines
of Business. Enter into any business except for those lines of business in which
the Loan Parties are engaged on the Restatement Effective Date, and any
activities reasonably related, complementary or incidental thereto. 8.14
Governing Documents. Amend its Governing Documents in any manner that could
reasonably be expected to be materially adverse to the interests of the Lenders
and the Agents without the prior written consent of the Required Lenders, which
shall not be unreasonably withheld, conditioned or delayed. 8.15 Limitations on
Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the U.S. Borrower to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
the U.S. Borrower or any other Subsidiary of the U.S. Borrower or (b) make loans
or advances to, or other Investments in, the U.S. Borrower or any other
Subsidiary of the U.S. Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under this
Agreement, (ii) any restrictions existing under the other Loan Documents and
(iii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary. 8.16
Canadian Pension Plan. Except with the written consent of the Required Lenders:
(i) establish, maintain, administer, sponsor, contribute to, participate in or
assume or incur any liability in respect of any new defined benefit Canadian
Pension Plan, or acquire an interest in any Person if such Person sponsors,
administers, contributes to, participates in or has any liability in respect of,
any defined benefit Canadian Pension Plan; (ii) permit its Canadian unfunded
pension fund and other employee benefit plan obligations and liabilities to
remain unfunded other than in accordance with applicable law;



--------------------------------------------------------------------------------



 
[srlpcreditamend42017200.jpg]
163 509265-1804-1540415860-Active.18599927.1821183188.22 or (iii) terminate or
wind-up any defined benefit Canadian Pension Plan. 8.17 Use of Proceeds. Request
any Loan or Letter of Credit, and the Borrowers shall not use, and each shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 8.18
Loan Parties. Permit any Loan Party to become an Exempt CFC. SECTION 9 EVENTS OF
DEFAULT 9.1 Events of Default. If any of the following events shall occur and be
continuing: (a) (i) Any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms thereof or
hereof, or (ii) any Loan Party shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any of
the other Loan Documents, when such interest or other amount becomes due in
accordance with the terms thereof or hereof, and in the case of this clause
(ii), the same shall remain unremedied for a period of three (3) Business Days;
or (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is identified as such and
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or (c) Any Loan Party shall (i) default in
the observance or performance of any covenant contained in any of Sections
7.1(a) (annual financial statements), (c) (monthly financial statements), (f)
(annual Reconciliation Summary) and (g) (monthly Reconciliation Summary), 7.2
(other than Sections 7.2(e), (g) and (i)), 7.4, 7.6, 7.7(a), (b), (e)-(h), 7.18
or 8 of the Agreement, Sections 5(a), (c), (d), (g), (h), (i), (j), (n)(i),
(n)(iii), (p) or (t) of the U.S. Security Agreement, Sections 5(a), (d), (g),
(h), (i), (j), (m)(i), m(iii), (o) or (s) of the Canadian Security Agreement or
Section 4.4 of the Dutch Receivables Pledge Agreement or (ii) default in the
observance or performance, in any material respect, of any covenant contained in
Section 5(q) of the U.S. Security Agreement or Section 5(p) of the Canadian
Security Agreement; or (d) Any Loan Party shall default in the observance or
performance of any covenant contained in Section 7.10 for a period of four (4)
Business Days; or (e) Any Loan Party shall default in the observance or
performance of any other obligation applicable to it contained in this Agreement
or any other Loan Document (other than as provided in paragraphs (a), (b), (c)
and (d) of this Section 9), and such default shall continue unremedied for a
period of thirty (30) days after the earlier of (x) such Loan Party having
knowledge of such default or (y) notice thereof from the Administrative Agent to
any Borrower; or (f) Any Loan Party shall (A) default in any payment of
principal of or interest on any Indebtedness (other than the Loans or
Reimbursement Obligations) or in the payment of any Guarantee



--------------------------------------------------------------------------------



 
[srlpcreditamend42017201.jpg]
164 509265-1804-1540415860-Active.18599927.1821183188.22 Obligation, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created, if the aggregate amount
of the Indebtedness and/or Guarantee Obligations of any Loan Party in respect of
which such default or defaults shall have occurred is at least $10,000,000; (B)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or such Guarantee Obligation (in each case
involving the amounts specified in clause (A) above) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity (other than with respect to Indebtedness that is,
by its terms, callable upon demand) or such Guarantee Obligation to become
payable; or (C) default in the observance or performance of any obligation
(payment or otherwise) under a Financial Hedging Agreement or a Commodity OTC
Contract that would allow the counterparty thereof to exercise a right to
terminate its position under such Financial Hedging Agreement or Commodity OTC
Contract, if the aggregate net exposure with regard to all such positions is in
excess of $10,000,000; or (g) (i) Any Loan Party shall commence any case,
proceeding or other action (A) under any existing or future Law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, arrangement, liquidation, winding-up or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
interim receiver, receiver and manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Loan Party shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Loan Party any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief with regard to all or any
substantial part of its assets, which shall not have been vacated, discharged,
or stayed or bonded pending appeal within forty-five (45) days from the entry
thereof; or (iv) any Loan Party shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (h) (i) Any Person that is a fiduciary,
party-in-interest or disqualified person with respect to a Plan shall engage in
any non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving such Plan; (ii) any failure to satisfy the
minimum funding requirements of Section 412 or 430 of the Code, whether or not
waived, shall occur with respect to any Plan, a Plan shall be determined to be
“at risk” status within the meaning of Section 430 of the Code or any Lien in
favor of the PBGC or a Plan shall arise on the assets of any Credit Party or any
Commonly Controlled Entity; (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA; (iv) any
Single Employer Plan shall terminate pursuant to Section 4041(c) or 4042 of
ERISA; (v) the Credit Parties or any Commonly Controlled Entity incur any
liability in connection with a complete or partial withdrawal from, or the
Insolvency or termination of, a Multiemployer Plan or a determination that any
Multiemployer Plan is or is expected to be endangered,



--------------------------------------------------------------------------------



 
[srlpcreditamend42017202.jpg]
165 509265-1804-1540415860-Active.18599927.1821183188.22 seriously endangered or
in critical status, in each case within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA, or any Credit Party or any Commonly
Controlled Entity fails to make any required contributions to a Multiemployer
Plan pursuant to Sections 431 or 432 of the Code; (vi) the failure of any Plan
to comply with any material provisions of ERISA and/or the Code (and applicable
regulations under either) or with the material terms of such Plan; (vii) the
failure by any Credit Party or any of its Commonly Controlled Entities to pay
when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; (viii)
the withdrawal by any Credit Party or any of their respective Commonly
Controlled Entities from any Single Employer Plan with two or more contributing
sponsors or the termination of any such Single Employer Plan resulting in
liability to any Credit Party or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (ix) the imposition of liability on any Credit
Party or any of their respective Commonly Controlled Entities pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (x) the occurrence of an act or omission which could give rise
to the imposition on any Credit Party or any of their respective Commonly
Controlled Entities of fines, penalties, taxes or related charges under Chapter
43 of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Plan; (xi) the assertion of a material claim (other
than routine claims for benefits) against any Plan other than a Multiemployer
Plan or the assets thereof, or against any Credit Party or any of their
respective Commonly Controlled Entities in connection with any Plan; (xii)
receipt from the IRS of notice of the failure of any Single Employer Plan (or
any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Single Employer Plan (or any other Plan) to qualify for exemption
from taxation under Section 501(a) of the Code; (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to any
Single Employer Plan; or (xiv) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (xiv) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or (i) One
or more judgments or decrees shall be entered against any Loan Party involving
in the aggregate a liability (to the extent not paid or covered by insurance) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof; or (j) (i) Any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert or
(ii) the Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
with respect to Collateral having an aggregate fair market value in excess of
$10,000,000 (other than, in each case, by reason of the express release thereof
pursuant to Section 11.5); or (k) The Guarantee shall cease, for any reason
(other than by reason of the express release thereof pursuant to Section 11.5),
to be in full force and effect or any Loan Party shall so assert; or (l) (i) Any
Credit Party shall, directly or indirectly, terminate or cause to terminate, in
whole or in part, or initiate the termination of, in whole or in part, any
Canadian Pension Plan so as to result in any liability which could reasonably be
expected to have a Material Adverse Effect; (ii) a going concern unfunded
liability or the solvency deficiency (calculated using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles) exists under any Canadian Pension Plan; (iii) any
Credit Party or any of its Subsidiaries shall fail to make minimum required
contributions to amortize any funding deficiencies under a Canadian Pension Plan
within the time period set out in Requirements of Laws or fail to make a
required contribution under any Canadian Pension Plan or Canadian Benefit Plan
which could result in the imposition of a Lien upon the assets of such Credit
Party or any of its



--------------------------------------------------------------------------------



 
[srlpcreditamend42017203.jpg]
166 509265-1804-1540415860-Active.18599927.1821183188.22 Subsidiaries; or (iv)
any Credit Party or any of its Subsidiaries makes any withdrawals or
applications of assets of a Canadian Pension Plan or Canadian Benefit Plan
contrary to the terms of the Canadian Pension Plan or Canadian Benefit Plan,
respectively, or applicable laws; (m) Any agreement or provision pertaining to
the subordination of any Axel Johnson Subordinated Indebtedness or Intercompany
Subordinated Indebtedness under a subordination agreement shall cease, for any
reason, to be in full force and effect, while such Indebtedness is outstanding;
or (n) Any Change of Control shall occur; then, and in any such event, (A) if
such event is an Event of Default specified in clause (i) or (ii) of paragraph
(g) of this Section 9 with respect to any Borrower, the Commitments shall
immediately and automatically terminate and the Loans and Reimbursement
Obligations (except as provided in the following paragraph) hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower, declare the Commitments to be terminated forthwith, whereupon
the Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the U.S.
Borrower, declare the Loans and, except as provided in the following paragraph,
Reimbursement Obligations hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including all amounts of L/C
Obligations) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all outstanding Letters of
Credit with respect to which demand for payment shall not have occurred at the
time of an acceleration pursuant to the preceding paragraph, the Borrowers shall
at such time Cash Collateralize the aggregate then-undrawn and unexpired amount
of such Letters of Credit. The Borrowers hereby grant to the Administrative
Agent, for the benefit of the Issuing Lenders, the Lenders, the L/C Participants
and the other Secured Parties, a security interest in such Cash Collateral to
secure all obligations of the Borrowers under this Agreement and the other Loan
Documents and all other Obligations. Cash Collateralized amounts shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and fees owing with respect to such Letters of Credit, and
the unused portion thereof after all such Letters of Credit shall have expired
or been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrowers hereunder and under the Notes and any other Obligations. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the Notes and all other Obligations shall have
been paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrowers. The Borrowers shall execute and deliver to the
Administrative Agent, for the account of the Issuing Lenders, the Lenders, the
L/C Participants and the other Secured Parties, such further documents and
instruments as the Administrative Agent may reasonably request to evidence the
creation and perfection of the security interest in such Cash Collateral
account. The Secured Parties shall have rights and remedies as provided in the
Loan Documents, provided that for purposes of clarification, the parties
acknowledge that the net proceeds from the exercise of remedies against any
Collateral and any disposition thereof or the use of funds in any Cash
Management Account shall be applied first to pay outstanding Obligations or, as
provided in the Loan Documents, to prepay Obligations or as Cash Collateral for
certain Obligations, with any amounts in excess thereof, subject to applicable
Requirements of Law, being returned to the Loan Parties or whomever else may be
lawfully



--------------------------------------------------------------------------------



 
[srlpcreditamend42017204.jpg]
167 509265-1804-1540415860-Active.18599927.1821183188.22 entitled to receive the
same. SECTION 10 THE AGENTS 10.1 Appointment. (a) Each Lender hereby irrevocably
designates and appoints the Agents as the agents of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent. (b)
Each Qualified Counterparty and each Qualified Cash Management Bank, pursuant to
the terms of the applicable Hedging Agreement Qualification Notification and/or
by accepting the grant by the Loan Parties of the security interest in the
Collateral pursuant to the Security Documents, hereby irrevocably designates and
appoints the Agents as the agents of such Qualified Counterparty or Qualified
Cash Management Bank under this Agreement and the other Loan Documents, and each
such Qualified Counterparty and Qualified Cash Management Bank irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Qualified Counterparty or Qualified Cash Management Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. (c) For the purposes of holding any security
granted by the Canadian Borrower or any other Loan Party pursuant to the laws of
the Province of Quebec to secure payment of any bond issued by the Canadian
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative Agent
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents. Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Acceptance, be
deemed to have consented to and confirmed:



--------------------------------------------------------------------------------



 
[srlpcreditamend42017205.jpg]
168 509265-1804-1540415860-Active.18599927.1821183188.22 (i) the Attorney as the
person holding the power of attorney as aforesaid and to have ratified, as of
the date it becomes a Lender, all actions taken by the Attorney in such
capacity, and (ii) the Custodian as the agent and custodian as aforesaid and to
have ratified, as of the date it becomes a Lender, all actions taken by the
Custodian in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Article 10 shall also constitute the
substitution of the Attorney and the Custodian. 10.2 Delegation of Duties. Each
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Agent
shall be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care. 10.3 Exculpatory Provisions. No
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates (each, an “Agent-Related Person”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except for its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document (including in any audit prepared by the Administrative Agent’s internal
auditor pursuant to Section 6.1(l)) or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. 10.4
Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the U.S. Borrower, the Canadian Borrower or any other Loan Party), independent
accountants and other experts selected by such Agent with reasonable care. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a notice of assignment, negotiation or transfer thereof shall
have been filed with such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such greater percentage of Lenders as shall be required therefor under
Section 11.1) as it deems appropriate or as otherwise required by Section 11.1
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
such greater percentage of Lenders as shall be required therefor under Section
11.1) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders and all future holders of the Loans and
all other Obligations. 10.5 Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender, or any Borrower
or any other Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably



--------------------------------------------------------------------------------



 
[srlpcreditamend42017206.jpg]
169 509265-1804-1540415860-Active.18599927.1821183188.22 directed by the
Required Lenders; provided that unless and until an Agent shall have received
such directions, such Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders. 10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has
made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any review of the affairs of any Borrower or any
other Credit Party or any audit performed by the Administrative Agent’s internal
auditor pursuant to Section 6.1(l), shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent, any
Arranger of the Facilities, any Commitments or any amendment to this Agreement
or any other Lender and their respective Related Parties, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrowers and the other Loan Parties
and made its own decision to extend credit to the Borrowers hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, any Arranger of the Facilities, any Commitments
or any amendment to this Agreement or any other Lender and their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers and other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent, the Canadian Agent or the Co-Collateral
Agents hereunder or under any of the other Loan Documents, no Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrowers or any other Loan
Party which may come into the possession of such Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates. Without limiting the generality of the foregoing, no
Agent shall have any duty to monitor the Collateral used to calculate the U.S.
Borrowing Base or the Kildair Borrowing Base or the reporting requirements or
the contents of reports delivered by any Borrower. Each Lender assumes the
responsibility of keeping itself informed at all times. 10.7 Indemnification.
The Lenders agree to indemnify each Agent and each other Agent-Related Person on
an after-Tax basis in its capacity as such (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Commitment Percentages in effect on the
date on which indemnification is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Loans and Reimbursement
Obligations and the cash collateralization of the L/C Obligations) be imposed
on, incurred by or asserted against such Agent or such Agent-Related Person in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from such Agent’s or such
Agent-Related Person’s gross negligence or willful misconduct. The agreements in
this Section 10.7 shall survive the payment of the Loans, Reimbursement
Obligations and all amounts payable hereunder and the cash collateralization of
the L/C



--------------------------------------------------------------------------------



 
[srlpcreditamend42017207.jpg]
170 509265-1804-1540415860-Active.18599927.1821183188.22 Obligations. 10.8
Agents in Their Individual Capacity. Each Agent and its Subsidiaries and
Affiliates may make loans and other extensions of credit to, accept deposits
from and generally engage in any kind of business with the Borrowers and the
other Loan Parties and their Subsidiaries and Affiliates as though such Agent
were not an Agent hereunder and under the other Loan Documents. With respect to
the Loans and other extensions of credit made by it hereunder, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity. 10.9 Successor Agents. (a) (i) The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ notice to the Canadian
Agent, the Co-Collateral Agents, the U.S. Borrower and the Lenders (or, if the
Administrative Agent has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, the
Administrative Agent may be removed at any time thereafter by an instrument or
concurrent instruments in writing delivered to the Borrower and the
Administrative Agent and signed by the Required Lenders). If the Administrative
Agent shall resign (or be removed) as the Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders (unless no Lender is willing to act as the Administrative
Agent, in which case the Administrative Agent may be any Person approved by the
Required Lenders) a successor Administrative Agent for the Lenders, which
successor Administrative Agent shall be approved by the U.S. Borrower and the
Canadian Agent (which approval shall, in each case, not be unreasonably withheld
and shall not be required during the continuance of an Event of Default),
whereupon such successor Administrative Agent shall succeed to the rights,
powers and duties of the Administrative Agent and the term “Administrative
Agent” shall mean such successor Administrative Agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans or other Obligations.
After any retiring Administrative Agent’s resignation (or removal) as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of such Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. (ii) The Canadian Agent may resign as the Canadian
Agent upon thirty (30) days’ notice to the Administrative Agent, the
Co-Collateral Agents, the U.S. Borrower and the Lenders (or, if the Canadian
Agent has become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, the Canadian Agent may be
removed at any time thereafter by an instrument or concurrent instruments in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017208.jpg]
171 509265-1804-1540415860-Active.18599927.1821183188.22 writing delivered to
the Borrower, the Administrative Agent and the Canadian Agent and signed by the
Required Lenders). If the Canadian Agent shall resign (or be removed) as the
Canadian Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders (unless no Lender is
willing to act as the Canadian Agent, in which case the Canadian Agent may be
any Person approved by the Required Lenders) a successor Canadian Agent for the
Lenders, which successor Canadian Agent shall be approved by the U.S. Borrower
and the Administrative Agent (which approval, in each case, shall not be
unreasonably withheld and shall not be required during the continuance of an
Event of Default), whereupon such successor Canadian Agent shall succeed to the
rights, powers and duties of the Canadian Agent and the term “Canadian Agent”
shall mean such successor Canadian Agent effective upon such appointment and
approval, and the former Canadian Agent’s rights, powers and duties as Canadian
Agent shall be terminated, without any other or further act or deed on the part
of such former Canadian Agent or any of the parties to this Agreement or any
holders of the Loans or other Obligations. After any retiring Canadian Agent’s
resignation (or removal) as Canadian Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Canadian Agent under this Agreement and the other Loan Documents.
If no successor Canadian Agent has accepted appointment as Canadian Agent by the
date which is thirty (30) days following a retiring Canadian Agent’s notice of
resignation, the retiring Canadian Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
such Canadian Agent hereunder and under the other Loan Documents until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. (b) Either or both Co-Collateral Agents may resign as a Co-Collateral
Agent upon thirty (30) days’ notice to the Administrative Agent, the other
Co-Collateral Agent (if any), the U.S. Borrower and the Lenders. Upon any such
resignation, the remaining Co-Collateral Agent (the “Sole Remaining
Co-Collateral Agent”) shall perform all of the functions of the Co-Collateral
Agents and the retiring Co-Collateral Agent shall be discharged from its duties
and obligations hereunder. If both Co- Collateral Agents shall resign
substantially simultaneously or the Sole Remaining Co-Collateral Agent shall
resign, then the Required Lenders shall appoint from among the Lenders (unless
no Lender is willing to act as a Co-Collateral Agent, in which case the
Co-Collateral Agent may be any Person approved by the Required Lenders) a
successor Co-Collateral Agent for the Lenders, who shall be the sole successor
Co-Collateral Agent hereunder (the “Sole Successor Co-Collateral Agent”) and
which Sole Successor Co-Collateral Agent shall be approved by the U.S. Borrower
(which approval shall not be unreasonably withheld and shall not be required
during the continuance of an Event of Default), whereupon such Sole Successor
Co-Collateral Agent shall succeed to the rights, powers and duties of the
Co-Collateral Agents and the term “Co-Collateral Agents” shall mean such Sole
Successor Co-Collateral Agent effective upon such appointment and approval, and
the former Co-Collateral Agents’ rights, powers and duties as Co-Collateral
Agents shall be terminated, without any other or further act or deed on the part
of such former Co-Collateral Agents or any of the parties to this Agreement or
any holders of the Loans or other Obligations. After any retiring Co-Collateral
Agent’s resignation as Co-Collateral Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Co-Collateral Agent under this Agreement and the other Loan
Documents. If no successor Co-Collateral Agent has accepted appointment as
Co-Collateral Agent by the date which is thirty (30) days following a retiring
Sole Remaining Co-Collateral Agent’s notice of resignation or the substantially
simultaneous retiring of both Co-Collateral Agents, the resignation of the
retiring Co-Collateral Agent(s) shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of such Co- Collateral Agent(s)
hereunder and under the other Loan Documents until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. (c) The
parties hereto acknowledge and agree that, for purposes of any right of pledge
governed by Netherlands law, any resignation by the Administrative Agent is not
effective with respect to its rights under the Parallel Debt (as defined in the
Guarantee) until such rights are assigned to



--------------------------------------------------------------------------------



 
[srlpcreditamend42017209.jpg]
172 509265-1804-1540415860-Active.18599927.1821183188.22 the successor agent.
The Administrative Agent will reasonably cooperate in assigning its rights under
the Parallel Debt to any such successor agent and will reasonably cooperate in
transferring all rights under any security document governed by Netherlands law
(as the case may be) to such successor agent. 10.10 Collateral Matters. (a) The
Administrative Agent is authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the security interest
in and Liens upon the Collateral granted pursuant to the Loan Documents. (b) The
Lenders, and each Qualified Counterparty and each Qualified Cash Management Bank
(pursuant to the terms of the applicable Hedging Agreement Qualification
Notification and/or by accepting the grant by the Loan Parties of the security
interest in the Collateral pursuant to the Security Documents), irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Commitments, and payment in full of all
Loans and all other Obligations known to the Administrative Agent and payable
under this Agreement or any other Loan Document (except indemnification
obligations for which no claim has been made and of which no Responsible Person
of any Loan Party has knowledge or any obligations owed under a Commodity OTC
Agreement with a Qualified Counterparty, any Financial Hedging Agreement with a
Qualified Counterparty or any Cash Management Bank Agreement with a Qualified
Cash Management Bank); (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any sale, transfer or other disposition
permitted hereunder; (iii) constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter; (iv)
constituting property leased to any Loan Party under a lease which has expired
or been terminated in a transaction permitted under this Agreement or is about
to expire and which has not been, and is not intended by a Loan Party to be,
renewed or extended; (v) consisting of an instrument evidencing Indebtedness or
other debt instrument, if the indebtedness evidenced thereby has been paid in
full; or (vi) if approved, authorized or ratified in writing by the portion of
the Lenders required by Section 11.1. Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 10.10; provided that the absence of any such confirmation for whatever
reason shall not affect the Administrative Agent’s rights under this Section
10.10. (c) The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care. 10.11 The Co-Collateral Agents; Co-Documentation Agents and the
Co-Syndication Agents. (a) Notwithstanding anything to the contrary set forth
herein, all determinations of the Co- Collateral Agents under the Loan Documents
shall be made jointly by the Co-Collateral Agents, provided that, in the event
that the Co-Collateral Agents cannot agree on any matter to be determined by the
Co- Collateral Agents, the determination shall be made by the individual
Co-Collateral Agent asserting, in its discretion exercised in good faith, the
more conservative credit judgment or declining to permit the requested action
for which consent is being sought by the applicable Loan Party. This provision
shall be binding upon any successor to a Co-Collateral Agent. (b) None of any
Co-Documentation Agent or any Co-Syndication Agent, in their respective
capacities as such, shall have any duties or responsibilities, nor shall any
such Person in such



--------------------------------------------------------------------------------



 
[srlpcreditamend42017210.jpg]
173 509265-1804-1540415860-Active.18599927.1821183188.22 capacity incur any
liability under this Agreement or the other Loan Documents. 10.12 Credit
Bidding. The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 11.1 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by



--------------------------------------------------------------------------------



 
[srlpcreditamend42017211.jpg]
174 509265-1804-1540415860-Active.18599927.1821183188.22 such credit bid.
SECTION 11 MISCELLANEOUS 11.1 Amendments and Waivers. Neither this Agreement nor
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents with the Loan Parties party thereto for the purpose of adding any
provisions to this Agreement or the other Loan Documents or changing in any
manner the rights and obligations of the Lenders or of the Loan Parties party
thereto hereunder or thereunder or (b) waive or consent to any departure from,
prospectively, concurrently or retrospectively, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver or consent and no such amendment,
supplement or modification shall: (i) reduce the amount or extend the scheduled
date of maturity of any Loan or payment Obligation hereunder or any installment
thereof (other than any such Obligation to pay any interest or letter of credit
commission at the rate set forth in Section 4.2(c)), or extend the due date for
any Reimbursement Obligation, or reduce the stated rate of any interest or fee
payable hereunder (other than the rates of interest or fees set forth in Section
4.2(c)) or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the additional written consent of each Lender affected thereby; or (ii)
increase any percentage in the definitions of “U.S. Borrowing Base” or “Kildair
Borrowing Base” or otherwise amend or modify the definitions of “U.S. Borrowing
Base”, “Kildair Borrowing Base” or “Aggregate Borrowing Base Amount” or any
direct or indirect component definition of the foregoing that has the effect of
increasing the Borrowing Base Availability, in each case without the written
consent of the Supermajority Lenders; or (iii) amend or modify the definition of
“Eligible Commodities” or any component definition thereof that has the effect
of adding commodities thereto without the written consent of the Supermajority
Lenders; or (iv) consent to any changes to the Risk Management Policy which are
materially adverse to the Lenders without the written consent of the
Supermajority Lenders; or (v) amend, modify or waive any provision of this
Section 11.1 or change the percentage specified in the definition of Required
Lenders, Majority Facility Lenders or Supermajority Lenders, or consent to the
assignment or transfer by any Loan Party of any of their rights and obligations
under this Agreement and the other Loan Documents, in each case without the
written consent of all of the Lenders; or (vi) consent to the release by the
Administrative Agent of all or substantially all of the Collateral or release
any Loan Party from its Guarantee Obligations under the Guarantee or provide for
the Collateral or the Guarantee to no longer secure or guarantee all Obligations
ratably, without the written consent of all of the Lenders, except to the extent
such release is permitted or required under this Agreement; or (vii) amend,
modify or waive any provision of Section 4.7(d) or (e), Section 4.9(a) or (b) or
Section 11.8, or Section 8(b) of the U.S. Security



--------------------------------------------------------------------------------



 
[srlpcreditamend42017212.jpg]
175 509265-1804-1540415860-Active.18599927.1821183188.22 Agreement, Section 8(b)
of the Canadian Security Agreement, Section 14 of the Dutch Receivables Pledge
Agreement or Section 14 of the Dutch Membership Pledge Agreement, without the
written consent of all the Lenders affected thereby; or (viii) amend, modify or
waive any provision of Section 10, or any other provision affecting the rights,
duties or obligations of any Agent, without the written consent of any Agent
directly affected thereby; or (ix) amend, modify or waive any provision of
Section 3, or any provision of Section 11.7(c) affecting the right of the
Issuing Lenders to consent to certain assignments thereunder, without the
written consent of the Issuing Lenders or any other provision affecting the
rights, duties or obligations of any Issuing Lenders, without the additional
written consent of any Issuing Lender directly affected thereby; or (x) amend,
modify or waive any provision affecting the rights, duties or obligations of any
Swing Line Lender, without the written consent of any Swing Line Lender directly
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans and other Obligations. In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon. Notwithstanding the foregoing, (a) the
Administrative Agent, with the consent of the U.S. Borrower, may amend, modify
or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document and (b) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender. 11.2 Notices. (a) General. All
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) in the case of delivery by overnight courier or delivery by hand, when
delivered, (b) in the case of delivery by mail, three (3) Business Days after
being deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been electronically confirmed,
addressed as follows in the case of the U.S. Borrower, the Canadian Borrower,
the Administrative Agent, the Canadian Agent and the Co- Collateral Agents, and
as set forth in Schedule 1.0 in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto:
U.S. Borrower: Sprague Operating Resources LLC 185 International Drive
Portsmouth, New Hampshire 03801



--------------------------------------------------------------------------------



 
[srlpcreditamend42017213.jpg]
176 509265-1804-1540415860-Active.18599927.1821183188.22 Attention: Paul Scoff,
Esq. Fax: (603) 430-5324 Canadian Borrower: Kildair Service Ltd.ULC 92, chemin
Delangis St-Paul de Joliette (QC) J0K 3E0 Attn: Jacques Ferraro Fax : 450
756-4783 With a copy to: Sprague Operating Resources LLC 185 International Drive
Portsmouth, New Hampshire 03801 Attention: Paul Scoff, Esq. Fax: (603) 430-5324
The Administrative Agent: JPMorgan Chase Bank, N.A., as Administrative Agent 277
Park Avenue, 22nd Floor New York, New York 10172 Attention: Daniel Stampfel The
Canadian Agent: JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent 277
Park Avenue, 22nd Floor New York, New York 10172 Attention: Daniel Stampfel The
Co-Collateral Agents: If to JPMorgan Chase Bank, N.A., as Co- Collateral Agent:
JPMorgan Chase Bank, N.A., as Co- Collateral Agent 277 Park Avenue, 22nd Floor
New York, New York 10172 Attention: Daniel Stampfel If to BNP Paribas, as
Co-Collateral Agent: BNP Paribas, as Co-Collateral Agent 787 Seventh Avenue, 9th
Floor New York, NY 10019 Attention: Anne-Catherine Mathiot provided that any
notice, request or demand to or upon any Agent, the Issuing Lenders or the
Lenders pursuant to Section 2.5, 2.6, 3.3, 3.6, 3.7, 4.1, 4.3, 4.6, 4.7, or 4.9
shall not be effective until received. (b) Limited Use of Electronic Mail.
Electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as financial statements and other
information, and to distribute Loan Documents for execution by the parties
thereto, and may not be used to deliver any



--------------------------------------------------------------------------------



 
[srlpcreditamend42017214.jpg]
177 509265-1804-1540415860-Active.18599927.1821183188.22 notice hereunder. (c)
The Platform. EACH BORROWER HEREBY ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT
WILL MAKE AVAILABLE TO THE LENDERS MATERIALS AND/OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWERS HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”) BY
POSTING THE BORROWER MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC
SYSTEM (THE “PLATFORM”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent or any other Agent-Related Person have any liability
to any Credit Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or any Agent’s transmission of Borrower Materials
through the internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent- Related Person; provided, however, that in no
event shall any Agent-Related Person have any liability to any Credit Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages). Certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers, the other Loan
Parties or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws
and Canadian federal and provincial securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Credit Party or its securities for purposes of
United States Federal or state securities laws and Canadian federal and
provincial securities Laws. (d) Reliance by Agents and Lenders. The Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly and in good faith believed to be given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers jointly and
severally indemnify each Agent and each Lender from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly and believed in good faith to be given by or on behalf of any
Borrower. All telephonic notices to and other communications with any Agent may
be recorded by such Agent, and each of the parties hereto hereby consents to
such recording. 11.3 No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other



--------------------------------------------------------------------------------



 
[srlpcreditamend42017215.jpg]
178 509265-1804-1540415860-Active.18599927.1821183188.22 or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein and in the other Loan Documents
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. 11.4 Survival of Representations and Warranties. All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder. 11.5
Release of Collateral and Guarantee Obligations. (a) Upon any sale or other
transfer of any Collateral that is permitted under the Loan Documents by any
Loan Party or a sale of all of the assets of, or all of the Capital Stock of, a
Subsidiary in a transaction that is permitted under the Loan Documents (other
than a sale, transfer or other disposition to another Loan Party), or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.10 hereof, the security
interest in such Collateral shall automatically terminate and the Administrative
Agent shall execute and a deliver a termination or satisfaction of any Mortgage
and Security Agreement affecting such Collateral, in proper form for recording.
(b) Upon any sale or other transfer of all of the Capital Stock of any Loan
Party that is permitted or consented to under the Loan Documents (other than a
sale or transfer to another Loan Party), the Guarantee of such Loan Party shall
automatically be released and terminated. (c) Upon termination of the
Commitments and payment in full of the Loans and all other Obligations payable
under this Agreement or any other Loan Document (except indemnification
obligations for which no claim has been made and of which no Responsible Person
of any Loan Party has knowledge and Hedging and Bank Product Obligations) and
upon the date on which all Letters of Credit have been terminated, expired, Cash
Collateralized or otherwise dealt with to the satisfaction of the applicable
Issuing Lender, the pledge and security interest granted pursuant to this
Agreement and the other Loan Documents shall automatically terminate and all
rights to the Collateral shall revert to the applicable Loan Party. Upon any
such termination or pursuant to any termination or release as described in
Section 11.5(a), the Administrative Agent will, at the applicable Loan Party’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such termination. 11.6 Payment of
Costs and Expenses. Each Borrower, jointly and severally, agrees (a) to pay or
reimburse each Agent, the Lead Arranger and the Amendment Arranger for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities and the development,
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
one firm of counsel to the Agents, the Lead Arranger and the Amendment Arranger,
one regulatory counsel to the Agents, the Lead Arranger and the Amendment
Arranger and a single firm of local counsel in each applicable jurisdiction, (b)
to pay or reimburse each Lender, the Swing Line Lender, each Issuing Lender,
each Agent, the Lead Arranger and the Amendment Arranger, for all its documented
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the documented fees and disbursements of counsel to each
Lender, the Lead Arranger, the Amendment Arranger, the Swing Line Lender and
each Issuing Lender and of counsel to the Agents, (c) to pay or reimburse the
Agents, the Lead Arranger and the Amendment Arranger for their documented costs
and expenses incurred in connection with inspections performed pursuant to
Section 7.9 and audits performed pursuant to Section



--------------------------------------------------------------------------------



 
[srlpcreditamend42017216.jpg]
179 509265-1804-1540415860-Active.18599927.1821183188.22 6.1(l), and any other
due diligence performed in connection with this Agreement and the other Loan
Documents, including the reasonable and documented fees and disbursements of
counsel to the Agents (including the fees and expenses of Simpson Thacher &
Bartlett LLP), (d) to pay, indemnify, and hold each Lender, the Swing Line
Lender, the Issuing Lenders, each Agent, the Lead Arranger and the Amendment
Arranger harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes (except to the extent the Borrowers have
otherwise indemnified such Person for such taxes under Section 4.11(b)), if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent (including the determination of whether or not any such
waiver or consent is required) under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (e) on a net after-Tax basis,
to pay, indemnify, and hold each Lender, the Issuing Lenders, the Agents and the
Arrangers, and each of their respective officers, employees, directors,
trustees, agents, advisors, affiliates, partners and controlling persons (each,
an “Indemnitee”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and expenses of one firm of counsel for all
Indemnitees, taken as a whole, and if necessary, one regulatory counsel and a
single firm of local counsel in each appropriate jurisdiction for all
Indemnitees, taken as a whole (and in the case of an actual or perceived
conflict of interest, by another firm of counsel for the affected Indemnitee))
other than Taxes (as to which Section 4.10 and Section 4.11 shall govern) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents, and any such other documents or the
use or proposed use of proceeds of the Facilities, including any of the
foregoing relating to the violation of, noncompliance with or liability under,
any Environmental Law applicable to the operations of the Loan Parties and any
of their Subsidiaries, or any of the Properties, or any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (all the foregoing in this clause (e),
collectively, the “Indemnified Liabilities”); provided that the Borrowers shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (x) are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
any Related Person thereof, (y) are found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from any material breach of
the obligations of such Indemnitee or any Related Person thereof or (z) result
from any proceeding that is solely among Indemnitees (other than any proceeding
against any Agent or Arranger or Person fulfilling a similar role in respect of
the Facilities in its capacity or in fulfilling its role as such) and does not
involve an act or omission by the U.S. Borrower or any of its Affiliates. The
agreements in this Section 11.6 shall survive repayment of the Loans,
Reimbursement Obligations and all other amounts payable hereunder. 11.7
Successors and Assigns; Participations and Assignments. (a) This Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Lenders, the
Agents and their respective successors and assigns, except that no Borrower may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender (and any purported such assignment or
transfer by any Borrower without such consent of each Lender shall be null and
void). (b) Any Lender may, in accordance with applicable Law, at any time sell
to one or more banks, financial institutions or other entities (other than the
U.S. Borrower or any of its Subsidiaries or Affiliates or any natural person)
(individually, a “Participant” and, collectively, the “Participants”) (so long
as no Default or Event of Default has occurred and is continuing, only to a
Person other than an Ineligible Participant) participating interests in any Loan
or Reimbursement Obligation owing to such Lender, any Commitment of such Lender
or any other interest of such Lender hereunder and under the



--------------------------------------------------------------------------------



 
[srlpcreditamend42017217.jpg]
180 509265-1804-1540415860-Active.18599927.1821183188.22 other Loan Documents (a
“Participation”). In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan, Reimbursement Obligation or other interest for all
purposes under this Agreement and the other Loan Documents, and the Borrowers
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, except with respect to Section 4.10 and 4.11, under
which the Participant has certain rights with respect thereto. In no event shall
any Participant under any such Participation have any right to approve any
amendment to or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or the stated rate
of interest on, the Loans, Reimbursement Obligation or any fees payable
hereunder, or postpone the date of the final maturity of the Loans or
Reimbursement Obligations, in each case to the extent subject to such
Participation (and, for the avoidance of doubt, each Borrower may exercise any
rights granted to them in Section 4.17 with respect to the Lender that sold a
Participation to such Participant to the extent that the direction by such
Participant to such Lender to not consent to any such amendment would cause the
applicable Lender to be subject to the provisions of Section 4.17). The
Borrowers agree that if amounts outstanding under this Agreement are due or
unpaid during an Event of Default, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable Law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 11.8(a) as fully as if it were a Lender
hereunder. The Borrowers also agree that each Participant shall be entitled to
the benefits of, and be bound by the obligations imposed on the Lenders in,
Sections 4.10, 4.11 and 4.14 with respect to its Participation in the
Commitments and the Loans and other extensions of credit hereunder outstanding
from time to time as if it were a Lender (it being understood that the
documentation required under Section 4.11(e) shall be delivered to the
participating Lender); provided, that no Participant shall be entitled to
receive any greater payments under Sections 4.10, 4.11 and 4.14, with respect to
its participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from change in Law that occurs after the Participant acquired the
applicable participation and the Participant agrees to be subject to the
provisions of Section 4.17, as if it were an assignee under paragraph (c) of
this Section. Each Lender that sells a participation agrees to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
4.17 with respect to any Participant. Each Lender that sells a participation
shall, acting solely for this purpose as non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (c) Any
Lender may, in accordance with applicable Law, at any time and from time to time



--------------------------------------------------------------------------------



 
[srlpcreditamend42017218.jpg]
181 509265-1804-1540415860-Active.18599927.1821183188.22 assign to any Lender or
any Subsidiary, Affiliate or Approved Fund thereof, or, with the consent of the
Administrative Agent, and, in the case of an assignment of the Acquisition
Facility Commitments, the Acquisition Facility Issuing Lenders, and, in the case
of an assignment of any Working Capital Facility Commitment, the Relevant
Working Capital Facility Issuing Lenders and the Relevant Swing Line Lenders,
and, so long as no Event of Default has occurred and is continuing, the U.S.
Borrower (which consent shall not be unreasonably withheld or delayed), to any
other Person (other than the U.S. Borrower or any of its Subsidiaries or
Affiliates, any natural person or any Defaulting Lender) (the “Assignee”), all
or any part of its rights and obligations under this Agreement and the other
Loan Documents pursuant to an Assignment and Acceptance, substantially in the
form of Exhibit F, appropriately completed (an “Assignment and Acceptance”),
executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not then a Lender or any Subsidiary, Affiliate or Approved Fund
thereof, by the Administrative Agent, and, in the case of an assignment of the
Acquisition Facility Commitments, the Acquisition Facility Issuing Lenders, and,
in the case of an Assignment of any Working Capital Facility Commitment, the
Relevant Working Capital Facility Issuing Lenders and the Relevant Swing Line
Lenders, and, so long as no Event of Default has occurred and is continuing and
the U.S. Borrower is not deemed to consent to such assignment, the U.S.
Borrower) and attaching the Assignee’s relevant tax forms, administrative
details and wiring instructions, and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that (i) each such
assignment to an Assignee (other than any Lender) shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (other than in the case of (A) an assignment of all of a Lender’s
interests under this Agreement or (B) an assignment to another Lender, a
Subsidiary, an Affiliate or an Approved Fund of such assigning Lender), unless
otherwise agreed by the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the U.S. Borrower (such amount to be aggregated
in respect of assignments by to any Lender and the affiliates or Approved Funds
thereof), (ii) in the case of an assignment by a Lender to a Bank CLO managed by
such Lender or an affiliate of such Lender, unless such assignment to such Bank
CLO has been consented to by the Administrative Agent, and in the case of an
assignment of the Acquisition Facility Commitments, the Acquisition Facility
Issuing Lenders, and, in the case of an Assignment of any Working Capital
Facility Commitment, the Relevant Working Capital Facility Issuing Lenders, and
the Relevant Swing Line Lenders, and, so long as no Event of Default has
occurred and is continuing and the U.S. Borrower is not deemed to consent to
such assignment, the U.S. Borrower (such consent not to be unreasonably withheld
or delayed), the assigning Lender shall retain the sole right to approve any
amendment, waiver or other modification of this Agreement or any other Loan
Document; provided that the Assignment and Acceptance between such Lender and
such Bank CLO may provide that such Lender will not, without the consent of such
Bank CLO, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to Section 11.2, and
(iii) each Assignee shall comply with the provisions of Section 4.11(e). Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto). Notwithstanding any provision of this paragraph (c) and paragraph
(e) of this Section 11.7, (x) the consent of the U.S. Borrower shall not be
required, and, unless requested by the Assignee and/or the assigning Lender, new
Notes shall not be required to be executed and delivered by the Borrowers, for
any assignment which occurs at any time when any of the events described in
Section 9.1(g) shall have occurred and be continuing and (y) the U.S. Borrower
shall be deemed to have consented to any assignment that requires consent of the
U.S. Borrower pursuant to the terms hereof unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that



--------------------------------------------------------------------------------



 
[srlpcreditamend42017219.jpg]
182 509265-1804-1540415860-Active.18599927.1821183188.22 does not comply with
this Section 11.7 shall be treated for purposes of this Agreement as a sale by
such Lender of a Participation in such rights and obligations in accordance with
Section 11.7(b). (d) The Administrative Agent, on behalf of the Borrowers, shall
maintain at the address of the Administrative Agent referred to in Section 11.2
a copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders
(including all Assignees and successors) and the Commitments of, and principal
amounts (and stated interest) of the Loans and other Obligations owing to, each
Lender from time to time. The entries made in the Register shall, to the extent
permitted by applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded (absent manifest
error), and the Borrowers, the Administrative Agent and the Lenders may (and, in
the case of any Loan or other Obligation hereunder not evidenced by a Note,
shall) treat each Person whose name is recorded in the Register as the owner of
a Loan or other Obligation hereunder as the owner thereof for all purposes of
this Agreement and the other Loan Documents, notwithstanding any notice to the
contrary; provided, however, that the failure of the Administrative Agent to
maintain the Register, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans and
other extensions of credit hereunder made to any Borrower by such Lender in
accordance with the terms of this Agreement. Any assignment of any Loan or other
Obligation hereunder, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register.
The Register shall be available for inspection by the Borrowers or any Lender at
any reasonable time and from time to time upon reasonable prior notice. The
parties intend for the Loans or other Obligations to be in registered form for
tax purposes and this provision shall be construed in accordance with that
intent. (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender (or any Subsidiary, Affiliate or Approved Fund thereof), by the
Administrative Agent, and, in the case of an assignment of the Acquisition
Facility Commitments, the Acquisition Facility Issuing Lenders, and, in the case
of an assignment of any Working Capital Facility Commitment, the Relevant
Working Capital Facility Issuing Lenders and the Relevant Swing Line Lenders
and, so long as no Event of Default has occurred and is continuing and the U.S.
Borrower is not deemed to consent to such assignment, the U.S. Borrower),
together with payment to the Administrative Agent by the assigning Lender of a
registration and processing fee of $3,500, the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
applicable Register and give notice of such acceptance and recordation to the
Lenders and the U.S. Borrower. (f) Each Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee (so long as no Default or Event of Default has occurred
and is continuing, other than an Ineligible Participant) in each case, any and
all financial information in such Lender’s possession concerning the Borrowers,
the other Loan Parties and their Subsidiaries and Affiliates which has been
delivered to such Lender by or on behalf of any Borrower or the other Loan
Parties pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of any Borrower or other Loan Parties in connection with such
Lender’s credit evaluation of the Borrowers, the other the Loan Parties and
their Subsidiaries or Affiliates prior to becoming a party to this Agreement;
provided that such Transferee or prospective Transferee shall have agreed to be
bound by the provisions of Section 11.16 hereof. (g) For avoidance of doubt, the
parties to this Agreement acknowledge that the provisions of this Section 11.7
concerning assignments of Loans and other extensions of credit hereunder and
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including (i) any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve



--------------------------------------------------------------------------------



 
[srlpcreditamend42017220.jpg]
183 509265-1804-1540415860-Active.18599927.1821183188.22 Bank (including the
Bank of Canada) or any central bank having jurisdiction over such Lender in
accordance with applicable Law and (ii) any pledge or assignment by a Lender
which is a fund to its trustee for the benefit of such trustee and/or its
investors to secure its obligations under any indenture or Governing Documents
to which it is a party; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (h)
Notwithstanding the foregoing, any Lender may, with notice to, but without
consent of, any Borrower and the Administrative Agent, and in accordance with
the definition of “Conduit Lender” set forth in Section 1.1 hereof and the terms
of this Section 11.7(h), designate a Conduit Lender and fund any of the Loans or
Unreimbursed Amounts which such Lender is obligated to make or pay hereunder by
causing such Conduit Lender to fund such Loans or Unreimbursed Amounts on behalf
of such Lender. Any Conduit Lender may assign any or all of the Loans or
Unreimbursed Amounts it may have funded hereunder to its designating Lender
without the consent of any Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.7(c). Each Borrower, each
Lender and each Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy, insolvency or similar Law in connection
with any obligation of such Conduit Lender under the Loan Documents, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance. In addition, notwithstanding the foregoing,
any Conduit Lender may (i) with notice to, but without the prior written consent
of, any Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans or
Reimbursement Obligations to any financial institutions (consented to by the
U.S. Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such Conduit Lender to support the funding or
maintenance of Loans or Reimbursement Obligations by such Conduit Lender and
(ii) disclose on a confidential basis any non-public information relating to its
Loans and its Reimbursement Obligations to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such Conduit Lender. This clause (h) may not be amended without the written
consent of any Conduit Lender directly affected thereby. 11.8 Adjustments;
Set-off. (a) If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans or Reimbursement Obligations with regards to
either Facility, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender under such Facility, if any, in respect of such other Lender’s Loans or
Reimbursement Obligations under such Facility, or interest thereon, except to
the extent specifically provided hereunder, such Benefited Lender shall purchase
for cash from the other Lenders under such Facility a participating interest in
such portion of each such other Lender’s Loans or Reimbursement Obligations
under such Facility, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders under such Facility; except that
with respect to any Lender that is a Defaulting Lender by virtue of such Lender
failing to fund its Commitment Percentage of any Loan or Participation
Obligation, such Defaulting Lender’s pro rata share of the excess payment shall
be allocated to the Lender (or the Lenders, pro rata) that funded such
Defaulting Lender’s Commitment Percentage thereof; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest; provided further, that to the extent



--------------------------------------------------------------------------------



 
[srlpcreditamend42017221.jpg]
184 509265-1804-1540415860-Active.18599927.1821183188.22 prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party. Each Borrower
agrees that each Lender so purchasing a portion of another Lender’s Loans or
Reimbursement Obligations may exercise all rights of payment (including rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion. (b) In addition to any rights and remedies of the
Lenders provided by Law, each Lender shall have the right, without prior notice
to any Borrower, any such notice being expressly waived by each Borrower to the
extent permitted by applicable Law, during the existence of an Event of Default,
upon any amount becoming due and payable by any Borrower hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the applicable Borrower. Each Lender agrees to promptly notify the
U.S. Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off or application. 11.9 Counterparts.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission or
electronic mail transmission in portable document format of signature pages
hereto), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission or by electronic mail in portable
document format shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the U.S. Borrower and the Administrative Agent.
11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 11.11 Integration. This Agreement and the other Loan
Documents represent the agreement of the parties hereto with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents. 11.12 Governing Law. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. 11.13 Submission to Jurisdiction. Each Loan Party hereby
irrevocably and unconditionally: (a) submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate



--------------------------------------------------------------------------------



 
[srlpcreditamend42017222.jpg]
185 509265-1804-1540415860-Active.18599927.1821183188.22 courts from any
thereof; (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Loan Parties as
the case may be, at their address set forth in Section 11.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto; (d) agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by Law or shall limit the right to sue
in any other jurisdiction; and (e) waives, to the maximum extent not prohibited
by Law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages. 11.14 Acknowledgements. Each Loan Party hereby
acknowledges that: (a) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents; (b) none
of the Agents nor any Lender has any fiduciary relationship with or duty to the
Loan Parties arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Borrowers and the other
Loan Parties, on one hand, and Agents and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and (c)
no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Loan Parties and the Lenders. 11.15 Waivers of Jury Trial. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 11.16 Confidentiality. (a) Each
Lender Party shall use its best efforts to (i) keep confidential (and shall
cause its directors, officers, employees, representatives, agents, professional
advisors or auditors (collectively, “Representatives”) to keep confidential) all
information that such Lender Party receives from or on behalf of the Loan
Parties other than information that is identified by any of the Loan Parties as
being non-confidential information (all such information that is not so
identified being “Confidential Information”); provided that nothing in this
Section 11.16 shall prevent any Lender Party from (A) disclosing, subject to the
terms and requirements of this Section 11.16, such information to a Subsidiary
or an Affiliate or its or their Representatives provided that such Subsidiary,
Affiliate, or Representatives, as applicable, have been advised of the
confidential nature, and restrictions on use, of such Confidential Information
set forth in this Section 11.16, (B) disclosing Confidential Information in
connection with the exercise of any remedy hereunder, (C) using Confidential
Information solely for purposes of evaluating and administering the Loans and
the Loan Documents, (D) disclosing Confidential Information to a Participant, an
Assignee or a potential Transferee, in each case in



--------------------------------------------------------------------------------



 
[srlpcreditamend42017223.jpg]
186 509265-1804-1540415860-Active.18599927.1821183188.22 accordance with Section
11.7(f) or (E) to the National Association of Insurance Commissioners, any title
or credit insurance company or any similar organizations; provided further that
Confidential Information shall not include information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry and (ii) subject to
Section 11.16(d), not disclose Confidential Information to Representatives of
its Trading Business. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 11.16 shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such Person would accord to its own confidential information. (b)
Notwithstanding anything in this Section 11.16 to the contrary, any Confidential
Information may be disclosed by any Lender Party or any Representative (the
affected Lender Party or Representative being the “Disclosing Party”) if the
Disclosing Party is compelled by judicial process or is required by Law or
regulation or is requested to do so by any examiner or any other regulatory
authority or recognized self-regulatory organization including the New York
Stock Exchange, the Federal Reserve Board, the New York State Banking Department
and the Securities & Exchange Commission, in each case having or asserting
jurisdiction over the Disclosing Party. (c) The obligations of each Lender Party
and its Representatives under this Section 11.16 with respect to Confidential
Information shall not apply to (i) any Confidential Information which, as of the
date of disclosure by such Lender Party or its Representatives, is in the public
domain or subsequently comes into the public domain other than as a result of a
breach of the obligations of such Lender Party or its Representatives hereunder,
or (ii) any Confidential Information that was or becomes available to such
Lender Party or its Representatives from a person or source that is or was not,
to the knowledge of such Lender Party or its Representatives, bound by a
confidentiality agreement with any Loan Party or otherwise prohibited from
transferring such information to any other Person, or (iii) any Confidential
Information which was or becomes available to such Lender Party or its
Representatives without any obligation of confidentiality prior to its
disclosure by or on behalf of the Loan Parties or (iv) any Confidential
Information that was developed by such Lender Party or its Representative
without the use of information provided by any Loan Party. (d) Notwithstanding
anything herein to the contrary, any Lender Party may disclose Confidential
Information to those Representatives of its Trading Business, solely to the
extent (i) such disclosure is (A) advisable, in the good faith discretion of
such Lender Party, to assist such Lender Party in protecting and enforcing its
rights under any Loan Document and other credit facilities which such Lender
Party or any of its Subsidiaries or Affiliates has with the applicable Loan
Party (or any of its Subsidiaries or Affiliates) and (B) relevant to such
assistance, (ii) such Representatives have been advised of, and agree to, the
confidential nature, and restrictions on use, of such Confidential Information
and need to know same in connection with providing such assistance, and (iii)
such Confidential Information is not used for any purpose other than that set
forth in this Section 11.16. (e) Each of the Lender Parties acknowledges that
(a) the Confidential Information may include material non-public information
concerning the Loan Parties and their related parties or their respective
securities, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws, Canadian securities laws and Dutch securities laws.
11.17 Specified Laws. Each Lender and each Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the Specified Laws, it is required to obtain, verify and record information
that identifies the Loan Parties, which information



--------------------------------------------------------------------------------



 
[srlpcreditamend42017224.jpg]
187 509265-1804-1540415860-Active.18599927.1821183188.22 includes the names and
addresses of the Loan Parties and other information that will allow such Lender
or Agent, as applicable, to identify the Loan Parties in accordance with the
Specified Laws. 11.18 [Reserved]. 11.18 No Fiduciary Duty, etc. Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Lender Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Lender Party is acting
solely in the capacity of an arm’s length contractual counterparty to such
Borrower with respect to the Loan Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, such
Borrower or any other Person. Each Borrower agrees that it will not assert any
claim against any Lender Party based on an alleged breach of fiduciary duty by
such Lender Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Lender Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Lender Parties shall have no
responsibility or liability to the Borrowers with respect thereto. Each Borrower
further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Lender Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Lender Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers and other
companies with which the Borrowers may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Lender Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrowers and/or their Subsidiaries may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrowers by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrowers in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrowers, confidential
information obtained from other companies. 11.19 Additional Borrowers. At any
time and from time-to-time after the Restatement Effective Date, the U.S.
Borrower may request that any of its Subsidiaries (other than an Exempt CFC or a
direct or indirect Subsidiary of an Exempt CFC) become a borrower under this
Agreement (each Subsidiary which becomes a borrower pursuant to the terms of
this Section 11.19, an “Additional Borrower”). Such Subsidiary shall become an
Additional Borrower with effect on and from the date on which the Administrative
Agent notifies the U.S. Borrower that each of the following has been satisfied
(which date shall be within ten (10) Business Days after each Lender has
received the documents referred



--------------------------------------------------------------------------------



 
[srlpcreditamend42017225.jpg]
188 509265-1804-1540415860-Active.18599927.1821183188.22 to in Section 11.19(e):
(a) the Administrative Agent receives a duly completed and executed Joinder
Agreement, substantially in the form of Exhibit U; (b) each Lender has approved
of such Additional Borrower; (c) the U.S. Borrower confirms that no Default or
Event of Default is continuing or would occur as a result of that Subsidiary
becoming an Additional Borrower and each of the representations and warranties
relating to the Additional Borrower and the Loan Parties (other than the
representations and warranties set forth in Sections 5.1, 5.4, 5.6, 5.7, 5.17
and 5.20) is true and not misleading in any material respect (except that any
representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) as if
made on date of accession of Additional Borrower; (d) the Subsidiary is
incorporated, organized or formed in the United States of America, Canada or
another jurisdiction approved by the Supermajority Lenders; (e) the
Administrative Agent has received all of the documents and other evidence
referred to in Section 6.1(b) and Sections 6.1(d) through 6.1(g) in relation to
that Additional Borrower together with a legal opinion in respect of the
Additional Borrower from a law firm qualified to issue legal opinions with
respect to the jurisdiction of incorporation, organization or formation and
(with respect to any Additional Borrower organized under the laws of any
jurisdiction of Canada) the jurisdiction of the chief executive office and
domicile (within the meaning of the Civil Code of Quebec) and each jurisdiction
in which material tangible assets are located, each in form and substance
reasonably satisfactory to the Administrative Agent; (f) the Administrative
Agent shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the Uniform Commercial Code and
PPSA (if relevant), judgment and tax Lien filings, and all customary searches
for financing transactions of this nature in all applicable jurisdictions, which
may have been filed with respect to personal property of such Additional
Borrower, and the results of such search shall be reasonably satisfactory to the
Administrative Agent; (g) the Co-Collateral Agents and each Lender shall have
received copies of a collateral and risk management review (the “Additional
Borrower Collateral Risk Review”), in form and substance satisfactory to the
Co-Collateral Agents, of all of the assets of such Additional Borrower that
would comprise each asset category set forth in the definition of “U.S.
Borrowing Base” or “Kildair Borrowing Base”, as applicable, prepared by
Co-Collateral Agents’ internal or external collateral and risk manager;
provided, however, that (i) the Additional Borrower Collateral Risk Review shall
be completed (or in the event it is not completed, be deemed completed) by a
date no later than the date twenty-one (21) calendar days following the U.S.
Borrower’s request that a Subsidiary become an Additional Borrower, which such
request may not be made more than sixty (60) calendar days prior to the date
such Subsidiary shall become an Additional Borrower and (ii) prior to the
completion of the Additional Borrower Collateral Risk Review, the Co-Collateral
Agents may, in their sole discretion, count the assets of such Additional
Borrower in the calculation of the U.S. Borrowing Base or Kildair Borrowing
Base, as applicable; (h) the Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to it that all of the requirements
of Section 7.5 hereof, Section 5(q) of the U.S. Security Agreement and Section
5(p) of the Canadian Security Agreement, in each case to the extent applicable,
shall have been satisfied with respect to such Additional Borrower;



--------------------------------------------------------------------------------



 
[srlpcreditamend42017226.jpg]
189 509265-1804-1540415860-Active.18599927.1821183188.22 (i) each Lender shall
have received all of the documents referred to in Section 6.1(y) with respect to
that Additional Borrower and has confirmed to the Administrative Agent that such
documents are in form and substance reasonably satisfactory to such Lender; (j)
such Additional Borrower becomes a Grantor; and (k) such Additional Borrower
appoints the U.S. Borrower to act on its behalf as the agent for such Additional
Borrower hereunder and under the other Loan Documents and authorizes the U.S.
Borrower to take such actions on its behalf and to exercise such powers as are
delegated to the U.S. Borrower by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto, and the U.S.
Borrower accepts such appointment (which appointment shall not be terminated or
revoked without the consent of the Administrative Agent and the Required
Lenders). The Agents, the Borrowers and any Additional Borrowers shall be
permitted to amend this Agreement and the other Loan Documents solely as
necessary or advisable to permit the Additional Borrower to borrow hereunder and
as otherwise required or advisable in connection therewith. 11.20 Joint and
Several Liability. (a) All Loans, upon funding, shall be deemed to be jointly
funded to and received by the Borrower Parties, (b) each Borrower Party jointly
and severally agrees to pay, and shall be jointly and severally liable under
this Agreement for, all Obligations, regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared, or disbursed by or among the
Borrower Parties themselves, or the manner in which an Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records,
(c) each Borrower Party shall be liable for all amounts due to an Agent and/or
any Lender under this Agreement, regardless of which Borrower Party actually
receives Loans or other Extensions of Credit hereunder or the amount of such
Loans and Extensions of Credit received or the manner in which such Agent and/or
such Lender accounts for such Loans or other Extensions of Credit on its books
and records, and (d) each Borrower Party’s Obligations with respect to Loans and
other Extensions of Credit made to it, and such Borrower Party’s Obligations
arising as a result of the joint and several liability of such Borrower Party
hereunder, with respect to Loans and other Extensions of Credit made to the
other Borrower Parties hereunder, shall be separate and distinct obligations,
but all such Obligations shall be primary obligations of such Borrower Party.
The Borrower Parties acknowledge and expressly agree with the Agents and each
Lender that the joint and several liability of each Borrower Party is required
solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any or all of the other Borrower Parties and is not required
or given as a condition of Extensions of Credit to such Borrower Party. Each
Borrower Party’s obligations under this Agreement shall be separate and distinct
obligations. Each Borrower Party’s obligations under this Agreement shall, to
the fullest extent permitted by Law, be unconditional irrespective of (i) the
validity or enforceability, avoidance, or subordination of the Obligations of
any other Borrower Party or of any Note or other document evidencing all or any
part of the Obligations of any other Borrower Party, (ii) the absence of any
attempt to collect the Obligations from any other Borrower Party, any other Loan
Party, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower Party or any
other Loan Party, or any part thereof, or any other agreement now or hereafter
executed by any other Borrower Party or any other Loan Party and delivered to an
Agent and/or any Lender, (iv) the failure by an Agent and/or any Lender to take
any steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the Obligations of any other Borrower
Party or any other Loan Party, (v) an Agent’s and/or any Lender’s election, in
any proceeding instituted under the Bankruptcy Code or Insolvency Laws, of the
application of Section 1111(b)(2) of the Bankruptcy Code or corresponding
provisions of Insolvency Laws, (vi) any borrowing or grant of a security
interest by any



--------------------------------------------------------------------------------



 
[srlpcreditamend42017227.jpg]
190 509265-1804-1540415860-Active.18599927.1821183188.22 other Borrower Party,
as debtor-in-possession under Section 364 of the Bankruptcy Code or under
Insolvency Laws, (vii) the disallowance of all or any portion of an Agent’s
and/or any Lender’s claim(s) for the repayment of the Obligations of any other
Borrower Party under Section 502 of the Bankruptcy Code or under Insolvency
Laws, or (viii) any other circumstances which might constitute a legal or
equitable discharge or defense of a guarantor or of any other Borrower Party.
With respect to any Borrower Party’s Obligations arising as a result of the
joint and several liability of the Borrower Parties hereunder with respect to
Loans or other Extensions of Credit made to any of the other Borrower Parties
hereunder, such Borrower Party waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which an Agent and/or any Lender now has
or may hereafter have against any other Borrower Party, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to an Agent and/or any
Lender to secure payment of the Obligations or any other liability of any
Borrower Party to an Agent and/or any Lender. Upon any Event of Default, the
Agents may proceed directly and at once, without notice, against any Borrower
Party to collect and recover the full amount, or any portion of the Obligations,
without first proceeding against any other Borrower Party or any other Person,
or against any security or collateral for the Obligations. Each Borrower Party
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower Party or against or in payment of any or all of
the Obligations. Each Borrower Party further acknowledges that credit extended
to each Borrower Party hereunder will directly or indirectly benefit each other
Borrower Party. 11.21 Contribution and Indemnification among the Borrower
Parties; Subordination. Each Borrower Party is obligated to repay the
Obligations as joint and several obligor under this Agreement. To the extent
that any Borrower Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Loans made to another
Borrower Party hereunder or other Obligations incurred directly and primarily by
any other Borrower Party (an “Accommodation Payment”), then the Borrower Party
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrower Parties
in an amount, for each of such other Borrower Parties, equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Borrower Party’s Allocable Amount (as defined below) and the denominator of
which is the sum of the Allocable Amounts of all of the Borrower Parties. As of
any date of determination, the “Allocable Amount” of each Borrower Party shall
be equal to the maximum amount of liability for Accommodation Payments which
could be asserted against such Borrower Party hereunder without (a) rendering
such Borrower Party “insolvent” within the meaning of Section 101(31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower Party unable to pay its debts as they become
due within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section 11.21 shall be subordinate
in right of payment to the prior payment in full of the Obligations. The
provisions of this Section 11.21 shall, to the extent expressly inconsistent
with any provision in any Loan Document, supersede such inconsistent provision.
11.22 Express Waivers by Borrower Parties in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower Party agrees as follows: (a) Each
Borrower Party hereby waives: (i) notice of acceptance of this Agreement; (ii)
notice of the making of any Loans, the issuance of any Letter of Credit or any
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Obligations; (iii) notice of the amount of the
Obligations, subject, however, to such Borrower Party’s



--------------------------------------------------------------------------------



 
[srlpcreditamend42017228.jpg]
191 509265-1804-1540415860-Active.18599927.1821183188.22 right to make inquiry
of the Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower Party or of any other fact that might increase such Borrower
Party’s risk with respect to such other Borrower Party under the Loan Documents;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; and (vi) all
other notices (except if such notice is specifically required to be given to
such Borrower Party hereunder or under any of the other Loan Documents to which
such Borrower Party is a party) and demands to which such Borrower Party might
otherwise be entitled. (b) Each Borrower Party hereby waives the right by
statute or otherwise to require an Agent or any other Secured Party to institute
suit against any other Borrower Party or to exhaust any rights and remedies
which an Agent or any other Secured Party has or may have against any other
Borrower Party. Each Borrower Party further waives any defense arising by reason
of any disability or other defense of any other Borrower Party (other than the
defense that the Obligations shall have been fully and finally performed and
paid) or by reason of the cessation from any cause whatsoever of the liability
of any such Borrower Party in respect thereof. (c) Each Borrower Party hereby
waives and agrees not to assert against an Agent or any Lender: (i) any defense
(legal or equitable), set-off, counterclaim, or claim which such Borrower Party
may now or at any time hereafter have against any other Borrower Party or any
other party liable under the Loan Documents; (ii) any defense, set-off,
counterclaim, or claim of any kind or nature available to any other Borrower
Party against an Agent or any Lender, arising directly or indirectly from the
present or future lack of perfection, sufficiency, validity, or enforceability
of the Obligations or any security therefor; (iii) any right or defense arising
by reason of any claim or defense based upon an election of remedies by an Agent
or any Lender under any applicable law; and (iv) the benefit of any statute of
limitations affecting any other Borrower Party’s liability hereunder. (d) Each
Borrower Party consents and agrees that, without notice to or by such Borrower
Party and without affecting or impairing the obligations of such Borrower Party
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction: (i)
compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Borrower Party in respect
thereof; (iii) amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or (iv) release or substitute any Person liable
for payment of the Obligations, or enforce, exchange, release, or waive any
security for the Obligations or any Guarantee of the Obligations. (e) Each
Borrower Party represents and warrants to the Agents and the Lenders that, as of
the date of entry of any Additional Borrower into this Agreement, such Borrower
Party is currently informed of the financial condition of all other Borrower
Parties and all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Each Borrower Party
further represents and warrants that, as of the date of entry of such Borrower
Party into this Agreement, such Borrower Party has read and understands the
terms and conditions of the Loan Documents. Each Borrower Party agrees that none
of the Agents or any Lender has any responsibility to inform any Borrower Party
of the financial condition of any other Borrower Party or of any other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations. 11.23 Limitation on Obligations of Borrower Parties. In the event
that in any action or proceeding involving any state, provincial, territorial or
foreign corporate law, or any state, federal, provincial, territorial or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights



--------------------------------------------------------------------------------



 
[srlpcreditamend42017229.jpg]
192 509265-1804-1540415860-Active.18599927.1821183188.22 of creditors generally,
the obligations of any Borrower Party, including for the obligations of any
other Borrower Party, under this Agreement shall be held or determined to be
void, avoidable, invalid or unenforceable (including because of Section 548 of
the Bankruptcy Code or any applicable Insolvency Laws or any applicable state,
provincial, territorial or federal Law relating to fraudulent conveyances or
transfers), then, notwithstanding any other provision of this Agreement to the
contrary, the amount of such liability of a Borrower Party shall, without any
further action by any Loan Party, Agent or Lender, be automatically limited and
reduced to the highest amount that is valid and enforceable (such highest amount
determined hereunder being the relevant Borrower’s “Maximum Liability”);
provided that nothing contained in this Section 11.23 shall limit the liability
of any Borrower Party to repay Loans made directly or indirectly to or for the
benefit of that Borrower Party or any Subsidiary of that Borrower Party
(including Loans advanced to any other Borrower Party and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower Party or any of
its Subsidiaries), Obligations relating to Letters of Credit issued for the
direct or indirect benefit of such Borrower Party or any of its Subsidiaries,
and all interest, fees, expenses and other related Obligations under the Loan
Documents with respect thereto, for which such Borrower Party shall be primarily
liable for all purposes hereunder. This Section 11.23 with respect to the
Maximum Liability of each Borrower Party is intended solely to preserve the
rights of the Agents and the Lenders to the maximum extent not subject to
avoidance under applicable Law, and no Loan Party nor any other person or entity
shall have any right or claim under this Section 11.23 with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Borrower Party hereunder shall not be rendered void, voidable, invalid or
unenforceable under applicable Law. 11.24 [Reserved]. 11.25 Judgment Currency.
(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in United States Dollars or Canadian Dollars, as applicable,
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than United States
Dollars or Canadian Dollars, as applicable, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or Canadian Agent, as applicable, or the respective Lender or Issuing Lender of
the full amount of United States Dollars or Canadian Dollars, as applicable,
expressed to be payable to the Administrative Agent or the Canadian Agent or
such Lender or Issuing Lender under this Agreement or the other Loan Documents.
If, for the purpose of obtaining or enforcing judgment against any Loan Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than United States Dollars or Canadian Dollars, as
applicable, (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in United States Dollars or Canadian Dollars, as
applicable, the conversion shall be made at the Dollar Equivalent or Canadian
Dollar Equivalent, as applicable, determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”). (b) If
there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of United States
Dollars or Canadian Dollars, as applicable, which could have been purchased with
the amount of Judgment Currency stipulated in the judgment or judicial award at
the rate of exchange prevailing on the Judgment Currency Conversion Date. (c)
For purposes of determining the Dollar Equivalent or Canadian Dollar Equivalent
or any other rate of exchange for this Section 11.25, such amounts shall include
any premium and costs



--------------------------------------------------------------------------------



 
[srlpcreditamend42017230.jpg]
193 509265-1804-1540415860-Active.18599927.1821183188.22 payable in connection
with the purchase of United States Dollars or Canadian Dollars, as applicable.
11.26 English Language. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit y afférents soient rédigés en anglais seulement et que tous
les documents, y compris tous avis, envisagés par cette convention soient
rédigés en anglais seulement. 11.27 Amendment and Restatement. This Agreement
amends and restates the Existing Credit Agreement. All indebtedness, obligations
and Liens created by the Existing Credit Agreement and the Loan Documents
referred to therein remain outstanding and in effect and are continued by this
Agreement and the other Loan Documents with such modifications as are set forth
herein and therein. 11.28 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the
write-downWrite-Down and cConversion pPowers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of Write-Down and Conversion Powers of any EEA
Resolution Authority.



--------------------------------------------------------------------------------



 
[srlpcreditamend42017231.jpg]
Annex II Schedule 1.0 LENDERS, COMMITMENTS AND APPLICABLE LENDING OFFICES Lender
Dollar Working Capital Facility Commitment Multicurrency Working Capital
Facility Commitment Acquisition Facility Commitment Applicable Lending Office
JPMorgan Chase Bank, N.A. $79,456,250.00 $9,137,500.00 $46,406,250.00 277 Park
Avenue, 22nd Floor New York, NY 10172 BNP Paribas $79,456,250.00 $9,137,500.00
$46,406,250.00 787 Seventh Avenue, 9th Floor, New York, NY 10019 Citizens Bank,
N.A. $79,456,250.00 $9,137,500.00 $46,406,250.00 1 Citizens Dr. Riverside, RI
02915 Wells Fargo Bank, N.A. $79,456,250.00 $9,137,500.00 $46,406,250.00 125
High Street 15th Floor Boston, MA 02110 Société Générale $79,456,250.00
$9,137,500.00 $46,406,250.00 245 Park Avenue New York, NY 10167 The Bank of
Tokyo-Mitsubishi UFJ, LTD. $79,456,250.00 $9,137,500.00 $46,406,250.00 1251
Avenue of the Americas New York, NY 10020 Coöperatieve Rabobank U.A., NewYork
Branch $79,456,250.00 $9,137,500.00 $46,406,250.00 245 Park Avenue New York, NY
10167 Santander Bank N.A. $50,468,750.00 $5,312,500.00 $29,218,750.00 75 State
Street Boston, MA 02109 ABN AMRO Capital USA LLC $53,437,500.00 $5,625,000.00
$30,937,500.00 100 Park Avenue New York, NY 10017 BMO Harris Bank N.A.
$43,937,500.00 $4,625,000.00 $25,437,500.00 111 West Monroe Chicago, IL 60603
Royal Bank of Canada $42,931,250.00 $4,975,000.00 $25,093,750.00 20 King Street
West, 4th Floor Toronto, Ontario M5H 1C4 TD Bank, N.A. $43,343,750.00
$4,562,500.00 $25,093,750.00 444 Madison Avenue, Second Floor New York, NY 10022
Barclays Bank $35,625,000.00 $3,750,000.00 $20,625,000.00 745 7th Avenue New
York, NY 10019



--------------------------------------------------------------------------------



 
[srlpcreditamend42017232.jpg]
13 509265-1804-15860-Active.21190040.12 04/26/2017 7:29 PM PLC People’s United
Bank $22,968,750.00 -- $12,031,250.00 467 Congress Street Portland, ME 04104
Blue Hills Bank $19,687,500.00 -- $10,312,500.00 1196 River Street Hyde Park, MA
02136 Raymond James Bank, N.A. $14,843,750.00 $1,562,500.00 $8,593,750.00 710
Carillon Parkway St. Petersburg, FL 33716 Webster Bank, NA $11,875,000.00
$1,250,000.00 $6,875,000.00 145 Bank Street Waterbury, CT 06702 Customers Bank
$11,875,000.00 $1,250,000.00 $6,875,000.00 One International Place, 26th Floor
Boston, MA 02110 Commerce Bank & Trust Company $13,125,000.00 -- $6,875,000.00
386 Main Street, PO Box 15020 Worcester MA 01615-0020 Citibank, N.A.
$29,687,500.00 $ 3,125,000.00 $ 17,187,500.00 800 Boylston Street, 24th Floor,
Boston, MA 02199 Total $950,000,000.00 $100,000,000.00 $550,000,000.00



--------------------------------------------------------------------------------



 